                                                                          1



 1                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
 2                                 ASHEVILLE DIVISION

 3
     UNITED STATES OF AMERICA,
 4
                   Plaintiff,
 5
     vs.
 6                                            No. 1:19-CR-5-MR-WCM
     JOSEPH JUMPER,
 7
                 Defendant.
 8   ______________________________/

 9

10

11                       TRANSCRIPT OF MOTION TO SUPPRESS
                      Held before JUDGE W. CARLETON METCALF
12                               August 6th, 2019

13

14         APPEARANCES:

15         For the Government:
           JUSTIN EASON, ESQUIRE
16         Assistant United States Attorney
           100 Otis Street, Suite 233
17         Asheville, North Carolina 28801

18         For the Defendant:
           FREDILYN SISON, ESQUIRE
19         JARED MARTIN, ESQUIRE
           Assistant Federal Public Defenders
20         1 Page Avenue, Suite 210
           Asheville, North Carolina 28801
21
           ALSO PRESENT:
22         Joseph Jumper

23

24         Court Reporter: Beverly Bourlier James, RPR
           Stenograph with Computer Aided Transcription
25




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 1 of 267
                                                                                 2



 1                            E X A M I N A T I O N

 2                                                                        Page

 3      JASON CABLE

 4      DIRECT EXAMINATION............................... 8
        BY MR. EASON
 5      CROSS EXAMINATION................................ 25
        BY MS. SISON
 6      REDIRECT EXAMINATION............................. 64
        BY MR. EASON
 7      MARY LAMBERT

 8      DIRECT EXAMINATION............................... 66
        BY MR. EASON
 9      CROSS EXAMINATION................................ 77
        BY MS. SISON
10      REDIRECT EXAMINATION............................. 91
        BY MR. EASON
11      DANIEL IADONISI

12      DIRECT EXAMINATION............................... 92
        BY MR. EASON
13      CROSS EXAMINATION................................ 110
        BY MS. SISON
14      REDIRECT EXAMINATION ........................... 126
        BY MR. EASON
15      RICHARD LEO, PhD, JD

16      DIRECT EXAMINATION .............................. 130
        BY MS. SISON
17      CROSS EXAMINATION .............................. 187
        BY MR. EASON
18      REDIRECT EXAMINATION ........................... 208
        BY MS. SISON
19

20                                E X H I B I T S

21      Government's Exhibit 1...... in Evidence......... 6
        Government's Exhibit 2...... in Evidence......... 6
22      Government's Exhibit 3...... in Evidence......... 16

23

24

25




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 2 of 267
                                                                           2



 1                     THE COURT:    Good morning, counsel.

 2                     MS. SISON:    Good morning, your Honor.

 3                     MR. EASON:    Good morning, your Honor.

 4                     THE COURT:    The Court will call the case of the

 5          United States versus Joseph Jumper.       This is 1:19-CR-5.

 6          This matter is before the Court this morning for an

 7          evidentiary hearing on the Defendant's motion to suppress.

 8                     There are some preliminary issues that need to

 9          be addressed before we begin the evidence and I'm going to

10          go through those now.     The first preliminary issue that I

11          see pertains to the parties' filings.       Mr. Eason, I see

12          that the Government has filed a document there in the case

13          which appears to be the rights form, that's document

14          number 19-1, filed on May the 31st.       That document appears

15          to have the Defendant's Social Security number on that.

16                     MR. EASON:    Yes, your Honor, I apologize.

17          That's a redaction that should have been made on my part.

18                     THE COURT:    So if you will file a redacted copy

19          of that document.

20                     And then with respect to the Defendant's

21          filings, Ms. Sison, I see that the Defendant has filed

22          document number 23-4 on July the 8th, 2019, which document

23          would appear to me to be a transcription of the interview

24          of the Defendant.    And that document includes references

25          to minors as well as third parties.       That document, it




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 3 of 267
                                                                            3



 1          appears to me, is not filed under seal.       I was a little

 2          surprised to see that going in the record.        It would

 3          appear to me that that document should be sealed.

 4                       Mr. Eason, does the Government have a position

 5          in that regard?

 6                       MR. EASON:   That maybe sealing would be the most

 7          appropriate way.

 8                       THE COURT:   Any objection to that?

 9                       MS. SISON:   No, that would be fine, your Honor.

10                       THE COURT:   All right.   So ordered.

11                       The next preliminary issue pertains to the

12          victim in this case.      Mr. Eason, has the alleged victim or

13          her parent or guardian been notified of this hearing and

14          accord the rights set forth in the Crime Victims' Rights

15          Act?

16                       MR. EASON:   They have and they are present.

17                       THE COURT:   How much time does the Government

18          expect to need for its evidentiary presentation,

19          Mr. Eason?

20                       MR. EASON:   For its evidence, your Honor,

21          pending some stipulations that we hope the Court will

22          accept, we anticipate three agents.       I would hope we can

23          finish up before 11:00 with all of their evidence.

24                       THE COURT:   Ms. Sison, how long do you expect

25          the Defense evidence to be?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 4 of 267
                                                                              4



 1                     MS. SISON:    Probably an hour to hour and a half.

 2                     THE COURT:    For planning purposes on my part,

 3          I'll let you put on all the evidence you need to put on.

 4                     Will there be any further preliminary issues

 5          that need to be addressed before we begin the evidence,

 6          anything from the Government, Mr. Eason?

 7                     MR. EASON:    Your Honor, there have been items

 8          introduced previously through filings, specifically, the

 9          transcript which your Honor referenced earlier and a video

10          of the interview in question.      At this time, I would ask

11          the Court to just adopt those by stipulation and admit

12          them into the record so that they can be considered by

13          your Honor for the purposes of this hearing.

14                     THE COURT:    Do you agree with that, Ms. Sison?

15                     MS. SISON:    Yes, your Honor.

16                     THE COURT:    I have not seen the video.      I have

17          not seen a copy of that document.

18                     MS. SISON:    I think that was presented to the

19          Court a while back at the same time that we filed -- and I

20          believe that there was a notice that I had received

21          notifying Mr. Eason that I have provided you a hard copy

22          of it.

23                     THE COURT:    We will check on that to make sure.

24                     MS. SISON:    Yes.   So that's what it was, your

25          Honor, I think that was with the -- I'm trying to remember




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 5 of 267
                                                                               5



 1          if it was with the motion or with the reply.

 2                       THE COURT:   Which party will be submitting the

 3          transcript and the video?

 4                       MR. EASON:   Your Honor, I've asked them to be

 5          Government's exhibits.

 6                       MS. SISON:   We do have a correction with the

 7          transcript.    So if we can just let the Court know where

 8          those corrections are, it's just the party's name, it's

 9          not the substance of the -- what was said.

10                       But on page 3 of the transcript, on line 24,

11          that should be Officer Cable, not Mr. Jumper.

12                       And then on page 35, on line 23, instead of

13          Detective Cable, it should be Detective Iadonisi.

14                       THE COURT:   Let me make sure I got that.        So

15          page 3, line 24 should be Officer Cable and not the

16          Defendant.    And did you say page 35, line 23?

17                       MS. SISON:   That's correct, your Honor.

18                       MR. EASON:   Should be Detective Iadonisi, not

19          Detective Cable.

20                       THE COURT:   I'll make a note of that.

21                       MR. EASON:   Going back, it appears that the

22          video was received in chambers May 6th and there was an

23          email sent to confirm that.

24                       THE COURT:   All right.   Thank you.

25                       We will confirm that the subject to confirmation




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 6 of 267
                                                                             6



 1          exhibit -- the Government's Exhibit 1 and 2, that would be

 2          the video would be Exhibit 1 and the transcript will be

 3          Exhibit 2 as now corrected on the record, will be accepted

 4          and admitted.

 5                     (Government's Exhibit 1 was admitted in

 6       Evidence.)

 7                     (Government's Exhibit 2 was admitted in

 8       Evidence.)

 9                     THE COURT:    Will there be anything further to

10          address preliminarily here before we begin the evidence?

11                     MS. SISON:    Mr. Eason and I spoke about our

12          expert Dr. Richard Leo who is present.       I do have his CV,

13          but it was also attached to the reply.       The Government is

14          not objecting to our use of him as an expert, although I

15          would let the Court know I will discuss his qualifications

16          for the appellate record.

17                     THE COURT:    All right.   Is there any question

18          before the Court at this time or you just letting me know

19          that that's coming, Ms. Sison?

20                     MS. SISON:    Yes, your Honor.

21                     THE COURT:    I'll take that issue as necessary

22          when we get into the evidence.

23                     Anything further preliminarily before we begin

24          the evidentiary presentation from either side?

25                     MS. SISON:    Your Honor, I would just ask that




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 7 of 267
                                                                          7



 1          the witnesses be sequestered with the exception of our

 2          expert witness because he is here to discuss the testimony

 3          and also the video and the transcript.

 4                     THE COURT:    Mr. Eason, what says the Government?

 5                     MR. EASON:    We don't object to sequestration,

 6          your Honor.

 7                     THE COURT:    Will you have a case agent or a

 8          representative of the Government?

 9                     MR. EASON:    No, your Honor.

10                     THE COURT:    All right.   That request will be

11          allowed and the Government's witnesses will be

12          sequestered.    And, Mr. Eason, I take your statement there

13          to mean also you do not object to the Defendant's expert

14          being present in the courtroom?

15                     MR. EASON:    No, your Honor.

16                     THE COURT:    Thank you.

17                     Anything further that needs to be addressed

18          before we begin the evidence?

19                     MS. SISON:    Your Honor, I wasn't sure if you

20          knew co-counsel here Jared Martin, but I just wanted to

21          introduce he's sitting at counsel table.

22                     THE COURT:    Mr. Martin, welcome.

23                     MR. MARTIN:    Thank you, your Honor.

24                     THE COURT:    All right, Mr. Eason, the Government

25          can begin its evidence.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 8 of 267
                                                                           8



 1                     MR. EASON:    Thank you, your Honor.

 2                     The first witness for the Government will be

 3          Jason Cable.

 4                     THE COURT:    Please come around to be sworn.

 5       THEREUPON:

 6                                   JASON CABLE

 7       called as a witness on behalf of the Government herein, duly

 8       sworn and responding "I do," was examined and testified as

 9       follows:

10                     THE COURT:    Mr. Eason, before you begin

11          questioning Mr. Cable, have all your witnesses now left

12          the courtroom?

13                     MR. EASON:    Yes, your Honor.    I don't anticipate

14          calling anyone that remains in the courtroom.

15                     THE COURT:    Thank you, sir.    You may proceed.

16                               DIRECT EXAMINATION

17       BY MR. EASON:

18            Q.       Good morning.    If you would please state your

19       name and spell it for the court reporter.

20            A.       Jason David Cable, J-A-S-O-N D-A-V-I-D

21       C-A-B-L-E.

22            Q.       How are you employed, sir?

23            A.       I'm employed with the Cherokee Indian Police

24       Department.

25            Q.       How long have you been with the Cherokee Indian




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 9 of 267
                                                                           9



 1        Police Department?

 2             A.       Since March of 2008.

 3             Q.       And do you have any other previous law

 4        enforcement experience prior to that?

 5             A.       Yes.   I was employed with the Graham County

 6        Sheriff's Office for four years and almost a year for Swain

 7        County Sheriff's Office.

 8             Q.       What position do you currently hold with the

 9        Cherokee Indian Police Department?

10             A.       I'm a criminal investigator with the

11        investigations division.

12             Q.       How did you become aware of this case, this

13        Defendant, Joseph Jumper?

14             A.       At the time, Sergeant Mary Lambert, she was the

15        acting interim for the lieutenant over the investigations

16        division, she requested that I assist in attempting to

17        locate the individual in question and bring him to the

18        police department.

19             Q.       And were you able to locate Mr. Jumper?

20             A.       Yes, sir.

21             Q.       Could you tell the Court a little bit about how

22        that happened?

23             A.       On the day in question, myself and Detective

24        Daniel Iadonisi, last name is I-A-D-O-N-I-S-I, myself and

25        Detective Daniel Iadonisi, we met Lieutenant Eric Oswalt in




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 10 of 267
                                                                             10



 1        the Snowbird Community, which is in Graham County, and

 2        Lieutenant Oswalt escorted us to a known location in which

 3        Mr. Jumper was supposed to reside.

 4             Q.       Now, when you say "the day in question," is that

 5        the same date as the interview, August 29, 2018?

 6             A.       That's correct.

 7             Q.       Do you recall about what time of the day it was

 8        when you guys went to seek out Mr. Jumper?

 9             A.       It was in the afternoon hours.      I think it was

10        around maybe 4:00 p.m., somewhere along there.

11             Q.       And for those who might not be familiar with

12        Snowbird Community, where is that located?

13             A.       It's in Graham County.     The town is

14        Robbinsville, North Carolina.

15             Q.       And is that located on the Eastern Band of

16        Cherokee Indians, within the confines of the reservation?

17             A.       Yes.   There is reservation land in Graham County

18        as well.

19             Q.       So were you guys able to locate Mr. Jumper

20        there?

21             A.       We wasn't -- we went to a residence which was

22        stated to be his residence in which no one -- we knocked on

23        the residence and no one would come to the door.         Some

24        additional patrol units that works with the Cherokee Indian

25        Police Department, they was assisting as well, and Officers




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 11 of 267
                                                                           11



 1        Dewitt Chicawily (phonetic) and Hannah Mathieson, I think

 2        that's her last name, they located Mr. Jumper at a nearby

 3        residence.

 4             Q.       Did you make contact with Mr. Jumper there?

 5             A.       Yes.

 6             Q.       What did you say you wanted to do with

 7        Mr. Jumper at that time?

 8             A.       We asked Mr. Jumper if he would come to the

 9        Cherokee Indian Police Department in reference to an

10        investigation that was ongoing and that we needed to speak

11        with him to ask him some questions about.

12             Q.       Was he placed under arrest at that time?

13             A.       No, he was not.

14             Q.       Was he placed in handcuffs at that time?

15             A.       No, he was not.

16             Q.       Did Mr. Jumper agree to go with you, accompany

17        you to the Cherokee Indian Police Department?

18             A.       Yes, he did.

19             Q.       Approximately how far away is the Cherokee

20        Indian Police Department from the Snowbird Community?

21             A.       It's at least an hour drive from where we was at

22        to the police department.

23             Q.       Once you arrived at the Cherokee Indian Police

24        Department, what did you do with Mr. Jumper?

25             A.       Mr. Jumper was placed in one of our two recorded




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 12 of 267
                                                                             12



 1        interview rooms.    He was brought in and set down.       He was

 2        not handcuffed at that time and he was allowed his cell

 3        phone.    And we seated him inside the room and started the

 4        recording and then we started -- proceeded to interview

 5        Mr. Jumper.

 6             Q.       Tell me a little bit about that environment.

 7        How long is the room?

 8             A.       I'm just estimating, maybe 15-foot by 8 feet,

 9        somewhere along there.

10             Q.       Are there video cameras recording what's going

11        on in the interview?

12             A.       Yes, sir, it is.

13             Q.       What's the purpose of those video cameras?

14             A.       To document everything that is said and view.

15             Q.       Does the interview room door lock?

16             A.       No, it does not.

17             Q.       So it's not a locked door?

18             A.       No, it is not locked.

19             Q.       To get into the Cherokee Indian Police

20        Department, do you have to proceed through a secure door?

21             A.       Except for the main entrance, during normal

22        business hours, those doors are opened, but we brought

23        Mr. Jumper through the back of the police department, which

24        requires a security card.

25             Q.       Does it require a security card to exit?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 13 of 267
                                                                           13



 1             A.       No, it does not.

 2             Q.       So Mr. Jumper was permitted to retain his cell

 3        phone during the course of the interview?

 4             A.       That's correct.

 5             Q.       And is there free wi-fi within the police

 6        department and the courthouse?

 7             A.       Yes, there is.

 8             Q.       Were you present for the entirety of the

 9        interview of the Defendant?

10             A.       I wasn't in the room for the entirety of the

11        interview, but I was present there at the police department.

12             Q.       So you weren't in the room interviewing him the

13        entire time, but you were at the police department?

14             A.       Yes.

15             Q.       Were you able to observe the entirety of the

16        interview?

17             A.       Yes.

18             Q.       Who was with you when you began the interview

19        with the Defendant?

20             A.       Initially, the interview was -- began with

21        myself and Detective Daniel Iadonisi.

22             Q.       Prior to asking the Defendant any questions, did

23        you make him aware of his rights under Miranda?

24             A.       Yes.   Detective Daniel Iadonisi read him his

25        Miranda rights and he was also given a copy.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 14 of 267
                                                                           14



 1                      MR. EASON:   If I may approach, your Honor.

 2                      THE COURT:   You may.

 3        BY MR. EASON:

 4             Q.       Showing you what I've marked for this hearing as

 5        Government's Exhibit Number 3.      Can you identify that

 6        document for the Court, please?

 7             A.       That is the Cherokee Indian Police Department

 8        Criminal Investigations Division, it was the rights form.

 9             Q.       And what is the purpose of this document?

10             A.       This is to advise the people being questioning,

11        as far as who are being interviewed, their Fifth Amendment

12        rights.

13             Q.       And also their Sixth Amendment rights about an

14        attorney, is that correct?

15             A.       That's correct.

16             Q.       Now, how do you make sure that a Defendant

17        understands these rights?

18             A.       We read each sentence off, and if they

19        understand that right, they will initial by each sentence.

20        And also there is a waiver of rights at the bottom, which if

21        they have any -- if they wish to speak with us, they sign

22        that and it is witnessed.

23             Q.       If it's not -- if a person doesn't sign each of

24        those boxes indicating that they understand their rights, do

25        you proceed to interview them?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 15 of 267
                                                                               15



 1             A.       As long as they don't request an attorney.         I

 2        mean, they can refuse to initial these, but until they

 3        verbally request an attorney, then we can still continue the

 4        interview.

 5             Q.       What if they verbally request to terminate the

 6        interview?

 7             A.       The interview is terminated.

 8             Q.       This particular rights form, who filled out this

 9        information at the top?

10             A.       The top portion of it is the place, the date and

11        the time, I filled out that information.       I also

12        witnessed -- I was a witness as far as the Miranda rights

13        being read to Mr. Jumper and I also filled out the address

14        in which he resided at.

15             Q.       On this form, did Mr. Jumper indicate that he

16        understood each of the rights afforded to him?

17             A.       Yes, he did.

18             Q.       Did he sign that he wished to speak with you

19        without an attorney present?

20             A.       Yes, he did.

21             Q.       Did you -- did he sign it in your presence?

22             A.       Yes.

23             Q.       Is that his signature there?

24             A.       Yes.

25             Q.       Is that your signature below?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 16 of 267
                                                                           16



 1             A.       That is mine, yes.

 2                      MR. EASON:   Your Honor, at this time, I'd move

 3          to admit Government's Exhibit 3.

 4                      THE COURT:   Any objection, Ms. Sison?

 5                      MS. SISON:   No, your Honor.

 6                      THE COURT:   So admitted.

 7                      (Government's Exhibit 3 was admitted in

 8        Evidence.)

 9        BY MR. EASON:

10             Q.       After you advised the Defendant of his rights --

11        well, pardon me.    While you were going over those rights, do

12        you remember if the Defendant had any questions or asked for

13        any specific clarifications as to any of those points?

14             A.       No.

15             Q.       As you were speaking to him, did the Defendant

16        give you any impression that he wasn't understanding what

17        you were saying?

18             A.       No.   Whenever he was questioned, he answered

19        with clear and direct answers.

20             Q.       When you brought him in, how was he dressed?

21             A.       He had a T-shirt on, some shorts and I think

22        some tennis shoes.

23             Q.       Was that appropriate for the weather on

24        August 29, 2018?

25             A.       Sure, yes.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 17 of 267
                                                                             17



 1             Q.       When you began asking the Defendant questions,

 2        again, was there anything about his responses that gave you

 3        pause or make you concerned that he understand what --

 4        didn't understand what was going on?

 5             A.       No.

 6             Q.       Did the Defendant tell you of any disease or

 7        defect, mental or otherwise, that might hinder his ability

 8        to understand the proceedings?

 9             A.       No.   I mean, he was very coherent and alert, and

10        he answered his questions very clear and direct.

11             Q.       During the course of the interview that you were

12        in there with him, how was he behaving?

13             A.       He was -- his behavior was normal.       There was

14        nothing that stood out in my opinion that something was

15        wrong or anything like that.

16             Q.       Was he yelling, screaming or crying or anything

17        like that?

18             A.       No.

19             Q.       Was he sweating abnormally or pacing?

20             A.       No.

21             Q.       During the time period where you were with the

22        Defendant and where you were observing the interview of the

23        Defendant, did Mr. Jumper ever indicate that he wanted to

24        stop the interview?

25             A.       No, he did not.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 18 of 267
                                                                           18



 1             Q.       Did he ever indicate during the course of the

 2        interview or -- that you were present or that you were

 3        watching that he wanted an attorney --

 4             A.       No.

 5             Q.       -- or wanted to wait for one?

 6             A.       He did not request one, no.

 7             Q.       Did the Defendant ever tell the officers

 8        present, you or anybody else, that he felt uncomfortable or

 9        threatened by your presence?

10             A.       No.

11             Q.       Or your behavior?

12             A.       No.

13             Q.       Did the Defendant ever ask you to clarify or

14        tell you he was confused by what you were asking?

15             A.       No, he did not.

16             Q.       Approximately how long did this interview last?

17             A.       There was a number of breaks in the interview in

18        which Mr. Jumper was left by himself inside the interview

19        room, however, the interview was recorded and documented in

20        its entirety through video and audio.

21             Q.       About how long was that entire recording?

22             A.       The entire recording is about three hours long.

23             Q.       During that entire 3-hour period did the

24        Defendant have access to his telephone?

25             A.       Yes, the whole time.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 19 of 267
                                                                           19



 1             Q.       Did the Defendant ever ask any of the officers

 2        present to speak to anyone outside of the interview room or

 3        make a telephone call?

 4             A.       Not while I was there, no.

 5             Q.       Did he do that while you were observing him on

 6        the --

 7             A.       Not that I seen, no.

 8             Q.       Did the Defendant ever ask to use the restroom

 9        or otherwise take breaks during this interview?

10             A.       I know Mr. Jumper was offered a number of times

11        by the officers, the other detectives that were speaking

12        with him, if he needed to use the restroom and also if he

13        wanted anything to drink, and there was a time in which he

14        was provided with water to drink and he was given a bathroom

15        break.

16             Q.       Were you armed during this interview, were you

17        wearing your sidearm?

18             A.       I think so.   I'm pretty -- I usually do.

19             Q.       At any time, did you draw any type of attention

20        to your firearm?

21             A.       No.

22             Q.       Did you ever take your firearm out and reference

23        it in any way?

24             A.       No.

25             Q.       Did you or anyone that you saw ever point a




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 20 of 267
                                                                           20



 1        firearm at the Defendant?

 2             A.       No, sir.

 3             Q.       Did the Defendant initially admit or deny --

 4        well, what did you tell the Defendant about why he was

 5        there?

 6             A.       When we initially picked him up, we stated that

 7        we needed to speak with him and he referenced his

 8        girlfriend, that he thought that was what we wanted to speak

 9        with him about.

10                      Once we got to the police department, I know

11        myself, I asked him a question regarding, you know, when we

12        first approached him that -- and told him we needed to speak

13        with him, Mr. Jumper referenced his girlfriend and then he

14        also willingly stated that he was -- he had heard he was

15        being accused of molesting his girlfriend's daughter.

16             Q.       So that's what he indicated was the reason he

17        thought y'all wanted to talk to him?

18             A.       Yes.

19             Q.       And what did you tell him with regards to that?

20             A.       I confirmed that there had been allegations made

21        of inappropriate contact with the girlfriend's daughter.

22             Q.       To your knowledge at that point, did there exist

23        warrants for the Defendant's arrest?

24             A.       There had been warrants issued prior to

25        Mr. Jumper being picked up, yes.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 21 of 267
                                                                           21



 1             Q.       Was he served with those warrants when he was

 2        picked up?

 3             A.       No, he was not.

 4             Q.       Was he served with those warrants when he was

 5        brought to the police department before the interview began?

 6             A.       No, it wasn't until after the interview was

 7        completed.

 8             Q.       Approximately how long did you spend with the

 9        Defendant in the interview room that night?

10             A.       Without looking minute for minute on the video,

11        I'm going to estimate that I was probably in there with him

12        maybe an hour total.

13             Q.       Who else was present during the interview

14        process, to your knowledge?

15             A.       Myself, Detective Daniel Iadonisi and Detective

16        Mary Lambert.

17             Q.       When you weren't present in the interview room,

18        you were observed on the video monitors?

19             A.       That's correct.

20             Q.       Did you ever make any promises, explicit or

21        otherwise, to the Defendant regarding what would happen if

22        he spoke to you in that case?

23             A.       No, I did not.

24             Q.       At any time, did you observe anybody threaten

25        the Defendant?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 22 of 267
                                                                           22



 1               A.      No, I did not.

 2               Q.      Did you observe anybody threaten the Defendant's

 3        family or even his girlfriend or her family?

 4               A.      No, I did not.

 5               Q.      Initially, the Defendant denied allegations, is

 6        that correct?

 7               A.      That is correct.

 8               Q.      Approximately when -- approximately how long

 9        into the interview did he begin to confess to inappropriate

10        sexual contact with the minor child in question?

11               A.      I know I had already -- I had stepped out of the

12        room and Detective Daniel Iadonisi and Detective Mary

13        Lambert had initiated questioning with Mr. Jumper, and after

14        Detective Mary Lambert had stepped out was whenever

15        Mr. Jumper had made a confession that -- of the incident.

16               Q.      And when Mr. Lambert -- or when Detective

17        Lambert stepped out, Mr. Jumper began to make those types of

18        statements, how did -- did his -- pardon me.

19                       When he was making those statements, did

20        Mr. Jumper express guilt or contrition for his behavior at

21        all?

22                       MS. SISON:   Objection, leading.

23                       THE COURT:   Overruled.

24                       THE WITNESS:   Could you ask that one more time?

25          I'm sorry.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 23 of 267
                                                                           23



 1        BY MR. EASON:

 2             Q.       Did the Defendant, as he was making these

 3        statements, express any guilt or feelings of remorse for his

 4        behavior?

 5             A.       He was -- he was the same as far as his

 6        demeanor, the same the whole time through the whole

 7        interview, in my opinion.

 8             Q.       At the moment when he moved from denial to

 9        admission, did you see any substantial change in his

10        appearance or demeanor?

11             A.       Not in my opinion, no.

12             Q.       He wasn't crying?

13             A.       No, he was not.

14             Q.       Was he giving any visible outward signs of

15        intense duress?

16             A.       No.

17             Q.       So, if the entirety of the interview lasted --

18        or if the entire video runs for approximately three hours --

19        the video runs for approximately three hours, is that

20        correct?

21             A.       That's including the breaks.      That's the

22        entirety of it from the time he's -- we get there to the PD

23        to the time he's taken out of the interview room.

24             Q.       In the time between moving him from denials to

25        admission, how long would you say that took as far as




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 24 of 267
                                                                           24



 1        questioning?

 2             A.        It would have been in the -- within the first

 3        two hours.

 4                       MR. EASON:   If I may have just a moment, your

 5          Honor.

 6                       THE COURT:   You may.

 7        BY MR. EASON:

 8             Q.        Approximately how long had the Defendant been in

 9        the interview room with you and the other officers prior to

10        executing the waiver of his Miranda rights?

11             A.        As soon as we brought him into the interview

12        room, within the first five minutes.       When we come into the

13        room and started speaking with him.

14             Q.        It was one of the first things you did, in fact,

15        sitting down, isn't it?

16             A.        Correct.

17             Q.        Did the Defendant ever tell you if he'd been

18        drinking heavily that day or taken any controlled

19        substances?

20             A.        No, he did not.

21             Q.        Did you observe the odor of alcohol about his

22        person or any signs consistent with impairment on any type

23        of substance?

24             A.        No, I did not.

25             Q.        Are you at all familiar with the Defendant, do




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 25 of 267
                                                                           25



 1        you know him or anything like that?

 2             A.       No.    I think this was my first time actually

 3        meeting Mr. Jumper.

 4             Q.       During the course of the interview, did you or

 5        anyone else actually raise their voice at the Defendant?

 6             A.       Not that I'm aware of, no.

 7                      MR. EASON:    Those would be my questions for this

 8          witness, your Honor.

 9                      THE COURT:    Ms. Sison, would you have cross

10          examination?

11                      MS. SISON:    Thank you, sir.

12                                 CROSS EXAMINATION

13        BY MS. SISON:

14             Q.       Prior to going to Mr. Jumper's house, there was

15        already an arrest warrant, is that right?

16             A.       Yes, ma'am.

17             Q.       Did you see that prior to going there?

18             A.       I don't recall seeing it, there was another

19        detective who had initially started the investigation who

20        had drawn that warrant.

21             Q.       That was Officer Jenkins?

22             A.       Yes.

23             Q.       But it was Officer Lambert who told you to go to

24        the house, is that right?

25             A.       That's correct.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 26 of 267
                                                                           26



 1             Q.       But she herself did not go?

 2             A.       Right.

 3             Q.       If I told you that the warrant was issued at

 4        2:43 p.m., would you have a quarrel with that?

 5             A.       No, ma'am.

 6             Q.       And I think there was also a criminal complaint

 7        that was drafted at the same time?

 8             A.       I --

 9             Q.       Or was it prior to the warrant?

10             A.       Yes, ma'am.

11             Q.       And that was issued at 2:37, is that right?

12             A.       I -- I don't think there would be a reason why

13        it wouldn't be then.

14             Q.       Okay.    And, so, you and Lieutenant Iadonisi,

15        were you wearing clothing that would indicate you were

16        police officers?

17             A.       It's Sergeant Iadonisi.

18             Q.       I'm sorry.

19             A.       Yes, ma'am.    We usually -- we wear polo-type

20        shirts that's got our badge on it and name and -- unless

21        we're in plain clothes, we also are plain clothes, but we

22        usually have our neck badge like this (indicating).

23             Q.       And then I take it that day you were wearing it?

24             A.       Yes, ma'am.

25             Q.       And was Sergeant Iadonisi also wearing it?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 27 of 267
                                                                           27



 1             A.       I'm not sure if he was.     However, where

 2        Mr. Jumper was located, we were -- there was additional

 3        units in marked patrol units from the Cherokee Indian Police

 4        Department.

 5             Q.       Was the car you were in marked?

 6             A.       No, it was not.

 7             Q.       You were driving, sir?

 8             A.       No, I think Detective Daniel Iadonisi was

 9        driving the vehicle.

10             Q.       And the officers that were at I believe it was

11        his cousin's home, did you plan to have them meet you there

12        or did they just come by themselves?

13             A.       They was coming out to assist us in attempt to

14        locate Mr. Jumper.    They -- they are familiar with the area,

15        so they had knowledge of Mr. Jumper, where he might be at.

16        So they had went to this location upon theirselves and

17        located Mr. Jumper.

18             Q.       You testified it took about an hour it get from

19        where you were in Robbinsville to the police station, so I

20        take it it took an hour to get from the police station to

21        Robbinsville, is that right?

22             A.       Yes, somewhere about there, yes, ma'am.

23             Q.       How long did you stay at his house when you

24        first got there?

25             A.       At Mr. Jumper's house?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 28 of 267
                                                                           28



 1              Q.      His house.

 2              A.      The first residence we went to, we went to the

 3        residence and knocked on the door; no one come to the door.

 4        There's a neighbor that resides real close to Mr. Jumper and

 5        she had come out and spoke with myself and Lieutenant Oswalt

 6        and Detective Daniel Iadonisi, and she was asked if she had

 7        seen Mr. Jumper, you know, within the last little bit, and

 8        she said she hadn't seen him in, I think, maybe a day or two

 9        or something like that.

10              Q.      And how did you know to go to the cousin's

11        house?

12              A.      They -- through radio, the officers that

13        initially located Mr. Jumper had contacted us through radio.

14              Q.      So, when you said they located him, did they

15        actually go to the house and see him there or how did they

16        find out he was at that house?

17              A.      I'm assuming that, once we got there, they had

18        already initiated contact with Mr. Jumper, and I don't know

19        how they found out or if the cousin told them that he was

20        there or anything like that, but he was there.

21              Q.      And how would they have known to look for

22        Mr. Jumper?

23              A.      Just working their area.     They patrol that area

24        and I guess they know Mr. Jumper as far as where he resides

25        at.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 29 of 267
                                                                           29



 1             Q.       Let me clarify that information.      How would they

 2        know to be looking for Mr. Jumper that day?

 3             A.       Due to Lieutenant Eric Oswalt was the one to

 4        assist us and he is the lieutenant over the patrol officers

 5        in that area, so he contacted them as well to help us.

 6             Q.       All right.    And, so, you met that Officer Oswalt

 7        at Mr. Jumper's house initially, right?

 8             A.       We initially met him at a substation because,

 9        like I said, myself and Detective Daniel Iadonisi didn't

10        really know the area which Mr. Jumper resides and he

11        escorted us out to that residence in attempts to located

12        Mr. Jumper.

13             Q.       At that point, there were two cars at

14        Mr. Jumper's house?

15             A.       Yes, ma'am.

16             Q.       When you got to Mr. Jumper's cousin's house,

17        there was at least one or two more patrol vehicles?

18             A.       Yes, ma'am.

19             Q.       And at least two other officers?

20             A.       Yes.

21             Q.       And you weren't present for the conversation

22        with Mr. Jumper, were you?

23             A.       Not initially, no, ma'am, I was not.

24             Q.       Do you know how long they had been there before

25        you got there?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 30 of 267
                                                                           30



 1             A.       Once they contacted us, we went -- I mean, I

 2        think the drive from where Mr. Jumper's residence is to the

 3        location is maybe five minutes.

 4             Q.       But you don't know how long they had been there

 5        prior to your getting there?

 6             A.       No, other than them contacting us and letting us

 7        know that they located him.

 8             Q.       And they were, I take it, in police uniforms?

 9             A.       Yes, ma'am.

10             Q.       And by that time, Mr. Jumper was already with

11        them?

12             A.       He was at that residence where they was at, yes,

13        ma'am.

14             Q.       And when you came in contact with him, was he

15        inside or outside the house?

16             A.       I want to -- he walked on the outside of the

17        house and we spoke with him there, I think it was on the

18        front porch where we initially made contact with Mr. Jumper.

19             Q.       When you say "we," are you talking about

20        Sergeant Iadonisi or Officer Oswalt?

21             A.       We was all there.    We all went to that location,

22        so there was about five officers there.

23             Q.       Was anybody else present besides you, the

24        officers and Mr. Jumper?

25             A.       His cousin was there at the residence.       I'm




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 31 of 267
                                                                           31



 1        assuming that was a family member.

 2             Q.       Okay.   And then you testified that you told him

 3        that I believe you were investigating something?

 4             A.       Yes, ma'am.

 5             Q.       Were you more specific?

 6             A.       We just informed him that we was investigating a

 7        case which he's allegedly involved in and that we would like

 8        to speak with him and ask him some questions about it.

 9             Q.       But you didn't say to him that he was a suspect

10        at that time?

11             A.       Just other than, you know, that his name had

12        been mentioned being involved in it, so --

13             Q.       But that could mean he could be a witness?

14             A.       That's correct.

15             Q.       Okay.   And I take it you didn't tell him about

16        the complaint or the arrest warrant?

17             A.       No, I did not.

18             Q.       All right.    And, so, when he left with you, how

19        long had you spoken to him before he came into the car?

20             A.       Before he came into the car?

21             Q.       Your car.

22             A.       Once he -- he voluntarily agreed to come with

23        myself and Detective Daniel Iadonisi to the Cherokee PD,

24        once we spoke, it was maybe five minutes from the time that

25        we got in the vehicle and left.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 32 of 267
                                                                           32



 1             Q.       Did you ask him about an iPad?

 2             A.       Yes.

 3             Q.       And that conversation took place while you were

 4        still at his cousin's house?

 5             A.       Right.    And his cousin had brought out the iPad

 6        and gave it to the officers.

 7             Q.       So the iPad was at the cousin's house and it was

 8        the cousin who gave it to the officer?

 9             A.       Yes.

10             Q.       And which officer was that?

11             A.       That was myself.

12             Q.       Okay.    So, when you drove with Mr. Jumper, was

13        it in your car with Sergeant Iadonisi?

14             A.       Yes, ma'am.

15             Q.       And he was placed in the back seat?

16             A.       I want to -- the patrol vehicle itself, it does

17        not have any kind of cage inside the vehicle, it's open, the

18        front seats and the back seats are open, so there's no kind

19        of confinement.      I don't recall -- actually recall if he was

20        placed in the front passenger seat or if he was put in the

21        back seat.

22             Q.       Okay.    So did you ask him any questions while he

23        was in the car?

24             A.       Nothing case related, no, ma'am.

25             Q.       Did you ask him any questions, case related or




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 33 of 267
                                                                           33



 1        not?

 2               A.     I mean, I think there was a little bit of small

 3        talk, you know, about the weather, that type of thing, but

 4        nothing as far as regarding the case in specific, no, any

 5        kind of questions like that.

 6               Q.     What about Sergeant Iadonisi, did he ask him any

 7        questions?

 8               A.     No, ma'am, he did not.

 9               Q.     And can you describe the room a little bit, you

10        said it was 15 by 8 feet?

11               A.     Something like that.

12               Q.     And it was one of the two rooms that was at the

13        police headquarters, is that right?

14               A.     Yes, ma'am.

15               Q.     And that police headquarters, is that one that's

16        connected to the tribal court?

17               A.     Yes, ma'am, it is.    Address is 137 Seven Clans

18        Lane, Cherokee, North Carolina, 28719.

19               Q.     You said you came towards the back, so you're

20        not talking about the main entrance where the public would

21        come in, is that right?

22               A.     That's correct.

23               Q.     And in order to get in, you said that you needed

24        the security card, but you did not need one to get out?

25               A.     That's correct.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 34 of 267
                                                                               34



 1             Q.       And how many -- how big is the police

 2        headquarters, I know it's attached to the tribal court, but

 3        what part of it belongs to law enforcement versus what part

 4        of it is tribal court?

 5             A.       It's sort of like divided.      The best way I can

 6        explain it, it's divided sort of right down the middle.          I

 7        mean, you just got almost an equal amount of space on the

 8        court side as you do the police department side.

 9             Q.       And are there two or three stories?

10             A.       There's two stories.

11             Q.       Two?

12             A.       Two.   The detention center is located on the top

13        of the police department and courthouse.

14             Q.       And where is the -- where is the room that you

15        interrogated him in in reference to where the police

16        department is?

17             A.       It's located near the back of the police

18        department from the main entrance.       If you come through the

19        main entrance, it will be located more towards the back of

20        the building.

21             Q.       And we're talking about the first floor?

22             A.       Yes, ma'am.

23             Q.       One way out, as you describe it, would have been

24        the back way?

25             A.       There is -- yes, you can go out the back way as




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 35 of 267
                                                                               35



 1        well as the front.

 2             Q.       Okay, but before you get to that door, you

 3        actually have to leave the interview room as well, is that

 4        right?

 5             A.       Yes.    I mean, to get out, you have to leave the

 6        interview room, yes.

 7             Q.       And that interview room sounded -- from the way

 8        you describe it, had a two-way mirror because you said that

 9        you observed the entire interview?

10             A.       No.    What I'm saying as far as observed, the

11        room has got audio and video recording.       There was computers

12        that are set up inside the investigators' office, which you

13        can live monitor the interview as it is being conducted.

14             Q.       Got it.

15                      And, so, how far away was that room from the

16        interview room?

17             A.       It's adjacent to the interview room itself.        I

18        mean, you've got a wall that divides the interview rooms

19        from the investigation room where the computers are located.

20             Q.       So I take it there are no windows in that room?

21             A.       There is a window that's in the interview room,

22        however, it is covered by blinds.

23             Q.       Okay.   So a person can see outside?

24             A.       They could see into the investigative office.

25             Q.       But it was covered by blinds that day?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 36 of 267
                                                                           36



 1             A.       Yes, ma'am.

 2             Q.       And were there any desks?

 3             A.       Inside the interview room?

 4             Q.       Yes.

 5             A.       There is one table and there's usually three

 6        chairs inside the interview room.

 7             Q.       And where was Mr. Jumper placed in the interview

 8        room?

 9             A.       As soon as you come into the door -- or into

10        interview room, he was placed in the chair immediately to

11        the left, which was the closest to the door.

12             Q.       And where were the other two chairs?

13             A.       They're -- where Mr. Jumper was seated, the

14        chair is placed next to the door, there's a table that comes

15        up against where he was seated.      I was on the middle of the

16        table and Detective Daniel Iadonisi, he was on the other

17        opposite end of the table.

18             Q.       Okay.   And you also indicated that -- is it

19        Detective Lambert?

20             A.       Yes, ma'am.

21             Q.       She came in.    Were three of you in the room at

22        the same time at any point during the interview?

23             A.       No, ma'am, there was not.

24             Q.       Okay.   And, so, when you first got there, I take

25        it it was you and Sergeant Iadonisi that went into the room?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 37 of 267
                                                                           37



 1             A.       That's correct.

 2             Q.       Did you put him in that room by himself at some

 3        point and you two left?

 4             A.       Yes.

 5             Q.       And that was at the beginning?

 6             A.       At -- before we started the initial

 7        interviewing, he was just placed in there until we got our

 8        materials together to come in and start interviewing him.

 9             Q.       When he was placed there at that initial time,

10        did the videotape start at that particular time or was there

11        a pause?

12             A.       Yes.    I mean, the video starts whenever he's in

13        there prior to us coming in.

14             Q.       Okay.   Now, before you got in there, did you,

15        Sergeant Iadonisi or Detective Lambert have a plan as to how

16        to interrogate Mr. Jumper?

17             A.       Did we have a plan?

18             Q.       Yes.

19             A.       Just it was going to be case specific type

20        questions that Detective Jenkins had acquired through the

21        initial investigation to try to question him about.

22             Q.       So, when you say "case specific," did he come up

23        with the questions?

24             A.       Mr. Jumper or --

25             Q.       Jenkins.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 38 of 267
                                                                           38



 1             A.       No, he did not.

 2             Q.       So I take it prior to your questioning

 3        Mr. Jumper that you looked over Officer Jenkins' reports?

 4             A.       I didn't personally look over the reports

 5        because, like I said, it come in, it was right at the end of

 6        the day whenever I was requested to do this, so it wasn't I

 7        was able to sit down and study this case, you know, in its

 8        entirety, so I was just kind of going off of information

 9        provided as far as statements made during the forensic

10        interview with the minor child to question Mr. Jumper in

11        that area.

12             Q.       I just want to make sure I understand that.

13        There was a forensic interview of the minor child?

14             A.       Uh-huh.

15             Q.       When did that take place?

16             A.       I'm not sure, ma'am.

17             Q.       When did you get that information?

18             A.       The day of, that Mr. Jumper was interviewed.

19             Q.       And when you say "the day of," are you talking

20        in the morning?

21             A.       That afternoon, August the 29th, I think, 2018.

22             Q.       But before you went out to Robbinsville?

23             A.       I had initially heard what the case was about.

24        Like I said, I did not get the whole case file in its

25        entirety on -- I didn't look over that whole case file.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 39 of 267
                                                                           39



 1        This was kind of a spur -- I guess, I don't know if that's

 2        the right word to say, spur of the moment that Lieutenant --

 3        or she's not lieutenant, she's the acting lieutenant, she

 4        requested me to assist in the investigation and it had come

 5        in sort of at the end of the day.

 6              Q.      You're saying Investigator Lambert or --

 7              A.      Yes, ma'am, yes.

 8              Q.      Okay.   And, so, I take it from what you said, I

 9        just want to make sure I understand it, you had not read any

10        files, but the information you had gotten was orally given

11        to you?

12              A.      Right, that's correct.

13              Q.      And that was by acting Officer Lambert?

14              A.      I mean, like I said, Detective Larry Jenkins had

15        initially started the investigation and he had provided

16        information as far as the information provided during the

17        forensic interview.

18              Q.      And, again, did you get it from him or did you

19        get it from Lambert?

20              A.      He was there, you know, at the -- like I said,

21        it's kind of like a group discussion what was going on, so

22        he provided what was said in the interview.

23              Q.      So I take it you yourself had not looked at any

24        reports or even the medical information that you referred

25        to?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 40 of 267
                                                                           40



 1             A.       Not at the time, no, because we didn't know if

 2        we was actually going to locate Mr. Jumper.        It was just an

 3        attempt to try to find him, bring him to the police

 4        department and try to conduct an interview with him.

 5             Q.       And, so, besides Lambert, Jenkins and yourself,

 6        was Sergeant Iadonisi there as well?

 7             A.       He was.

 8             Q.       And, so, it was the four of you having this

 9        discussion?

10             A.       I don't -- I can't really answer for Detective

11        Daniel Iadonisi as far as if he was present during that, but

12        he was -- I mean, he was obviously there because he's in the

13        interview with me on the video.

14             Q.       I'm talking about when you were talking to

15        Lambert and Jenkins, was Sergeant Iadonisi present?

16             A.       I can't answer that.     I don't know.

17             Q.       Okay.   And this happened before you went to

18        Robbinsville?

19             A.       Yes.

20             Q.       Okay.   Now, sir, have you gotten any training in

21        how to interrogate people?

22             A.       Yes, ma'am, I have.

23             Q.       Can you describe that training for me?

24             A.       I took a number of interview interrogation

25        classes.   Now those classes are not, I guess, sexual child




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 41 of 267
                                                                           41



 1        abuse as far as oriented, you know, it's just the basic type

 2        how to try to interview subjects, you know, techniques

 3        that's used and worked in the past, you know, trying to

 4        build a kind of rapport with the people you're speaking with

 5        and just establishing a baseline.

 6             Q.       Okay.   So you've taken a number of classes?

 7             A.       Uh-huh.

 8             Q.       And do you talk specifically about child abuse

 9        cases, is that right?

10             A.       I don't myself.    I don't work a lot of child

11        abuse crimes, so it's kind of -- and I'll be honest with

12        you, it's a gray area in which I work.       I work mostly mainly

13        adult-type crimes.      So we have our own CVU department which

14        usually handles those type of cases and that's something

15        that I don't have a lot of experience in as far as

16        child-related crimes.

17             Q.       Okay, but you do have experience questioning

18        adults, I take it?

19             A.       Yes, ma'am.

20             Q.       And, so, these classes that you took, were they

21        part of your training as a police officer?

22             A.       It's classes I took myself, you know, through

23        the department or the departments that I've been able to

24        attend, yes, ma'am.

25             Q.       And, so, when you say you took yourself, you




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 42 of 267
                                                                           42



 1        weren't forced to take them?

 2             A.       No, I was not.

 3             Q.       But they were all by -- sponsored by the police,

 4        we're not talking about like an outside company that's not

 5        police affiliated?

 6             A.       No.   I took classes through the North Carolina

 7        Justice Academy.    Stan Walters, he's kind of an outside guy,

 8        but he's done a number of interviews, documenting interviews

 9        as well.   And Reid technique is another one.

10             Q.       What was the technique?

11             A.       Reid technique.

12             Q.       R-E-I-D?

13             A.       Yes, ma'am.   And they do an interview and

14        interrogation class as well.

15             Q.       And how long ago did you take those classes?

16             A.       I've been in law enforcement now for 17 years,

17        over 17 years, so it's been spread out over the number of

18        years.    I mean, I have recently just actually took an

19        interview and interrogation class at the justice academy.

20             Q.       I'm sorry, when did you take that?

21             A.       Within the last month, I recently took one.

22             Q.       And was there a particular method that was

23        taught?

24             A.       No, ma'am, it's just -- it was just to, you

25        know, show videos of actual interviewing and interrogation




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 43 of 267
                                                                           43



 1        that -- case-documented interviews and things like that,

 2        just -- there's no exact science to the -- you know, it's

 3        just you got to work off the case and what you're given and,

 4        I mean, most of your interviews are based off physical

 5        evidence, you know, that you try to establish information

 6        from that suspect.

 7             Q.       Okay.   So, in this case, you talked about

 8        getting information from Officer Jenkins and Investigator

 9        Lambert?

10             A.       Yes, ma'am.

11             Q.       Okay, but you didn't actually see any reports,

12        just it was oral information provided to you?

13             A.       That's correct.

14             Q.       And it was provided to you sometime the morning

15        before you picked up Mr. Jumper?

16             A.       It was in the afternoon.

17             Q.       In the afternoon?

18             A.       Yeah, it wasn't in the morning.

19             Q.       Okay.   So I take it it happened just before you

20        were asked to pick him up, would that be correct?

21             A.       About an hour and a half or so prior to, yes,

22        ma'am.

23             Q.       And, so, one of the things that you mentioned is

24        that you get the information about the investigation, but

25        then you also try to develop a rapport with the person




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 44 of 267
                                                                           44



 1        you're interviewing?

 2             A.       Yes, ma'am.

 3             Q.       What do you mean by that?

 4             A.       Just get a little bit of information about

 5        themselves, you know, to try to make them feel at ease, be

 6        comfortable because, I mean, it is -- nobody likes having to

 7        be interviewed by the police, you know, and it's not a

 8        comfortable environment at times, but it's just to kind of

 9        like get them to try to relax and to be truthful about the

10        situation and just to make it less intrusive as it can be.

11             Q.       What other methods have you used in addition to

12        putting somebody at ease like that?

13             A.       Just getting to know them, ask them about their

14        personal life, you know, interest, things that they are

15        interested in, what they want to do, that kind of thing.

16             Q.       Okay.   And when Mr. Jumper went into the room at

17        5:27, he did not sign the waiver until 5:47, is that right?

18             A.       I don't know without looking at the documented

19        time, but, I mean, that sounds right.

20             Q.       Okay.

21             A.       I mean, it's a short time because, like I said,

22        he was in there in the interview room initially a little bit

23        by himself prior to the officers coming in.        And once we

24        come inside the room, then some brief statements were made

25        in which we told him we were reading his Miranda rights




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 45 of 267
                                                                            45



 1        prior to him being questioned.

 2             Q.       And I take it prior to your giving him Miranda,

 3        you didn't show him a copy of the arrest warrant or the

 4        criminal complaint, is that right?

 5             A.       No, we did not.

 6             Q.       Okay.   And at some point, I understand it was

 7        you and Sergeant Iadonisi, but then -- and, I'm sorry, I

 8        can't remember her title, but Investigator Lambert came in?

 9             A.       Yes, ma'am.

10             Q.       And, so, when you first brought Mr. Jumper in,

11        did you converse with Investigator Lambert?

12             A.       No, not at that time, no, ma'am, I did not.        Now

13        she was inside the investigators' office and she was

14        observing, you know, the video while -- or the interview

15        while it was being conducted.

16             Q.       So she would have known what time you came in

17        with Mr. Jumper?

18             A.       I mean, once we brought him in, she would know,

19        you know, inside the interview room.

20             Q.       Was there anybody else in the office, not the

21        interrogation room, but the investigators' room with her?

22             A.       I want to -- I know -- I know at the end of the

23        interview, Detective Larry Jenkins, who initially started

24        the investigation, he does serve Mr. Jumper with the arrest

25        warrants.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 46 of 267
                                                                           46



 1             Q.        Uh-huh.

 2             A.        And I don't know at the time if he was actually

 3        in there, but he was in the area or in the building.

 4             Q.        So did you, Iadonisi, Lambert or Jenkins come up

 5        with a plan on how to interrogate Mr. Jumper once you got to

 6        the police headquarters?

 7             A.        No, we didn't come up with a plan, it was just

 8        to ask him case-related questions to see what his side of

 9        the story was.

10             Q.        Okay.   And at some point, sir, I notice in the

11        video that officers, including you, went in and out of the

12        room.     What was the purpose of that?

13             A.        As far as me leaving?

14             Q.        Yes.

15             A.        It was -- it was an attempt to maybe set up some

16        additional interviewing for Mr. Jumper.

17             Q.        What do you mean by that?

18             A.        Scheduling forensic-type interviewing.

19             Q.        Are you talking about a polygraph?

20             A.        Yes, ma'am.

21             Q.        And you had asked him if he was willing to take

22        a polygraph at some point during the questioning, is that

23        right?

24             A.        Yes, ma'am, I did.

25             Q.        And he willingly said he would?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 47 of 267
                                                                           47



 1               A.     Yes, he did.

 2               Q.     And, so, that's about the time that you left the

 3        room?

 4               A.     Yes, ma'am.

 5               Q.     And did you make plans to get a polygrapher in?

 6               A.     Yes.   I mean, I was the one to schedule that,

 7        yes.

 8               Q.     Who did you contact in regards to that?

 9               A.     I attempted to contact one of our local

10        polygraphers that conducts those, but he didn't answer his

11        phone at that time.

12               Q.     Did you just try that one time?

13               A.     Yes, ma'am.

14               Q.     And even though you came back and Mr. Jumper had

15        asked about the polygrapher, you didn't try again to contact

16        that polygrapher?

17               A.     No.    Once -- I mean, like I said, once I stepped

18        out, we continued the interview, you know, without trying to

19        contact the polygrapher.

20               Q.     And I take it that was the only time during that

21        entire interview that you contacted or tried to contact

22        somebody to do a polygraph?

23               A.     Yes, ma'am.

24               Q.     How long were you gone, sir, when you tried to

25        make the arrangements?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 48 of 267
                                                                           48



 1             A.       Maybe I want to estimate like about five

 2        minutes, five, six minutes, somewhere in there.

 3             Q.       Do you remember telling him pretty early in the

 4        interview that you weren't there to throw the book at him,

 5        you just wanted to know what happened?

 6             A.       That's correct.

 7             Q.       And that was your intent?

 8             A.       Yes, I mean, I wanted to get the truth.

 9             Q.       And you had said that the cousin had given, I

10        guess, either you or Iadonisi an iPad.

11             A.       Yes, ma'am.

12             Q.       Did you take a look at that iPad while either

13        one of you were interview Mr. Jumper?

14             A.       No, ma'am.

15             Q.       So there was no forensic information that you

16        had gotten from that iPad?

17             A.       No, ma'am.    There would be either consent to

18        look at that iPad or a search warrant before we looked at

19        that iPad.

20             Q.       Did you get consent to seize the iPad?

21             A.       Once -- once the interview was completed,

22        Mr. Jumper was informed that his cell phone and the iPad was

23        going to be seized.

24             Q.       Okay, but I'm talking about when you asked the

25        cousin for the iPad.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 49 of 267
                                                                           49



 1             A.       Uh-huh.

 2             Q.       You didn't have a warrant at that time?

 3             A.       No, the cousin freely give it to -- give

 4        Mr. Jumper's iPad.

 5             Q.       You didn't take a look at it?

 6             A.       No, ma'am.

 7             Q.       Even though it was freely given to you?

 8             A.       No, ma'am.

 9             Q.       And you indicated that this was your first

10        contact with Mr. Jumper?

11             A.       Yes, ma'am.

12             Q.       You had not seen him at the police station

13        before?

14             A.       No, I don't recall, no.

15             Q.       And I take it that he was not familiar with the

16        setup of the police station?

17             A.       I'm not sure if he had been in there with

18        someone else.

19             Q.       Okay.   And the review of the Miranda rights, how

20        long did that take from the time it was presented to him to

21        the time it was signed?

22             A.       I'm going to estimate maybe two, three minutes.

23             Q.       And you had said that Mr. Jumper was allowed a

24        number of breaks.     What do you mean by "breaks"?

25             A.       He was -- he was offered a number of times if he




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 50 of 267
                                                                           50



 1        needed to use the restroom.      Now those number of times,

 2        Mr. Jumper said he was okay.      I know at one point Detective

 3        Daniel Iadonisi brings him water, you know, so he has some

 4        water to drink.    And then towards the later part of the

 5        interview, he did request to use the restroom and was taken

 6        to the restroom.

 7             Q.       And that was the only time he was asked to go to

 8        the restroom?

 9             A.       No, he was asked --

10             Q.       No, no, he asked to go to the restroom.

11             A.       Yes, yes.

12             Q.       And I think you said -- other than water, was

13        any food provided to him?

14             A.       No, I don't think so, no.

15             Q.       And was he ever offered to leave?

16             A.       He wasn't -- no, he wasn't offered to leave, but

17        I know -- I personally know that the door to the interview

18        room was not locked, you know, that he could go out if he

19        wanted to.

20             Q.       Did you ever tell him that he could go at any

21        time?

22             A.       No, ma'am.

23             Q.       Did anybody ever tell him he could go at any

24        time?

25             A.       I don't -- I'm not sure.     I mean, I know




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 51 of 267
                                                                           51



 1        personally I did not tell him that.

 2               Q.     And, so, the videotape would show if somebody

 3        had?

 4               A.     Yes.

 5               Q.     And he never left, did he?

 6               A.     No, ma'am, he did not.

 7               Q.     And you indicated that you were wearing a

 8        sidearm.    Did Sergeant Iadonisi wear a sidearm as well?

 9               A.     He should be.    I mean, I don't -- I can't recall

10        if he was at that time or not, but most everybody does wear

11        sidearms.

12               Q.     So, when you say "most everybody," that would

13        also include Investigator Lambert?

14               A.     Yes, ma'am.

15               Q.     And you had said that, when you spoke to him

16        initially, and I take it that was when you met him at his

17        house, you referred -- you referenced his girlfriend, is

18        that right?

19               A.     He referenced his girlfriend.

20               Q.     He referenced his girlfriend?

21               A.     Yeah.   I told him I needed to speak with him

22        about some issues, you know, as far as the -- and he

23        referred to his girlfriend, you know.

24               Q.     And neither you nor Sergeant Iadonisi said, no,

25        we want to talk about a minor child, is that right?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 52 of 267
                                                                           52



 1             A.       I don't think we mentioned that at that time,

 2        no, ma'am.

 3             Q.       And then you said that, when he got to the

 4        police station, he was the one that said it was because of

 5        the minor child, is that right?

 6             A.       That's correct.

 7             Q.       So that would be in the video?

 8             A.       Yes, ma'am.

 9             Q.       And besides you leaving to go get the

10        polygrapher, did Investigator Lambert come in when you left?

11             A.       I think I had come back in.      I tried to make

12        contact and then I left again, and then Detective Lambert

13        come in.

14             Q.       So, during the 3-hour period, you left twice?

15             A.       Uh-huh.

16             Q.       But you came back?

17             A.       Right.

18             Q.       And Investigator Lambert came in once and stayed

19        for a while and then she left?

20             A.       Let's see, I come back three times.

21             Q.       Three times?

22             A.       Three times.    Once was the -- to try to set up

23        the polygrapher, I come back in and asked Mr. Jumper some

24        additional questions and which I left and Detective Mary

25        Lambert had come back in and was in the interview with




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 53 of 267
                                                                           53



 1        Detective Iadonisi for a time.      And then she left and

 2        Detective Iadonisi began questioning or speaking with

 3        Mr. Jumper, and then I come back in after that.

 4             Q.        Okay.   And then you indicated that it was

 5        around -- you were out when -- you were out of the room but

 6        were watching it in the next room.       That's when he,

 7        Mr. Jumper, went from denying to, in your words, confessing?

 8             A.        I'm pretty sure that I -- from whenever

 9        Detective Mary Lambert comes into the interview room and she

10        starts questioning Mr. Jumper, she tells Mr. Jumper, you

11        know, that she will leave the room if he feels more

12        comfortable speaking with a male subject than a female, and

13        once Detective Mary Lambert left the interview room is

14        whenever Mr. Jumper starts confessing about the alleged

15        incident.

16             Q.        What was the purpose of Investigator Lambert

17        coming in?

18             A.        Just as far as, like I said, myself, this was

19        kind of like new.      I don't do a lot of child abuse-type

20        crimes.   She has a little bit more experience, she's been

21        there years, and she come in to try to, you know, get -- to

22        speak with Mr. Jumper.

23             Q.        So, if she's the one with the experience, why

24        did she leave when you started talking about the alleged

25        child abuse?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 54 of 267
                                                                             54



 1                      MR. EASON:   Objection, calls for speculation.

 2          That may be best asked of Detective Lambert.

 3                      THE COURT:   Overruled.

 4                      THE WITNESS:    I don't know.    You'd have to ask

 5          her about that because I really don't -- I don't know.

 6        BY MS. SISON:

 7             Q.       Well, I guess my question is this:       Would

 8        people -- with the officers coming in and out, was that part

 9        of the interrogation plan?

10             A.       No, ma'am, it wasn't.

11             Q.       Now did Sergeant Iadonisi leave the room at any

12        time?

13             A.       I want to say that we had stepped out a couple

14        of times from the interview.      Like I said, there are -- in

15        the interview, Mr. Jumper, there's times through that

16        interview where he's in the room by himself, you know, for a

17        little bit of time and the detectives would come back in and

18        start speaking with Mr. Jumper again.

19             Q.       And what was the purpose of leaving him in the

20        room by himself?

21             A.       Just to -- just to see where else we could go

22        with the interview as far as questions that were missing,

23        you know, to speak about, to try to ask to get the whole

24        truth about the incident.     Just get as much information as

25        we can about this incident.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 55 of 267
                                                                           55



 1             Q.       So, every time he was left alone, you,

 2        Investigator Lambert, Sergeant Iadonisi and Officer Jenkins

 3        would get together and discuss where to go from there?

 4             A.       I don't know who all was there at that time, but

 5        I know that, yes, it was just to speak about what else can

 6        we ask at that time.

 7             Q.       Okay.   And this also happened during the time

 8        that he kept denying all the allegations, is that right?

 9             A.       I know I had stepped out while he was denying

10        these allegations.    And like I said, I went out to try to

11        set up a polygraph for Mr. Jumper.       And -- but up until the

12        point where Detective Mary Lambert had walked out of the

13        interview room, he had denied the allegations up to that

14        point, yes, ma'am.

15             Q.       Okay.   And, sir, you had testified that during

16        direct that you had made no promises as to what would

17        happen.   Am I characterizing that correctly?

18             A.       No, I didn't make any promises, no, ma'am.

19             Q.       So you never made any promise?

20             A.       No, ma'am.

21             Q.       And, so, let's just be clear.      What do you mean

22        by a promise?

23             A.       I mean, just anything as far as telling

24        Mr. Jumper you're going to walk out of here today, I promise

25        you're not going to be charged with anything, anything like




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 56 of 267
                                                                           56



 1        that.

 2             Q.       Okay.    So that's what a promise is to you, that

 3        no promises that he would walk out and that no charges would

 4        be levied against him?

 5             A.       Right.

 6             Q.       Okay.    And then also you said that you or

 7        anybody else threatened him, is that right?

 8             A.       Not that I'm aware of.

 9             Q.       Okay.

10             A.       He wasn't threatened while I was in the

11        interview room with him, no.

12             Q.       So we're clear, what do you mean by a threat?

13             A.       Threatened him or like with if you don't -- if

14        you don't confess to this, that, you know, we're going to do

15        bodily harm or, you know, force him into a confession.

16             Q.       So a threat means something done to him

17        physically?

18             A.       Yeah.

19             Q.       And that's what a threat means to you?

20             A.       Well, physically, just make verbal threats, you

21        know, that kind of thing.

22             Q.       Okay.    All right.   So -- and, so, during the

23        questioning, sir, it looked to me that it was kind of even

24        between you, mainly, and Sergeant Iadonisi.        Would that be a

25        fair characterization, it was back and forth between the two




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 57 of 267
                                                                           57



 1        of you?

 2             A.       Yes.

 3             Q.       And do you remember talking to Mr. Jumper about

 4        maybe accidentally touching the minor child?

 5             A.       I think so.

 6             Q.       So you don't dispute that you might have asked

 7        him if he had accidentally touched the child?

 8             A.       Yes.

 9             Q.       And do you ever make references to perhaps it

10        was an innocent touch?

11             A.       Yes.

12             Q.       Do you remember saying that you didn't think

13        that he was taking advantage of a kid?

14             A.       I don't remember saying that.

15             Q.       Okay.   And do you remember talking about that

16        somebody can misconstrue a touch?

17             A.       Yes.

18             Q.       And do you remember at some point that you

19        mentioned that the mother in this case might have had a part

20        in this?

21             A.       I do.

22             Q.       Now Mr. Eason had asked you if there were any

23        indications of duress.      Do you remember that question?

24             A.       What's that again, I'm sorry?

25             Q.       If there was any indication of duress during the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 58 of 267
                                                                           58



 1        interview --

 2             A.        Yes.

 3             Q.        -- the interrogation.

 4                       Now you understand -- well, how do you

 5        understand what duress means?

 6             A.        Like he's very uncomfortable, that's the way I'd

 7        take it as, you know, as he didn't want to be there.

 8             Q.        And, so, how would that be shown, is it voice,

 9        action?

10             A.        There are actions as well as their voice, you

11        know.     They could just simply say I don't want to be here,

12        you know, I want to leave, that kind of thing.

13             Q.        That's how you would interpret somebody under

14        duress?

15             A.        Right.

16             Q.        And I just want to make sure, the video was not

17        stopped at any point?

18             A.        No, ma'am.

19             Q.        So what we see is what happened?

20             A.        Right.

21             Q.        And who had turned it off?

22             A.        I'm not sure on who turned off the video.

23             Q.        And what happened after it was turned off?

24             A.        Once -- at the end of the interview, you can see

25        Detective Larry Jenkins come in and serve Mr. Jumper with




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 59 of 267
                                                                           59



 1        the arrest warrants.     He takes Mr. Jumper out into the

 2        hallway in which he's trying to get the detention officer, I

 3        think, at that time.     And the detention officers come down

 4        and take Mr. Jumper up to the detention center or before the

 5        magistrate.

 6             Q.       Now, sir, I've had some experience with Cherokee

 7        Police Department in other cases and I've seen statements

 8        written by people, witnesses and also suspects.

 9             A.       Yes, ma'am.

10             Q.       Was one written in this case?

11             A.       He was given the opportunity to write a

12        statement by, I think, Detective Daniel Iadonisi and he

13        didn't do that.

14             Q.       Actually, wasn't he asked to write a letter of

15        apology?

16             A.       I think so, yes, ma'am.

17             Q.       So he wasn't asked to write a statement.

18             A.       Well, I mean, it's a statement, an apology or a

19        letter, it would be a statement.

20             Q.       And he didn't write it?

21             A.       No, ma'am.

22             Q.       I take it that he was given a pen and a piece of

23        paper to do that?

24             A.       Yes, I'm sure he was.     I know he was given

25        paper, yes, ma'am.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 60 of 267
                                                                            60



 1             Q.       And he was left alone to do that?

 2             A.       Yes.

 3             Q.       For approximately how many minutes?

 4             A.       I'm not sure, it was reflected on the video.

 5             Q.       Okay.   And, sir, as I reviewed the video, what

 6        were the specifics of the crime that was committed?         I'm

 7        talking his version of how the crime was committed.         Can you

 8        tell us what it was?

 9             A.       His version?

10             Q.       Yes.

11             A.       Like Mr. Jumper's?

12             Q.       What did he say -- what did he say happened?

13             A.       At what time?

14             Q.       Give us one incident that he described it and

15        I'm talking about he described it, not that he was told what

16        happened.

17             A.       He described what he had done to the minor

18        child.

19             Q.       Okay.   And that was not through words that you

20        or Sergeant Iadonisi or Investigator Lambert gave him?

21             A.       No, I didn't give him anything.      I mean, he

22        freely and voluntarily made these statements he said.

23             Q.       And it's your opinion that the statements that

24        he made were specific as to the crime that was committed, is

25        that right?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 61 of 267
                                                                           61



 1             A.       Yes, ma'am.

 2             Q.       So, for example, we would know what hand was

 3        used during this alleged crime?

 4             A.       Yes, ma'am.

 5             Q.       And which finger or fingers were used during

 6        this crime?

 7             A.       I don't know fingers specific, but finger, yeah.

 8             Q.       You don't know what finger specific, is that

 9        because you don't remember or because that was not part of

10        the statement?

11             A.       That wasn't whenever I was in the interview

12        room.

13             Q.       So is it your understanding that somebody else

14        got that information?

15             A.       Yes, ma'am.

16             Q.       But you yourself didn't get that information, is

17        that right?

18             A.       That's correct.

19             Q.       Now, sir, again, my experience with Cherokee

20        Police Department is that you write police reports regarding

21        arrest or interview of a suspect or witness, is that right?

22             A.       Yes, ma'am.

23             Q.       That's typically what happens?

24             A.       Yes, ma'am.

25             Q.       And I take it that's because you need to recall




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 62 of 267
                                                                           62



 1        what happened in case we have to go to trial or you're

 2        questioned like today, is that right?

 3             A.        That's correct.

 4             Q.        And in this case, you didn't write a police

 5        report regarding the arrest and the interrogation of

 6        Mr. Jumper, did you?

 7             A.        I didn't write an arrest report because I didn't

 8        arrest him.    And as far as my involvement in this case was

 9        picking Mr. Jumper up and then what's on the video as far as

10        the interview.    That's all -- and it's documented through

11        transcription of the video and audio.

12             Q.        And, so, even though you didn't arrest him and

13        you had the video, you didn't feel that you needed to write

14        a police report?

15             A.        My actions were documented as far as what I said

16        on audio and video and, like I said, we have the interviews

17        transcribed.

18             Q.        You had the video transcribed, sir?

19             A.        The video, yes, ma'am, it was transcribed.

20             Q.        Do you know by whom?

21             A.        Asheville Reporting.

22             Q.        Did you do that or did our office do that?

23             A.        We do that, our department does that.      I --

24             Q.        And you provided that information to the

25        Government?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 63 of 267
                                                                           63



 1             A.       As far as the transcription?

 2             Q.       Yes.

 3             A.       Yes, the transcription is there.

 4             Q.       Do you know when you provided that to the

 5        Government?

 6             A.       I don't.   I mean, I'm not the case agent on this

 7        case.

 8             Q.       And, so, you didn't write a report regarding the

 9        arrest and the interrogation.      Do you know if anybody else

10        did, either Sergeant Iadonisi or Officer Jenkins or

11        Investigator Lambert?

12             A.       I do not know.

13             Q.       And, so, when you prepared for testimony today,

14        I take it that you didn't have any reports to refer to

15        regarding that?

16             A.       I referred to the video and the transcription of

17        the interview.

18             Q.       Okay.   And did you discuss this case at all, the

19        suppression hearing, with any of the other people that were

20        present in the courtroom today?

21             A.       Right now?

22             Q.       No, with the other --

23             A.       Yes, I spoke with Justin Eason and Detective

24        Mary Lambert and Detective Daniel Iadonisi.

25             Q.       And that was to prepare for this?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 64 of 267
                                                                           64



 1             A.        Yes, ma'am.

 2             Q.        How long did that take, sir?

 3             A.        Ourselves, probably about an hour and a half.

 4             Q.        And --

 5             A.        I do my own, I do my own preparation.      I mean, I

 6        don't necessarily do it with all the investigators because I

 7        like to be prepared whenever I come to court.

 8             Q.        And by that, you mean that you reviewed the

 9        video again?

10             A.        Yes, ma'am.

11             Q.        And looked at the transcript?

12             A.        Yes, ma'am.

13                       MS. SISON:    Thank you, sir.

14                       I have no more questions, your Honor.

15                       THE COURT:    Any redirect by Government?

16                       MR. EASON:    Very briefly, your Honor.

17                                REDIRECT EXAMINATION

18        BY MR. EASON:

19             Q.        In the past, the Cherokee Indian Police

20        Department has submitted interviews to be transcribed, is

21        that right?

22             A.        That's correct.

23             Q.        Do you know if that's done in every case or in

24        just certain cases?

25             A.        Just certain cases.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 65 of 267
                                                                            65



 1             Q.       Do you know personally if that was the case in

 2        this case or not?

 3             A.       I don't know as far as personally if that's the

 4        case.

 5             Q.       But you do know that the transcript was

 6        prepared?

 7             A.       That's correct.

 8             Q.       And you reviewed that transcript?

 9             A.       Yes, sir.

10                      MR. EASON:   Those would be my questions.

11                      THE COURT:   All right, Officer.     Thank you.    You

12          may step down.

13                      Mr. Eason, you can call your next witness.

14                      MR. EASON:   I apologize, I was wildly optimistic

15          by that 11:00.

16                      The Government would call Mary Lambert.

17        THEREUPON:

18                                   MARY LAMBERT

19        called as a witness on behalf of the Government herein, duly

20        sworn and responding "I do," was examined and testified as

21        follows:

22                      THE COURT:   You may proceed.

23                      MR. EASON:   Thank you, your Honor.

24

25




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 66 of 267
                                                                           66



 1                                DIRECT EXAMINATION

 2        BY MR. EASON:

 3             Q.        If you would please state your name for the

 4        record.

 5             A.        Mary Lambert.

 6             Q.        And how is that spelled just for our court

 7        reporter?

 8             A.        M-A-R-Y L-A-M-B-E-R-T.

 9             Q.        And, Ms. Lambert, how are you employed?

10             A.        With the Cherokee Indian Police Department

11        Investigations Division.

12             Q.        What's your title currently?

13             A.        Interim lieutenant over investigations.

14             Q.        Were you acting in that capacity on August 29,

15        2018, the date in question of this hearing?

16             A.        Yes, sir.

17             Q.        Could you give us a little bit of the background

18        that you have in law enforcement?

19             A.        I have -- this month, will be 25 years in law

20        enforcement.

21             Q.        How did you become aware of this case?

22             A.        Through Larry Jenkins, the detective who used to

23        be with the child victims unit.

24             Q.        And when he brought this case to your attention,

25        what did you do?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 67 of 267
                                                                            67



 1               A.       I asked about the case and spoke with Detective

 2        Cable and Detective Iadonisi, and had them go and go ask to

 3        speak with Mr. Jumper and bring him in to do an interview.

 4               Q.       Were you present for when they made contact with

 5        him?

 6               A.       No, I was not if you're referring to Mr. Jumper.

 7               Q.       Yes, sorry.   You were not present when they made

 8        contact with Mr. Jumper?

 9               A.       No, I was not.

10               Q.       Were you present at the police department when

11        Mr. Jumper was brought in for his interview?

12               A.       I was in the investigation room when Mr. Jumper

13        was brought into the interview room.

14               Q.       Talk a little bit about the interview room.      If

15        you could just sort of give the layout of the interview

16        room, basically.

17               A.       You come into the police department, you'll go

18        down this long hall and you'll pass by four doors, then an

19        opening that goes into investigations and the restrooms,

20        very next door is the interview room and it's on to the

21        right.      As you go into the interview room, I don't know the

22        footage of the interview room.

23               Q.       Can you give a rough guess?

24               A.       Approximately 6 by 10, maybe, I don't know, I've

25        never measured it.     Once you go in, there is three chairs,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 68 of 267
                                                                           68



 1        the first chair is the -- against the wall, and to the left,

 2        there's a small table in between the three chairs, there's a

 3        chair in the center of the table and then two chairs at each

 4        end and the table is against the wall.

 5             Q.       So three chairs, one table?

 6             A.       Yes.

 7             Q.       Where was Mr. Jumper seated in the interview

 8        room for that interview?

 9             A.       Just as you come in the door, the first chair.

10             Q.       So it's the closest chair to the door?

11             A.       Yes, sir.

12             Q.       Is that door locked?

13             A.       Not to my knowledge, no, sir.

14             Q.       Was the Defendant in handcuffs when you observed

15        him in the interview room?

16             A.       No, sir.

17             Q.       Did he have -- how was he dressed, if you

18        remember?

19             A.       A T-shirt that didn't have any sleeves on it and

20        a pair of shorts.     I don't recall shoes.

21             Q.       Was that attire appropriate for the weather back

22        in August of 2018, August 29, 2018?

23             A.       It was August.    I don't recall what the weather

24        was that day.    It's been almost a year.

25             Q.       Sure.   To your knowledge, he had been placed




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 69 of 267
                                                                           69



 1        under arrest at that point?

 2             A.       Not to my knowledge.

 3             Q.       Were there any warrants for his arrest active at

 4        that time?

 5             A.       I don't recall.

 6             Q.       Had Detective Jenkins drawn warrants prior to

 7        him being brought into the interview, do you know?

 8             A.       He was -- he spoke to me about starting the

 9        warrants.    I don't know when he completed the warrants.

10             Q.       Okay.   Do you know whether or not the Defendant

11        was issued Miranda warnings when he was brought in for the

12        interview?

13             A.       When he was brought into the interview room, he

14        was placed in the interview room and Detective Cable and

15        Detective Iadonisi came in, we were discussing who was going

16        to actually interview Mr. Jumper.      And Detective Iadonisi

17        and Detective Cable went into the interview room and I was

18        looking at the monitor when they read him his rights from

19        the Miranda form that we have.

20             Q.       Did you observe anything from the Defendant that

21        made it look like he was unclear or didn't understand those

22        rights as they were being gone over?

23             A.       From what I observed from the monitor?

24             Q.       Yes.

25             A.       No.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 70 of 267
                                                                           70



 1             Q.        Did you have an opportunity to observe sort of

 2        the interactions between the detectives and the suspect over

 3        the monitor?

 4             A.        The interview, yes.

 5             Q.        Was he appropriately responding to their

 6        questions, did he appear to understand the questions and

 7        understand them?

 8             A.        Yes.

 9             Q.        Can you talk about how he was behaving during

10        the interview that you were observing?

11             A.        Talking, like we are talking now.

12             Q.        Did he appear to be upset or emotional or

13        anything like that?

14             A.        Just the way he's sitting now.

15             Q.        There was some period of time when Detective

16        Cable left and you came in.      Can you explain why that was?

17             A.        Detective Cable and Detective Iadonisi both came

18        out of the interview room, I believe, and myself and

19        Detective Cable didn't know what else to -- the kind of

20        questions.   I had to -- got the folder, the report.

21             Q.        Uh-huh.

22             A.        And that had the CME and the report in it and

23        things like that, and Detective Iadonisi actually took over

24        the interview at that time and I went with him back into the

25        interview room.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 71 of 267
                                                                           71



 1             Q.       So, prior to that, you guys hadn't had an

 2        opportunity to review any of the reports at that point?

 3             A.       I didn't review the reports, no.

 4             Q.       Detective Iadonisi did?

 5             A.       I don't know.    I don't know.

 6             Q.       Okay.   Where did you get those reports?

 7             A.       From Larry Jenkins.

 8             Q.       About what time, if you can say, was it -- did

 9        you get those reports from Detective Jenkins prior to

10        sending Detectives Cable and Iadonisi to go get Mr. Jumper?

11             A.       Not that I recall.

12             Q.       Did you get them after Mr. Jumper was returned

13        to the police department?

14             A.       Yes.

15             Q.       So -- okay.   And you never had a real -- would

16        you say that you had a good opportunity to review those

17        reports and get the facts all straight?

18             A.       Not the reports, no, I was reading the reports

19        while I was in the interview room.

20             Q.       So most of your perception from the case came

21        where, then, where did it come from?

22             A.       Larry Jenkins briefed us shortly on it and I

23        basically told Detective Cable that he would be doing the

24        interview.

25             Q.       Did you guys -- did the four of you prepare any




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 72 of 267
                                                                           72



 1        specific plan or strategy for this interview, did you have

 2        any set operational tactics, I guess?

 3             A.       No, sir.

 4             Q.       After a certain point, you went back in to

 5        assist Detective Iadonisi, is that correct?

 6             A.       Yes.

 7             Q.       And you were speaking with Mr. Jumper, is that

 8        right?

 9             A.       Yes.

10             Q.       Do you recall how Mr. Jumper was behaving while

11        you were speaking with him?

12             A.       Normal just conversation.

13             Q.       To you, did he appear to be in extreme

14        discomfort or duress?

15             A.       He was just talking to me and I was talking to

16        him, just like we're talking now.

17             Q.       At a certain point, you decided to leave the

18        interrogation room, is that correct?

19             A.       Yes, I did.

20             Q.       And why did you leave the interview room at that

21        point?

22             A.       To go to the restroom.

23             Q.       You didn't return, did you?

24             A.       No, I did not.

25             Q.       Was there any particular reason that you decided




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 73 of 267
                                                                           73



 1        to leave and not come back to the interview?

 2             A.       They were already talking again, I didn't want

 3        to interrupt.

 4             Q.       Prior to leaving the interview room, you told

 5        the Defendant, "I hope you do the right thing," is that

 6        correct?

 7             A.       Yes, I did.

 8             Q.       What did you mean by "I hope you do the right

 9        thing"?

10             A.       It's always better to get everything out in the

11        open about what happened, your way, tell it your way,

12        explain it to us, what, you know, your side of the story is

13        so that we can get your perception of what happened, compare

14        it to what's already been said and evaluate the two.

15             Q.       So that was your intention in telling him to do

16        the right thing?

17             A.       Yes.

18             Q.       You wanted him to get his side the story out?

19             A.       Yes, sir.

20             Q.       While you were in the interview room with the

21        Defendant, did the Defendant ever request an attorney?

22             A.       No, sir.

23             Q.       While you were in the interview room with the

24        Defendant, did the Defendant ever ask to stop the interview

25        or to leave the interview process?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 74 of 267
                                                                           74



 1             A.       No, sir.

 2             Q.       Did the Defendant ever mention to you that he

 3        felt threatened at any time?

 4             A.       No, sir.

 5             Q.       When you were speaking with the Defendant, do

 6        you know if you were wearing your sidearm?

 7             A.       Yes, sir.

 8             Q.       Did you ever draw your sidearm?

 9             A.       No, sir.

10             Q.       Did you ever point your sidearm at anyone?

11             A.       No, sir.

12             Q.       Did you ever draw attention to your sidearm?

13             A.       No, sir.

14             Q.       Did the Defendant ever comment on your sidearm?

15             A.       No, sir.

16             Q.       To your knowledge, did the Defendant have any

17        personal items with him when he was in the interview room?

18             A.       He had his cell phone.

19             Q.       Did the Defendant ever tell you or anyone else

20        that you're aware of about any medical or psychological

21        illnesses or infirmities that would make it hard for him to

22        understand what was going on?

23             A.       No, sir.

24             Q.       Did the Defendant ever appear to you to be

25        confused as to what the subject of the investigation was or




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 75 of 267
                                                                           75



 1        as to the nature of what was being investigated?

 2             A.       No, sir.

 3             Q.       Did you watch the entirety of the interview when

 4        you weren't present on the monitors or were you doing other

 5        things as well?

 6             A.       I was doing other things as well.

 7             Q.       Were you able to keep up with the interview as

 8        it progressed on the monitor?

 9             A.       Can you explain?

10             Q.       Were you trying to keep up with what was being

11        said or done in the interview room during the time period of

12        the interview?

13             A.       I was coming in and out.     I had actually went to

14        the restroom a couple times, I went to get a coffee a couple

15        times.

16             Q.       During what you were present for and what you

17        observed, did you ever hear anyone threaten the Defendant

18        with anything?

19             A.       No, sir.

20             Q.       Did you hear anyone threaten the Defendant's

21        family or his girlfriend or his girlfriend's family?

22             A.       No, sir.

23             Q.       Did you ever hear anyone raise their voice to

24        the Defendant?

25             A.       No, sir.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 76 of 267
                                                                           76



 1             Q.       Did you or anyone -- did you ever physically

 2        touch the Defendant during the course of this interview?

 3             A.       I don't recall.

 4             Q.       If you did, would it be on the video?

 5             A.       Yes.

 6             Q.       Did you observe anybody else make physical

 7        touch, contact with the Defendant of any kind for any

 8        reason?

 9             A.       I don't recall.

10             Q.       If there was, would it be on video?

11             A.       Yes, sir.

12             Q.       Did you make any promises to the Defendant

13        regarding anything about the case?

14             A.       No, sir.

15             Q.       Did you observe anyone else make any explicit

16        promises to the Defendant about the case?

17             A.       No, sir.

18             Q.       Do you know if the Defendant was placed under

19        arrest after the interview was concluded?

20             A.       Yes, sir.

21             Q.       Was the Defendant ever left alone in the

22        interview room while y'all officers conversed about the case

23        or reviewed files, made notes, anything like that?

24             A.       Yes.

25             Q.       During that time period, was -- he still had




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 77 of 267
                                                                           77



 1        access to his phone?

 2             A.        Yes, sir.

 3                       MR. EASON:    If I may have just a moment, your

 4          Honor.

 5                       THE COURT:    You may.

 6                       MR. EASON:    Those would be my questions for this

 7          witness.

 8                       THE COURT:    Cross examination by the Defense.

 9                       MS. SISON:    Thank you.

10                                   CROSS EXAMINATION

11        BY MS. SISON:

12             Q.        Ma'am, should I call you investigator or

13        lieutenant?    I'm sorry, I want to get the right name.

14             A.        You can call me Mary, I don't care.

15             Q.        Well, I prefer to call you by your last name.

16        Investigator Lambert, would that be fine?

17             A.        Detective Lambert is probably -- easier for me

18        to remember.

19             Q.        Detective Lambert, you said that you had been

20        working for 25 years as a law enforcement official, is that

21        right?

22             A.        Yes, ma'am.

23             Q.        And was that all with the Cherokee Indian Police

24        Department or have you worked for other places?

25             A.        I worked for Buncombe County Sheriff's




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 78 of 267
                                                                            78



 1        Department from August 17th of '94 until January 17th of

 2        '96.

 3               Q.     And after '96?

 4               A.     January of '96 was my first day at Cherokee

 5        Indian Police Department, actually, night shift, worked day

 6        shift and night shift, and then took -- I've been with

 7        Cherokee Indian Police Department.

 8               Q.     And, so, at the time that this investigation was

 9        taking place, you were also then still the interim

10        lieutenant, is that right?

11               A.     I become the interim lieutenant in August 13th

12        of 2018.

13               Q.     And that's the position you hold now?

14               A.     Yes.

15               Q.     Now you said that you became involved because of

16        an investigation by the Department of Health.        Is that like

17        DSS for the tribe?

18               A.     No, I became involved because Detective Larry

19        Jenkins explained to me that there was a case with

20        Mr. Jenkins (sic) and the allegations.       And I don't recall

21        whether the CME was that day or a day or two before or he

22        had went to the CME and came back and explained to me about

23        the case.

24               Q.     And, so, that might have been a couple days

25        before the interrogation of Mr. Jumper?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 79 of 267
                                                                           79



 1             A.        I know it was that day.

 2             Q.        So sometime in the morning, I take it?

 3             A.        Probably about lunchtime.

 4             Q.        Okay.   And it was Detective -- or, I'm sorry,

 5        Investigator Jenkins that told you about it?

 6             A.        Yes.

 7             Q.        And how did he find out about it, if you know?

 8             A.        I do not know.

 9             Q.        And, so, at that point, you didn't have any kind

10        of police reports when you were first told about it, is that

11        right?

12             A.        No, we were going through a transition where the

13        child victims unit was coming under the investigations unit

14        because it had just lost its lieutenant.

15             Q.        Okay.

16             A.        Or before, prior to.

17             Q.        And that's the person you referred to as

18        somebody who had worked there before?

19             A.        Yes.

20             Q.        All right.   And, so, at that point, do you know

21        if Investigator Jenkins had any materials like DHS reports

22        or medical reports, anything like that?

23             A.        I do not know.

24             Q.        And, so, when did you actually get your hands on

25        the reports?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 80 of 267
                                                                           80



 1             A.       Before I went into the interview.

 2             Q.       Okay.   So, when you say before you went to the

 3        interview, are you talking when Mr. Jumper was already in

 4        the room?

 5             A.       Yes.

 6             Q.       And I take it that you were the one who sent

 7        Iadonisi and Cable to the location where Mr. Jumper was, is

 8        that right?

 9             A.       Yes.

10             Q.       And did you give them any information about the

11        case?

12             A.       The four of us were speaking about the case,

13        Cable, Iadonisi, myself and Mr. Jenkins.

14             Q.       This is prior to them going to Robbinsville, is

15        that right?

16             A.       Yes.

17             Q.       So -- and who is doing the briefing, was it you

18        to the two who went out there or was it Lieutenant Jenkins

19        -- I'm sorry, Investigator Jenkins?

20             A.       Investigator Jenkins.

21             Q.       Okay.   And, so, at that point, you were actually

22        getting more information as you were listening to him?

23             A.       Yes.

24             Q.       And, so, that was the second time that he

25        provided this information, the first time without the other




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 81 of 267
                                                                           81



 1        two, and then the second time, you and the other two

 2        investigators, is that right?

 3               A.     I don't recall if it was just the one specific

 4        time or whether there was two encounters.

 5               Q.     And, so, at that point when the four of you were

 6        talking about it, did you come up with any plan as to what

 7        was going to happen that day regarding the investigation?

 8               A.     I told Detective Cable that he would be doing

 9        the interview and Detective Iadonisi was going to assist

10        him.

11               Q.     And was that after Mr. Jumper was already in

12        custody or before?

13               A.     That was before he was in custody.       He wasn't in

14        custody until after he was interviewed.

15               Q.     After he was put in the interview room, that was

16        still the plan, is that right, with Cable doing the

17        interviewing and Investigator Iadonisi being the backup, is

18        that correct?

19               A.     I don't understand your question.

20               Q.     I guess I understood you to mean that Mr. Cable

21        was going to do most of the talking and that Iadonisi was

22        going to back him up?

23               A.     Yes.

24               Q.     Is that correct or did I get that wrong?

25               A.     No.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 82 of 267
                                                                           82



 1             Q.       And, so, at some point, though, you became

 2        involved.   Is there a reason why you became involved?

 3             A.       Because Mr. Cable didn't want -- Mr. Cable was

 4        having an issue or could not -- he didn't know what else to

 5        ask for questions during the interview.

 6             Q.       And that was because Mr. Jumper kept denying

 7        that he'd done anything wrong, is that right?

 8             A.       I don't know if that was the issue or Mr. Cable

 9        just didn't know what else to ask.

10             Q.       Is that what Mr. Cable imparted to you when he

11        went back into the investigator room?

12             A.       That he didn't know what else to ask.

13             Q.       And you had been watching the interview during

14        that time, is that right?

15             A.       Most -- part of it, yes.

16             Q.       Okay.   Do you recall Mr. Cable saying that he

17        was going to ask to get a polygrapher, do you remember that

18        part?

19             A.       Yes.

20             Q.       And then that's when he went into the room, the

21        investigators' room?

22             A.       Yes.

23             Q.       And that's when he told you that he didn't know

24        what else to ask?

25             A.       Well, and we started making phone calls to -- in




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 83 of 267
                                                                           83



 1        reference to getting an interview at that time.

 2               Q.     And you couldn't find someone to do the

 3        polygraph?

 4               A.     I don't know if he actually reached out to

 5        anybody or got ahold of anybody that night.

 6               Q.     Okay.   And, so, when he -- and then Mr. Cable

 7        did come back and then you went into the interrogation room,

 8        is that right?

 9               A.     Me and Detective Iadonisi went into the room,

10        yes.

11               Q.     Did Detective Iadonisi ever come out after

12        Mr. Cable went into the interview room or was he in the

13        interrogation the entire time?

14               A.     No, Mr. Jumper was placed in the interview room.

15        Detective Iadonisi and Detective Cable went into the

16        interview room.    Detective Cable came out of the interview

17        room and it was Detective Iadonisi and Mr. Jumper in there

18        by theirselves.    At some point in time, both detectives came

19        out of the room and Mr. Jumper was in the room by himself.

20        When me and Detective Iadonisi went into the room, it was

21        just me and Detective Iadonisi, there was no one else in the

22        room with Mr. Jumper, and that's when Officer Iadonisi or

23        Detective Iadonisi gave Mr. Jumper a bottle of water, he sit

24        down in the chair in the middle and I sat down on the chair

25        on the other side of the room.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 84 of 267
                                                                           84



 1             Q.       And that was the only time you went into the

 2        room, is that right?

 3             A.       Yes.

 4             Q.       How long would you say you were in the room?

 5             A.       20, 25 minutes.

 6             Q.       And what was your role at that time?

 7             A.       I was just -- I was reading the report and

 8        asking questions.

 9             Q.       Okay.   And did Investigator Iadonisi or

10        Mr. Cable have access to those reports that you were reading

11        at that time?

12             A.       Detective Iadonisi, I believe, looked at the

13        reports the same time I did.

14             Q.       So I take it the two of you were close to each

15        other so that you could pass the report back and forth?

16             A.       The table is maybe smaller than this counter up

17        here as far as width wise, and then wide, it may be 3, 4,

18        so --

19             Q.       I think one of the questions you were asked on

20        direct is that you had said prior to your leaving, "I hope

21        you do the right thing," is that right?

22             A.       Yes.

23             Q.       Do you remember also saying right before then,

24        saying that you would be right back, that you would be

25        leaving to go to the bathroom, but you'd be right back?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 85 of 267
                                                                            85



 1             A.        Yes.

 2             Q.        But you never came back?

 3             A.        No.

 4             Q.        Was that intentional or is that part of the

 5        plan?

 6             A.        No.

 7             Q.        No, it wasn't part of the plan or it wasn't

 8        intentional?

 9             A.        When I walk in the room --

10                       MR. EASON:   Objection, your Honor.     That's a

11          compound question.

12                       MS. SISON:   I can ask simply, your Honor.

13                       THE COURT:   I'll sustain that objection.

14        BY MS. SISON:

15             Q.        When you said, "I'll be right back" and you

16        didn't come back, did you mean to not come back?

17             A.        Did I mean not to come back?

18             Q.        Yes.

19             A.        No.    I don't know whether I was going to be

20        coming back or not.      I mean --

21             Q.        So, at that point, you thought you were coming

22        back?

23             A.        It's possible, yes.

24             Q.        And, Detective Lambert, do you remember talking

25        specifics to Mr. Jumper regarding a finger versus a penis?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 86 of 267
                                                                           86



 1             A.       Yes.

 2             Q.       And then you had said to him at some point

 3        during the 20, 25 minutes you were there is that "It's just

 4        a finger, okay, compared to an actual penis."        Do you

 5        remember saying that?

 6             A.       Yes, because, prior to that, Detective Iadonisi

 7        stated it was a digital penetration.       I wanted him to

 8        understand the difference between a finger or a penis would

 9        be digital penetration is a finger and not the --

10             Q.       Okay.   And then -- but you also said, "I

11        understand.   I guess maybe that wasn't something that

12        happened."    And you meant that there wasn't any penile

13        penetration, is that right?

14             A.       According to the CME report.

15             Q.       And that was something that you had been aware

16        of prior to reading the report?

17             A.       No, I read the report.

18             Q.       Okay.   And then you came in with that report, is

19        that right?

20             A.       Yes, into the interview room.

21             Q.       And, so, as you were reading that report, you

22        were telling Mr. Jumper that something did happen?

23             A.       According to the allegations.

24             Q.       And that's in response to him denying anything

25        ever happened, is that right?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 87 of 267
                                                                             87



 1             A.        He did deny at that point.

 2             Q.        He kept denying up to that point?

 3             A.        Yes.

 4             Q.        And then you said, "It happened, all right.       I'm

 5        not going to beat around the bush."       Do you remember saying

 6        that?

 7             A.        Uh-huh.

 8             Q.        Is that a yes?

 9             A.        Yes, ma'am, sorry.

10             Q.        And that you said, "It wasn't your penis, but it

11        was your finger and it did happen, okay."        Do you remember

12        saying that?

13             A.        Yes, ma'am.

14             Q.        And then at some point toward the end, right

15        before you left, you did say, "Would you prefer me to step

16        out of the room and you just go ahead and tell Danny what

17        happened?"   Is that right, do you remember saying that?

18             A.        I don't remember the exact words.

19             Q.        But you did offer to step out?

20             A.        Yes, I did.

21             Q.        And what was -- what was the reason for that?

22             A.        Sometimes males feel more comfortable without

23        females being in the room present when they speak about

24        sexual acts.

25             Q.        Now you indicated that the door was not locked




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 88 of 267
                                                                           88



 1        when Mr. Jumper was brought into the room, is that right?

 2             A.       Correct.

 3             Q.       And is that the kind of door you can lock from

 4        the outside instead of the inside?

 5             A.       I don't know that that door has a lock on it.

 6             Q.       So he could have just gotten up and left?

 7             A.       Yes, ma'am.

 8             Q.       And what would happen if he had just gotten up

 9        and left?

10             A.       He --

11                      MR. EASON:    Objection, calls for speculation.

12                      THE COURT:    Overruled.

13                      THE WITNESS:    He would go out into the hallway.

14        BY MS. SISON:

15             Q.       Would you have allowed him to leave?

16             A.       At that point in time, there was a warrant for

17        his arrest, I'm assuming, because Detective Larry Jenkins

18        had completed the warrant by then.

19             Q.       So there was warrant for his arrest and you

20        would not have let him leave?

21             A.       No, ma'am.

22             Q.       And it sounds as if Detective -- or Investigator

23        Jenkins did most of the paperwork and collected all the

24        evidence.   Is there a reason why he didn't participate in

25        the questioning?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 89 of 267
                                                                           89



 1             A.       At that point in time, we were transitioning

 2        from him going into general investigations and Detective

 3        Cable was taking over major crimes.

 4             Q.       And I take it prior to Mr. Jumper being taken to

 5        the police headquarters, he had been searched for weapons,

 6        right?

 7             A.       I wasn't there, I do not know.

 8             Q.       But he didn't have any weapons with him when he

 9        was in the interrogation room?

10             A.       No, ma'am.

11             Q.       And I take it that you would not have allowed

12        him to have any kind of weapons?

13             A.       No, ma'am.

14             Q.       Now, ma'am, you being the interim lieutenant,

15        does that mean that you are the supervisor of the

16        investigative department?

17             A.       Yes, ma'am.

18             Q.       Okay.   And, so, part of your duties as the head

19        person would be to have a hand in all the investigations or

20        at least know what's going on as far as what your people

21        were doing?

22             A.       Yes, ma'am.

23             Q.       And part of the way you would do that is that

24        you would talk to your police officers?

25             A.       I had just come into that role.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 90 of 267
                                                                           90



 1             Q.       That would be one of your duties, right?

 2             A.       Yes.

 3             Q.       And I take it that another would be that you

 4        would read police reports?

 5             A.       Yes, ma'am.

 6             Q.       Now, in this case, I take it that getting a

 7        version of the events from Mr. Jumper's point of view is

 8        important, would that be fair to say?

 9             A.       Yes, sir -- I mean, yes, ma'am, I'm sorry.

10             Q.       That's all right.

11                      And I take it in this case no statement -- he

12        was not asked to write a statement, was he?

13             A.       I don't recall.    Not by me.

14             Q.       By anybody in the police department?

15             A.       I don't recall.

16             Q.       Okay.   And, in fact, there is no police report

17        regarding the interrogation or the arrest, is that right?

18             A.       A police report?

19             Q.       Any kind of written report.

20             A.       I did not write one.

21             Q.       Do you know if the other people that worked

22        under you wrote a report?

23             A.       I don't know.

24             Q.       Did you ask them to?

25             A.       I don't recall.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 91 of 267
                                                                           91



 1             Q.       Would you have wanted them to write a report

 2        regarding the interrogation or the arrest?

 3             A.       Yes, ma'am.

 4                      MS. SISON:    Thank you.

 5                      No more questions, your Honor.

 6                      THE COURT:    Any redirect by the Government?

 7                      MR. EASON:    Very briefly.

 8                               REDIRECT EXAMINATION

 9        BY MR. EASON:

10             Q.       Detective Lambert, do you sometimes change who

11        is in an interview and who is conducting an interview based

12        on who best establishes a rapport with an interview subject?

13             A.       Yes, sir.

14             Q.       Was that factoring into your thinking when a lot

15        of people were sort of coming and going in this interview?

16             A.       Yes, sir.

17                      MR. EASON:    Those would be my questions.

18                      THE COURT:    Thank you, Detective.    You may step

19          down.

20                      Mr. Eason, before you call your next witness,

21          we've been proceeding for a little over two hours here.

22          Why don't we take about a 10-minute recess.

23                      MR. EASON:    Thank you, your Honor.

24                      (Brief recess was taken.)

25                      THE COURT:    Mr. Eason, you may call your next




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 92 of 267
                                                                           92



 1          witness.

 2                      MR. EASON:    Your Honor, the Government would

 3          call Daniel Iadonisi to the stand.

 4                      THE COURT:    Sir, please come around and be

 5          sworn.

 6        THEREUPON:

 7                                   DANIEL IADONISI

 8        called as a witness on behalf of the Government herein, duly

 9        sworn and responding "I do," was examined and testified as

10        follows:

11                      THE CLERK:    Thank you, sir.    Be seated.

12                      THE COURT:    You may proceed, Mr. Eason.

13                      MR. EASON:    Thank you, your Honor.

14                                DIRECT EXAMINATION

15        BY MR. EASON:

16             Q.       Could you please state your name for the record

17        and spell it for the benefit of the court reporter?

18             A.       Daniel Iadonisi, I-A-D-O-N-I-S-I.

19             Q.       And, Mr. Iadonisi, how are you employed?

20             A.       I'm currently retired.

21             Q.       And what did you retire from?

22             A.       I was detective sergeant, criminal investigator

23        for the Cherokee Indian Police Department.

24             Q.       How long have you been in law enforcement

25        altogether?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 93 of 267
                                                                           93



 1             A.       Approximately 20 years.

 2             Q.       Are you familiar with the subject of this case,

 3        the interview of Mr. Jumper occurring on or about August 29,

 4        2018?

 5             A.       Yes.

 6             Q.       How did you become aware of this case?

 7             A.       By one of the other criminal investigators

 8        there.

 9             Q.       Who was that?

10             A.       Detective Larry Jenkins.

11             Q.       And did he tell you about the case?

12             A.       Briefly.   He explained what was going on and he

13        would like to interview the Defendant.

14             Q.       And what was going to be your role as far as

15        that goes?

16             A.       I was to accompany Detective Jason Cable to

17        Robbinsville to try to locate the Defendant and bring him

18        back for questioning.

19             Q.       At that point, do you know if there had been a

20        warrant issued for Mr. -- the Defendant in this case?

21             A.       I heard Detective Larry Jenkins say that he was

22        issuing a warrant for Mr. Jumper's arrest.

23             Q.       Do you know whether or not that had been done by

24        the time you went out to Robbinsville to locate the

25        Defendant?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 94 of 267
                                                                           94



 1             A.       I don't know if the warrant was issued or not

 2        when we left.

 3             Q.       When you went with Detective Cable to

 4        Robbinsville, where did you go?

 5             A.       We had met Lieutenant Oswalt at their substation

 6        there near Robbinsville.

 7             Q.       The substation there in Robbinsville, is that

 8        usually used for suspect interviews or anything like that?

 9             A.       Not that I'm aware of.

10             Q.       Why not?

11             A.       I don't know.

12             Q.       Does it have the same audio/video recording

13        capabilities as the CIPD?

14             A.       I don't know, I don't think it does.

15             Q.       Do you have much experience with the

16        Robbinsville or the Snowbird substation?

17             A.       No, I don't.

18             Q.       Okay.   Did you speak to anybody aside from

19        Detective Jenkins about the allegations in this case?

20             A.       I had spoke with Detective Cable, Jason Cable,

21        and Detective Mary Lambert.

22             Q.       And when you went out to Robbinsville, where did

23        you say you met Lieutenant Oswalt?

24             A.       At their substation.

25             Q.       Where did you proceed to after that?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 95 of 267
                                                                           95



 1             A.       We had followed Lieutenant Oswalt to a location

 2        where we thought Mr. Jumper might be.       I don't know the

 3        exact address, the first address that we went to.

 4             Q.       And where eventually did you locate Mr. Jumper?

 5             A.       I believe it was 143 Wachacha Road, 143 Wachacha

 6        Road.

 7             Q.       That's in the Snowbird Community?

 8             A.       Yes.

 9             Q.       And do you remember making contact with the

10        Defendant Mr. Jumper in that -- at that residence?

11             A.       At that residence.

12             Q.       What did you all tell him about why you were

13        there and what you were doing?

14             A.       I believe Detective Cable told Mr. Jumper that

15        there's been some allegations and we would have to bring him

16        to Cherokee to do the interview.

17             Q.       And Mr. Jumper agreed to go with you?

18             A.       Yes.

19             Q.       Was he placed -- did he get in y'all's patrol

20        car or squad car?

21             A.       Yeah, he sat in the front.

22             Q.       He sat in the front?

23             A.       Yes.

24             Q.       Where did you sit?

25             A.       I sat in the back behind him.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 96 of 267
                                                                           96



 1             Q.       In this particular car, was there any type of

 2        like divider or anything like that?

 3             A.       No.

 4             Q.       No cage or anything?

 5             A.       No cage.

 6             Q.       Was he handcuffed at that point?

 7             A.       No, sir.

 8             Q.       Do you remember what he was wearing?

 9             A.       He was wearing shorts and a sleeveless T-shirt.

10             Q.       Uh-huh.    Do you remember if that was appropriate

11        for the weather at that time of year for where y'all were?

12             A.       Yes, it was summertime, it was August.

13             Q.       Prior to bringing him back to Cherokee for an

14        interview, had you had an opportunity to review any of the

15        paperwork in this case, any of the reports or forensic

16        interview or anything like that?

17             A.       Not prior to bringing him back, no.

18             Q.       About what time did you make contact with him in

19        the afternoon that day initially?

20             A.       I'm guessing maybe about 4:30 p.m.

21             Q.       And you brought him back to Cherokee?

22             A.       Cherokee, yes, sir.

23             Q.       And where did y'all go once you got to Cherokee?

24             A.       We went directly to the -- one of the interview

25        rooms.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 97 of 267
                                                                            97



 1             Q.       Could you talk to the Court a little bit about

 2        the layout of this interview room as far as size, what's in

 3        it, all that type thing?

 4             A.       The room is approximately -- it might be 8-foot

 5        by 8-foot.    It has a window in it with silver film and it

 6        has blinds on the other side so as not to be able to see

 7        through.   It has one table in it which sits up against the

 8        wall directly underneath a window.       It has -- it has three

 9        seats in it, one chair specifically designed for the

10        interviewee and then it has two rolling like desk chairs.

11             Q.       When you say one chair for the interviewee,

12        where is that chair located in relation to the others?

13             A.       Well, soon as you walk into the door, that chair

14        is immediately to the left up against the wall.

15             Q.       Uh-huh.

16             A.       And then the other two locations are where the

17        other rolling chairs are.

18             Q.       And, in fact, there are cameras specifically

19        focused on that area to catch -- to sort of catch everything

20        that the interviewee says or does?

21             A.       Yes, sir.

22             Q.       Anything that -- okay.

23                      The door to the interview room, do you know if

24        that locks?

25             A.       I don't think it locks, no.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 98 of 267
                                                                           98



 1             Q.       The doors to the Cherokee Indian Police

 2        Department, those are secure, correct?

 3             A.       Those are, yes.

 4             Q.       You need a card to get in?

 5             A.       You need a swipe card, yes, sir.

 6             Q.       Do you need a swipe card to get out?

 7             A.       No.

 8             Q.       Were you present for the entirety of the

 9        interview with the Defendant?

10             A.       Yes.

11             Q.       Approximately how long did the interview last?

12             A.       I started taking notes at 5:48, which is when

13        the actual interview began and I had Mr. Jumper sign a

14        release form for one of his electronic devices at the very

15        end of the interview at 7:41, approximately two hours.

16             Q.       Now there was some other time period where he

17        was left sort of alone, generally?

18             A.       Yeah.

19             Q.       Nobody was asking him questions during that time

20        period, were they?

21             A.       No, he was in the room by himself.

22             Q.       During that time period, did he have access to

23        his cell phone?

24             A.       Yes.

25             Q.       Did you take the cell phone from him at any --




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 99 of 267
                                                                            99



 1        at any point?

 2             A.       I didn't, no, sir.

 3             Q.       Prior to beginning the interview, did you or

 4        someone in your presence advise the Defendant of his Miranda

 5        rights?

 6             A.       Yes.

 7             Q.       How did you do that?

 8             A.       I provided the Defendant with a copy of his

 9        Miranda and I have a copy of it myself, and I read the

10        Miranda rights one sentence at a time, and if you understand

11        what I'm reading, I'll have the Defendant put his initials

12        next to the end of that particular sentence.        And after

13        reading all of his Miranda rights, we'll have him sign it

14        and, together, we will fill out the bottom portion, which

15        is, you know, address, phone number, Social Security number,

16        things like that.

17             Q.       And did you do that in this case --

18             A.       I did.

19             Q.       -- with Mr. Jumper?

20             A.       Yes.

21             Q.       Did Mr. Jumper -- while you were going over the

22        rights, did he ever ask for any clarification or ask you any

23        questions about the instructions?

24             A.       No.

25             Q.       Did he ever seem like he didn't understand what




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 100 of 267
                                                                            100



 1        was going on or give you pause or concern about his ability

 2        to understand the process and what was happening?

 3             A.       No.

 4             Q.       Did he mention to you any infirmity, either

 5        physical or psychological, that you thought might bear on

 6        his ability to appreciate what was going on?

 7             A.       No.

 8             Q.       Prior to transporting the Defendant to Cherokee,

 9        did you -- did you tell him specifically what the topic of

10        the interview was?

11             A.       I did not.

12             Q.       Did anybody, do you know?

13             A.       I don't recall.

14             Q.       When you got to the interview room, did you

15        explain to him the nature of the investigation?

16             A.       Detective Cable did in my presence.

17             Q.       And did Mr. Jumper seem to be taken aback or

18        surprised by these allegations?

19             A.       No.

20             Q.       No?

21             A.       No.

22             Q.       Could you talk about that a little bit?

23             A.       Detective Cable told him there were some

24        allegations made against him and we were there to discuss

25        his side of the story and that it involved his girlfriend,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 101 of 267
                                                                            101



 1        and Mr. Jumper was the one who stated that it involves her

 2        daughter, too.

 3             Q.        Okay.   So he didn't seem surprised by these

 4        allegations?

 5             A.        No, sir.

 6             Q.        Okay.   During the course of your interview, did

 7        you get a feel for how he was behaving, the Defendant, how

 8        he was --

 9             A.        He was pretty calm.

10             Q.        Did you ever observe the Defendant crying or

11        expressing pain or discomfort?

12             A.        No.

13             Q.        Did he stand up and pace or become agitated?

14             A.        No.

15             Q.        Did he ever tell you that he wanted to stop the

16        interview process?

17             A.        No.

18             Q.        At any time during the interview, did he give

19        you the impression through his answers or his behavior that

20        he was confused or unable to follow your questions?

21             A.        No.

22             Q.        Were you armed during the time you were in the

23        interview room with him?

24             A.        Yes, sir.

25             Q.        Do you remember if he ever mentioned your




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 102 of 267
                                                                            102



 1        firearm?

 2               A.     No.

 3               Q.     Did you ever remove your firearm from its

 4        holster?

 5               A.     No.

 6               Q.     Did you ever point your firearm at anyone?

 7               A.     No.

 8               Q.     Did you ever draw attention to your firearm in

 9        any way?

10               A.     No.

11               Q.     Did the Defendant ever ask to take a break for

12        the restroom or to get some water or anything like that?

13               A.     He never asked for water.

14               Q.     Did you ever offer opportunities for the

15        Defendant to go to the bathroom or get something to drink or

16        eat?

17               A.     Yes.

18               Q.     Did he ever take you up on that?

19               A.     We went to the bathroom and I had brought him

20        back a bottle of water.

21               Q.     Did he ever ask for like a cigarette break or

22        anything like that?

23               A.     No.

24               Q.     The initial portion of the interview, the

25        Defendant denied mostly any type of inappropriate sexual




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 103 of 267
                                                                            103



 1        contact with the minor in question, is that correct?

 2             A.       That's correct.

 3             Q.       Approximately 90 minutes into it, after

 4        Detective Lambert left, he began to confess, is that

 5        correct?

 6             A.       That's correct.

 7             Q.       What was he saying about what had happened when

 8        he started confessing?

 9             A.       He admitted that -- we were discussing alleged

10        digital penetration of the child's vagina and he had

11        admitted that it happened once and then he admitted that it

12        happened maybe one or two times.

13             Q.       What number did he settle on eventually?

14             A.       It happened five times.

15             Q.       Where did he say these events took place?

16             A.       In the car on the way back from Mission Hospital

17        around Canton area and twice at the house where they live.

18             Q.       Prior to changing from denial to admission, did

19        you observe any change in the demeanor or behavior of the

20        Defendant?

21             A.       No.

22             Q.       Did he start crying or retreating into himself

23        or anything like that?

24             A.       No.

25             Q.       In fact, he sort of leans forward during this




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 104 of 267
                                                                            104



 1        portion of the interview, doesn't he?

 2             A.       Yes, sir.

 3             Q.       What did you take that to be when he started

 4        leaning forward like that?

 5             A.       That he was interested in what he was saying,

 6        like he was really into what he was saying.

 7             Q.       Did he appear to be under duress at that point?

 8             A.       No.

 9             Q.       Had you -- you were in the interview with him --

10        interview room with him -- sorry.       Let me rephrase.

11                      Was there ever a time when there was someone in

12        the interview room with him that you weren't also there,

13        like were you there the entire time someone else was there

14        with him?

15             A.       Yes.

16             Q.       So you saw the entirety of all of the

17        interactions that took place in that room between the

18        Defendant and any law enforcement, is that correct?

19             A.       Yes.

20             Q.       During those time periods, did anybody threaten

21        the Defendant?

22             A.       No.

23             Q.       Did anybody threaten the Defendant's family?

24             A.       No.

25             Q.       Did anybody threaten the Defendant's girlfriend




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 105 of 267
                                                                            105



 1        or the Defendant's girlfriend's family?

 2             A.       No.

 3             Q.       At any time during that period, did anyone make

 4        any promises to the Defendant?

 5             A.       No.

 6             Q.       Did you talk about whether or not you would be

 7        able to help the Defendant or have him help himself?

 8             A.       Have him help himself.

 9             Q.       Could you describe a little bit about that to

10        the Court?

11             A.       Convincing the Defendant to tell the truth, to

12        tell all of the truth, not just bits and pieces of it, would

13        go a long way as far as, you know, court proceedings,

14        telling the truth goes a long way.       And in my interview, I

15        attempt to convince a Defendant to do that.

16             Q.       To tell the truth?

17             A.       To tell the whole truth, correct.

18             Q.       So approximately how long would you say that the

19        interview had been going on between his denials to his

20        confession?

21             A.       From his denials, maybe an hour or so.

22             Q.       And the remainder of the time of the interview

23        was what, specifically, if that only took about an hour, why

24        did the whole interview take two hours?

25             A.       Well, I had spoke to the Defendant by myself, it




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 106 of 267
                                                                            106



 1        was just me and him for a while.       And then Detective Cable

 2        had reentered the room and we did some follow-up questions,

 3        try to recap what was happening, things of that nature.           We

 4        had him sign some forms to retrieve his cell phone and iPad.

 5             Q.       Uh-huh.   Did you offer the Defendant an

 6        opportunity to make a written statement in this case?

 7             A.       I did.

 8             Q.       Did you provide him with the necessary things to

 9        do that, paper, pencil, that type thing?

10             A.       I did.

11             Q.       Do you know if he ever produced a written

12        statement at all?

13             A.       No, he didn't.

14             Q.       What did the Defendant tell you about what he

15        did, how did he describe what he was doing?

16             A.       He described the -- initially as, yes, it did

17        happen once or maybe twice, he had touched the child in the

18        vaginal area and his finger had went up inside her.

19             Q.       Did he say about how deep?

20             A.       Well, I had asked him that and I had showed him

21        on my finger, you know, was it this much or that much, and

22        he had indicated that it was up to the first knuckle joint.

23             Q.       During this, did he say whether he was aroused?

24             A.       I don't recall him saying he was aroused.

25             Q.       During this, did he indicate to you that he




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 107 of 267
                                                                            107



 1        believed that the minor child was aroused?

 2             A.       Yes.

 3                      THE COURT:    Mr. Eason, I have reviewed the

 4           transcript.

 5                      MR. EASON:    Yes, your Honor.

 6        BY MR. EASON:

 7             Q.       Is that something that you suggested to him?

 8             A.       Can you rephrase the question?

 9             Q.       Did you suggest the notion that the minor child

10        might have been a willing participant?

11             A.       No.

12             Q.       At any time during the interview process, did

13        the Defendant ask to speak to an attorney?

14             A.       No.

15             Q.       At any time during the interview process, did

16        the Defendant indicate that he was even uncomfortable or

17        asked for something to be done to improve his comfort?

18             A.       No.

19             Q.       Was there any sort of plan or organization or

20        stratagem as far as who was interviewing him and what was to

21        be said conceived in advance of this interview?

22             A.       No.

23             Q.       Did you treat this particular Defendant any

24        differently than you would any other interviewee?

25             A.       No.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 108 of 267
                                                                            108



 1               Q.      In fact, during the entire time you were with

 2        this Defendant, did anybody so much as raise their voice to

 3        him?

 4               A.      No.

 5               Q.      To your knowledge, did anyone physically touch

 6        him prior to when he was placed under arrest at the

 7        conclusion of everything by Detective Jenkins?

 8               A.      No.

 9               Q.      There -- were there ever more than two officers

10        present in the interview room at any given time?

11               A.      No.

12               Q.      What's the purpose of limiting that?

13               A.      Well, there's only three seats in there, first

14        of all.     One for the Defendant and one for, you know, each

15        officer.    The room is small, an overabundance of people in

16        there, I mean, you just don't do that.

17               Q.      What's the purpose of recording all of these

18        interviews, why is that policy, do you know?

19               A.      Well, we like to document audio and video for,

20        you know, court purposes and to recall, to refresh memories,

21        things like that.

22               Q.      Can it also be used to make sure nothing

23        inappropriate is happening to the Defendant?

24               A.      It's also used for the officer safety and the

25        Defendant, uh-huh.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 109 of 267
                                                                            109



 1             Q.       Did you produce a written report regarding your

 2        involvement in this interview?

 3             A.       I don't recall ever typing up a report about

 4        this.

 5             Q.       Were you just relying on the interview itself as

 6        sort of to speak for itself?

 7             A.       Yes, sir.

 8             Q.       Detective Iadonisi, at any point in the

 9        interview process, did the Defendant express any contrition

10        or guilt or feeling bad about what happened?

11             A.       No.

12             Q.       Do you know -- the Defendant was arrested after

13        the interview, is that correct?

14             A.       I understand that he was.      I didn't actually see

15        the arrest.

16             Q.       And you didn't participate in the arrest?

17             A.       No, sir.

18             Q.       Prior to that arrest, the entire time the

19        Defendant was in the interview room, though, he had his

20        phone with him, correct?

21             A.       Yes.

22             Q.       And he was allowed to keep his phone and keep it

23        even when you all were in the room?

24             A.       Yes.

25             Q.       Did you see him make any calls or anything?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 110 of 267
                                                                            110



 1             A.       I didn't personally, no, sir.

 2             Q.       And there's free wi-fi in the Cherokee Indian

 3        Police Department, isn't there, tribal-wide?

 4             A.       Yes, sir.

 5             Q.       Anybody can link up to it?

 6             A.       Yes, sir.

 7             Q.       Did the Defendant ever ask to speak to anyone

 8        outside of the interview room at any time during the

 9        interview?

10             A.       No.

11             Q.       Was there anything physically obstructing him

12        from leaving the interview room at any time?

13             A.       No.

14             Q.       Other than when officers were coming and going?

15             A.       No.

16                      MR. EASON:    Those would be my questions for this

17           witness, your Honor.

18                      THE COURT:    Cross examination, Ms. Sison.

19                      MS. SISON:    Thank you.

20                                  CROSS EXAMINATION

21        BY MS. SISON:

22             Q.       Detective Iadonisi, was he ever given the option

23        to speak to anybody, I mean, somebody saying to him you want

24        to speak to anyone?

25             A.       He had that option.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 111 of 267
                                                                            111



 1             Q.       I understand, but did any of you tell him you

 2        have the option to speak to someone?

 3             A.       I did not say that.

 4             Q.       And you didn't hear anybody else say that?

 5             A.       I don't recall hearing anyone else say that.

 6             Q.       And you didn't tell him he could leave at any

 7        time, I take it?

 8             A.       I didn't say that.

 9             Q.       And I take it that, when you were there, you

10        didn't hear anybody else tell him he could leave?

11             A.       I don't recall hearing anybody else telling him

12        he could leave.

13             Q.       Okay.   And as I understand it, when he was

14        brought to police headquarters, he was taken to the back

15        door?

16             A.       Correct.

17             Q.       Not the front door, which is open to the public,

18        is that right?

19             A.       That's right.

20             Q.       And in order for somebody to get into the back

21        door, you need a card to swipe, is that right?

22             A.       That's correct.

23             Q.       And, so, either you or Investigator Cable took

24        out your card to go in, is that correct?

25             A.       Correct.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 112 of 267
                                                                            112



 1             Q.       And you indicated that you don't need a card to

 2        get out?

 3             A.       No.

 4             Q.       But that's not known to Mr. Jumper, is it?

 5             A.       I don't know.

 6                      MR. EASON:    Objection, speculation.

 7                      THE COURT:    Sustained.

 8        BY MS. SISON:

 9             Q.       He saw you or Investigator Cable take a card and

10        swipe, right?

11             A.       I don't know if he saw that or not.       I don't

12        remember.

13             Q.       He might have?

14             A.       He might have.

15             Q.       But it was clear you couldn't just pull the door

16        and it would open?

17             A.       Yes.

18             Q.       And you indicated also that he had a phone with

19        him during the entire interview?

20             A.       He had it on his person.

21             Q.       So one of the reasons that was suggested is so

22        that he could call anybody at any time?

23             A.       We just didn't have a reason to take his phone

24        at that time.

25             Q.       Another reason is that he may call someone at




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 113 of 267
                                                                            113



 1        any time, is that right?

 2             A.       He may.

 3             Q.       And, so, if he calls somebody and confesses on

 4        the phone, that would be yet another evidence that would be

 5        good for the police, is that right?

 6             A.       I suppose so.

 7             Q.       Now you indicated that you are relying on the

 8        tape instead of a written report, is that right?

 9             A.       I have a transcript of the interview.

10             Q.       And you have a transcript in lieu of a police

11        report that you wrote?

12             A.       I don't have a police report.

13             Q.       And I take it nobody else that day that

14        interviewed Mr. Jumper wrote a police report?

15             A.       Detective Cable wrote the police report.

16             Q.       He wrote a police report?

17             A.       I believe he wrote because this was his case.

18             Q.       Would you be surprised if he said he didn't

19        write a police report?

20             A.       No, I wouldn't be surprised at all.

21             Q.       Okay.   So I think from what you said in direct

22        that part of the reason you didn't need a police report in

23        this case is you have the transcript to rely on?

24             A.       Yes.

25             Q.       But you don't have the transcript of the actual




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 114 of 267
                                                                            114



 1        picking up Mr. Jumper, do you?

 2             A.       I was with him.

 3             Q.       Correct?

 4             A.       There was no transcript of that.

 5             Q.       And -- but you didn't write a report regarding

 6        your picking him up?

 7             A.       Correct.

 8             Q.       And you didn't write a report regarding from the

 9        time you picked him up and taken him to the police

10        department, is that right?

11             A.       That's right.

12             Q.       And there was no video of that entire encounter

13        with him?

14             A.       No.

15             Q.       And, sir, you said there was never more than two

16        officers in the interrogation room, is that right?

17             A.       To my knowledge, that's right.

18             Q.       And I take it both officers can't speak at the

19        same time, and I'm talking simultaneously, to question a

20        suspect, is that right?

21             A.       Well, sometimes we will speak at the same time,

22        sometimes one of us will start to speak and then the other

23        one will interject, that happens.

24             Q.       Sure, I understand that, but I'm talking about

25        you don't talk intentionally at the same time, I'm not




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 115 of 267
                                                                            115



 1        talking about interruptions, but you don't talk at the same

 2        time?

 3             A.       Correct.

 4             Q.       And, so, you don't need two officers, you could

 5        do an interview with one officer?

 6             A.       You can.

 7             Q.       And in this case, there were times where

 8        Mr. Jumper was alone?

 9             A.       Correct.

10             Q.       There was a time when I think he was alone with

11        you as the only officer there, is that right?

12             A.       Correct.

13             Q.       But most of the time it was two officers, either

14        you or Investigator Cable, or you or Investigator Lambert,

15        is that right?

16             A.       Correct.

17             Q.       And, so, I take it that the plan was to get a

18        confession from him, would that be fair to say?

19             A.       That was the purpose of the interview.

20             Q.       Okay.   You indicated during this interview

21        process he -- and I'm talking about the entire interview

22        process, not a particular time, that he purportedly said

23        that there was five times when he allegedly touched the

24        minor victim in this case, is that right?

25             A.       That's right.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 116 of 267
                                                                            116



 1             Q.        Now you studied the report -- the forensic

 2        interview of that minor victim?

 3             A.        I didn't study it.    I had -- I was privy to it

 4        during the -- a portion of the interview with myself and

 5        Detective Lambert.

 6             Q.        And you're aware that the minor victim said that

 7        there were only allegedly three instances?

 8             A.        I don't recall.

 9             Q.        You never followed up why there was such a big

10        inconsistency between his purported statement and her

11        purported statement, is that right?

12             A.        I don't recall that.

13             Q.        You don't recall that?

14             A.        I don't recall her saying that it happened three

15        times.

16             Q.        Okay.    So you did not study the report from the

17        forensic -- the forensic report regarding the minor victim?

18             A.        Right.

19             Q.        You didn't?

20             A.        Correct.

21             Q.        Okay.    So, if Investigator Lambert said she was

22        sharing that information with you, she would be wrong?

23             A.        No, I had the CME report as written by the

24        interviewer.    We were passing that back and forth, and that

25        was the first time I was looking at that.        So, while




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 117 of 267
                                                                            117



 1        Detective Lambert was talking, I was looking at it.         While I

 2        was talking, Detective Lambert was looking at it.         I don't

 3        recall seeing where the minor said that happened three

 4        times.

 5             Q.       Would you like to take a look at it if it would

 6        refresh your recollection?

 7             A.       Yes.

 8                      MS. SISON:    Your Honor, may I approach?

 9                      THE COURT:    Any objection?

10                      MR. EASON:    No, your Honor.

11                      THE COURT:    Yes, ma'am, you may.

12                      THE WITNESS:    Okay.

13        BY MS. SISON:

14             Q.       Does that refresh your recollection?

15             A.       Not really, but, I mean, I recall looking at

16        that and reading bits and pieces as we were interviewing

17        Mr. Jumper.

18             Q.       But that was the case, a total of three times

19        that the victim indicated it happened?

20             A.       What I just read, it indicates three times.

21             Q.       Now, sir, Mr. Jumper kept denying anything

22        happened for a good while, would that be fair to say?

23             A.       He denied it for about an hour more or less, I'm

24        not exactly sure.

25             Q.       And he just kept saying nothing happened,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 118 of 267
                                                                            118



 1        nothing happened, you're wrong, you're wrong, that would be

 2        fair to say that's what he said?

 3             A.       Correct.

 4             Q.       And then at some point, Investigator Cable left

 5        to go get a polygraph expert?

 6             A.       He had offered that forensic examination to

 7        Mr. Jumper who complied and he left the room to go make the

 8        necessary phone calls to set that up.

 9             Q.       And Mr. Jumper readily wanted to take the

10        polygraph, is that right?

11             A.       Correct.

12             Q.       There was no hesitation on his part?

13             A.       No.

14             Q.       And this was happening the whole time he was

15        denying anything happened between him and the minor child,

16        is that correct?

17             A.       Correct.

18             Q.       I take it that -- you said you recently retired

19        there from the police department?

20             A.       Yes.

21             Q.       And you had said that you had 20 years'

22        experience as law enforcement?

23             A.       Correct.

24             Q.       Is that all with Cherokee or did you work

25        someplace else?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 119 of 267
                                                                             119



 1             A.        No, I worked somewhere else.

 2             Q.        And how long had you been at Cherokee?

 3             A.        I was at Cherokee for 13 and a half years.

 4             Q.        Were you a detective during the entire time?

 5             A.        No, ma'am.

 6             Q.        What did you start off as?

 7             A.        I started off as a corrections officer there.

 8             Q.        And how long before you went from corrections

 9        officer to becoming a detective?

10             A.        In April of 2007, I became a detective.

11             Q.        Prior to being a corrections officer, were you

12        law enforcement someplace else?

13             A.        I was, I was a patrol officer six years in

14        Bryson City.

15             Q.        And what about prior to that?

16             A.        I was a reserve officer in Fort Pierce, Florida

17        for approximately a year.

18             Q.        Okay.   Now, as part of your training, were

19        you -- have you taken any classes in interrogation

20        techniques?

21             A.        Yes.

22             Q.        And how many classes have you taken?

23             A.        I've taken quite a few classes.      I don't have

24        all my training certificates with me, but we have been to

25        several interview and interrogation techniques.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 120 of 267
                                                                            120



 1             Q.       And when you say "we," are you talking about the

 2        other police officers?

 3             A.       The other investigators.

 4             Q.       And how often would you go?

 5             A.       Whenever they become available.

 6             Q.       And, so, when you say quite a bit, I'm assuming

 7        more than 10 during your career?

 8             A.       We probably have been to about three or four

 9        interviewing interrogation techniques, seminars, symposiums.

10        We've been to crime scene investigation techniques, evidence

11        collection, bullet trajectory, blood splatter analysis.           We

12        have gone to a lot of investigator training.

13             Q.       And, so, part of those techniques is to ask the

14        questions so that the person will provide you information

15        about what you believe happened, would that be fair to say?

16             A.       We ask him a question that pertains to what

17        we're talking about.

18             Q.       And according to your direct testimony, you

19        never suggested an answer?

20             A.       I don't recall.

21             Q.       Pardon me?

22             A.       I don't recall that.

23             Q.       So everything that Mr. Jumper said was not a

24        result of a suggestion from the police, that's something

25        that he came up with himself?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 121 of 267
                                                                            121



 1             A.       Not all of them, no.

 2             Q.       So there were some suggestions that you or one

 3        of the other officers made?

 4             A.       Yes.

 5             Q.       And I believe one of the things you had asked

 6        him, that was there was accidental touching at some point.

 7             A.       I don't recall exactly asking it in those words,

 8        but I probably did.

 9             Q.       Okay.   And that also I got the feeling from

10        reading the transcript that you were trying to show him that

11        you were trying to help him out.       Would that be a fair

12        characterization?

13             A.       By telling the truth, I would tell the

14        prosecutor that he cooperated.

15             Q.       Do you remember telling him that you can fix

16        this?

17             A.       We can fix this.

18             Q.       Meaning you and he together?

19             A.       Meaning if he tells the truth, yeah, we can fix

20        this.

21             Q.       And you used the word "truth"?

22             A.       The truth.

23             Q.       And do you remember saying that, after today,

24        meaning after the day of the interview, that you couldn't

25        help him anymore?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 122 of 267
                                                                            122



 1             A.       After his interview was over, I knew that he was

 2        going to be charged and arraigned and assigned a lawyer, an

 3        attorney, and I wouldn't be able to talk to him one-on-one

 4        anymore after that day.

 5             Q.       Is that what you told him, that, after this,

 6        he's going to be charged, arraigned, given an attorney and

 7        that you can't speak one-on-one with him anymore?

 8             A.       No, I just told him after today, I can't talk, I

 9        can't help you anymore.

10             Q.       And then do you recall telling him that you

11        didn't want the girl to go through court?

12             A.       I recall that, yes.

13             Q.       And that, at some point, do you recall telling

14        him that her mother had a part in this, too?

15             A.       I never said that to him, no.

16             Q.       You don't recall saying that the latter part?

17             A.       I don't recall that, no.

18             Q.       Do you remember telling Mr. Jumper that the

19        minor child was torn and I'm assuming you meant the private

20        parts?

21             A.       Yes.

22             Q.       And do you recall saying that she was scarred?

23             A.       I do.

24             Q.       And do you mean that physically or

25        psychologically?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 123 of 267
                                                                              123



 1             A.       I told him that she was scarred meaning

 2        physically and I also told him that she was -- could have

 3        been traumatized.

 4             Q.       Okay.   And, so, when you went to pick him up

 5        initially in the Robbinsville home, I take it you went to

 6        his cousin's house.     Do you remember that?

 7             A.       Yeah, I mean, yes, he was a -- his last name was

 8        Jumper as well; I don't recall his first name offhand.

 9             Q.       Would it be Jason?

10             A.       I don't recall.

11             Q.       Now you gave the address of 143 Wachacha Road?

12             A.       Yes.

13             Q.       Was that -- that's Mr. Jumper's home.        I just

14        want to make sure I wasn't -- that is not the cousin's home,

15        right?

16             A.       That's where they were staying.       I don't recall

17        the address of his cousin's home.

18             Q.       Are you sure it wasn't at his cousin home at 41

19        Little Snowbird Road?

20             A.       It could have been.     I don't recall that.

21             Q.       Okay, but it was within, I guess, five minutes

22        of each other?

23             A.       Yes.

24             Q.       And at that point, did you ever tell -- and I'm

25        talking about when you first initially encountered




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 124 of 267
                                                                            124



 1        Mr. Jumper, did you ever tell him that he was a suspect?

 2             A.       I don't recall ever telling him that.

 3             Q.       So you never told him that?

 4             A.       No.

 5             Q.       Do you remember hearing if Investigator Cable

 6        told him that?

 7             A.       I don't recall him -- I don't recall that.

 8             Q.       And you never told him that there was a warrant

 9        for his arrest?

10             A.       I never told him that.

11             Q.       And you never told him that there was a criminal

12        complaint with his name on it?

13             A.       I never told him that.

14             Q.       And, so, during the time that you took him from

15        his house, or whoever's house it was, to the police station,

16        did you ask him any questions?

17             A.       No.

18             Q.       Did you make any small talk with him?

19             A.       No.

20             Q.       Did you hear if Investigator Cable made any

21        small talk with him?

22             A.       I don't recall hearing anything.

23             Q.       Did you hear Investigator Cable ask him any

24        questions?

25             A.       I don't recall Investigator Cable asking him




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 125 of 267
                                                                            125



 1        anything.

 2             Q.       So, during the entire -- and I take it it was

 3        about an hour from Robbinsville to the police department,

 4        was there any conversation that went on?

 5             A.       No.

 6             Q.       No conversation at all?

 7             A.       Not that I recall.

 8             Q.       And because you hadn't told him anything, he

 9        didn't know why you were taking him other than you had

10        questions, would that be fair to say?

11             A.       Correct.

12             Q.       And you -- now you indicated that, at some

13        point, you did leave the interview room at some point?

14             A.       At some point, we left the interview room,

15        correct.

16             Q.       Do you remember how many times you did that?

17             A.       No, I don't.

18             Q.       And when you did leave, was it for any period of

19        time when somebody else was talking with him?

20             A.       I don't recall that.

21             Q.       Do you recall watching him from the

22        investigators' room through, I guess, the video monitor of

23        some sort?

24             A.       I recall seeing him, watching him for a little

25        bit, yes.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 126 of 267
                                                                            126



 1             Q.       Do you know what he was doing at that time?

 2             A.       He was sitting there very still.

 3             Q.       Okay.   And during the time that this interview

 4        was happening, did you have a chance to talk to Officer

 5        Jenkins?

 6             A.       No.

 7             Q.       Was he in the interview -- in the investigators'

 8        room?

 9             A.       I don't know where he was.

10             Q.       Did he ever enter the interrogation room?

11             A.       Not to my knowledge.

12             Q.       And who served the criminal complaint and the

13        arrest warrant on Mr. Jumper, if you know?

14             A.       Detective Jenkins.

15             Q.       I'm sorry?

16             A.       Detective Jenkins.

17             Q.       So is that the only time that he went into the

18        room?

19             A.       As far as I -- as far as I know, yes.

20                      MS. SISON:    Okay.   Thank you, sir.

21                      Nothing more, your Honor.

22                      THE COURT:    Any redirect, Mr. Eason?

23                              REDIRECT EXAMINATION

24        BY MR. EASON:

25             Q.       Detective Iadonisi, the -- what would you say is




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 127 of 267
                                                                                127



 1        the purpose of an interview in any situation?

 2             A.       To determine -- to get the truth.

 3             Q.       And was --

 4             A.       To hear their story and get the truth out.

 5             Q.       And was that the purpose of the interview in

 6        this case as well?

 7             A.       Yes.

 8                      MR. EASON:    Those would be my questions on

 9           redirect, your Honor.

10                      THE COURT:    Thank you, Detective.     You may step

11           down.

12                      THE WITNESS:    Yes, sir.

13                      THE COURT:    Any further evidence by the

14           Government?

15                      MR. EASON:    Not at this time, your Honor.         I

16           believe that's the evidence from the Government.

17                      THE COURT:    Ms. Sison, you had indicated

18           previously you expected to present evidence that lasts an

19           hour to an hour and a half?

20                      MS. SISON:    That's correct, sir.

21                      THE COURT:    We will go ahead and proceed with

22           yours at this time, if you want to call your first

23           witness.

24                      MS. SISON:    Your Honor, that would be

25           Dr. Richard Leo.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 128 of 267
                                                                            128



 1                        THE COURT:    Dr. Leo, please come around this

 2           way.

 3        THEREUPON:

 4                               RICHARD LEO, PhD, JD

 5        called as a witness on behalf of the Defendant herein, duly

 6        sworn and responding "I do," was examined and testified as

 7        follows:

 8                        THE CLERK:    Thank you, sir.

 9                        MS. SISON:    Your Honor, before I start, Mr.

10           Eason and I talked about Dr. Leo's CV.       I believe it was

11           part of the attachments to the reply and Government does

12           not have any objection.

13                        MR. EASON:    Your Honor, we're just asking

14           specifically as to the area he's going to be tendered as

15           an expert.

16                        MS. SISON:    That's correct, your Honor.    I'm not

17           going far afield anyplace else.      The CV does have

18           information about his accomplishments and stuff, but I

19           understand where Mr. Eason is coming from, so I'm not

20           asking anything legal.

21                        THE COURT:    I'm not sure I understand where

22           you're coming from.       Is the question whether his CV is --

23                        MR. EASON:    No, no, your Honor.

24                        THE COURT:    -- not being offered or what he's

25           being offered to testify about.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 129 of 267
                                                                            129



 1                      MR. EASON:    Your Honor, the CV is satisfactory

 2           and Dr. Leo has testified as an expert in cases, actually,

 3           that I've worked on before and I'm well aware of his

 4           credentials.    I just want to know -- I guess I'm

 5           interested in the specific area of expertise he's going to

 6           testify about today.

 7                      THE COURT:    That was the question I'd had as

 8           well.

 9                      Ms. Sison, what field or area is he going to be

10           testifying about today?

11                      MS. SISON:    Your Honor, Dr. Leo has a specialty

12           in discussing interrogation techniques and, so, what I'm

13           going to ask him about is the interrogation techniques

14           that were used in this particular case.       So we're talking

15           about confession that I believe was involuntarily made, so

16           that's -- it's limited to that.

17                      THE COURT:    So he's being proffered as an expert

18           in the field of interrogation techniques?

19                      MS. SISON:    That's correct.

20                      THE COURT:    And what's Government's position

21           about that?

22                      MR. EASON:    In that regard, your Honor, we would

23           have no objection.

24                      THE COURT:    I have reviewed his CV.     Ms. Sison,

25           if you wouldn't mind for the record just laying a little




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 130 of 267
                                                                            130



 1           more foundation in that regard.

 2                      MS. SISON:    Yes.   And we will ask questions,

 3           your Honor, so in light -- I'm sorry for going to ask a

 4           lot of questions, but I'm going to do it directly.

 5                      THE COURT:    Yes, ma'am.

 6                                DIRECT EXAMINATION

 7        BY MS. SISON:

 8             Q.       Dr. Leo, what's your current occupation?

 9             A.       I'm currently professor of law and psychology at

10        the University of San Francisco.

11             Q.       And what are your responsibilities at the

12        university?

13             A.       I teach courses, I do research and publication,

14        and I do service to the university and the community.

15             Q.       And what courses do you currently teach?

16             A.       I currently teach criminal law, constitutional

17        criminal procedure and seminar on erroneous convictions in

18        the criminal justice system.

19             Q.       And were you previously professor of psychology

20        and criminology at UC Irvine?

21             A.       I was.

22             Q.       And what kind of courses did you teach there?

23             A.       There, I taught undergraduate courses on

24        criminal justice system, on police interrogation and

25        confessions, on erroneous convictions, and I taught graduate




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 131 of 267
                                                                            131



 1        level seminars on police organizational behavior and other

 2        topics in the fields of criminology and social psychology.

 3             Q.       And can you tell us about your academic training

 4        and the degrees you currently hold?

 5             A.       Sure.    I have a bachelor's degree in sociology

 6        from UC Berkeley, a master's degree in sociology from UC

 7        Berkeley.    I have a JD and PhD from the UC Berkeley.

 8                      The PhD is in interdisciplinary law and social

 9        science program which allowed me to specialize in graduate

10        school in fields of criminology, social psychology and

11        sociology in addition to law.

12             Q.       And, so, as part of your PhD, did you do a

13        dissertation?

14             A.       I did.

15             Q.       And can you tell us what the subject of that

16        dissertation was?

17             A.       It was the how interrogation, police

18        interrogation, had changed over the course of the 20th

19        century and the implications for psychology for law and for

20        public policy.

21             Q.       And when did you present that dissertation?

22             A.       The research was done in 1991 to 1993.        It was

23        written in 1993 to 1994 and filed in 1994.

24             Q.       And have you published any articles or books

25        based on that particular research?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 132 of 267
                                                                            132



 1              A.      I have, yes.

 2              Q.      What other topics have you conducted research

 3        on?

 4              A.      So the primary topics I've conducted research on

 5        in my career would be the psychology of interrogation,

 6        psychological coercion, true and false confessions, and the

 7        problem of error in the criminal justice system, why it

 8        happens and what can be done to minimize it from happening.

 9              Q.      You had mentioned that you had a JD.       Are you a

10        practicing lawyer?

11              A.      I am not, no.

12              Q.      Why did you get a JD?

13              A.      Well, certainly it's a busman's holiday, so it

14        turned out to be free, I didn't have to pay for it.         I was

15        able to use any graduate fellowship money to pay for the

16        tuition of the law school.      And since I wanted to be a

17        scholar, a social scientist of the legal system,

18        essentially, I thought it would be helpful to have a JD to

19        better understand the legal system.       So that was primarily

20        the reason.    It was for academic reasons and interest, not

21        to become a lawyer.

22              Q.      Okay.   You had mentioned that you had published

23        articles and books in regards to your research.         How many --

24        I mean, just give us a ballpark figure as far as the books

25        and the articles.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 133 of 267
                                                                             133



 1             A.       So half a dozen books at this point.       And the

 2        articles I tend to lump them together with chapters and

 3        edited volumes.     So, at times connected with research,

 4        somebody will put together a series of papers that become

 5        chapters in a book that's an edited book about a certain

 6        topic.    So lumping the academic journal articles with the

 7        chapters in edited volumes, at this point, I think I'm over

 8        a hundred or around a hundred.

 9             Q.       So can you tell us what a peer-reviewed

10        publication is?

11             A.       Sure.   So, in academia, particularly in science

12        and social science, the convention is, when you submit an

13        article or a book manuscript, to have it anonymously

14        reviewed by your peers which would be experts in your field

15        for the originality and the quality of the analysis and the

16        data and the conclusions, and then the editor will decide

17        whether to accept or reject the article or ask for it to be

18        revised and resubmitted based on the peer reviews.

19                      And, so, the theory is that if the peer reviews

20        are negative, the article would not be accepted.         If the

21        reviews are positive, the article would be accepted.          If

22        it's in the middle, the work would be revised responsive to

23        the critical comments within the review.        And, so, the

24        theory is that it weeds out research and publications,

25        doesn't mean the standards of the scientific research or




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 134 of 267
                                                                            134



 1        discipline and, therefore, you get a higher quality research

 2        and publication.     So, really, it's a quality control

 3        mechanism, a way in which scientists and social scientists

 4        police the quality and the competence of the research that

 5        ultimately gets accepted for publication.

 6             Q.       So the publications that you mentioned, are most

 7        of them peer reviewed?

 8             A.       In my case, yes.     When I shifted to teaching at

 9        the law school, some of the research that I published has

10        been in law reviews and law reviews either have no peer

11        review or they have some brief peer review, sometimes full

12        peer review or modified peer review, but the overwhelming

13        majority of my publications have gone through the

14        traditional peer review process and I serve at times as peer

15        reviewer at times myself.

16             Q.       Can you tell us some honors or awards that

17        you've received in your field?

18             A.       So I've been very fortunate to receive a number

19        of honors and awards.     The awards really break into two

20        categories.    There's career achievement or lifetime

21        achievement awards based on the body of my research and

22        publications and then there are awards for particular books

23        that I've written.

24                      The organizations that have given these awards

25        have been academic, professional, scientific organizations




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 135 of 267
                                                                            135



 1        like the American Society of Criminology or the American

 2        Psychological Association or the American Sociological

 3        Association.    So there's a number of awards over the years

 4        of those nature -- that nature.

 5             Q.        And, so, the research that you've done, is this

 6        a generally accepted area of study within the social

 7        scientific community?

 8             A.        So the specific areas that I mentioned earlier

 9        are all generally accepted in the sense that there is a body

10        of social scientific research and critical peer-reviewed

11        social science research that goes back many decades, that

12        there are hundreds, if not thousands, of publications,

13        primarily journal articles but also books, that this is the

14        subject matter where there are dozens of graduate students

15        and professors and internet researchers and document

16        research publishing -- writing dissertations, publishing

17        articles and books, every year.       That when the large

18        disciplines of social psychology, criminology have

19        encyclopedias, there's usually a section on psychology

20        interrogation of false confessions, for example.

21                       So it's generally accepted in that there is this

22        body of peer-reviewed research and, more specifically, it's

23        generally accepted in terms of the core body of findings,

24        the methods that are used to acquire the information and the

25        research.    There are theories or principles that animate or




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 136 of 267
                                                                            136



 1        drive some of the research that is also part of what is

 2        generally accepted.

 3                      So there's general acceptance that it's a

 4        legitimate area of study going back many years with

 5        recognized methods with the core body of findings,

 6        obviously, science and social science change over time and,

 7        so, people push the envelope, new additions, new ideas as in

 8        any field, but there's no dispute that it's a generally

 9        accepted area of social science in the ways that I've

10        described.

11             Q.       And, so, have you been invited to do

12        presentations or seminars to particular groups of people?

13             A.       So I've given hundreds of seminars -- or

14        lectures, I should say, not seminars.        It divides into two

15        or three types of situations.      One is where I make

16        presentations at scientific and professional societies upon

17        research or I give keynote lectures at these societies

18        synthesizing a body of research.

19                      And then there is invitations to present at

20        universities, which is typically the same thing, ongoing

21        research or synthesis, or perhaps at a conference around a

22        particular subject matter or theme.

23                      And then the third context would be to criminal

24        justice professionals.     So what is this body of knowledge

25        have to do or how can it help or apply to the activities of




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 137 of 267
                                                                            137



 1        particular professional groups.

 2                      So, primarily, I've given lectures to -- invited

 3        to give lectures to criminal defense attorneys, in

 4        particular, public defenders and also presented many times

 5        to judges at their conferences, to police officers, though

 6        not very recently, either teaching courses to a couple

 7        departments that I did in Florida many years ago or giving

 8        lectures to police organizations or at conferences of law

 9        enforcement, to paralegals, to investigators, to forensic

10        psychologists and psychiatrists.       That would be the third

11        type of lectures that I've been invited to present over the

12        years.

13             Q.       Have you ever been an advisory member to a

14        police department?

15             A.       I was on one occasion in the City of Long Beach,

16        they had an academic advisory committee.        So the police

17        chief that met every couple of months had a number of local

18        area academics who studied either policing or subjects

19        related to policing.     I think it was about 2001 or 2003 for

20        the Long Beach Police Department as a member of that

21        committee.

22             Q.       And have you ever been asked to give legislative

23        testimony based on your research?

24             A.       I have on a number of occasions; I'd say about

25        half a dozen at this point, California, Wisconsin, Illinois,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 138 of 267
                                                                                138



 1        New York.    Again, the testimony has been responsive to what

 2        the congressional committee or subcommittees were looking

 3        for.    So research on use of intimidation or the use of

 4        deception during interrogation or how to recognize and

 5        prevent false confessions leading to erroneous convictions.

 6               Q.     So have you ever testified as an expert witness

 7        on the subject of police interrogation, involuntary

 8        confessions and psychological coercion?

 9               A.     I have on many occasions, yes.

10               Q.     And have you actually served in that capacity

11        before this Court?

12               A.     I believe I have on at least one occasion or

13        maybe only one occasion, yes.

14               Q.     And that was a couple years ago before a

15        different magistrate judge, is that correct?

16               A.     Correct.

17               Q.     And how many times have you been qualified to

18        testify as an expert witness and in what states?

19               A.     Well, at this point, it's over 350 times.           I

20        believe it's around 35 to 40 states, somewhere in that

21        range, going back to 1997.      Most of the time, state court,

22        but I think about 30 times in federal and military courts.

23        And about two-thirds of the time at trials and about

24        one-third of the time at pretrial motions in limine or

25        suppression motions or what, in California, are called 402




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 139 of 267
                                                                            139



 1        hearings.

 2             Q.       Have you ever testified for the prosecution?

 3             A.       I have, yes, on three occasions.

 4             Q.       Why -- can I ask why so few?

 5             A.       Well, it's very rare for my kind of expertise to

 6        be called by the prosecution.      I'm sure there are other

 7        types of investigations where it would be rare to be called

 8        by the Defense.     And, so, I almost never get any calls

 9        asking me to consult on cases by the prosecutors.

10             Q.       Well, given the research that you've done, are

11        you opposed to police interrogation?

12             A.       No.

13             Q.       Can you say more about that?

14             A.       Yes, sure.    So a couple things.     One is that I

15        think everyone, whether it's law enforcement or academic

16        researchers, is really interested in the same thing, which

17        is improving the quality of interrogation so that you can

18        get more accurate and reliable confessions and fewer false

19        or inaccurate confessions.      I found the research

20        tremendously fascinating starting with police interrogation

21        and then the unintended consequences of which could be

22        coerced or involuntary or false confessions.

23                      There is some police interrogation manuals that

24        many years ago referred to opponents of police interrogation

25        and sometimes would directly or indirectly refer to me and




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 140 of 267
                                                                            140



 1        the research that I'd done.      I don't think of myself as an

 2        opponent.    When I have been invited to give talks to police

 3        or put on police training, I've done it, I've always done it

 4        pro bono.

 5                      So what I want is interrogation procedures that

 6        are fair and result in accurate information and I think, to

 7        solve crimes in a democratic society, that's enormously

 8        important.    I don't see myself as an opponent of police

 9        interrogation.    It maybe because, when I testify, I often

10        testify for criminal defense attorneys.        Maybe that's why

11        there's a misperception, but I don't think I've been

12        referred to police interrogation manuals as an opponent of

13        police interrogation.

14                      MS. SISON:    Your Honor, I would like to tender

15           Dr. Leo as an expert witness in police interrogation,

16           psychological coercion and involuntary confessions.

17                      THE COURT:    Any objection by the Government?

18                      MR. EASON:    No, your Honor.

19                      THE COURT:    Do you have any questions before I

20           rule on that tender?

21                      MR. EASON:    No, your Honor.

22                      THE COURT:    Without objection by the Government,

23           the Court will accept Professor Leo's testimony in the

24           areas of interrogating techniques, psychological coercion

25           and involuntary confession.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 141 of 267
                                                                            141



 1                      You made proceed, Ms. Sison.

 2                      MS. SISON:    Thank you.

 3        BY MS. SISON:

 4             Q.       Can you give us a brief history of the police

 5        interrogation methods in the United States?

 6             A.       Very briefly, the old method of third degree,

 7        physical coercion, was very common in the early part of the

 8        20th century through the 1930s and it was effectively

 9        released out and replaced by, with some exceptions,

10        psychological interrogation methods in the 1940s and since

11        the 1940s has been primarily psychological.

12                      So police are now trained in psychological

13        approaches to interviewing and interrogation.         In the 1940s,

14        police investigators started writing manuals and later put

15        on training courses across the country and that has

16        continued to develop to this day.

17             Q.       When you said "third degree," I imagine you mean

18        some sort of physical coercion?

19             A.       Correct.    Primarily physical coercion, sometimes

20        brutal physical coercion, often combined with psychological

21        coercion and duress as well.

22             Q.       And, so, as the method developed, it became less

23        that and more psychological?

24             A.       Correct.

25             Q.       And from what you said, it sounds like it's




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 142 of 267
                                                                            142



 1        primarily psychological?

 2             A.       I think with rare exception, correct, that it's

 3        understood that interrogation is psychological and there's

 4        not supposed to be any physical aspects to the police

 5        interrogation anymore.     And, so, when we read about cases of

 6        physically coercing interrogation, it's usually exceptional,

 7        outside of Chicago, it's usually just, you know, one off

 8        kind of thing.

 9             Q.       And you're talking about what they call bad

10        cops?

11             A.       Correct, yeah.

12             Q.       And, so, when you say it's the exception, that's

13        not how interrogation techniques are being taught?

14             A.       Correct.

15             Q.       Now what's the difference between an interview

16        and an interrogation?

17             A.       So police make this distinction going back to

18        the 1940s.    Interviewing -- they are both forms of getting

19        information in the end but they are very different.

20        Sometimes they are used dishonestly, but they are not the

21        same thing.    The idea behind interviewing is it occurs in

22        the earlier stage of investigation.       The interviewer

23        is typically interviewing victims, witnesses, potential

24        suspects.    The idea is to ask open-ended questions, not to

25        be accusatory, not to be suggestive, not to be leading, to




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 143 of 267
                                                                            143



 1        let the person be interviewed do most of the talking and,

 2        ultimately, the goal is to advance the investigation, get

 3        the truth, develop a base theory of why did that particular

 4        crime occur.

 5                       An interrogation is different because normally

 6        you interrogate suspects.      The idea, at least in police

 7        training, is you should prefer investigation before you have

 8        interrogation.    So interrogation would not occur early in

 9        the process, it shouldn't be a fishing expedition, it should

10        be solidly based on evidence prior to the interrogation.

11        And police are trained primarily in America only interrogate

12        somebody once you concluded that they have committed a

13        crime, normally, in the investigator's mind.

14                       The interrogation involves specialized

15        techniques.    These techniques are based on pressure and

16        persuasion, psychological techniques.        It's different from

17        interviewing in that the interrogator is trained to dominate

18        the conversation until you get the interviewee or, I should

19        say, the suspect to start making incriminating statements.

20        The goal is ultimately to remove the suspect from expected

21        or anticipated denial to admission, ideally a narrative

22        confession, that can then be used to help prosecution

23        convict the presumed guilty subject.

24                       So interrogation -- interview and interrogation

25        are very different in terms of the assumptions, the point in




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 144 of 267
                                                                            144



 1        the process where they occur, the person that is interviewed

 2        and then the techniques of interviewing persons versus

 3        techniques of interrogation as well as the goal of

 4        interrogation versus interview.

 5             Q.       Now, do police not -- talking about tribal

 6        police or even the police officers, special agents, do they

 7        receive any kind of training in interviewing versus

 8        interrogation?

 9             A.       Typically, it's interview above interrogation.

10        I think interviewing is more straightforward and typically

11        more mistakes, so police, in their courses, I've taken many

12        of them, I've read all the manuals and written about this,

13        in the courses, typically interviewing is a small portion

14        and it's primarily about interrogation, how to effectively

15        interrogate, what techniques you use sometimes

16        differentiating by types of crime, things to learn about the

17        law and avoid.

18                      So they are trained to do both, but typically

19        not separately, typically together in like a 3-day or 1-day

20        or 4-day seminar.

21             Q.       So, you said you took some of these courses.        I

22        mean, when somebody is teaching police, are they making a

23        distinction by saying this is an interview technique, this

24        is an interrogation technique?

25             A.       Yes, but, typically, they might start with




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 145 of 267
                                                                            145



 1        interview, talking a little bit about interviewing, and then

 2        interrogation when it's clear -- move to interrogation, it's

 3        clear that's what they are discussing.        So, typically, it

 4        wouldn't be the case that we were talking about approaches

 5        or methods, they would say this is interview and that's

 6        interrogation; it would be more of a move from here's the

 7        interviewing segment to now we're going to the interrogation

 8        segment and different techniques would be discussed in both.

 9             Q.       Is there a leading manual, training manual for

10        interrogation?

11             A.       So the leading manual is called the Reid Manual,

12        R-E-I-D, and it goes back to the 1940s.        There's a firm in

13        Chicago, Reid & Associates, that first produced that manual

14        and have continued to write updates and put on training all

15        across the country and sort of dominates the field of police

16        interviewing and interrogation, so much so that what they

17        call the method of interrogation, the Reid technique or the

18        Reid method, is pretty much synonymous with how American

19        police conduct these interrogations.

20                      So their book is called the bible of

21        interrogation, but even training forces or training firms

22        that don't explicitly use that book or don't exclusively

23        call it the Reid method pretty much derive what they do from

24        the Reid method of interrogation.       So it's synonymous for

25        the most part with American-style police interrogation.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 146 of 267
                                                                            146



 1             Q.       And, so, you've heard Investigator Iadonisi and

 2        Investigator Cable make a reference to Reid.        Is that what

 3        you're referring to as well?

 4             A.       Correct.    And they put on introductory

 5        interviewing interrogation training courses as well,

 6        interviewing courses.

 7             Q.       And are there situations where someone takes the

 8        Reid course and try to teach it to another person without

 9        calling it Reid, does that ever happen?

10             A.       Yes, it's permeated the culture of police

11        investigation.    And also the Reid courses are quite

12        expensive and, so, sometimes departments, to save money,

13        will send someone to one of those courses, maybe the

14        in-house -- somebody who is an in-house experienced

15        detective, and then that person will come back, or maybe two

16        people, and teach a version of the course to the detectives

17        of that department.

18             Q.       Do police typically receive training in

19        psychological interrogation methods and techniques?

20             A.       Yes.   So getting statements and confessions is

21        very important in solving crimes and the assumption is

22        that it's not -- and it's a correct assumption, it's never

23        in somebody's self-interest to confess, therefore, it may be

24        difficult to get confessions and statements, and good

25        interrogators are not born, they are trained and learn it.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 147 of 267
                                                                            147



 1        So the point of interrogation, interview and interrogation

 2        training, is to make police better, learning the collective

 3        wisdom and psychology over the last 75 years, to get better

 4        at eliciting the kind of evidence that may be difficult to

 5        elicit to solve crimes and prosecute people.

 6             Q.        And are they trained to investigate before they

 7        interrogate?

 8             A.        So, you know, I was referring to that indirectly

 9        earlier.    It's one of the -- it's kind of a mantra of the

10        Reid method in particular.      So the idea is that when you

11        subject somebody to an interrogation, you want to have a

12        basis for that because it involves pressure.        You wouldn't

13        start an investigation with an interrogation.         As I

14        mentioned earlier, police trained in the Reid method only to

15        interrogate once they've concluded that the person committed

16        a crime or, in their mind, it's reasonably likely that the

17        person committed the crime.

18             Q.        And, so, why do they receive -- why do police

19        receive training in these interrogation methods?

20             A.        Well, an interview will be more effective in

21        eliciting this kind of evidence which can be difficult to

22        elicit.    I think also there is always or almost always a

23        legal segment to it, typically, at the end.        So not only to

24        learn the methods that would make you more effective at

25        eliciting this type of evidence but also to learn where the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 148 of 267
                                                                            148



 1        legal lines are so that those lines aren't crossed.

 2                       And police also know, for example, about Miranda

 3        and what Miranda requires as well as other areas of law that

 4        might be relevant to interrogation as well as best

 5        practices, when to do and what not to do.

 6             Q.        Are these interrogation methods, the

 7        psychological ones, are they beyond common knowledge and

 8        experience?

 9             A.        They are for a few reasons.     Most people would

10        not have had the experience of being interrogated, and even

11        if they had the experience of being interrogated, they

12        typically wouldn't be able to identify the techniques by

13        name.     Most people haven't read the social science research

14        on these type of techniques, are not familiar with the

15        psychology of these techniques.

16                       So they are not something that are typically

17        part of the daily experience or common experience, I should

18        say, of suspects who are being interrogated and even

19        criminal justice professionals who might be interrogators or

20        evaluate the work of police in courtrooms typically haven't

21        read the research and couldn't really talk about what the

22        techniques are, how they are designed to work or what the

23        research shows about their effect.

24             Q.        So is there a scientific discipline that

25        carefully studies police interrogation methods and




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 149 of 267
                                                                            149



 1        confessions?

 2             A.        So it's primarily the field of psychology which

 3        is divided into a number of subfields.        The primary subfield

 4        of the discipline of psychology is social psychology, at

 5        least the one that studies this.       Social psychology is the

 6        study, essentially, of the human behavior in social

 7        contexts, particularly with respect to persuasion and

 8        attitudes and beliefs and perceptions and decision-making.

 9                       So most scholars who study the interrogation

10        process, methods, confessions are social psychologists.

11        There are also clinical psychologists who study personality

12        traits that make people more vulnerable or likely to

13        confess.    And there are also other social scientists,

14        primarily but not exclusively criminologists, people in the

15        criminal justice system, typically police and police

16        investigation, who also have studied police interrogation

17        and confessions.

18             Q.        How far back does the empirical study go?

19             A.        Well, it goes back to 1908 and, of course,

20        empirical means coming up with the data, not just talking

21        about off the top of your head or philosophizing, but even

22        though it goes back to 1908, I would say the modern study

23        with the modern social scientific sophisticated research

24        methods begins in the early 1980s.

25             Q.        And is that generally accepted within that




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 150 of 267
                                                                            150



 1        relevant scientific community?

 2             A.       Yes.

 3             Q.       And what are indicia that are generally accepted

 4        within this scientific community?

 5             A.       Well, I guess first would be peer-reviewed

 6        publications.    There's hundreds of thousands of those.

 7        Second would be that there are generally accepted methods

 8        for gathering data and public publishing in the discipline.

 9        Usually researchers in the social sciences are trained, not

10        only substantively in the area but also methodologically,

11        different ways of gathering data and executing basically

12        empirical research.     That's also checked by the peer review

13        process which is another indicia of generally accepted

14        field.    And I mentioned earlier encyclopedias, that when you

15        break down the subject matter discipline typically include

16        interrogation, confession, in psychology.

17                      At some point, when a field becomes of a

18        particular size, measured by a number of publications and

19        number of researchers contributing to it, textbooks usually

20        emerge to summarize that for people who are generalists who

21        are not experts in that subfield and that's also happening

22        in this area of research.

23                      So, whether it's peer reviewed, number of

24        qualifications, how far they go back, the development of the

25        field, encyclopedias, specialized textbooks, there's no




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 151 of 267
                                                                             151



 1        dispute that this is a generally accepted area within social

 2        science, but particularly within the discipline of

 3        psychology and social and clinical psychology in particular.

 4             Q.       So what's the goal of police interrogation then?

 5             A.       Well, the primary goal of police interrogation

 6        is to get an incriminating statement, ideally, a narrative

 7        confession from somebody who has been presumed guilty of

 8        committing a crime and, ideally, truthful and verifiable and

 9        accurate incriminating statement for full confession.

10             Q.       And, so, what are the main techniques of

11        interrogation and how does it work as a psychological

12        process?

13             A.       So I think there's two questions there.        The

14        core interrogation is half a dozen or so categories.          So

15        there are hundreds of pages of interrogation training

16        manuals and dozens of techniques, but at its core, what

17        interrogation -- the main techniques of interrogation would

18        be isolating somebody, which is why typically they are put

19        in the interrogation rooms.      Developing rapport typically

20        prior to the giving of Miranda warnings but sometimes

21        through an interview as it becomes an interrogation.

22        Accusing a suspect of committing the crime.        Accusing the

23        suspect of lying when they denied committing the crime.

24                      As the suspect continues to deny, challenges

25        those denials, attacking the denials as illogical,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 152 of 267
                                                                            152



 1        implausible, inconsistent with the detective's superior

 2        knowledge or experience.      Confronting the suspect with

 3        alleged or real evidence linking them to the allegations.

 4        So that they might have true and accurate evidence, they

 5        might have circumstantial or ambiguous evidence, and they

 6        are allowed to make up or pretend they have evidence, tell a

 7        suspect they have evidence that doesn't exist and sometimes

 8        exaggerate existing evidence.      So that's a technique.

 9                      Another technique is putting pressure on a

10        suspect.    There's a variety of ways in which police can do

11        that.    Sometimes they raise their voices, sometimes they

12        don't.   Sometimes they move closer.      Sometimes they tell a

13        suspect it's now or never, this is your only opportunity for

14        me to help you or we're going to be here as long as it

15        takes.   There's a variety of ways in which they can put

16        pressure on a suspect.     The Reid people talk about

17        increasing the anxiety of suspects and that can happen

18        through a variety of ways of just putting personal pressure

19        on the suspect.

20                      And then I would say some form of what we call

21        inducements or incentives where police try to persuade a

22        subject it's in their self-interest if they stop denying and

23        start admitting.     They might make moral appeals.      They might

24        make psychological appeals.      They might be appeals to how a

25        suspect's case is going to unfold in the legal system and




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 153 of 267
                                                                              153



 1        why they would be better off if they stopped lying and

 2        started admitting.

 3                       Sometimes what happens in these inducements or

 4        incentives is the police will come up with two scenarios,

 5        sort of a good scenario and a bad scenario, but they don't

 6        really call it this in police training, they call it themes

 7        and the alternative question.

 8                       And, so, for example, a homicide case, they

 9        might talk about -- the police might try to convince the

10        suspect that it was self-defense or just an accident.             That

11        would be the good scenario because it conveys mitigation of

12        consequences or blameworthiness.       If it was just an accident

13        or a person was killed in self-defense and if the person won

14        confesses, the idea is they could confess to that, but if

15        they continue to deny, the people will impute or attribute

16        to them the bad scenario which would be pre-medicated

17        potentially, cold-blooded planned murder.

18                       So sometimes these appeals to self-interest will

19        be explicit.    Sometimes they will be psychological, moral,

20        legal, sometimes they would be in the form of sort of these

21        good/bad scenarios that are designed to get the suspect to

22        admit to the underlying crime.

23             Q.        So you're talking about a number of different

24        types of techniques and they don't necessarily use all of

25        them, is that correct?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 154 of 267
                                                                            154



 1             A.       Correct.    They don't necessarily use all of them

 2        and a lot of times what they do is variations on a

 3        particular technique and repetition of particular

 4        techniques.

 5                      The psychology, which is the second part of the

 6        question, is -- trying to be very brief here -- to convince

 7        the person they are caught, they are trapped, all the

 8        evidence establishes their guilt, there's no doubt in the

 9        investigator's mind.     Nobody is going to believe their

10        denials, the jig is up and, given that fact, it's in their

11        best interest to stop denying and start admitting.

12                      So that's the psychology of interrogation in a

13        nutshell.    It's really sort of carrots and sticks and

14        motivating somebody who is -- sticks and carrots, motivating

15        somebody to see it as in their best interest, given their --

16        given what the interrogator is representing as the facts and

17        the inevitability of what's going to happen in the case, it

18        makes sense for them to stop denying and start agreeing and

19        admitting.

20             Q.       So I take it in order to do that they have to

21        assess the person that they are interrogating, is that

22        right?

23             A.       Well, they are trained to assess people as part

24        of the training and then to assess what techniques they

25        should use after having done what the Reid manual versus




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 155 of 267
                                                                            155



 1        actual analysis, investigation and analysis.

 2             Q.       So, when you say psychological coercion, you're

 3        talking about the methods that are being used to get that

 4        person to do something that they normally would not or is

 5        that just too simple?

 6             A.       Well, I would say yes with a qualification.         So

 7        I would say to the Reid people and police interrogation

 8        trainers they always look to the law.        So they are trained

 9        in coercion, they are really trained in legal coercion based

10        on their understanding of the case law.        Here's what the

11        court has said is admissible and leads to involuntary

12        confessions, here's where we draw the line.

13                      To social science researchers, we're not -- you

14        know, the law is interesting to us, but we're just

15        interested in our theories and in our settings and when we

16        mean by psychological coercion.       We do not regard

17        interrogation as inherently coercive nor do we regard all or

18        even most techniques as, by themselves, psychologically

19        coercive.

20                      What we mean by psychological coercion is that

21        cumulatively the interrogation process has caused somebody

22        to give up and perceive they have no meaningful choice,

23        which is similar to the idea of just perceiving there's no

24        way out unless you give the interrogators what they want.

25        Sometimes we refer to particular techniques as




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 156 of 267
                                                                            156



 1        psychologically coercive like threats or promises or certain

 2        deprivations just because they tend to be so potent when

 3        used that they have effect of overbearing somebody's ability

 4        to fully choose to participate in the interrogation.

 5             Q.       Now, are there some individuals that are more

 6        vulnerable to psychological coercion?

 7             A.       There are, yes.

 8             Q.       And can you describe that for us?

 9             A.       Sure.    So very quickly, so this is the focus

10        largely of clinical psychologists, although this is a part

11        of a body of research that anybody in this area would be

12        familiar with.    So, generally, there are three, maybe four,

13        groups of individuals that we focus on.        One would be

14        juveniles, people who are younger, for a lot of reasons,

15        particularly having to do with the development of the brain

16        and what's called psychosocial maturity or immaturity, are

17        more vulnerable.      Tend to be more kid-like and impulsive and

18        easier to lead and manipulate.

19                      Now we used to talk about people up to the age

20        of 17 or 15 or 14 or under.      There's been a lot of research

21        in the last decade about how the brain continues to develop

22        to the age of 25 and, so, some of that psychological --

23        social psychosocial maturity, impulsive decision-making kind

24        of, you know, is a continuum, continues beyond the age of

25        18, but that's one group.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 157 of 267
                                                                            157



 1                      And they are disproportionately represented in

 2        the universe of false confessors as are other groups.

 3        People with cognitive limitations, low IQ, low intellectual

 4        functioning, this group of people used to be described as

 5        mentally retarded.     That's not considered a term anybody, so

 6        they're often described as intellectually disabled and the

 7        definition of that is IQ of 70 or below, but IQ -- maybe 1

 8        to 2 percent of the population would have that.         IQ is a

 9        continuum, so, typically, this group of people who are in

10        the low level cognitive or intellectual function, some of

11        them might be over the 70 threshold, typically not much.          So

12        that's second.

13                      Third group is people who are mentally ill,

14        particularly certain types of mental illness that are

15        sometimes referred to or described as reality monitoring

16        disorders where people are delusional, might be more easy to

17        influence to make or to agree to confessions.

18                      And then finally I would say that, even those

19        are the three groups we tend to focus on as highly

20        susceptible to make or agree to a false confession, there

21        are mentally normal adults in the population who are highly

22        suggestible or highly confined and, thus, more vulnerable to

23        making or agreeing to a false confession.        Clinical

24        psychologists had to write tests to study that and sometimes

25        there are people with high IQs, high social status, a lot of




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 158 of 267
                                                                            158



 1        education, and sometimes not.

 2                       There are also cultural groups that sometimes

 3        tend to be more vulnerable.      So, for example, people from

 4        Central and South America, often from countries that torture

 5        is common, police torture as well as sometimes Asian

 6        societies tend to be more vulnerable and describe that

 7        vulnerability as fear of police torture or police abuse

 8        because of what happens in their home countries.

 9                       There's also some research and a lot of

10        discussion about Native Americans being more vulnerable to

11        interrogation and confession because of cultural personality

12        traits that sometimes go with that culture or passivity,

13        resignation.    So that sometimes is discussed also as an

14        ability to coerce your false confession in the research.

15             Q.        And you could still provide a false confession

16        even if you don't belong to one of these groups, is that

17        right?

18             A.        Correct.   Not only that but most of the

19        documented false confessions, more than 50 percent, would be

20        from mentally normal adults.      When you talk about those

21        groups being unusually susceptible, it's because they are

22        disproportionately represented in the known universe of

23        proven false confessions and because there's a lot of

24        research now why they are so easily led and manipulated and

25        susceptible to interpersonal pressure.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 159 of 267
                                                                            159



 1             Q.       Now, Dr. Leo, you talked about inducements.

 2        Would that include promises or is that something totally

 3        different?

 4             A.       No, that would include promises.       To social

 5        psychologists, the term "promises," there should be context

 6        for understanding that.      So, in social psychology, which

 7        again is about the study of perception and attitudes and

 8        decision-making and behavior, a person's perception is their

 9        reality.    So we're interested in what people perceive or

10        understand to constitute a promise and how that affects

11        their behavior or a threat, particularly in interrogations.

12        So a suggestion, an implication might be perceived as, thus

13        considered, a promise even if it's not a literal quid pro

14        quo, if you do X then Y will happen.

15                      So we sometimes will talk about implied promises

16        in interrogation because the interrogator is in the

17        situation where they have to persuade somebody that it's in

18        their best interest to make a confession which many suspects

19        know or believe is not in their best interest.         And, so,

20        they have to use inducements or incentives to suggest why a

21        suspect should confess and stop denying, and sometimes those

22        involve suggestions or implications or maybe explicit

23        statements about the benefits that they will receive or lead

24        them to believe what they will receive in return for

25        agreeing to confess.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 160 of 267
                                                                            160



 1             Q.       It doesn't necessarily have to be express such

 2        as "I'm going to not arrest you"?

 3             A.       Correct.    That might be a more explicit

 4        statement than suggesting or promising the benefit in

 5        exchange for confessing than, typically, most promises and

 6        threats in interrogation are implied by context and they are

 7        not that explicit, but sometimes that happens, too.

 8             Q.       So, in addition to promises, can there also be

 9        threats?

10             A.       Yes.    And that's two sides of same coin.      So if

11        there is suggested benefit or promise if the suspect stops

12        denying and starts admitting, you'll go home, then the

13        implication, if it's not explicitly stated, is if you don't

14        stop denying and start admitting you won't go home.         So if

15        you have explicit conversation with an implied threat, if

16        you had an explicit threat with an implied promise, then

17        they are two sides of same coin.       Where there's one, there's

18        always the other, even if it's just implied by the absence

19        of agreeing to what's being suggested.

20             Q.       And, so, threats don't necessarily have to be

21        something physical?

22             A.       Correct.    And most of the time, they wouldn't be

23        physical, yes.

24             Q.       Okay.   Can you describe what the

25        "maximum/minimization technique" is?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 161 of 267
                                                                            161



 1             A.       So, unfortunately, there's a lot of jargons and

 2        I didn't create these terms, but it's a simple idea and, in

 3        a way, I've kind of alluded to that without saying it

 4        explicitly.    So the idea is when I was saying the good

 5        choice/bad choice and there were two scenarios, that's

 6        another way of describing what the research sometimes calls

 7        minimization and maximization.

 8                      And, again, the police training manual will talk

 9        about this in different terms, but the idea is that you

10        conjure up a scenario that minimizes the suspect's

11        culpability and blameworthiness and consequences he or she

12        will face if they agree that they committed the underlying

13        act that they are being accused of committing.

14                      Homicide, for example, this was self-defense,

15        they were coming at you, it was an accident, you didn't mean

16        to do it or this was spur of the moment bad judgment or you

17        were provoked, and the idea is that if they go with that

18        explanation, it will minimize how third parties, the victim

19        or the jurors in a criminal case, perceive the

20        blameworthiness, the culpability and, by implication,

21        sometimes explicit, the consequences that will happen, which

22        is the prosecution's decision to charge, what to charge or

23        what punishment they will receive.

24                      So minimization, minimize culpability of

25        consequences, but get the suspect to admit to the underlying




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 162 of 267
                                                                            162



 1        act.    Yes, I did X, but give them that narrative if they

 2        confess.

 3                        Then maximization is the bad scenario, where if

 4        they continue to deny, the suggestion is things will go

 5        worse for them, they will be perceived as more blameworthy,

 6        more culpable, and the implication often is consequences,

 7        again, how it's in the system, prosecutors, judges, jurors

 8        will treat decisions that those actors will make will be

 9        worse.      So, again, an example of homicide would be the idea,

10        if you continue to deny, people like the prosecutor or the

11        jury will think this was pre-meditated, intentional,

12        cold-blooded, and then that narrative gets wrapped around

13        the accusation that you did it.

14                        And, so, minimization/maximization techniques is

15        a form of inducement, it's suggesting the benefits if you --

16        beneficial narrative if you stop denying and admit to the

17        act and a more adverse detrimental narrative to what will

18        occur if you continue to deny that you committed any of the

19        acts.

20               Q.       Is there an implication, then, of some sort of

21        leniency if they go along with what the interrogator is

22        looking for with that method?

23               A.       They are often -- it's not always, but there

24        often is, yes.

25               Q.       And if you hadn't spoken about this, the term




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 163 of 267
                                                                             163



 1        "pragmatic implication," is that related or is that

 2        something different?

 3             A.       So it is related.     Again, I apologize for the

 4        jargon.   This one comes from the field of linguistics.           In

 5        the field of linguistics, researchers are always trying to

 6        understand how people infer meaning from context, and when

 7        we communicate with one another, we imply certain things or

 8        communicate in shorthand, literally say everything we mean.

 9                      And, so, the context of interrogation, pragmatic

10        implication means what are the messages that are implied and

11        understood through context of what's being stated.         And

12        we're interested in this because sometimes inducements or

13        promises or threats are implied by context without being

14        specifically stated and that can have the same effect on a

15        suspect if he or she understands that there's a very

16        negative consequence that will occur if they continue to

17        deny which might be determined as a threat, or a beneficial

18        consequence if they stopped denying and started to

19        admitting, and that is interpreted or understood as the

20        equivalent, essentially, of a promise or a suggestion of

21        benefit or leniency, immunity, making something go away if

22        they stopped denying and started admitting.

23             Q.       So have the social scientists been able to study

24        the effect of these psychological interrogation techniques?

25             A.       That's one of the areas we try to study.        We




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 164 of 267
                                                                            164



 1        studied it in multiple ways through actual live

 2        interrogations or recorded interrogations, through

 3        interviewing suspects and in our experiments.         Some

 4        experiments recreate interrogation situations, true and

 5        false confession, using some of these methods.         Artificially

 6        in laboratory environments because, for ethical reasons, we

 7        can't accuse people of rape or murder, for example, so lower

 8        level transgressions.

 9                      And then sometimes what we do is we take actual

10        transcripts and observe techniques and then do randomized or

11        controlled studies where one group reads a transcript

12        involving these particular techniques, another reads a

13        transcript involving some or all of the same techniques and

14        we try to get at how -- what their understanding is of the

15        techniques, what messages they learn from the use of those

16        methods.

17             Q.       Is interrogation designed to be stress inducing

18        and stressful?

19             A.       Yeah.   Well, police interrogation is designed to

20        be stress inducing within the limits of the law.         So, as I

21        mentioned earlier, one of the things the Reid method talks

22        about when they talk about the psychology of interrogation

23        is you raise the suspect's anxiety.       And, so, it's an

24        unpleasant stressful process, but the Reid trainers and, you

25        know, most police would say yes but within the laws.          So the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 165 of 267
                                                                             165



 1        law permits police to exercise a certain amount of stress,

 2        to induce certain stress.

 3                      MS. SISON:    I'm sorry, your Honor.

 4                      MR. EASON:    Your Honor, I'm sorry.     My agents

 5           are asking if they can be released.       I don't intend to

 6           re-call them, but I just wanted to make sure that was all

 7           right with the Court before I let them go.

 8                      THE COURT:    Any objection, Ms. Sison?

 9                      MS. SISON:    No, none at all, your Honor.

10                      THE COURT:    All right.   You may release them.

11                      MR. EASON:    Thank you, your Honor.

12        BY MS. SISON:

13             Q.       So does interrogation necessarily have to have

14        that use of psychological pressure and manipulation?

15             A.       Well, if a suspect makes an admission straight

16        off, spontaneous admission, then no.       If the suspect made an

17        admission, it would just be who, what, when, where, why type

18        questions.    And sometimes that happens, there's no need for

19        pressure or persuasion.      But to the extent that the suspect

20        resists, then, yes, some pressure and persuasion is

21        necessary and that's part of the reason why police are

22        trained in these accusatory techniques.

23                      Remember, at this point, the role is essentially

24        to get a confession, to move the suspect from the

25        anticipated denial to the desired admission.        The more




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 166 of 267
                                                                            166



 1        resistance the suspect puts up in the form of denials, the

 2        more pressure and persuasion will be required by the

 3        detective.    And that's why some interrogations last longer

 4        and others are very short because some suspects put up more

 5        resistance and, so, you need to exercise more techniques or

 6        more repetition of techniques, more pressure and more

 7        persuasion.

 8             Q.        So then in an interrogation, is that necessarily

 9        used to get to the truth?

10             A.        Well, the primary goal is not to get to the

11        truth, the primary goal is to get an incriminating statement

12        and, oftentimes, police will elicit statements that are not

13        fully truthful but incriminating and that can be used

14        against the suspect by the prosecution.

15                       The police will say in the training confession

16        is the best thing, but the next best thing is a pack of

17        lies.     And what they mean by that is if they can catch a

18        suspect in a lie, that can be used to incriminate them and

19        develop a case.

20                       Now I'm not saying that police intentionally get

21        false confessions or false information.        I said earlier

22        that, ideally, they want a truthful confession.         What I am

23        saying is that the primary goal of American police

24        interrogation is to get incriminating statements that can be

25        used as evidence in building a case against a suspect who




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 167 of 267
                                                                            167



 1        they have concluded is guilty of a crime and that

 2        incriminating evidence can be given to the prosecution to

 3        successfully prosecute a case.       That's the primary goal.

 4        Ideally, police would like truthful confessions, I would

 5        say, a secondary goal of interrogation.

 6             Q.       Do you study psychological coercion?

 7             A.       I do and, of course, people in my field do.

 8             Q.       And, so, what is meant by psychological coercion

 9        during interrogation?

10             A.       Well, again, certain techniques, making promises

11        regarding this, inherently are so coercive, so potent, they

12        are likely to overbear somebody's capacity or perception of

13        free choice, but more generally, the idea if the

14        interrogation process cumulatively makes someone perceive

15        they have no meaningful choice, that they are essentially

16        being forced to comply or the interrogation will never end

17        or they won't be able to put an end to it, that's what we

18        mean by psychological coercion in this context.

19             Q.       So what are the risks of using this kind of

20        interrogation technique?

21             A.       Well, again, most interrogations are not

22        psychological coercion.      All those techniques are used

23        cumulatively as they could be, but there are essentially two

24        risks.    One risk would be that you get false or unreliable

25        information or confessions, which nobody wants, of course,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 168 of 267
                                                                            168



 1        and a second risk is that you get involuntary statements or

 2        admissions or confessions.

 3             Q.       The researchers in your field, do they study the

 4        use of trickery and deception in interrogation?

 5             A.       Yes.

 6             Q.       And can you tell us more about that?

 7             A.       Well, it's inherently fascinating and it's a

 8        little counterintuitive in that most people do not know that

 9        police can lie during interrogation and pretend or say they

10        have evidence that they don't.       Fingerprints, we have the

11        DNA, somebody saw you commit this crime, there are

12        witnesses, we have surveillance photos, whatever it is,

13        medical evidence that dispositively shows you did it.

14                      So police are permitted in America to make false

15        representations or exaggerate what they do have falsely.          In

16        the context of police interrogation where we study police

17        deception, we often primarily what we call false evidence,

18        what police often call ruses and most people call it lies,

19        but deception and trickery is a little broader than that.

20        Part of the psychological police training is to develop a

21        rapport and convince the suspect that you're there to help

22        them and that sort of means de-adversarial in the process

23        and suggesting that you want what's best for the suspect,

24        you the interrogator, and that can be deceptive as well.

25                      So the trickery and deception is not just about




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 169 of 267
                                                                            169



 1        particular lies about evidence that doesn't exist or

 2        exaggerating it does exist, but also representing that the

 3        interrogator is there to help the suspect or get the

 4        suspect's best outcome so that would be more trickery, I

 5        suppose.

 6             Q.       So -- but that's allowed in our American system?

 7             A.       Correct.

 8             Q.       And even though it's allowed, does that stop it

 9        from being psychologically coercive?

10             A.       We don't regard that technique in and of itself

11        as psychologically coercive unless the lies, for example,

12        or, you know, the idea of trying to help a suspect rose to

13        the level of a promise or a threat, but it can contribute

14        cumulatively to psychological coercion.        The use of it can

15        make other techniques like promises and threats more

16        coercive if the examination becomes coercive.         So that would

17        be the concern of researchers, that it contributes -- could

18        contribute to coercion or make interrogations otherwise

19        psychologically coercive more coercive.

20             Q.       Dr. Leo, when I did retain you as a consultant?

21             A.       I think in March or April.      I could be wrong.

22             Q.       So sometime a few months from this date?

23             A.       Correct.

24             Q.       What materials did I provide for you to review?

25             A.       You provided me with some discovery materials.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 170 of 267
                                                                            170



 1        I believe you provided me the indictment or the Information.

 2        You provided me the videotaped interrogation of Mr. Jumper.

 3        You provided the transcript of that videotaped

 4        interrogation.    You also provided me a transcript, I

 5        believe, of the videotape, but I haven't looked at this in a

 6        long time.    It may have been just a transcript of the

 7        forensic interview of the alleged victim.

 8             Q.        Okay.   And you've been able to watch the

 9        testimony, listen to the testimony here and review those

10        items.    Can you describe what various interrogation

11        techniques did you see the detectives use in this particular

12        case?

13             A.        Sure.   Of course, there was bringing Mr. Jumper

14        to the police station.     I think there was rapport building,

15        especially early on.     At some point, there was accusations.

16        I think this was what we would call guilt presumptive

17        interrogation.    Police, when they start accusing Mr. Jumper

18        and telling him what they believed he did, were not trying

19        to get his side of the story so much as trying to get him to

20        admit essentially to the alleged victim's account of what

21        she said occurred.

22                       And, so, they were trying to get him to

23        incriminate himself in a way that was consistent with her

24        accusations.    They were suggesting what he did and they were

25        accusing him of doing certain things that came from her




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 171 of 267
                                                                            171



 1        allegations.    When he denied doing that, they were

 2        challenging his denials or attacking his denials, though no

 3        one raised their voice.

 4                       They were confronting him with alleged evidence,

 5        ambiguous case evidence that did exist as well as

 6        exaggerating the evidence, and I believe at least a couple

 7        of examples of suggesting or implying false or nonexistent

 8        evidence.

 9                       They were also using sort of minimization and

10        maximization technique where there were two scenarios, they

11        weren't always fully spelled out, but they were referred to

12        multiple times.     You did this accidentally, she sat on your

13        lap or came on to you, it was digital penetration, it was

14        not penile penetration, you're not -- you're not a rapist.

15        The implication if you denied that that people might

16        perceive that, but if you admitted that, it could be

17        minimized, that he was drunk or she sat on his lap or that

18        he did this accidentally.

19                       There was also an issue of that

20        minimization/maximization, bad/good scenario.         He could help

21        himself or get help, fix the situation if he -- or be able

22        to fix the situation if he stopped denying and started

23        admitting.    And, so, like maximization and minimization or

24        good scenario/bad scenario, that would be sort of the

25        inducement category of interrogation techniques, suggesting




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 172 of 267
                                                                            172



 1        or implying real world benefits to stopping denying and

 2        start admitting.

 3             Q.       So you're basically saying that they employed a

 4        number of the interrogation techniques that you discussed

 5        previously?

 6             A.       Correct.

 7             Q.       And, so, one of them would be the presumption of

 8        guilt and the investigative bias just based on their initial

 9        contact with him and their research -- I call research prior

10        to picking him up?

11             A.       Yeah.   I do think this was the presumptive.        I

12        don't think -- I think they started that interrogation with

13        the goal of getting him to confess to what the alleged

14        victim was alleging, not with the goal of entertaining his

15        denials and the interrogation was designed to continue until

16        they got that admission of guilt.

17             Q.       So it didn't matter how many times he denied

18        anything had happened, that wasn't the ultimate outcome, it

19        was to get him to confess to something?

20             A.       Correct.    You know, I would say it didn't matter

21        how many times he denied because they weren't crediting his

22        denials.    The plan, whether implicit or explicit, was to get

23        him to confess to overcome his denials.        Obviously, there

24        would have been some time, I don't know, four hours, six

25        hours, eight hours where I'm sure they would have just cut




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 173 of 267
                                                                            173



 1        it off.   So, you know, there could have come a time when

 2        they just gave up on overcoming his denials, but I don't

 3        think his denials mattered in the sense that I don't think

 4        they would have been able to evaluate them.        Their goal was

 5        to overcome, break down those denials in order to get

 6        incriminating testimony or evidence that could be used to

 7        prosecute him.

 8             Q.       So an example of that presumption of his guilt

 9        would be statements such as Detective Iadonisi said "because

10        it happened," would that be an example?

11             A.       Yes.   There were a number of places where either

12        Detective Cable or Iadonisi were basically telling him what

13        he did, telling him that it happened and explicitly telling

14        him he did it or implying that he did it.        So they were

15        presuming his guilt with the role of getting a confession,

16        exactly how the Reid method and other American methods based

17        on the training that police do.

18             Q.       So also a statement, and you heard this from

19        Detective Lambert, I'm not going to go around -- "I'm not

20        going to beat around the bush, it happened"?

21             A.       Correct.    And, so, I don't think they wavered at

22        all from their belief that it happened and that Mr. Jumper

23        did it and he did it exactly the way it was alleged by the

24        alleged victim and that they needed him to stop denying and

25        start agreeing or admitting to their accusations and the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 174 of 267
                                                                            174



 1        alleged victim's accusations.

 2             Q.       And you also talk about the minimization and the

 3        maximization.    Would that include them suggesting it was an

 4        accidental touch?

 5             A.       Correct.    And the idea is, which is more than

 6        one occasion, I had some comments about this in various

 7        places, about the idea is that we all perceive people who do

 8        something accidentally as less culpable, less blameworthy

 9        and, of course, that's redefined in the law as well, where

10        there was an intent element, a mitigating, unintentional or

11        accidental.

12                      So that is a common minimization technique and

13        the problem with that technique is it can shade into a

14        suggestion of leniency or immunity or reduced culpability in

15        exchange for confession.      So that was used at least several

16        times in this interrogation.      Even though I think it's clear

17        from what the detectives said eventually in the

18        interrogation that they didn't believe it was intentional,

19        so this would be an example of using a technique that is not

20        really designed to get truthful information or information

21        they regard as truthful but is designed to get the suspect

22        to incriminate himself.

23             Q.       So a promise what -- part of the testimony was

24        we never promised to drop the charges or we never promised

25        not to arrest.    Would that be included in this particular




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 175 of 267
                                                                            175



 1        circumstance as an implied promise to -- I should say you

 2        don't have to promise something explicitly in order to make

 3        a promise?

 4             A.        Correct.   So I've attended these training

 5        classes, read the manuals, interviewed lots of police

 6        trainers over the years.      They rarely read the social

 7        psychological research.      They are only trained in promises

 8        and threats.    Typically, you know, briefly and kind of

 9        extreme or explicit examples of that in case law.         To a

10        social psychologist, as I mentioned earlier, the problem of

11        the minimization technique is it can imply leniency or

12        immunity if you stopped and started confessing.

13                       In research, published research, the accident

14        scenario technique, just did this accidentally, people are

15        inferring the message that if I admit to or someone admits

16        to do this accidentally, they will receive less punishment,

17        less -- the consequences will be mitigated or less harsh.

18        That is the functional equivalent of a promise of leniency

19        or a promise of mitigating consequences if that's how the

20        person is perceiving it.

21                       When interrogators say the only way we can help

22        you or fix this or we only want if you say X or Y or agree

23        this happened, they are conveying that benefit in exchange

24        for confessing.     And the way they say it can suggest, again,

25        leniency or escape from criminal prosecution.         When an




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 176 of 267
                                                                            176



 1        interrogator, for example, says we can fix this, the

 2        suspects and subjects in the research infer sometimes that

 3        fixing it means making it go away so that it doesn't come

 4        back to haunt a suspect or there's no material consequence

 5        to it.

 6             Q.       What about the -- all officers testifying that

 7        they never threatened him, and when asked what do you mean

 8        by that, well, we never told him we were going to do

 9        something to him physically, that was part of this

10        interrogation.    How does that play into it?

11             A.       Well, I guess, with all due respect to the

12        officers, I would say they are not experts on what

13        constitutes promises and threats.       Typically, they aren't

14        doing research on how people perceive things to be a promise

15        and threats implicitly.      Because, as I said earlier, every

16        promise, whether implied or not, implies a corresponding

17        threat.   Promise if you -- a suggestion if you do confess,

18        this outcome will occur, the implication is if you don't, a

19        worse outcome will occur.

20                      So they may not have intended implied promises

21        or implied threats and they may not have thought that they

22        said anything that came close to that, but in my opinion,

23        the suggestion of how -- suggestion of fixing it, the

24        repeated references could have just been done accidentally,

25        the continual playing down of this isn't all about rape or




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 177 of 267
                                                                              177



 1        penile penetration, suggested that if you admitted to the

 2        scenario that we're suggesting, minimizing the scenario,

 3        they are suggesting, that he would be less culpable and face

 4        less consequences and, therefore, is the functional

 5        equivalent of implied promise or implied threat.

 6             Q.       So what happens in a situation like this one

 7        where Mr. Jumper kept denying and I think it went on for

 8        over an hour.    Does that play into what happens with the

 9        officers and what they are going to do next?

10             A.       Yes.   So, again, one way of thinking about this

11        is the investigator's goal is to get the -- they expect the

12        suspect will deny.     They have techniques and experience

13        of -- the techniques they have learned from experience, some

14        limited training, to be used to overcome the denials.             Some

15        suspects stop denying early on, others for many hours.

16                      The denials can really be seen as sort of an

17        assertion of a suspect's will not to incriminate themselves,

18        and the more the suspect denies, the more pressure that the

19        interrogator brings to bear, amp up the interrogation

20        pressure and use or repeat interrogation techniques to

21        overcome the denials, which is language straight our of the

22        interrogation manuals, to overcome the denials in order to

23        get to the confession.

24                      So more denials, the more amping up the pressure

25        and techniques to break down and overcome the denials and,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 178 of 267
                                                                            178



 1        so, that is significant in the analysis.

 2             Q.       So does that include people going in and out of

 3        the room?

 4             A.       Well, strategically, yes.      I mean, there are

 5        multiple interrogators.      Sometimes interrogators are either

 6        watching the interrogation or one will be relaying

 7        information to another.      Sometimes somebody will come in to

 8        actually get the confession, if nothing else is working and

 9        a new person's approach might be more effective at a certain

10        point.

11                      So, strategically, yes, I do think that American

12        police are sensitive to the idea of tag-teaming and, so, you

13        know, they usually don't put too many interrogators in a

14        room or interrogate with relays, but sometimes there are

15        multiple interrogators involved strategically.         And

16        sometimes it changes by gender, one gender is not working,

17        let's put in another gender.      One approach is not working,

18        let's bring in somebody who maybe has a different approach.

19             Q.       So what about when the officers say "after

20        tonight, we can't help you" or "you've got until today"?

21             A.       So one thing that brings to mind is this idea of

22        pressure.    I said earlier one technique of increasing

23        somebody's anxiety is exerting pressure in a number of

24        different ways to do that.      That we call time pressure, it's

25        now or never, you can -- we can only help you now if you




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 179 of 267
                                                                            179



 1        start denying and confess now.       This is your one

 2        opportunity.

 3                       The other thing that it conveys the idea of

 4        help, again, people often hear, when there is a suggestion

 5        or implication that the officer can help them or the only

 6        way they can get help is if they start denying and start

 7        admitting, that they will get the benefit.        And that benefit

 8        may be leniency, immune, maybe this thing goes away.          It may

 9        be that the person is punished but punished in a minimal way

10        if they admit.

11                       And, so, the promise, the suggestion of help

12        oftentimes implies a promise of help or a promise of

13        leniency or promise of some material benefit, mitigating the

14        suspect, what will happen to the suspect if he or she stops

15        denying and starts admitting.

16             Q.        Can it also work the other way where it seems as

17        if the options are becoming limited to the person if they

18        don't participate in letting the officer help them?

19             A.        Correct.   So that's part of what interrogation

20        is designed to do, is to narrow a suspect's perception of

21        his or her options and that, in that example, in the

22        interrogation we're talking about, already we have all this

23        medical evidence, this happened, the alleged victim was too

24        detailed, too specific, kids don't make this up, we know it

25        happened.    And, so, if you -- this is your one opportunity




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 180 of 267
                                                                            180



 1        for us to help you, and if you don't admit to what they are

 2        calling the truth, then we're not going to be able to help

 3        you, you're not going to get the benefit of that.

 4                      You could say, just as I've said, that the flip

 5        side of promise is a threat.      The implication there is

 6        narrow his options and, thus, he will be seen as more

 7        culpable and the consequences will be worse and the threat

 8        of a worse outcome to him if he doesn't take the opportunity

 9        or what they call an opportunity for them to help him in

10        this interrogation.

11               Q.     What do you think of the fact that there were

12        inconsistencies in what the alleged statement of the child

13        was?

14               A.     So it's not my role to say whether something was

15        a true or false confession, but in our research, we're very

16        interested in reliability.      We have a pure false or

17        partially false, partially true confession.        So we use the

18        broad category of reliability to refer to a spectrum from

19        completely true and reliable to completely unreliable and

20        everything in between.

21                      And I mentioned earlier that one of the risks of

22        coercive interrogations, psychologically coercive

23        interrogation, is getting unreliable information or

24        statements or confessions.      And there are indicia of that

25        that you see in true and false confession cases.         The




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 181 of 267
                                                                            181



 1        suspect doesn't know the details because they weren't at the

 2        crime scene, for example, so they guess correctly to

 3        something that can be guessed, heads up, heads down, easy to

 4        guess, maybe repeat things that they might have been told,

 5        they know somebody was present at the time or suggesting the

 6        information.

 7                       So absence of personal knowledge, not likely

 8        guessed by chance, would be indicia of false or unreliable

 9        confession.    It's not dispositive, but the pattern we see.

10                       So, too, with the inconsistencies in -- between

11        an alleged victim's account and a suspect's confession.

12        Again, not always, but the idea is that then true and false

13        confessions, the suspect doesn't know the details because

14        they didn't commit the crime, they weren't present at the

15        crime scene.    And, so, when they broke him to move to

16        confess and the police are now pressuring him to provide

17        those details, they are getting some wrong of the details

18        because they didn't know the details other than what they

19        could guess by chance or what they learned from the police

20        in the interrogation or from other people who were either

21        present at or knew about the crime.

22                       So inconsistent details might be a red flag of

23        false confession and sometimes those inconsistent details

24        don't go to culpability.      So, you know, they might get

25        things wrong that don't make them any more or less culpable,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 182 of 267
                                                                              182



 1        they just get them wrong because they don't know.

 2             Q.       What about one of the techniques that you were

 3        talking about, the false evidence ploy; did you see that

 4        used in this case?

 5             A.       Yes, I did see that used in this case.        There

 6        was repeated references to alleged evidence against

 7        Mr. Jumper.    The false evidence, there was some reference on

 8        page 36 of the transcript that I have, about the size --

 9        about the alleged victim known knowing the size of the

10        penis, and on page 59, about scarring, alleged scarring that

11        was represented -- both of these were represented as being

12        evidence that Mr. Jumper had sexually assaulted the alleged

13        victim.

14                      And also there were was repeated references to

15        medical evidence establishing that he had committed a crime

16        that was certainly an exaggeration of the evidence, right.

17        The evidence that the alleged victim was sexually

18        penetrated, but the fact that there was evidence of that, if

19        it was does, does not establish that Mr. Jumper is the one

20        who did it.

21                      And, so, you might recall that exaggerated

22        evidence in that they were falsely representing to him that

23        that evidence meant he did it, there's evidence that he did

24        it even if there was evidence that something occurred, it

25        wasn't necessarily evidence that he did it.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 183 of 267
                                                                            183



 1                      THE COURT:    Ms. Sison, it's 1:30 at this moment

 2           here.   What's -- how much time do you need to complete

 3           this evidence?

 4                      MS. SISON:    Not more than 10, your Honor, we

 5           should be done.    I'm toward the last part of my

 6           questioning.

 7                      THE COURT:    We will go ahead and finish him, and

 8           then we will probably take a break.

 9        BY MS. SISON:

10             Q.       Dr. Leo, what is police contamination and

11        scripting?

12             A.       So what we mean by police contamination is

13        leaking or disclosing the details of a crime to the suspect.

14        Police are trained not to do it, but it happens oftentimes

15        in interrogations, oftentimes without police intending to do

16        it or realizing you're doing it.       So providing the details

17        of a crime to the suspect.      Interrogation is presumptive and

18        police presume the person they're interrogating is guilty.

19        It's also in the false confession cases where the police are

20        confronting the suspect with details of the crime scene,

21        here's the photo, you did X or Y, and the suspect is now

22        learning about it and they don't know the details because

23        they are falsely assumed to be guilty when they are

24        innocent, but, so, they are feeding non-public details or

25        crime details to the suspect.      That's what we mean by




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 184 of 267
                                                                            184



 1        contamination.

 2                      By scripting, we mean pressuring the suspect to

 3        accept a theory or narrative of how and why, or how or why,

 4        the alleged crime occurred.

 5             Q.       So you're talking about feeding that information

 6        to the suspect and that's not something that they can do

 7        themselves?

 8             A.       Correct.    So the police manuals will say, you

 9        know, don't provide non-public details to the suspect, hold

10        back details, and then when they say I did it, make them

11        tell you those details that are non-public, not in the case

12        by chance, which would corroborate the reliability of the

13        confession.

14                      So the police and researchers are in agreement

15        with this, that the problem with contamination is that when

16        a suspect is brought in to confess, an innocent suspect, if

17        they are fed the details, they often will parrot those back.

18        And then third parties, like judges and jurors, will

19        attribute, because we all do in society, a detail that is

20        being more truthful and accurate.

21                      So you have lots of examples of proven false

22        confessions, let's say, by DNA where somebody gives a very

23        detailed confession and jurors convicted and appellate

24        courts have held referencing the corroboration that was in

25        the details, when the only person who knew those details was




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 185 of 267
                                                                            185



 1        the true perpetrator and the police.       And when confessor is

 2        shown not to have been the true perpetrator, it's clear that

 3        they learned those details from the police and those details

 4        were used to provide illusory or false corroboration of a

 5        confession which contributed to why the jury convicted him.

 6             Q.       In other words, it affected the voluntariness of

 7        the confession or perception of that?

 8             A.       Well, yes, it can effect the voluntariness.         And

 9        one of the ways in which the scripting can affect the

10        voluntariness is police will often pressure a suspect to

11        provide a coherent narrative of why they committed the

12        crime, a motive, to express remorse, to write an apology

13        note, to agree that their statements are voluntary, to try

14        to script a narrative that is believable and voluntary in

15        order to get a third party to convict, like a jury to

16        convict and a judge to not rule the confession was coerced

17        or involuntary.

18             Q.       So that was present in this case, in Mr.

19        Jumper's case?

20             A.       The apology note is a technique, yes, and they

21        asked him to write an apology note.

22             Q.       So, in your opinion, was this interrogation

23        psychologically coercive?

24             A.       I would say in my opinion, yes, because of the

25        minimization/maximization techniques, in particular, the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 186 of 267
                                                                            186



 1        suggestions of help, I should say repeated references to

 2        doing this accidentally, that he would get help and this

 3        would be fixed if he stopped denying and started admitting.

 4                        And I think that shaded into the suggestions or

 5        implied promises of leniency, the benefit, and that we know

 6        from research often has a psychological coercive effect on

 7        the suspects and increases the risk that they would confess

 8        involuntarily and/or falsely.

 9             Q.         And, so, in your field of expertise, do

10        researchers presume that coercive interrogation methods are

11        meant to produce involuntary confessions?

12             A.         Yes, in my field.   In hearings like this, we

13        don't tend to testify that something is involuntary because

14        involuntary is, of course, a separate legal concept and it's

15        not within the province of the expert witness to be making

16        legal judgments in a pretrial hearing.

17                        But what we study is psychological coercion, in

18        particular, psychologically coercive methods or how

19        interrogation becomes cumulative of psychological coercion,

20        and when that happens when they interview suspects, they

21        describe essentially their interrogations or their

22        statements as being voluntary.

23                        MS. SISON:   Thank you.

24                        Thank you, your Honor.    I have no more

25           questions.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 187 of 267
                                                                            187



 1                        THE COURT:   Thank you.

 2                        We're going to take a break until 2:15 when we

 3           come back.

 4                        Professor Leo, you'll be back on the stand and,

 5           Mr. Eason, you can begin your cross examination.

 6                        MR. EASON:   Thank you, your Honor.

 7                        THE COURT:   All right.

 8                        (Luncheon recess was taken from [!LUNCH BEGIN]

 9        p.m. to 2:18 p.m.)

10

11                        THE COURT:   Professor, if you would come back to

12           the stand.

13                        As he's coming up, I'll let counsel know I have

14           a matter with the grand jury that will need to be

15           addressed here after a while.      If you're not completed

16           with this proceeding, I'll need to recess briefly, but we

17           will see how things are when that need arises.

18                        All right.   I believe it's the Government's

19           cross examination.

20                        MR. EASON:   Yes, your Honor.   Thank you.

21                                CROSS EXAMINATION

22        BY MR. EASON:

23             Q.         Dr. Leo, are you on any type of a time crutch?

24             A.         I have a 5:30 flight out of the Asheville

25        airport.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 188 of 267
                                                                            188



 1             Q.       Okay.   I will do my best to be direct then.

 2                      Dr. Leo, you indicated in your testimony that

 3        everyone is interested in improving the quality of

 4        interrogations from all spectres, correct?

 5             A.       Correct.

 6             Q.       And you've, in fact, published papers on how to

 7        best do that, isn't that right?

 8             A.       Yes.

 9             Q.       One of your papers is Police Induced

10        Confessions, Risks and Recommendations, is that correct?

11             A.       I think it was Risk Factors and Recommendations.

12             Q.       Risk Factors and Recommendations.

13                      And when did you publish that paper?

14             A.       2010.

15             Q.       And in 2010, you listed several recommendations

16        that could reduce the risk factors associated with coerced

17        confessions, isn't that right?

18             A.       Correct.

19             Q.       One of those recommendations is that interviews

20        be videotaped, is that correct?

21             A.       Yes.

22             Q.       And that was done in this case, correct?

23             A.       Yes.

24             Q.       You also recommended that time in custody be

25        limited to six hours or below, is that correct?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 189 of 267
                                                                            189



 1             A.       I believe so, yes.

 2             Q.       And in this case, that factor was also observed?

 3             A.       Correct.

 4             Q.       In fact, almost all of the risk factors that

 5        you -- or recommendations that you made in that paper to

 6        avoid these types of risk factors, they were pretty closely

 7        adhered to, weren't they?

 8             A.       Yeah, except for the false evidence and

 9        minimization and implied promises, yes.

10             Q.       And, so, other than those, pretty much all of

11        those recommendations were followed, correct?

12             A.       Correct.

13             Q.       You said that you had reviewed several documents

14        as far as this specific case, is that correct?

15             A.       Correct.

16             Q.       You said that you reviewed, I believe, a

17        transcript of -- you reviewed the video of the interview

18        questions, is that right?

19             A.       Yes.

20             Q.       The transcript of said interview?

21             A.       Correct.

22             Q.       Also a transcript of the forensic interview?

23             A.       Yes.

24             Q.       An indictment, is that correct?

25             A.       I think so.    I think there was an indictment in




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 190 of 267
                                                                            190



 1        there or Information.

 2             Q.       Was there any other paperwork associated with

 3        this case that you reviewed; did you review any of the

 4        motions by either party or responses?

 5             A.       I think I did, yeah.     Give me a moment here.

 6                      So there was the Defense motion to suppress

 7        evidence and request for evidentiary hearing, the

 8        Defendant's memorandum in support, and Government's response

 9        to Defense motion to suppress statements.        And then there

10        were also, when I said discovery --

11             Q.       Uh-huh.

12             A.       -- I think this is primarily the Government's

13        requirements, 302, of course, that were Bates stamped six

14        zeros 1 from through six zeros 77.

15             Q.       So --

16             A.       Maybe I was wrong, maybe there's no indictment

17        or Information in this.

18             Q.       But you did review the Defense's motions prior

19        to formulating your testimony?

20             A.       Prior to the testimony, yes.

21             Q.       So isn't that sort of putting the cart before

22        the horse, to read what they say happened before you had an

23        opportunity to formulate your own opinion as to what

24        happened?

25             A.       Well, I guess if you assume that, then I -- my




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 191 of 267
                                                                            191



 1        opinion is based on what they are saying, yes, but my

 2        opinion was independent of what they were saying.

 3                      I think I may also have been provided, I don't

 4        remember specifically, but I think I may have been provided

 5        not with the initial documents, in fact, I think there's a

 6        cover letter -- I'd have to dig through, but I think I

 7        wasn't provided with it initially, I think I was provided

 8        with it later after I affirmed my appointment.

 9             Q.       Okay.   You have never actually met the Defendant

10        in this case, have you?

11             A.       Correct.

12             Q.       And you never have spoken with him?

13             A.       Correct.

14             Q.       You never spoken with any family members?

15             A.       Correct.

16             Q.       To your knowledge, there haven't been any

17        psychological tests performed on the Defendant that would

18        indicate that he's -- that he falls into one of the

19        categories that you identified as being especially

20        vulnerable to coercive police interrogation tactics?

21             A.       I have no reports of psychological testing.

22        Other than being Native American, I have no information.

23             Q.       Okay.   I do want to ask specifically Native

24        Americans, you said that cultural traits of Native Americans

25        seems to be resigned to be more deferential to police, is




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 192 of 267
                                                                            192



 1        that correct?

 2             A.       There's some writing on that, yes.

 3             Q.       Some writing on that.

 4                      Is that specific to the culture of the Eastern

 5        Band of Cherokee Indians?

 6             A.       No.

 7             Q.       Do you know anything specifically about the

 8        cultural approaches of the Eastern Band of Cherokee Indians

 9        vis-à-vis police or persons in authority?

10             A.       No.

11             Q.       Are you aware that the Eastern Band of Cherokee

12        Indians are actually the descendents of people who refused

13        to be forcibly removed from their homelands by the US

14        Government?

15             A.       I don't know the history there.

16             Q.       Okay.   But you've got no indication that the

17        Defendant is a juvenile?

18             A.       Correct.

19             Q.       And no indication that the Defendant suffers

20        from any type of cognitive limitations or is intellectually

21        disabled?

22             A.       Correct.

23             Q.       You have no indication that he's mentally ill?

24             A.       No.

25             Q.       You've got no reports or psychological




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 193 of 267
                                                                            193



 1        evaluations that indicate that he's highly suggestible or

 2        compliant?

 3             A.       Correct.

 4             Q.       And he's not South American or Asian so far as

 5        you're aware?

 6             A.       Correct.

 7             Q.       You used the term "proven false confessions" at

 8        several points in your testimony.       Can you elaborate on

 9        that, proven false confessions?

10             A.       Sure.   So it's hard to prove that a confession

11        is false because you have to prove the negative.         And in

12        1998, I and another scholar coined in term "proven false

13        confession" where we said you can prove a confession false

14        to a near reasonable degree of certainty through one of four

15        criteria.    Either you showed no crime occurred and, thus, a

16        confession to it would be false, or that it was physically

17        impossible for the confessor to have committed the crime

18        and, thus, the confession is false, or that there was

19        dispositive scientific evidence that demonstrated the

20        confession was false, or that the true perpetrator was

21        identified and everybody agreed that that person was or

22        assumed that that person committed the crime.

23                      And reason we coined this term is because when

24        we were evaluating cases based on indicia of unreliability

25        and offering our opinions, in some cases, that didn't fit




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 194 of 267
                                                                            194



 1        into these four categories were, in our opinion, almost

 2        certainly to be likely confessions, police and prosecutors

 3        involved in those cases complained and instead of focusing

 4        on findings of studies of aggregates of false confessions,

 5        they would -- one person in particular would challenge some

 6        of the individual cases.

 7                      And, so, I and another scholar coined this

 8        phrase of proven false confession, which is very

 9        conservative criteria, to say, okay, here's a smaller set of

10        cases where we can prove it was false even though the

11        universe of false confessions is much larger than that.

12             Q.       So understanding that if we're talking about a

13        Venn diagram, a very small circle within a much larger

14        circle, according to your research and perspective, this

15        case definitely does not fall within that very small circle,

16        does it; none of those four factors apply?

17             A.       To my knowledge, yes.     I wasn't asked to

18        evaluate that, but yes.

19             Q.       In your review of the video, the Miranda rights

20        were read very, very early on in the interview, is that

21        correct?

22             A.       Correct.

23             Q.       And there was nothing coercive or inappropriate

24        about how those were handled, was there?

25             A.       I don't believe so.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 195 of 267
                                                                            195



 1             Q.       There were no techniques of any kind used to

 2        elicit a waiver of those Miranda rights, were there?

 3             A.       Not to my recollection, no.

 4             Q.       And none of the techniques -- you listed several

 5        techniques.    You said there is about half dozen core

 6        techniques and you listed a great many of them.         None of

 7        those are unlawful techniques, are they?

 8             A.       Well, you know, promises and threats just

 9        depends on the Court reviewing, you know, what is a promise

10        and a threat.    And there's federal constitutional law.

11        There's also splits in terms of how judges analyze it.

12                      But I think it's fair to say that oftentimes

13        promises and threats are regarded as unlawful by the courts

14        and, oftentimes, they are not.

15             Q.       Okay.   So you're saying that it's not an

16        outright lying sort of situation?

17             A.       Particularly in promises and threats, yeah.

18             Q.       Particularly in that one, but the vast majority

19        of what you looked at and outlined, not unlawful?

20             A.       Correct.

21             Q.       Even the false evidence ply which you identified

22        as being used in this case, it's not unlawful?

23             A.       Correct.

24             Q.       And you talked a great deal about -- in this

25        specific case, you said that they brought him to the police




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 196 of 267
                                                                            196



 1        department and you believed there was rapport building

 2        there, is that correct?

 3             A.       I thought so.    I thought that -- unless I'm

 4        misremembering, that, you know, the interrogation doesn't

 5        really get going until around page 15 or 20 and, so, there

 6        was just some open-ended questioning --

 7             Q.       Okay.

 8             A.       -- in the beginning prior to the interrogation

 9        getting accusatory.

10             Q.       It's not coercive to build rapport with someone,

11        is it?

12             A.       Correct.

13             Q.       And -- but this was a guilt presumptive

14        interview/interrogation?

15             A.       I thought so, yes.

16             Q.       But that in and of itself is not necessarily

17        coercive, is it?

18             A.       Correct.

19             Q.       And the challenged his denials and confronted

20        him with evidence?

21             A.       Correct.

22             Q.       That's how you observed this to proceed.

23                      You talked about the narrowing of options in

24        this minimization/maximization, I guess, two scenarios,

25        alternative scenarios --




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 197 of 267
                                                                            197



 1               A.     Correct.

 2               Q.     -- a great deal.

 3                      It could have been an accident or it could have

 4        been a rape was basically the two extremes that it was sort

 5        of laid out as?

 6               A.     Correct.

 7               Q.     But what the Defendant ended up confessing to,

 8        he steadfastly denied accident, and even when offered an

 9        opportunity, he elaborated further and didn't just set the

10        facts down?

11               A.     Well, in a sense, that's correct.       He was trying

12        to adopt their account as well.

13               Q.     So if minimization and maximization is coercive

14        as you say, why would he go beyond the bare minimum, the

15        good scenario?

16               A.     My recollection is that they didn't believe it

17        was an accident once they got him to admit to the initial

18        act.    Sometimes the people were so broken down in

19        interrogation that they will say anything to please their

20        interrogators just to get out.

21               Q.     That is sometimes the case, sure.       And in cases

22        like that, you often see very visible signs of duress, don't

23        you?

24               A.     In some cases, yes, not in all.

25               Q.     Aren't the visible signs of duress the most




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 198 of 267
                                                                            198



 1        effective means of evaluating whether a person is, in fact,

 2        suffering from undue stress or duress?

 3             A.       Not always, no.     Sometimes people will look very

 4        composed even if they have been interrogated for several

 5        hours.

 6             Q.       In this case, you had an opportunity to review

 7        the video.    Did you ever see the Defendant crying?

 8             A.       I don't recall seeing that, no.

 9             Q.       Did you ever see the Defendant stand up and

10        begin pacing or anything like that?

11             A.       I don't recall seeing that, no.

12             Q.       He's not sweating profusely, wiping his face,

13        you know, in that respect?

14             A.       I don't recall seeing that.

15             Q.       He doesn't get very demonstrably upset at much

16        of anything, does he?

17             A.       Not that I recall.

18             Q.       He does, however, get rather engaged about the

19        90-minute mark after Detective Iadonisi is the only person

20        in the room, doesn't he?

21             A.       I don't recall his level of engagement changing,

22        but, you know, I watched the videotape close to when I was

23        retained.    When I reviewed for testimony, excuse me, I

24        worked off the transcript.      So I don't recall particular

25        change in the 90-minute mark.      Since there's a record of it,




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 199 of 267
                                                                            199



 1        we could look to that.     It's possible I'm just not

 2        remembering.

 3             Q.        Okay.   Generally speaking, it wouldn't be a sign

 4        of duress or coercion for a person to lean towards the

 5        person who is coercing them; that's not, psychologically

 6        speaking, the normal response you would expect from someone

 7        who is experiencing a stressful situation?

 8             A.        Well, we all respond differently to stress, but

 9        I don't think that's a normal reaction, but I don't think

10        it's an abnormal reaction, either.

11             Q.        What about smiling or leering, would that be

12        indicative of coercion in your -- indicative of duress in

13        your opinion?

14             A.        I don't think it's a good indication.       Sometimes

15        people smile out of nervousness inappropriately, but I don't

16        think it's a good sign of whether somebody is or is not

17        feeling coerced.

18             Q.        When you talk about the length of an

19        interrogation, you said some people sit very quietly for

20        long interrogations.     The major factor that you're looking

21        at as far as how long interrogation runs is the time it

22        takes to overcome the denial, isn't that correct?

23             A.        Yeah, I mean, I guess that would be correct.       We

24        often measure the entire time, so, you know, the time the

25        interrogation begins to the time it ends, so we would call




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 200 of 267
                                                                            200



 1        this 3-hour interrogation, even it was an hour or three

 2        hours when he agreed to the first admission.

 3             Q.       So it would be a 3-hour interrogation of which

 4        there were admittedly long portions where he was left alone

 5        in the room, approximately 10 minutes to begin the

 6        interrogation, another period of several minutes during the

 7        middle, and then towards the end, he was also left to his

 8        own devices, correct?

 9             A.       That's my recollection, yes.

10             Q.       He wasn't being asked questions that entire

11        time?

12             A.       Correct.

13             Q.       And as far as that interrogation went, the

14        period that it took for him to shift from denying outright

15        to confessing was approximately 90 minutes, isn't that

16        correct?

17             A.       That sounds right.

18             Q.       And in your research, you found a very strong

19        statistical correlate between interrogations that last

20        longer than six hours and false confessions, isn't that

21        correct?

22             A.       Correct.

23             Q.       So this would not qualify for that particular

24        warning flag?

25             A.       Correct.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 201 of 267
                                                                            201



 1             Q.       Are you heard the testimony of both Detective

 2        Cable and Detective Lambert today in court, correct?

 3             A.       Yes.

 4             Q.       And they made specific reference to attempting

 5        to -- let me see if I can find the exact quotes.

 6                      "Try to make him at ease, make him comfortable,

 7        relax and be truthful," that's what Detective Cable said, is

 8        that correct?

 9             A.       I think so.

10             Q.       And Detective Lambert indicated that she left

11        the room specifically because sometimes people feel more

12        comfortable talking about sexual matters without a woman

13        present, isn't that correct?

14             A.       That's what she said.

15             Q.       Aren't both of those sort of contrary to the

16        theory that police interrogations must be a continued

17        ramping up of a stressful environment?        These people are

18        actively making decisions to increase his comfort level in

19        the hopes that he will be voluntarily truthful?

20             A.       I don't think it's necessarily, first of all, if

21        that's accurate, but I don't think it's necessarily --

22             Q.       Well, do you have any reason to disbelieve

23        that's what they said?

24             A.       Okay.   So can you repeat them one by one?

25             Q.       I apologize.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 202 of 267
                                                                            202



 1                       First off, Detective Cable indicated that he --

 2        his belief was that you try to make them at ease, make them

 3        comfortable, to relax and be truthful?

 4             A.        That is inconsistent with the Reid method in the

 5        sense that you have efforts about increasing anxiety, but

 6        it's consistent with it if the detective thinks that

 7        strategically that's going to maximize the confession.

 8             Q.        So, as I understand it, coercive pressure is

 9        inappropriate but also actively attempting to reduce the

10        course of pressure is itself a form of coercion?

11             A.        I didn't mean to suggest it's a form of

12        coercion.    It could be to mix things up the interrogator is

13        trying to use a different approach.

14             Q.        But not every new or different approach is

15        necessarily coercive?

16             A.        Most are.

17             Q.        Most are, okay.

18                       You identified specifically the implied promises

19        as being problematic, is that correct?

20             A.        Yes, or were a functional equivalent of implied

21        promises, yes.

22             Q.        Functional equivalent of implied promises.

23        Because these were -- let me see if I can find what you

24        said.     These were psychologically coercive

25        maximizing/minimizing tactics that "shade into implied




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 203 of 267
                                                                            203



 1        promises," is that correct?

 2             A.       Can do that, yes.

 3             Q.       And that those come with increased risk?

 4             A.       Correct.

 5             Q.       Can you quantify the increased risk in this case

 6        of a false confession?

 7             A.       No, I couldn't quantify the increased risk.

 8        There's experimental studies where, in that study, they will

 9        show the increased risk when you use minimization or

10        maximization or other techniques, but I can't generalize

11        from that to this case.

12             Q.       So it does increase the risk, you just can't

13        tell to what degree?

14             A.       In this case, correct.

15             Q.       If any?

16             A.       Correct.

17             Q.       You talked about reliability of confessions and

18        that there was some issue with scripting and contamination,

19        is that correct?

20             A.       Yes.

21             Q.       And I believe that -- aren't those more

22        questions for a jury rather than a hearing like this where

23        you're talking about what is or isn't coercive?

24             A.       I believe they are more likely to contribute to

25        unreliability and the perception of reliable confessions




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 204 of 267
                                                                            204



 1        unreliable, then they are to contribute to coercion or

 2        voluntariness.    Although if one feels coerced and there has

 3        been contamination in scripting, one may feel compelled to

 4        repeat back the account along with the details that the

 5        interrogator is seeking.

 6             Q.       So it's not actually a solid indicator of

 7        coercion in this case, is that correct?

 8             A.       Correct.    I'm primarily focused on the

 9        minimization and maximization, the suggestions of help and

10        of fixing it for him.

11             Q.       Let's talk about fixing it.      To fix something is

12        to make a broke thing better or whole, correct?

13             A.       Yes.

14             Q.       That doesn't necessarily mean that -- I don't

15        fix my broken bicycle by throwing it in the trash and never

16        see it again?

17             A.       Correct.    I think in this context it means

18        something a little bit different, but it is ambiguous.

19             Q.       So, using the term "fixing it" was -- it meant

20        something but that something might be ambiguous?

21             A.       I do think it's inherently ambiguous.        I think

22        when you said it's making something whole, that is closer to

23        what I think it meant in this case.

24                      MR. EASON:    May I have just a moment, your

25           Honor?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 205 of 267
                                                                            205



 1                      THE COURT:    You may.

 2        BY MR. EASON:

 3             Q.       What is your going rate for consulting on a case

 4        like this on an hourly basis?

 5             A.       I think it's 350 an hour.

 6             Q.       And approximately how many hours do you

 7        anticipate you will bill for this case including your

 8        testimony here in court?

 9             A.       I would guess 30 hours, 20 to 25 to 35,

10        something like that, at the end of the day.        That might be

11        more, it might be less.

12             Q.       I understand, I'm just trying to get a round

13        figure.

14                      As far as your transportation, the flight out

15        from California, that is a long flight.        Did you pay for

16        that or was that ticket provided for you?

17             A.       It was provided.

18             Q.       There was some talk made about a polygraph in

19        this case.    Is there research on the, I guess, what would be

20        called an instrumental interrogation, do you have any

21        experience with that?

22             A.       Yes.

23             Q.       Can you talk to the Court a little bit about

24        that and why it might matter?

25             A.       Well, sometimes the polygraph is really designed




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 206 of 267
                                                                            206



 1        as an interrogation technique and, so, it's kind of a setup

 2        and doesn't follow the proper polygraph protocols and then

 3        the suspect fails or is told they fail and then that is used

 4        as an evidence ploy to suggest science has now proven the

 5        suspect to be lying to a 99 percent certainty and,

 6        therefore, they stop denying, something to that effect,

 7        right.

 8                      So the reason people who study polygraphs call

 9        certain polygraphs instrumental interrogation is because the

10        polygraph is not being used so much as a truth verification

11        or a lie detection instrument as it is being used as a prop

12        to elicit a confession by forewarning the result when the

13        suspect fails it and then using it as a sophisticated

14        evidence ploy or ruse.

15             Q.       And in this case, we don't have to consider

16        whether or not it was intended in either direction for that,

17        correct?

18             A.       Correct, there was no polygraph.

19             Q.       So, ultimately, the test that we're looking for

20        as far as the legal evaluation is to determine whether or

21        not the Defendant's will was overborne, his capacity for

22        self-determination critically impaired; is that your

23        understanding of the legal test that we're dealing with?

24             A.       Yeah, more or less, yeah.

25             Q.       But that is not the test that you have applied




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 207 of 267
                                                                            207



 1        when determining whether or not there was psychologically

 2        coercive interrogation employed here, is that correct?

 3             A.       Correct.    I wasn't applying a legal test.

 4             Q.       So you're not applying the legal test in

 5        offering your opinion, you're applying a psychological test?

 6             A.       Well, psychological standards.

 7             Q.       Standards.

 8             A.       You could say a test, but if we describe it that

 9        way, it would be misleading because psychological tests are

10        IQ tests and other sorts of tests and it's not that.

11             Q.       So then we're talking about a psychological

12        standard as opposed to sort of a legal standard?

13             A.       Correct.

14             Q.       And that legal standard is going to be up to the

15        Judge in this case?

16             A.       Correct.

17             Q.       And you have not -- and you have not offered an

18        opinion as to whether or not it has been met or not met in

19        this case and you couldn't?

20             A.       Correct.    Not as a matter of law, correct.

21             Q.       So, again, your primary contention as far as the

22        nature of the psychologically coercive activity that took

23        place, and these are your words, is that the maximization

24        and minimization and specifically the use of the word "fix"

25        shaded into implied promises with an increased risk for a




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 208 of 267
                                                                            208



 1        coursed confession, is that correct?

 2               A.     More or less.    I also mentioned the offers of

 3        help and the minimization of particular repeated references

 4        to just did it accidentally and contrasting that with

 5        touching, with alleged digital touching with the penile

 6        rape, but I think you captured the essence of it in how you

 7        said it, I was just saying there was little bit more to it

 8        than what you stated.

 9               Q.     You said that the strongest, the most

10        troublesome were the maximization and the minimization and

11        the offer to -- the explanation of fixing it which you said

12        shade into implied promises?

13               A.     Yes, the maximization/minimization and offers,

14        too.

15               Q.     That's fine.

16                      MR. EASON:    I think those would be my questions

17           for this witness.

18                      THE COURT:    Redirect by the Defense.

19                      MS. SISON:    Thank you.

20                              REDIRECT EXAMINATION

21        BY MS. SISON:

22               Q.     Dr. Leo, you were hired to discuss the

23        psychological standards, correct, not the legal opinion?

24               A.     Correct, correct, yes.

25               Q.     And the reason that you were hired is because




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 209 of 267
                                                                            209



 1        you have specialized knowledge that is not available to

 2        common person, even people in the legal field as we are?

 3             A.       That's my understanding, yes.

 4             Q.       All right.    And, so, what you were hired for is

 5        to determine whether or not, based on your expertise,

 6        coercive techniques were used in this case?

 7             A.       Correct.

 8             Q.       And just to identify what those techniques are

 9        to provide that information to the Court?

10             A.       Correct.

11             Q.       Now, Mr. Eason asked you about the polygraph and

12        instrumental interrogation.      Now, in this case, Mr. Jumper

13        readily agreed to have a -- being polygraphed?

14             A.       Correct.

15             Q.       Does that indicate anything to you?

16             A.       Well, you see that oftentimes in false

17        confession cases, but I don't think you can infer that

18        because somebody agrees to a polygraph that's indicia of a

19        false or unreliable confession.

20             Q.       But, I mean, the fact that he did, could that

21        also indicate the opposite, that he isn't?

22             A.       Certain --

23                      MR. EASON:    I'll object as to that conclusion.

24                      THE COURT:    I'll sustain the objection.

25




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 210 of 267
                                                                            210



 1        BY MS. SISON:

 2             Q.       And in this case, no polygraph was ever given?

 3             A.       Correct.

 4             Q.       But he was willing to take one?

 5             A.       Correct.

 6             Q.       Now, sir, you indicated that the usual time, I

 7        think that's based on your 2010 article, under six hours

 8        would not normally be -- I mean, would be an indicator of

 9        not it being a coercive technique?

10             A.       Well, not really.     So, in one of the studies, we

11        found that -- false confessions study being published to

12        date, we found that most of the ones were over six hours

13        and, so, not all of them, but there was a strong

14        correlation, as we've said, between length of time over six

15        hours and false confession.      Now there were plenty of

16        examples of false confessions that were applied to

17        interrogations less than six hours, but that was one of the

18        striking patterns that we found in that study.

19             Q.       So, in other words, you could still have

20        coercive techniques used in an interrogation that lasted

21        less than six?

22             A.       Absolutely.    And you can also have a coercive

23        techniques that didn't result in a false confession or a

24        proven false confession.      In that particular setting, it was

25        about proven false confessions, it wasn't been coerced




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 211 of 267
                                                                            211



 1        confessions.

 2             Q.        And then you were also asked about mixing -- I

 3        think -- I forget who said mixing things up with people

 4        coming in and out and different questioning.        Now, that may

 5        not be a coercive technique, but certainly it is a factor in

 6        what happens in a person who is being questioned?

 7             A.        It could add to the pressure; I wouldn't say

 8        it's a coercive technique.

 9             Q.        And part of creating that kind of environment

10        where there's psychological coercion would be to increase

11        the anxiety levels of somebody that's being questioned,

12        would that be fair to say?

13             A.        Correct.   As I mentioned, that's what the Reid

14        method says about psychology of confession.

15             Q.        That can happen in any method depending on the

16        person?

17             A.        Well, yes.   There are some people who just being

18        in the room will experience pressure, so people will react

19        differently to the pressure, but some interrogations,

20        obviously, are more psychologically pressure filled than

21        others.

22             Q.        And then Mr. Eason also talked about duress and

23        he asked you about Mr. Jumper did not cry during the

24        interrogation.    Does the absence of him not crying indicate

25        that there were no coercive techniques used?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 212 of 267
                                                                            212



 1             A.       I would not say that.

 2             Q.       And what about him not pacing?

 3             A.       Again, same answer.

 4             Q.       What about not sweating?

 5             A.       Again, same answer.

 6             Q.       Okay.   And, so, you were also asked about him

 7        looking like he was rather engaged and we don't know

 8        specifically what that is.      That can also mean a number of

 9        things other than what Mr. Eason suggested, is that fair?

10             A.       Correct.    It's open to several different

11        possible explanations if it occurred, yes.

12             Q.       So an interpretation may be that he thinks he's

13        going to get out even though that was not implied, the fact

14        that there was --

15             A.       Correct.

16             Q.       And in this particular case, I believe that the

17        videotape lasted about three hours, so that was from the

18        time he was put in the room to the time that he left?

19             A.       Correct.

20             Q.       And -- but there was also time when he had been

21        arrested and driven -- or I should say picked up and driven

22        to the location at police headquarters, that's not factored

23        into that time?

24             A.       Correct.

25             Q.       And that could possibly play into a particular




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 213 of 267
                                                                            213



 1        person's anxiety level?

 2             A.       It could, yes.    It could also play into the

 3        tiredness fatigue, I'm not saying it necessarily did, but it

 4        could.

 5             Q.       And, so, here you were just asked not to

 6        evaluate Mr. Jumper but just the confession itself?

 7             A.       Well, the interrogation and the statements that

 8        were made within the context of the case, yes.

 9             Q.       And Mr. Eason also asked you questions about the

10        proven false confession, that there were four examples where

11        it doesn't happen.     We don't know yet what's going to happen

12        in this case, correct?

13             A.       Correct.

14             Q.       We may find out there's another perpetrator at

15        some point in the future?

16             A.       Certainly possible, yes.

17             Q.       So we can't rule any of those things out?

18             A.       Not definitively, correct.

19             Q.       All right.    And then, Dr. Leo, you also -- when

20        we talked about the 2010 article, so that's about nine years

21        old at this point?

22             A.       Correct.

23             Q.       And I believe you testified that this is a field

24        that evolved?

25             A.       Correct.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 214 of 267
                                                                            214



 1             Q.        So, depending on the culture, in this case

 2        American culture, there are certain things that they find

 3        more helpful or more harmful, it may change things?

 4             A.        Correct.

 5             Q.        And, so, what was -- even though only several of

 6        your suggestions were taken into consideration doesn't mean

 7        that this particular interrogation was not filled with

 8        psychological coercion, is that right?

 9             A.        Correct.

10                       MS. SISON:   Thank you.

11                       No more questions, your Honor.

12                       THE COURT:   Thank you, Professor.     You may step

13           down.

14                       MS. SISON:   Your Honor, that would be my only

15           witness.

16                       THE COURT:   All right.   Ms. Sison, so your

17           evidence is complete?

18                       MS. SISON:   Yes, correct.

19                       THE COURT:   Any rebuttal by the Government?

20                       MR. EASON:   No, your Honor.

21                       THE COURT:   All right.   I'm ready to hear

22           argument.   I'll hear from the Government first.

23                       MR. EASON:   Thank you, your Honor.

24                       Your Honor, the standard in the case is question

25           of whether or not a incriminating statement is involuntary




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 215 of 267
                                                                            215



 1           and that is solely on the basis of a statement being

 2           induced by such duress or coercion that the suspect's will

 3           has been overborne and his capacity for self-determination

 4           has been critically impaired.

 5                      The court indicate that it's a totality of the

 6           circumstances argument, but there are three major factors

 7           to consider.    The first major factor are the

 8           characteristics of the Defendant, then there's a setting

 9           of the interview and, finally, there's the details of the

10           investigation.

11                      Now, your Honor, we had testimony from Dr. Leo

12           regarding characteristics of the Defendant specifically

13           with regard to his susceptibility to these types of

14           coercive police tactics and we have no indication of

15           anything other than he is Native American of a specific

16           tribe of Native Americans and some research has imputed to

17           other tribes of Native Americans that they may be

18           susceptible.

19                      The Defendant, so far as everybody was aware,

20           was of sound mind, he never complained of any ailments of

21           any kind, physical or mental.      He never demonstrated any

22           confusion or lack of understanding about the process,

23           about what was going on.     All of his responses were

24           appropriate by all accounts from all the persons who were

25           involved in the interview.      He was engaged, he was




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 216 of 267
                                                                            216



 1           understanding, he responded appropriately.        We have no

 2           indication that this Defendant and his specific

 3           characteristics was in any way more or less susceptible to

 4           coercive -- to any coercion than the average person.

 5                        So then we look to the setting of the interview,

 6           which was conducted at a police department, and it was

 7           interview, the interview was videotaped.       Your Honor has

 8           an opportunity to review that.      There was a transcript

 9           prepared.    He was placed in a room that does not lock,

10           closest to the door where no one obstructed his ability to

11           leave.   And he was interviewed for a period of

12           approximately for -- the video ran for three hours, of

13           which approximately two and a half hours involved

14           questions.    He was given breaks, he was offered water, he

15           was offered food, he was offered chances to use the

16           restroom.    And he was allowed to keep his phone.

17                        And, your Honor, I harped on this a little bit

18           in the proceedings because there's been a lot made about

19           the notion of isolation as a contributing factor to

20           coercion.    And, your Honor, it might have sounded silly at

21           the time that I was talking about the free wi-fi in the

22           Cherokee court, but it does matter, your Honor, because so

23           long as you -- in our modern day of technology, as long as

24           you have these little black squares or rectangles, you

25           aren't isolated.    You can reach out at any time to anyone




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 217 of 267
                                                                            217



 1           you might need to, family, friends, attorneys.

 2                        He was in -- he was not isolated during this

 3           interview.    He had access to the entire world at his

 4           fingertips and he could have called at any time for

 5           anyone.   And your Honor can watch the video, he may be

 6           texting with people, he may be browsing the web.         I'm not

 7           sure what he's doing, but he has his phone with him during

 8           that time period.

 9                        And that should be considered as far as the

10           setting of the interview.     It's not that he was isolated

11           in some dark box and then kept away from people who might

12           have helped him.    Just the opposite, he was put in a room

13           where the officers specifically said their goal was to

14           make him relatively comfortable so he could be forthright

15           and that then he would engage with them and tell them the

16           truth, and he had access to his cellular telephone the

17           entire time, which I believe, your Honor, is a substantial

18           factor that should weigh in favor of the Government.

19                        Finally, the details of the investigation, your

20           Honor, is where --

21                        THE COURT:   Go to the third element.    Let me ask

22           you one thing.    You mentioned -- you referenced he was

23           offered food.    I don't recall that in the evidence.

24                        MR. EASON:   I believe that, in my view of the

25           videos and the -- that he was offered a snack, but I'm not




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 218 of 267
                                                                            218



 1           sure that he took it up.     I think that was one of the

 2           first things that they said, can we get you a snack or

 3           something to drink, and he initially declined.

 4                      THE COURT:    (Nodding head).

 5                      You may proceed.

 6                      MR. EASON:    Thank you.    And I may be

 7           disremembering, but that is my recollection of the video

 8           when I watched it.

 9                      Now, the last part is the details of the

10           investigation, which we're talking specifically about the

11           interrogation itself right now.       First of all, your Honor,

12           coercive police activity is a necessary finding for

13           Miranda for any type of -- for a confession or a Miranda

14           waiver to be rendered involuntary and there was absolutely

15           no activity, coercive or otherwise, according to Dr. Leo,

16           involved in the waiver of the Miranda rights.

17                      So what we're left with at this point is whether

18           or not there was coercive activity sufficient to render

19           his confession involuntary.      The courts have been specific

20           that the mere existence of threats or violence or implied

21           promises or even improper influence does not automatically

22           render a confession involuntary.

23                      So, your Honor, we would argue that other than

24           the inherently coercive nature of the police

25           interrogation, which can't be avoided, that is the nature




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 219 of 267
                                                                            219



 1           of what a police interrogation is, that's the reason why

 2           the Court in Miranda elected to create those safeguards

 3           was sort of as a prophylactic against that inherent

 4           coercion.

 5                       But beyond that, there is nothing about this

 6           interview that was sufficiently coercive to rise to the

 7           level of police misconduct necessary to override the

 8           Defendant's will or to render his capacity for

 9           self-determination critically impaired.

10                       THE COURT:   And in the mind of the Government,

11           were any of the interrogation techniques employed by the

12           detectives in this case psychologically coercive?

13                       MR. EASON:   Your Honor, I think Dr. Leo

14           testified that the minimization and maximization had the

15           capacity to be coercive but is not inherently coercive,

16           and that that may have been something, but as far as -- I

17           guess the question is whether or not is how we define

18           coercive.   It may have played to his desire to confess or

19           to absolve himself of guilt or to other things, but

20           whether or not it was intended to overbear his will, that,

21           your Honor, I don't believe that we saw any evidence of an

22           intent to overbear the Defendant's will to get him to say

23           or do things outside of the truth, to say the truth.

24           That's all the officers indicated they wanted, his story,

25           they wanted to the truth.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 220 of 267
                                                                             220



 1                        If the totality of the circumstances surrounding

 2           an interrogation reveal both an uncoerced choice and a

 3           requisite level of comprehension that a Court may

 4           appropriately determine a waiver or a statement to be

 5           voluntary.    And, so, your Honor, we would argue that,

 6           based on the totality of the circumstances, looking at the

 7           Defendant, looking at the setting and nature of interview

 8           and looking at the totality of the circumstances and all

 9           of the conversations used in the interview, that we simply

10           don't rise to the level of coercive police activity.           Or

11           if your Honor does find that there is some coercion, it's

12           not just enough there be some coercive police activity, it

13           has to be sufficient to overbear the will of the Defendant

14           or to render his capacity for self-determination,

15           critically impaired.      This is an exceptionally high bar in

16           our argument.

17                        THE COURT:   Let me explore that further; that

18           was the point of my last question.

19                        Does the Government believe that any of the

20           techniques employed in this interrogation were in and of

21           themselves coercive and/or, if not, was there a coercive

22           atmosphere in that room?

23                        MR. EASON:   Your Honor, there may well have been

24           a coercive atmosphere in that room and some of the

25           techniques taken together may constitute coercion, but




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 221 of 267
                                                                            221



 1           it's not just the presence or absence of coercion, it's

 2           coercion sufficient to basically render the Defendant

 3           incapable of surviving that coercion.       And from all of the

 4           testimony that we've heard from the video and from the

 5           transcripts, your Honor, we would argue that that simply

 6           is not true.

 7                      THE COURT:    In other words, the confession that

 8           the Defendant provided may have been subject to some

 9           amount of coercion but it was not otherwise

10           constitutionally affirmed.

11                      MR. EASON:    Your Honor, it may have been the

12           result of officers' continued -- your Honor, there has to

13           be some sort of interplay between the officers and the

14           Defendant to move the Defendant from the denials to the

15           admissions and we accept that that's part of the nature of

16           an interrogation.

17                      Arguably, and I'm sure there will be argument,

18           that could be determined to be coercive, but just because

19           it is coercive does not render it -- does not render his

20           confession involuntary for the purposes of the

21           Constitution.

22                      THE COURT:    And is the Government -- and I'm

23           sorry if you told me this and I've missed it -- is the

24           Government acknowledging there was some amount of coercion

25           involved in the questioning, I will say, of the Defendant?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 222 of 267
                                                                            222



 1                       MR. EASON:   Your Honor, if you put it to me like

 2           that, then I have to say that there was pointed and

 3           strenuous questioning that could, under circumstances,

 4           rise to -- to be considered to rise to the level of

 5           coercion.

 6                       THE COURT:   What I understand is some amount of

 7           coercion is acceptable and not, for lack of a better word,

 8           illegal, but there is a delta between the amount of

 9           coercion that is acceptable and the amount that would make

10           a confession improper.     Is that what I heard you say?

11                       MR. EASON:   Well, I'm quoting, your Honor, from

12           the United States versus Braxton when I say that.         That's

13           112 F3d 771, which is a Fourth Circuit case from 1997,

14           which indicates that the mere existence of threats, which

15           we don't have here, violence, which we don't have here,

16           implied promises, which Dr. Leo, the closest he came was

17           that something that was said shaded into an area where it

18           was almost implied promises.      Improper influence or other

19           coercive police activity does not automatically render a

20           confession involuntary.

21                       THE COURT:   So what is the Government's argument

22           as to the size of the delta there?

23                       MR. EASON:   Your Honor, as to the size of the

24           delta, this was, by all accounts, a professional, polite,

25           restrained interrogation of a suspect, the kind which we




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 223 of 267
                                                                            223



 1           should encourage all officers to emulate.        There were no

 2           threats, no violence, he was allowed to keep his phone, he

 3           was offered to be made comfortable.

 4                       I don't understand how a police interrogation

 5           could function in its intended capacity or in any capacity

 6           without some potential level of psychological coercion

 7           mandated just by the nature of an interrogation, custodial

 8           interrogation.    That was sort of the point here, your

 9           Honor, that the Court in Miranda made was that there is

10           inherently psychologically coercive situations created by

11           custodial interrogations.

12                       THE COURT:   So the Government would acknowledge

13           he was in custody for the purposes of Miranda?

14                       MR. EASON:   Your Honor, it's an argument that

15           could be made but that we're not going to make at this

16           time.    And we -- he was given his Miranda warnings as a

17           prophylactic but also appropriately in this case, we would

18           argue.   And Dr. Leo's testified that there was no coercive

19           or trick or any type of activity happening that he was

20           aware of prior to the giving of the Miranda rights in

21           order to secure their waiver.

22                       THE COURT:   I think the answer, then, is yes?

23                       MR. EASON:   The answer is yes.

24                       THE COURT:   The Government is not contending he

25           was not in custody?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 224 of 267
                                                                            224



 1                      MR. EASON:    No, your Honor, we're not making

 2           that contention.

 3                      THE COURT:    To avoid the double negative, the

 4           Government would acknowledge he was in custody when he was

 5           interrogated?

 6                      MR. EASON:    Yes, your Honor, we will argue that.

 7                      Finally, I would just argue that the remedy in

 8           this case that is being sought by the Defendant is one

 9           that must be used as a last resort according to the

10           courts.   Hutson versus Michigan, 547 US 586, 2006 Supreme

11           Court case, says suppression is a remedy of last resort

12           because it requires for exclusion to be appropriate -- the

13           deterrence benefits of the suppression must outweigh the

14           heavy cost of throwing out a confession.

15                      The purpose of exclusion is to deter future

16           violations of the Constitution and it applies only where

17           the deterrent affect would outweigh the substantial cost

18           of letting the possibly guilty and dangerous go free.

19                      And under the circumstances, your Honor, from

20           the video from the testimony, there is no police conduct

21           so outrageous or so outlandish or so inappropriate that it

22           requires this type of a sanction.       It's just not

23           appropriate as far as remedies go in this case.

24                      By all accounts, from the testimony, from the

25           video, the type of extreme inappropriate conduct that the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 225 of 267
                                                                            225



 1           suppression rule was designed to deter simply does not

 2           exist in this case.     United States versus Nielsen, which

 3           is a Fourth Circuit case from 2016, outlines things like

 4           threats of violence, lengthy marathon interrogations or

 5           extended isolation as things that they would want to

 6           deter.   None of those are present in this case your Honor.

 7                      And, so, to sum up, the totality of the

 8           circumstances indicate that the Defendant's statements in

 9           this case were not extracted or obtained by threats or

10           violence or direct or implied promises or the exertion of

11           improper police influence on the Defendant.        We'd ask the

12           Court to find that the Defendant's statements were

13           voluntary, that his waiver of Miranda was voluntary and

14           that, as such, the motion to suppress should be denied.

15                      Thank you.

16                      THE COURT:    Before you sit down, let me ask you

17           a question about the burden of proof.       What is the

18           Government's position regarding that issue?

19                      MR. EASON:    It's a preponderance of the evidence

20           that the Government must prove by the preponderance of the

21           evidence that a confession is voluntarily obtained.

22                      THE COURT:    Is there a threshold showing that

23           the Defendant must make on a suppression issue?

24                      MR. EASON:    Your Honor, I'm not sure.      I simply

25           don't know.    I know that it's my burden to produce the




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 226 of 267
                                                                             226



 1           evidence by a preponderance that it was obtained

 2           voluntarily.

 3                        THE COURT:    Thank you, sir.

 4                        Ms. Sison.

 5                        MS. SISON:    Your Honor, first and foremost, Mr.

 6           Eason said that this is not police misconduct.        I don't

 7           think that we're here today to say that the police acted

 8           in a way that would amount to misconduct.        What we're

 9           saying is this:    That they acted in a way to affect

10           psychological coercion upon a man so that he went from I

11           didn't do that, I didn't do this, denials for about two

12           hours, to whatever you say, and that's the change, that's

13           where the will was overborne.

14                        Now, it may be subtle but it's no less

15           pernicious.    And I think part of the problem here is

16           people want to see somebody either beaten up or that

17           there's yelling and screaming or something much more to

18           say that there was psychological coercion, but that's not

19           what psychological coercion is.      It may be but that's not

20           all of it.

21                        They worked on his will and they did in a number

22           of ways.   First, they go to his house.      They don't tell

23           him what they are there for, so they are already acting in

24           a deceitful manner.       We know for a fact there is an arrest

25           warrant and also a several criminal complaints, but that's




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 227 of 267
                                                                            227



 1           something they tell him.

 2                      During the hour, now I don't know if we are to

 3           believe either men, one man said we didn't talk to him at

 4           all, the other man said we made small talk, but even

 5           during that hour, not once was he told that he was being

 6           looked at as a suspect.     And I think that would raise

 7           somebody's anxiety.

 8                      I know the Government will say, oh, no, the fact

 9           that they didn't say anything, that's a good thing, but if

10           you're sitting in a police car, marked or not marked, with

11           people who are or aren't talking to you, you're still not

12           home hanging out on your couch.      It is not one of those

13           situations where you're not going to be anxious.

14                      So what you have here is a number of factors

15           that I would say are relentless.      Now they are not beating

16           up on him, there's no doubt about that.       They're probably

17           speaking in tones -- and the Court will look that video,

18           you will see that.    So we're not claiming that, we're not

19           claiming that they're threatening him, that they are

20           showing their hands, I mean, but there are coercive

21           tactics being used.

22                      The fact that it takes place in a small room,

23           could be anywhere from 6 to 8 or I believe it was 8 to 8,

24           it's still a small room.     And they say, well, he could

25           have used the phone at any time.      Well, he didn't know




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 228 of 267
                                                                            228



 1           that.   There weren't rules, there weren't parameters that

 2           were set for him, he was just put in this room.

 3                       And they make it sound like he could have gotten

 4           up at any time and just leave and we know that's not the

 5           case.   If he could have gotten up and leave at any time,

 6           that is one thing that they could have told him.         You know

 7           you're not under arrest, you can leave at any time and, in

 8           fact, that was not their intention.       Their intention was

 9           to get a confession and we know that because Sergeant

10           Iadonisi said that's what we were there to do.        It wasn't

11           to -- he said, all said, we're here to get the truth, but

12           it was truth as the police saw it.       So that is not

13           entirely the same thing.

14                       And I think the fact that this is a man that

15           readily said, fine, I'll take a polygraph.        It may not

16           mean anything as far as coercive techniques, but it

17           certainly says something and addresses the fact that he

18           said I didn't do this, I didn't do this, I didn't do this,

19           and he kept saying that over and over.

20                       And then if we look at the things that the

21           police said, they made suggestions, there implied

22           promises.   And if you look at the techniques that Dr. Leo

23           talked about, we have the presumption of guilt, the

24           investigative bias that was present, the minimization and

25           the maximization, the promise of and threats.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 229 of 267
                                                                            229



 1                       And then he said threats and promises are two

 2           different sides of same coin.      The fact that they were

 3           saying, look, you know, after today, we're not going to be

 4           able to help you, let's work on this.       Those are implied

 5           threats.    I mean, they are not hitting him on the head

 6           with a book, they're not throwing something at him, but

 7           it's no less a psychological factors.

 8                       And as far as the interrogation it may not be

 9           the six hours, but, again, it doesn't mean that it was not

10           a factor.   We had a 3-hour interrogation and that doesn't

11           count this time that he was placed in the car, then we

12           would spread it out to even longer than that.

13                       And then there was a false evidence ploy in

14           which they were talking about specifics that a person

15           would not have known if they had not participated in that

16           and he didn't know any of these things.       They kept pushing

17           these things to him.     They kept saying it's not an

18           accident, you know she was part of it.       So those are all

19           the things to get somebody to break down.

20                       Again, it's not same thing as taking a bat and

21           beating him to death, but it's the same thing to break

22           somebody down because he's thinking something good is

23           going to come out of it if I just go along with them.

24                       And, again, this was relentless.      And as far as

25           people coming in and out of the room, that is maybe not a




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 230 of 267
                                                                              230



 1           psychological technique, but, certainly, it is a technique

 2           to maximize or increase the anxiety a person would feel.

 3                      And, obviously, one of the statements that one

 4           of the witnesses said, it wasn't working.        All of the

 5           things he was trying, it was not working.        Okay.   So

 6           that's tells you something.      If something isn't working,

 7           then let's try something else until something works and

 8           that's exactly what happened in this case.

 9                      As far as the remedy, I mean, the only remedy in

10           this case is to throw this entire case out.        And part of

11           it is what Dr. Leo said.     He said part of the problem is

12           when you have suggestions that only the police would know

13           in a particular case and as provided to the jury, you

14           could say there's some courts that say it does not.            The

15           fact that there are facts that a jury would say only a

16           person can say that they would not have the information

17           available to a common person, that these are some of the

18           techniques that somebody uses.

19                      So I think that also, the fact that they kept

20           using deceit, and I'm not saying that they are mean

21           people, I'm not saying that I think they went out of their

22           way to, you know, beat something out of him, but I do

23           think that collectively they worked together to

24           cumulatively have this kind of effect.       So, at the 2-hour

25           mark, he broke, okay.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 231 of 267
                                                                            231



 1                        And the fact that, you know, if he is leaning

 2           over, and I don't recall that, but even if he is leaning

 3           over, perhaps that said, according to his characteristics,

 4           that, oh, good, I'm going to get out of here because I'm

 5           giving them something they want, they are responding to me

 6           because, for the first two hours, they were not responding

 7           to him.   So that is a behavior that I could see happening

 8           after two hours of trying to break him.

 9                        And, so, your Honor --

10                        THE COURT:   Am I correct about the lack of

11           reference to food?

12                        MS. SISON:   I don't remember that, your Honor,

13           but I don't want to say that there is.       As I recall, there

14           was that bathroom break, but that was pretty much it.          And

15           as I recall, they -- this was during the evening hours.

16           So I could see where this Court is going with that, but,

17           unfortunately, I can't remember that at all.

18                        THE COURT:   It would be in the transcript if it

19           was offered, though?

20                        MS. SISON:   Yes, your Honor.

21                        And I think it's important in this case to also

22           look at the video and not rely on transcripts because you

23           know how sometimes words don't always convey the meaning

24           behind it.    And I think the video is very constructive

25           because you will see some of these techniques in play.         So




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 232 of 267
                                                                            232



 1           it's not just Dr. Leo saying something, but something that

 2           the Court, because of the knowledge that was imparted to

 3           this Court today, that we as normal laypeople would not

 4           know, I think those are some of the things that the Court

 5           should look at to determine whether or not these coercive

 6           tactics were used.

 7                       And Mr. Eason talked about looking in the

 8           totality of the circumstances and that's really what

 9           you're looking for.      It's everything into this, it's not

10           one particular thing.     I know he said that there are three

11           elements.   Those are not the main elements, those are the

12           things that the Court should look at but they are not the

13           only things.    And, certainly, there are other things based

14           on what an interrogation is that I think the Court should

15           also look to.

16                       THE COURT:    Would you agree with the

17           Government's position about the burden of proof in this

18           case?

19                       MS. SISON:    I do, your Honor.   I think it is

20           their burden.

21                       THE COURT:    Is there a threshold showing that

22           the Defendant must provide before the Government -- I

23           mean, the Court undertakes that kind of an issue?

24                       MS. SISON:    I don't believe so, your Honor.      I

25           think the fact that we alleged it is enough.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 233 of 267
                                                                             233



 1                      THE COURT:    All right.   One other question for

 2           you.   I saw in the Government's briefing that it's

 3           indicated that it does not anticipate offering any

 4           evidence regarding Mr. Jumper's iPad and iPhone.

 5                      I need to ask Mr. Eason, Mr. Eason, let me ask

 6           you, is that still the Government's position?

 7                      MR. EASON:    After a very exhaustive look at all

 8           of the contents, yes, your Honor, there was nothing

 9           probative that we could find.

10                      THE COURT:    Ms. Sison, in that regard, would the

11           motion not be moot with respect to --

12                      MS. SISON:    That would be, your Honor.      I think

13           when it was drafted, we weren't sure yet if they had done

14           any forensics on the two items, and ever since then, Mr.

15           Eason did indicate to me that they have reviewed it

16           exhaustively and they did not plan to present any evidence

17           from either two of those electronic objects.

18                      THE COURT:    So the motion would go moot as to

19           the consent to search the iPad and iPhone?

20                      MS. SISON:    That's correct, sir.

21                      THE COURT:    I need to deal with a grand jury

22           matter at this time, so I'm going to take a recess for a

23           few moments.    We will take approximately 15 minutes.         This

24           is on your end of your argument, sounded like you are --

25                      MS. SISON:    I am, your Honor.    I don't have




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 234 of 267
                                                                            234



 1           anything more to say.

 2                       THE COURT:   Since you are at that point, I'll

 3           come back and I'll give the Government final argument and

 4           I may have a few closing things to do before we close the

 5           record.

 6                       MR. EASON:   Yes, your Honor.

 7                       THE COURT:   We will stand in recess for

 8           approximately 15 minutes.

 9                       (Brief recess was taken.)

10                       THE COURT:   I believe the Defense had concluded

11           its argument.

12                       Mr. Eason, I'll give the Government final

13           rebuttal.

14                       MR. EASON:   Thank you, your Honor.

15                       I'm just going to talk a little bit about, if I

16           may, about the standards.     Again, it is a preponderance of

17           the evidence standard.     The burden is on the Government to

18           demonstrate by a simple preponderance that the Defendant's

19           confession was voluntarily given.

20                       Coercive police activity is necessary for

21           finding confession or waiver involuntary.        However, your

22           Honor, in any given interrogation, there is always going

23           to be some level of coercion getting a person from denial

24           to admission.

25                       The question of voluntariness has always




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 235 of 267
                                                                            235



 1           depended on the absence of police overreach and that's

 2           Colorado versus Connolly.     So it's not just enough that

 3           there be coercion, it's that there has to be coercion and

 4           it has to be coercion that is beyond the pale, beyond what

 5           the police should be doing and intentional on their part.

 6                      The mere existence is not sufficient -- of

 7           coercion is not sufficient to render a confession

 8           involuntary, but, again, it's a but-for cause.        If there's

 9           no coercion, there can't be any question of voluntariness;

10           however, the presence of coercion does not automatically

11           render a confession involuntary.

12                      Again, the appropriate inquiry is if the

13           Defendant's will has been overborne or his capacity for

14           self-determination critically impaired.       And that's an

15           exceptionally high bar, your Honor.       It's a totality of

16           the circumstances argument which deals with a number of

17           factors, but the courts have said most specifically that

18           considering the characteristics of the Defendant, setting

19           of the interview and the details of the investigation.

20                      And, finally, your Honor that if the totality of

21           the circumstances reveal both an uncoerced choice, even a

22           decision to change from denial to admission, if prompted

23           by some coercion, is not considered an over -- it's not an

24           overridden will, it's not a capacity for

25           self-determination that's been critically impaired because




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 236 of 267
                                                                            236



 1           it's still a choice to change in this case.

 2                      And, so, it has to be revealed both an uncoerced

 3           choice and the requisite level of comprehension and, your

 4           Honor, nothing in the record under any circumstances

 5           indicates that the Defendant does not enjoy the requisite

 6           level of comprehension to make a voluntary statement.          So,

 7           really, we're just looking at the totality of the

 8           circumstances test to see if there was coercion and, if

 9           so, was it so monumental and such a product of police

10           overreach that it renders his confession involuntary.

11                      And, your Honor, then comes the question of

12           remedy and we would argue that the remedy in this case is

13           not suppression because suppression is a question of last

14           resort.   It's not even did the police do this, yes, they

15           did, but suppression is reserved for the most grave of

16           police misconduct.    So, even if you find that the police

17           did overreach and that they were being coercive and that

18           the confession was a result of that, you still have a

19           different inquiry on the question of suppression as to

20           whether or not this conduct is so extreme and outrageous

21           and so offends the moral principles of society and the

22           protections of the Constitution, that the risk of -- that

23           the deterrent effect outweighs the substantial cost to

24           society of letting the guilty and dangerous go free.

25                      So, your Honor, it's a stairstep evaluation and




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 237 of 267
                                                                            237



 1           I would argue we aren't even on the first step, that, you

 2           know, such as it is, there is not enough police coercion

 3           to even raise an inquiry as to voluntariness, but if there

 4           is, it certainly doesn't rise to the level of suppressing

 5           the voluntariness.    And even if it does, it certainly

 6           doesn't rise to the level of police overreach necessary to

 7           make suppression the appropriate remedy.

 8                      I know that Ms. Sison mentioned dismissal as a

 9           remedy and that's even further beyond.       I don't know of

10           any case law that indicates that the appropriate response

11           for police successfully obtaining a confession is to

12           dismiss the case because they used some type of

13           psychological effort in that.      I just don't know where

14           that comes from, but, definitely, I don't think we've made

15           it -- I don't even think we've made it to the question of

16           whether or not there's enough coercion to question the

17           voluntariness.

18                      THE COURT:    To be clear about that one point, I

19           did hear Ms. Sison make that reference, but the only issue

20           before this Court is whether the confession should be

21           suppressed and whether this Court should issue a

22           memorandum of recommendation to that effect.

23                      MR. EASON:    In that case, your Honor, I'll leave

24           that issue alone and just end with the statement that,

25           under the totality of the circumstances, the Government




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 238 of 267
                                                                            238



 1           has met its burden and then some, we would argue, that by

 2           a preponderance of the evidence, the Defendant's statement

 3           was voluntary and knowingly made and after he had been

 4           appropriately apprised of all the rights that he would

 5           have under Miranda.      And, so, we would ask your Honor to

 6           deny the Defendant's motion to suppress at this time.

 7                       THE COURT:    Thank you, sir.

 8                       Would there be any issues that either party

 9           believes should or would benefit from supplemental

10           briefing?

11                       Anything from the Government?

12                       MR. EASON:    Your Honor, I think what I have in

13           my initial response is sufficient, so I wouldn't be asking

14           to brief any further.

15                       THE COURT:    Ms. Sison.

16                       MS. SISON:    Your Honor, we will be happy to

17           brief.   I think maybe if we make references to some of the

18           coercive techniques and then refer it to the video, that

19           might be helpful for the Court or would you like --

20                       THE COURT:    I'm not looking for further

21           briefing, I'm asking for the response to the question

22           whether the parties think there are issues that need

23           further briefing or that you would like to be heard

24           further in that regard.

25                       MS. SISON:    No, your Honor.   Thank you.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 239 of 267
                                                                             239



 1                      THE COURT:    Thank you.

 2                      With regard to the exhibits, Government's

 3           Exhibit 1 is the video, and let me confirm I do have a

 4           copy of that and I do have that in chambers.        Thank you

 5           for providing that.

 6                      Government's Exhibit 2 was the transcript as now

 7           amended.   Those two have been admitted by stipulation.

 8                      Government's Exhibit 3 was the waiver of rights

 9           form that was submitted without objection.

10                      Is there any objections to me considering any

11           further information in the record?       Specifically what I

12           would be referring to, I think the only thing beyond the

13           exhibits that have been offered today as I just discussed,

14           Government's 1, 2 and 3, would be the exhibits to the

15           Defendant's reply.    Any objection to -- that actually

16           includes the transcript as well.

17                      Any objections by the Government to the Court

18           reviewing those materials?

19                      MR. EASON:    No, your Honor.

20                      THE COURT:    And with respect to the exhibits,

21           just to be clear, the copy I have is a copy and, Mr.

22           Eason, you'll have the originals, you're going to keep

23           that.   I presume you'll have the original of the

24           transcript and will keep those?

25                      MR. EASON:    Yes, your Honor.




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 240 of 267
                                                                            240



 1                       THE COURT:   Will there be anything further on

 2           any matters that needs to be addressed today?

 3                       MS. SISON:   Your Honor, in regards to the

 4           exhibit with the transcript, it wasn't -- do you need me

 5           to do anything else or will the clerk's office deal with

 6           that?    I didn't know if you needed me to resubmit it

 7           without that and file it separately?

 8                       THE COURT:   As to the transcript, that will be

 9           sealed.   That's already ordered, I believe that will be

10           reflected on the docket.     I'm ordering that to be sealed.

11                       MS. SISON:   So I don't need to do anything else

12           about that, your Honor?

13                       THE COURT:   Correct.

14                       MS. SISON:   To submit separately?

15                       THE COURT:   Correct.   I believe Madam Clerk, am

16           I correct about that?

17                       THE CLERK:   Yes, Judge.

18                       THE COURT:   And, Mr. Eason --

19                       MR. EASON:   I'm going to redact and resubmit my

20           exhibit, yes, your Honor.

21                       THE COURT:   Substitute that out for the record.

22                       All right.   Anything further then from either

23           party?    Mr. Eason from the Government?

24                       MR. EASON:   No, your Honor.

25                       THE COURT:   Ms. Sison?




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 241 of 267
                                                                            241



 1                      MS. SISON:    No, your Honor.    Thank you.

 2                      THE COURT:    Thank you both for your fine

 3           advocacy today.    I will take this matter under advisement

 4           and I will issue an memorandum of recommendation in due

 5           course.

 6                      We will stand in recess.

 7                      (The proceedings were concluded at approximately

 8        3:47 p.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 242 of 267
                                                                            242



 1                              REPORTER'S CERTIFICATE

 2

 3

 4                     I, BEVERLY BOURLIER JAMES, certify that I was

 5        authorized to and did stenographically report the foregoing

 6        proceedings and that the transcript is a true and complete

 7        record of my stenographic notes.

 8                     Dated this 6th day of September, 2019.

 9

10
                        ____________________________
11                      BEVERLY BOURLIER JAMES
                        Registered Professional Reporter
12                      Certified Realtime Reporter
                        Certified LiveNote Reporter
13                      Florida Professional Reporter
                        Georgia Certified Reporter
14                      NCRA Realtime Systems Administrator

15

16

17

18

19

20

21

22

23

24

25




     Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 243 of 267
                                                                                                                                     1
 '94 [1] - 78:1                    2:18 [1] - 187:9                 academia [1] - 133:11            action [1] - 58:9
 '96 [3] - 78:2                    2:37 [1] - 26:11                 academic [6] - 131:3;            actions [2] - 58:10; 62:15
 1 [7] - 6:1, 5; 157:7; 190:14;    2:43 [1] - 26:4                 132:20; 133:6; 134:25;            active [1] - 69:3
239:3, 14                          3 [8] - 5:10, 15; 14:5; 16:3,   137:16; 139:15                    actively [2] - 201:18; 202:9
 1-day [1] - 144:19               7; 84:17; 239:8, 14               academics [1] - 137:18           activities [1] - 136:25
 10 [4] - 67:24; 120:7; 183:4;     3-day [1] - 144:19               academy [1] - 42:19              activity [9] - 207:22;
200:5                              3-hour [5] - 18:23; 52:14;       Academy [1] - 42:7             218:12, 15, 18; 220:10, 12;
 10-minute [1] - 91:22            200:1, 3; 229:10                  accept [5] - 3:22; 133:17;     222:19; 223:19; 234:20
 112 [1] - 222:13                  30 [2] - 138:22; 205:9          140:23; 184:3; 221:15             actors [1] - 162:8
 11:00 [2] - 3:23; 65:15           302 [1] - 190:13                 acceptable [2] - 222:7, 9        acts [2] - 87:24; 162:19
 13 [1] - 119:3                    31st [1] - 2:14                  acceptance [1] - 136:3           actual [7] - 42:25; 86:4;
 137 [1] - 33:17                   35 [4] - 5:12, 16; 138:20;       accepted [15] - 6:3; 133:20;   98:13; 113:25; 155:1; 164:1,
 13th [1] - 78:11                 205:9                            134:5; 135:6, 9, 21, 23;        9
 14 [1] - 156:20                   350 [2] - 138:19; 205:5         136:2, 9; 149:25; 150:3, 7,       add [1] - 211:7
 143 [3] - 95:5; 123:11            36 [1] - 182:8                  13; 151:1                         addition [3] - 44:11;
 15 [5] - 33:10; 156:20;           4 [1] - 84:17                    access [6] - 18:24; 77:1;      131:11; 160:8
196:5; 233:23; 234:8               4-day [1] - 144:20              84:10; 98:22; 217:3, 16           additional [4] - 10:24; 27:2;
 15-foot [1] - 12:8                40 [1] - 138:20                  accident [8] - 153:10, 12;     46:16; 52:24
 17 [3] - 42:16; 156:20            402 [1] - 138:25                161:15; 175:13; 197:3, 8, 17;     additions [1] - 136:7
 17th [2] - 78:1                   41 [1] - 123:18                 229:18                            address [8] - 6:10; 15:13;
 18 [1] - 156:25                   4:00 [1] - 10:10                 accidental [3] - 121:6;        33:17; 95:3; 99:15; 123:11,
 19-1 [1] - 2:14                   4:30 [1] - 96:20                174:4, 11                       17
 1908 [2] - 149:19, 22             50 [1] - 158:19                  accidentally [10] - 57:4, 7;     addressed [5] - 2:9; 4:5;
 1930s [1] - 141:8                 547 [1] - 224:10                171:12, 18; 174:8; 175:14,      7:17; 187:15; 240:2
 1940s [5] - 141:10, 13;           586 [1] - 224:10                16; 176:24; 186:2; 208:4          addresses [1] - 228:17
142:18; 145:12                     59 [1] - 182:10                  accompany [2] - 11:16;           adhered [1] - 189:7
 1980s [1] - 149:24                5:27 [1] - 44:17                93:16                             adjacent [1] - 35:17
 1991 [1] - 131:22                 5:30 [1] - 187:24                accomplishments [1] -            admissible [1] - 155:11
 1993 [2] - 131:22                 5:47 [1] - 44:17                128:18                            admission [12] - 23:9, 25;
 1994 [2] - 131:23                 5:48 [1] - 98:12                 accord [1] - 3:14              103:18; 143:21; 165:15-17,
 1997 [2] - 138:21; 222:13         6 [2] - 67:24; 227:23            according [7] - 86:14, 23;     25; 172:16; 200:2; 234:24;
 1998 [1] - 193:12                 6th [1] - 5:22                  120:18; 194:14; 218:15;         235:22
 1:19-CR-5 [1] - 2:5               70 [2] - 157:7, 11              224:9; 231:3                      admissions [2] - 168:2;
 1:30 [1] - 183:1                  75 [1] - 147:3                   account [4] - 170:20;          221:15
 2 [6] - 6:1, 3, 7; 157:8;                                         181:11; 197:12; 204:4             admit [11] - 4:11; 16:3;
                                   77 [1] - 190:14
239:6, 14                                                           accounts [3] - 215:24;         20:3; 153:22; 161:25;
                                   771 [1] - 222:13
 2-hour [1] - 230:24                                               222:24; 224:24                  162:16; 170:20; 175:15;
                                   7:41 [1] - 98:15
 20 [6] - 84:5; 86:3; 93:1;                                         accurate [6] - 139:18;         179:10; 180:1; 197:17
                                   8 [5] - 12:8; 33:10; 227:23
118:21; 196:5; 205:9                                               140:6; 151:9; 152:4; 184:20;      admits [1] - 175:15
                                   8-foot [2] - 97:4
                                                                   201:21                            admitted [11] - 6:4, 7; 16:6;
 2001 [1] - 137:19                 8th [1] - 2:22
                                                                    accusation [1] - 162:13        103:9, 11; 171:16; 177:1;
 2003 [1] - 137:19                 90 [2] - 103:3; 200:15
                                                                    accusations [4] - 170:15,      239:7
 2006 [1] - 224:10                 90-minute [2] - 198:19, 25
                                                                   24; 173:25; 174:1                 admittedly [1] - 200:4
 2007 [1] - 119:10                 99 [1] - 206:5
                                                                    accusatory [3] - 142:25;         admitting [14] - 152:23;
 2008 [1] - 9:2                    aback [1] - 100:17
                                                                   165:22; 196:9                   153:2; 154:11, 19; 160:12,
 2010 [4] - 188:14; 210:7;         ability [6] - 17:7; 100:1, 6;
                                                                    accuse [1] - 164:7             14; 163:19, 22; 171:23;
213:20                            156:3; 158:14; 216:10
                                                                    accused [2] - 20:15; 161:13    172:2; 173:25; 179:7, 15;
 2016 [1] - 225:3                  able [18] - 9:19; 10:19;
                                                                    accusing [4] - 151:22;         186:3
 2018 [8] - 10:5; 16:24;          13:15; 38:7; 41:23; 75:7;
                                                                   170:17, 25                        adopt [2] - 4:11; 197:12
38:21; 66:15; 68:22; 78:12;       97:6; 105:7; 122:3; 132:15;
                                                                    achievement [2] - 134:20         adult [1] - 41:13
93:4                              148:12; 163:23; 167:17;
                                                                    acknowledge [2] - 223:12;        adult-type [1] - 41:13
 2019 [1] - 2:22                  170:8; 171:21; 173:4; 180:2;
                                                                   224:4                             adults [3] - 41:18; 157:21;
 20th [2] - 131:18; 141:8         229:4
                                                                    acknowledging [1] -            158:20
 23 [2] - 5:12, 16                 abnormal [1] - 199:10
                                                                   221:24                            advance [2] - 107:21; 143:2
 23-4 [1] - 2:22                   abnormally [1] - 17:19
                                                                    acquire [1] - 135:24             advantage [1] - 57:13
 24 [2] - 5:10, 15                 absence [5] - 160:18;
                                                                    acquired [1] - 37:20             adversarial [1] - 168:22
 25 [6] - 66:19; 77:20; 84:5;     181:7; 211:24; 221:1; 235:1
                                                                    Act [1] - 3:15                   adverse [1] - 162:17
86:3; 156:22; 205:9                absolutely [2] - 210:22;
                                                                    act [4] - 161:13; 162:1, 17;     advise [2] - 14:10; 99:4
 28719 [1] - 33:18                218:14
                                                                   197:18                            advised [1] - 16:10
 29 [5] - 10:5; 16:24; 66:14;      absolve [1] - 219:19
                                                                    acted [2] - 226:7, 9             advisory [2] - 137:13, 16
68:22; 93:3                        abuse [6] - 41:1, 8, 11;
                                                                    acting [5] - 9:15; 39:3, 13;     affect [3] - 185:9; 224:17;
 29th [1] - 38:21                 53:19, 25; 158:7
                                                                   66:14; 226:23                   226:9
 2:15 [1] - 187:2                  abuse-type [1] - 53:19



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 244 of 267
                                                                                                                                   2
 affected [1] - 185:6             amended [1] - 239:7              April [2] - 119:10; 169:21     24
 affects [1] - 159:10             Amendment [2] - 14:11, 13        area [23] - 27:14; 28:23;       attached [2] - 6:13; 34:2
 affiliated [1] - 42:5            America [3] - 143:11;           29:5, 10; 38:11; 41:12; 46:3;    attachments [1] - 128:11
 affirmed [2] - 191:8; 221:10    158:4; 168:14                    97:19; 103:17; 106:18;           attacking [2] - 151:25;
 afforded [1] - 15:16             American [13] - 135:1;          128:14; 129:5, 9; 135:6;        171:2
 afield [1] - 128:17             145:18, 25; 166:23; 169:6;       136:4, 9; 137:18; 150:10, 22;    attempt [4] - 27:13; 40:3;
 afternoon [5] - 10:9; 38:21;    173:16; 178:11; 191:22;          151:1; 156:11; 222:17           46:15; 105:15
43:16; 96:19                     193:4; 214:2; 215:15              areas [4] - 135:8; 140:24;      attempted [1] - 47:9
 age [3] - 156:19, 22, 24         American-style [1] - 145:25     148:3; 163:25                    attempting [3] - 9:16;
 agent [2] - 7:7; 63:6            Americans [5] - 158:10;          arguably [1] - 221:17          201:4; 202:9
 agents [3] - 3:22; 144:6;       191:24; 215:16                    argue [9] - 218:23; 220:5;      attempts [1] - 29:11
165:4                             amount [8] - 34:7; 165:1;       221:5; 223:18; 224:6;            attend [1] - 41:24
 aggregates [1] - 194:4          221:9, 24; 222:6, 8-9; 226:8     236:12; 237:1; 238:1             attended [1] - 175:4
 agitated [1] - 101:13            amp [1] - 177:19                 argument [10] - 214:22;         attention [4] - 19:19; 66:24;
 ago [4] - 42:15; 137:7;          amping [1] - 177:24             215:6; 220:16; 221:17;          74:12; 102:8
138:14; 139:24                    analysis [5] - 120:11;          222:21; 223:14; 233:24;          attire [1] - 68:21
 agree [8] - 4:14; 11:16;        133:15; 155:1; 178:1             234:3, 11; 235:16                attitudes [2] - 149:8; 159:7
157:17, 20; 161:12; 175:22;       analyze [1] - 195:11             arises [1] - 187:17             attorney [9] - 14:14; 15:1,
185:13; 232:16                    animate [1] - 135:25             armed [2] - 19:16; 101:22      3, 19; 18:3; 73:21; 107:13;
 agreed [5] - 31:22; 95:17;       anonymously [1] - 133:13         aroused [3] - 106:23; 107:1    122:3, 6
193:21; 200:2; 209:13             answer [8] - 40:10, 16;          arraigned [2] - 122:2, 6        attorneys [3] - 137:3;
 agreeing [5] - 154:18;          47:10; 120:19; 212:3, 5;          arrangements [1] - 47:25       140:10; 217:1
157:23; 159:25; 160:19;          223:22                            arrest [31] - 11:12; 20:23;     attribute [2] - 153:15;
173:25                            answered [2] - 16:18; 17:10     25:15; 31:16; 45:3, 24; 59:1;   184:19
 agreement [1] - 184:14           answers [2] - 16:19; 101:19     61:21; 62:5, 7-8, 12; 63:9;      audio [5] - 18:20; 35:11;
 agrees [1] - 209:18              anticipate [4] - 3:22; 8:13;    69:1, 3; 76:19; 88:17, 19;      62:11, 16; 108:19
 ahead [3] - 87:16; 127:21;      205:7; 233:3                     90:17; 91:2; 93:22; 108:6;       audio/video [1] - 94:12
183:7                             anticipated [2] - 143:21;       109:15, 18; 124:9; 126:13;       August [11] - 10:5; 16:24;
 ahold [1] - 83:5                165:25                           160:2; 174:25; 226:24; 228:7    38:21; 66:14; 68:22; 78:1,
 ailments [1] - 215:20            anxiety [8] - 152:17;            arrested [2] - 109:12;         11; 93:3; 96:12
 airport [1] - 187:25            164:23; 178:23; 202:5;           212:21                           authority [1] - 192:9
 alcohol [1] - 24:21             211:11; 213:1; 227:7; 230:2       arrived [1] - 11:23             automatically [3] - 218:21;
 alert [1] - 17:9                 anxious [1] - 227:13             article [6] - 133:13, 17,      222:19; 235:10
 allegations [14] - 20:20;        anyplace [1] - 128:17           20-21; 210:7; 213:20             available [3] - 120:5; 209:1;
22:5; 55:8, 10, 13; 78:20;        apologize [4] - 2:16; 65:14;     articles [7] - 131:24;         230:17
86:23; 94:19; 95:15; 100:18,     163:3; 201:25                    132:23, 25; 133:2, 6; 135:13,    average [1] - 216:4
24; 101:4; 152:3; 171:1           apology [5] - 59:15, 18;        17                               avoid [3] - 144:17; 189:6;
 alleged [24] - 3:12; 53:14,     185:12, 20                        artificially [1] - 164:5       224:3
24; 61:3; 103:9; 152:3;           appeals [4] - 152:23;            Asheville [2] - 62:21;          avoided [1] - 218:25
170:7, 20; 171:4; 172:13;        153:18                           187:24                           awards [7] - 134:16, 19,
173:23; 174:1; 179:23;            appear [7] - 2:23; 3:3; 70:6,    Asian [2] - 158:5; 193:4       21-22, 24; 135:3
180:12; 181:11; 182:6, 9-10,     12; 72:13; 74:24; 104:7           aside [1] - 94:18               aware [15] - 9:12; 13:23;
12, 17; 184:4; 208:5; 232:25      appearance [1] - 23:10           aspects [1] - 142:4            25:6; 56:8; 66:21; 74:20;
 allegedly [3] - 31:7; 115:23;    appellate [2] - 6:16; 184:23     assaulted [1] - 182:12         86:15; 93:6; 94:9; 116:6;
116:7                             applied [2] - 206:25; 210:16     assertion [1] - 177:17         129:3; 192:11; 193:5;
 alleging [1] - 172:14            applies [1] - 224:16             assess [3] - 154:21, 23        215:19; 223:20
 allowed [12] - 7:11; 12:2;       apply [2] - 136:25; 194:16       assigned [1] - 122:2            bachelor's [1] - 131:5
49:23; 88:15; 89:11; 109:22;      applying [3] - 207:3             assist [6] - 9:16; 27:13;       background [1] - 66:17
131:9; 152:6; 169:6, 8;           appointment [1] - 191:8         29:4; 39:4; 72:5; 81:9           backup [1] - 81:17
216:16; 223:2                     appreciate [1] - 100:6           assisting [1] - 10:25           bad [6] - 109:10; 142:9;
 alluded [1] - 161:3              apprised [1] - 238:4             associated [2] - 188:16;       153:5, 16; 161:16; 162:3
 almost [8] - 9:6; 34:7;          approach [7] - 14:1; 117:8;     190:2                            bad/good [1] - 171:20
68:24; 139:8; 147:22; 189:4;     178:9, 17-18; 202:13              Associates [1] - 145:13         badge [2] - 26:20, 22
194:1; 222:18                     approached [1] - 20:12           Association [2] - 135:2         ballpark [1] - 132:24
 alone [8] - 55:1; 60:1;          approaches [3] - 141:13;         assume [1] - 190:25             Band [4] - 10:15; 192:5, 8,
76:21; 98:17; 115:8, 10;         145:4; 192:8                      assumed [2] - 183:23;          11
200:4; 237:24                     appropriate [10] - 3:7;         193:22                           bar [2] - 220:15; 235:15
 alternative [2] - 153:7;        16:23; 68:21; 96:10; 215:24;      assuming [5] - 28:17; 31:1;     bare [1] - 197:14
196:25                           224:12, 23; 235:12; 237:7,       88:17; 120:6; 122:19             base [1] - 143:3
 altogether [1] - 92:25          10                                assumption [2] - 146:21         based [17] - 43:4; 91:11;
 ambiguous [5] - 152:5;           appropriately [5] - 70:5;        assumptions [1] - 143:25       131:25; 133:18; 134:21;
171:5; 204:18, 20                216:1; 220:4; 223:17; 238:4       atmosphere [2] - 220:22,       137:23; 143:10, 15; 155:9;




    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 245 of 267
                                                                                                                                    3
172:8; 173:16; 191:1;              best [14] - 34:5; 54:2;         briefing [5] - 80:17; 233:2;     capabilities [1] - 94:13
193:24; 209:5; 210:7; 220:6;      91:12; 148:4; 154:11, 15;       238:10, 21, 23                    capacity [12] - 66:14;
232:13                            159:18; 166:16; 168:23;          briefly [6] - 64:16; 91:7;      138:10; 167:12; 206:21;
 baseline [1] - 41:5              169:4; 188:1, 7                 93:12; 141:6; 175:8; 187:16      215:3; 219:8, 15; 220:14;
 basic [1] - 41:1                  better [7] - 73:10; 132:19;     bring [6] - 9:17; 40:3; 67:3;   223:5; 235:13, 24
 basis [3] - 147:12; 205:4;       147:2; 153:1; 204:12; 222:7     93:17; 95:15; 178:18              captured [1] - 208:6
215:1                              between [17] - 23:24;           bringing [3] - 96:13, 17;        car [12] - 27:5; 31:19-21;
 bat [1] - 229:20                 56:24; 68:2; 70:2; 86:8;        170:13                           32:13, 23; 95:20; 96:1;
 Bates [1] - 190:13               104:17; 105:19; 116:10;          brings [3] - 50:3; 177:19;      103:16; 227:10; 229:11
 bathroom [5] - 19:14;            118:15; 142:15; 180:20;         178:21                            card [10] - 12:24; 33:24;
84:25; 102:15, 19; 231:14         181:10; 200:19; 210:14;          broad [1] - 180:18              98:4-6; 111:21, 24; 112:1, 9
 Beach [2] - 137:15, 20           221:13; 222:8                    broader [1] - 168:19             care [1] - 77:14
 bear [2] - 100:5; 177:19          beyond [8] - 148:7; 156:24;     broke [3] - 181:15; 204:12;      career [3] - 120:7; 132:5;
 beat [3] - 87:5; 173:20;         197:14; 219:5; 235:4; 237:9;    230:25                           134:20
230:22                            239:12                           broken [2] - 197:18; 204:15      carefully [1] - 148:25
 beaten [1] - 226:16               bias [2] - 172:8; 228:24        brought [20] - 12:1, 22;         Carolina [3] - 10:14; 33:18;
 beating [2] - 227:15; 229:21      bible [1] - 145:20             16:20; 21:5; 24:11; 32:5;        42:6
 became [6] - 78:15, 18;           bicycle [1] - 204:15           45:10, 18; 66:24; 67:11, 13;      carrots [2] - 154:13
82:1; 119:10; 141:22               big [2] - 34:1; 116:9          69:7, 11, 13; 88:1; 96:21;        cars [1] - 29:13
 become [8] - 9:12; 66:21;         bill [1] - 205:7               102:19; 111:14; 184:16;           cart [1] - 190:21
78:11; 93:6; 101:13; 120:5;        bit [22] - 9:21; 12:6; 28:7;   195:25                            case [129] - 2:4, 12; 3:12;
132:21; 133:4                     33:2, 9; 44:4, 22; 53:20;        browsing [1] - 217:6            7:7; 9:12; 21:22; 31:7; 32:24;
 becomes [4] - 150:17;            54:17; 66:17; 67:14; 97:1;       brutal [1] - 141:20             33:4; 37:19, 22; 38:7, 23-25;
151:21; 169:16; 186:19            100:22; 105:9; 120:6;            Bryson [1] - 119:14             43:1, 3, 7; 46:8; 57:19;
 becoming [2] - 119:9;            125:25; 145:1; 204:18;           build [2] - 41:4; 196:10        59:10; 62:1, 4, 8; 63:6, 18;
179:17                            205:23; 208:7; 216:17;           building [5] - 34:20; 46:3;     64:23; 65:1, 4; 66:21, 24;
 began [8] - 13:18, 20; 17:1;     234:15                          166:25; 170:14; 196:1            67:1; 71:20; 76:13, 16, 22;
21:5; 22:17; 53:2; 98:13;          bits [2] - 105:12; 117:16       bullet [1] - 120:11             78:19, 23; 80:11; 90:6, 11;
103:4                              black [1] - 216:24              Buncombe [1] - 77:25            93:2, 6, 11, 20; 94:19; 96:15;
 begin [11] - 2:9; 4:5; 6:10,      blameworthiness [3] -           burden [6] - 225:17, 25;        99:17; 106:6; 113:17, 23;
23; 7:18, 25; 8:10; 22:9;         153:12; 161:11, 20              232:17, 20; 234:17; 238:1        115:7, 24; 117:18; 127:6;
187:5; 198:10; 200:5               blameworthy [2] - 162:5;        bush [2] - 87:5; 173:20         129:14; 134:8; 145:4;
 BEGIN [1] - 187:8                174:8                            business [1] - 12:22            152:25; 153:8; 154:17;
 beginning [3] - 37:5; 99:3;       blinds [3] - 35:22, 25; 97:6    busman's [1] - 132:13           155:10; 161:19; 166:19, 25;
196:8                              blood [1] - 120:11              but-for [1] - 235:8             167:3; 170:12; 171:5; 175:9;
 begins [2] - 149:24; 199:25       blooded [2] - 153:17;           BY [27] - 8:17; 14:3; 16:9;     182:4; 184:11; 185:18;
 behalf [4] - 8:7; 65:19; 92:8;   162:12                          23:1; 24:7; 25:13; 54:6;         188:22; 189:2, 14; 190:3;
128:5                              bodily [1] - 56:15             64:18; 66:2; 77:11; 85:14;       191:10; 194:15; 195:22, 25;
 behaving [4] - 17:12; 70:9;       body [8] - 134:21; 135:9,      88:14; 91:9; 92:15; 107:6;       197:21; 198:6; 203:5, 11, 14;
72:10; 101:7                      22-23; 136:5, 18, 24; 156:11    110:21; 112:8; 117:13;           204:7, 23; 205:3, 7, 19;
 behavior [11] - 17:13;            bono [1] - 140:4               126:24; 130:7; 141:3;            206:15; 207:15, 19; 209:6,
18:11; 22:20; 23:4; 101:19;        book [7] - 48:4; 133:5, 13;    165:12; 183:9; 187:22;           12; 210:2; 212:16; 213:8, 12;
103:19; 131:1; 149:6; 159:8,      145:20, 22; 229:6               205:2; 208:21; 210:1             214:1, 24; 219:12; 222:13;
11; 231:7                          books [7] - 131:24; 132:23;     C-A-B-L-E [1] - 8:21            223:17; 224:8, 11, 23; 225:2,
 behind [3] - 95:25; 142:21;      133:1; 134:22; 135:13, 17        Cable [53] - 5:11, 13, 15,      6, 9; 228:5; 230:8, 10, 13;
231:24                             born [1] - 146:25              19; 8:3, 11, 20; 67:2; 69:14,    231:21; 232:18; 236:1, 12;
 belief [2] - 173:22; 202:2        bottle [2] - 83:23; 102:20     17; 70:16, 19; 71:10, 23;        237:10, 12, 23
 beliefs [1] - 149:8               bottom [2] - 14:20; 99:14      80:7, 13; 81:8, 16, 20; 82:3,     case-documented [1] -
 believable [1] - 185:14           box [1] - 217:11               8, 10, 16; 83:6, 12, 15-16;      43:1
 believes [1] - 238:9              boxes [1] - 14:24              84:10; 89:3; 93:16; 94:3, 20;     case-related [1] - 46:8
 belong [1] - 158:16               brain [2] - 156:15, 21         95:14; 100:16, 23; 106:1;         cases [18] - 41:9, 14; 59:7;
                                   Braxton [1] - 222:12           111:23; 112:9; 113:15;           64:24; 129:2; 139:9; 142:5;
 belongs [1] - 34:3
                                                                  115:14; 118:4; 124:5, 20, 23,    180:25; 183:19; 193:24;
 below [3] - 15:25; 157:7;         break [13] - 19:15; 102:11,
                                                                  25; 146:2; 173:12; 201:2, 7;     194:3, 6, 10; 197:21, 24;
188:25                            21; 134:19; 150:15; 173:5;
                                                                  202:1                            209:17
 beneficial [2] - 162:16;         177:25; 183:8; 187:2;
                                                                   CABLE [1] - 8:6                  catch [3] - 97:19; 166:17
163:17                            229:19, 21; 231:8, 14
                                   breaks [6] - 18:17; 19:9;       cage [3] - 32:17; 96:4           categories [4] - 134:20;
 benefit [11] - 92:17; 160:4,
                                  23:21; 49:24; 216:14             California [3] - 137:25;        151:14; 191:19; 194:1
11; 163:21; 175:23; 179:7,
                                   brief [6] - 44:24; 134:11;     138:25; 205:15                    category [2] - 171:25;
13; 180:3; 186:5; 238:9
                                  141:4; 154:6; 238:14, 17         calm [1] - 101:9                180:18
 benefits [4] - 159:23;
                                   Brief [2] - 91:24; 234:9        cameras [3] - 12:10, 13;         caught [1] - 154:7
162:15; 172:1; 224:13
                                   briefed [1] - 71:22            97:18                             caused [1] - 155:21
 Berkeley [3] - 131:6
                                                                   Canton [1] - 103:17              cell [7] - 12:2; 13:2; 48:22;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 246 of 267
                                                                                                                                    4
74:18; 98:23, 25; 106:4           7; 60:18; 66:23; 79:13;          169:14, 18; 186:17, 19;           communicate [2] - 163:7
  cellular [1] - 217:16           106:17; 107:1, 9; 118:15;        199:4, 12; 202:10, 12; 204:1,     community [4] - 130:14;
  center [3] - 34:12; 59:4;       122:19; 180:12                   7; 211:10; 214:8; 215:2;         135:7; 150:1, 4
68:3                               child's [1] - 103:10            216:4, 20; 219:4; 220:11, 25;     Community [4] - 10:1, 12;
  Central [1] - 158:4              child-related [1] - 41:16       221:1-3, 9, 24; 222:5, 7, 9;     11:20; 95:7
  century [2] - 131:19; 141:8      choice [8] - 155:22; 161:5;     223:6; 226:10, 18-19;             company [1] - 42:4
  certain [16] - 64:24; 72:4,     167:13, 15; 220:2; 235:21;       234:23; 235:3, 7, 9-10, 23;       compare [1] - 73:13
17; 133:5; 156:1; 157:14;         236:1, 3                         236:8; 237:2, 16                  compared [1] - 86:4
163:7; 165:1; 167:10;              choice/bad [1] - 161:5           coercive [61] - 155:17, 19;      compelled [1] - 204:3
170:25; 178:9; 206:9;              choose [1] - 156:4              156:1; 167:11; 169:9, 11, 16,     competence [1] - 134:4
209:22; 214:2                      cigarette [1] - 102:21          19; 180:22; 185:23; 186:6,        complained [2] - 194:3;
  certainly [10] - 132:13;         CIPD [1] - 94:13                10, 18; 191:20; 194:23;          215:20
182:16; 194:2; 211:5;              circle [3] - 194:13             196:10, 17; 197:13; 202:8,        complaint [5] - 26:6; 31:16;
213:16; 228:17; 230:1;             Circuit [2] - 222:13; 225:3     15, 24; 203:23; 207:2, 22;       45:4; 124:12; 126:12
232:13; 237:4                      circumstance [1] - 175:1        209:6; 210:9, 20, 22; 211:5,      complaints [1] - 226:25
  certainty [2] - 193:14; 206:5    circumstances [13] - 215:6;     8, 25; 215:14; 216:4; 218:12,     complete [2] - 183:2;
  certificates [1] - 119:24       220:1, 6, 8; 222:3; 224:19;      15, 18, 24; 219:6, 12, 15, 18;   214:17
  chair [12] - 36:10, 14; 68:1,   225:8; 232:8; 235:16, 21;        220:10, 12, 21, 24; 221:18;       completed [5] - 21:7;
3, 9-10; 83:24; 97:9, 11          236:4, 8; 237:25                 222:19; 223:10, 18; 227:20;      48:21; 69:9; 88:18; 187:15
  chairs [8] - 36:6, 12; 67:25;    circumstantial [1] - 152:5      228:16; 232:5; 234:20;            completely [2] - 180:19
68:2, 5; 97:10, 17                 City [2] - 119:14; 137:15       236:17; 238:18
                                                                                                     compliant [1] - 193:2
  challenge [1] - 194:5            claiming [2] - 227:18            coffee [1] - 75:14
                                                                                                     complied [1] - 118:7
  challenged [1] - 196:19          Clans [1] - 33:17                cognitive [3] - 157:3, 10;
                                                                                                     comply [1] - 167:16
  challenges [1] - 151:24          clarification [1] - 99:22       192:20
                                                                                                     composed [1] - 198:4
  challenging [1] - 171:2          clarifications [1] - 16:13       coherent [2] - 17:9; 185:11
                                                                                                     compound [1] - 85:11
  chambers [2] - 5:22; 239:4       clarify [2] - 18:13; 29:1        coin [3] - 160:10, 17; 229:2
                                                                                                     comprehension [3] - 220:3;
  chance [4] - 126:4; 181:8,       class [2] - 42:14, 19            coined [3] - 193:12, 23;
                                                                                                    236:3, 6
19; 184:12                                                         194:7
                                   classes [11] - 40:25; 41:6,                                       computers [2] - 35:11, 19
  chances [1] - 216:15                                              cold [2] - 153:17; 162:12
                                  20, 22; 42:6, 15; 119:19,                                          conceived [1] - 107:21
  change [9] - 23:9; 91:10;       22-23; 175:5                      cold-blooded [2] - 153:17;
                                                                                                     concept [1] - 186:14
103:19; 136:6; 198:25;             clear [11] - 16:19; 17:10;      162:12
                                                                                                     concern [2] - 100:1; 169:17
214:3; 226:12; 235:22; 236:1      55:21; 56:12; 112:15; 145:2;      collected [1] - 88:23
                                                                                                     concerned [1] - 17:3
  changed [1] - 131:18            174:16; 185:2; 237:18;            collection [1] - 120:11
                                                                                                     concluded [5] - 76:19;
  changes [1] - 178:16            239:21                            collective [1] - 147:2
                                                                                                    143:12; 147:15; 167:1;
  changing [2] - 103:18;           Clerk [1] - 240:15               collectively [1] - 230:23
                                                                                                    234:10
198:21                             CLERK [3] - 92:11; 128:8;        Colorado [1] - 235:2
                                                                                                     conclusion [2] - 108:7;
  chapters [3] - 133:2, 5, 7      240:17                            combined [1] - 141:20           209:23
  characteristics [5] - 215:8,     clerk's [1] - 240:5              comfort [2] - 107:17;            conclusions [1] - 133:16
12; 216:3; 231:3; 235:18           clinical [4] - 149:11; 151:3;   201:18
                                                                                                     conduct [5] - 40:4; 145:19;
  characterization [2] -          156:10; 157:23                    comfortable [9] - 44:6, 8;      224:20, 25; 236:20
56:25; 121:12                      close [5] - 28:4; 84:14;        53:12; 87:22; 201:6, 12;
                                                                                                     conducted [5] - 35:13;
  characterizing [1] - 55:17      176:22; 198:22; 234:4            202:3; 217:14; 223:3
                                                                                                    45:15; 132:2, 4; 216:6
  charge [2] - 161:22              closely [1] - 189:6              coming [19] - 6:19; 27:13;
                                                                                                     conducting [1] - 91:11
  charged [3] - 55:25; 122:2,      closer [2] - 152:12; 204:22     37:13; 44:23; 53:17; 54:8;
                                                                                                     conducts [1] - 47:10
6                                  closest [4] - 36:11; 68:10;     75:13; 79:13; 85:20; 91:15;
                                                                                                     conference [1] - 136:21
  charges [2] - 56:3; 174:24      216:10; 222:16                   110:14; 128:19, 22; 149:20;
                                                                                                     conferences [2] - 137:5, 8
  check [1] - 4:23                 closing [1] - 234:4             161:15; 187:13; 211:4;
                                                                                                     confess [18] - 22:9; 56:14;
  checked [1] - 150:12                                             229:25
                                   clothes [2] - 26:21                                              103:4; 146:23; 149:13;
  Cherokee [37] - 8:23, 25;                                         comment [1] - 74:14
                                   clothing [1] - 26:15                                             153:14; 159:21, 25; 162:2;
9:9; 10:16, 24; 11:9, 17, 19,                                       comments [2] - 133:23;
                                   CME [5] - 70:22; 78:21;                                          172:13, 19, 23; 176:17;
23; 12:19; 14:7; 27:3; 31:23;                                      174:6
                                  86:14; 116:23                                                     179:1; 181:16; 184:16;
33:18; 59:6; 61:19; 64:19;                                          commit [2] - 168:11; 181:14
                                   co [1] - 7:20                                                    186:7; 219:18
66:10; 77:23; 78:4, 7; 92:23;                                       committed [12] - 60:6, 24;
                                   co-counsel [1] - 7:20                                             confesses [2] - 113:3;
95:16; 96:13, 21-23; 98:1;                                         143:12; 147:15, 17; 161:12;
                                   coerce [1] - 158:14                                              153:14
100:8; 110:2; 118:24; 119:2;                                       162:18; 182:15; 185:11;
                                   coerced [6] - 139:22;                                             confessing [8] - 53:7, 14;
192:5, 8, 11; 216:22                                               193:17, 22
                                  185:16; 188:16; 199:17;                                           103:8; 160:5; 175:12, 24;
  Chicago [2] - 142:7; 145:13                                       committee [3] - 137:16, 21;
                                  204:2; 210:25                                                     197:7; 200:15
  Chicawily [1] - 11:1                                             138:2
                                   coercing [2] - 142:6; 199:5                                       confession [73] - 22:15;
  chief [1] - 137:17                                                committing [4] - 151:8,
                                   coercion [60] - 132:6;                                           56:15; 105:20; 115:18;
  child [22] - 22:10; 38:10,                                       22-23; 161:13
                                  138:8; 140:16, 24; 141:7,                                         129:15; 140:25; 143:22;
13; 40:25; 41:8, 10, 16;                                            common [7] - 141:7; 148:7,
                                  18-21; 155:2, 9, 16, 20;                                          150:16; 151:7, 9; 157:20, 23;
51:25; 52:5; 53:19, 25; 57:4,                                      17; 158:5; 174:12; 209:2;
                                  156:6; 167:6, 8, 18, 22;                                          158:11, 14-15; 159:18;
                                                                   230:17



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 247 of 267
                                                                                                                                   5
164:5; 165:24; 166:15, 22;      170:23; 202:6                     conversed [1] - 76:22           236:23
173:15; 174:15; 177:23;          constitute [2] - 159:10;         convey [1] - 231:23              couch [1] - 227:12
178:8; 180:15, 17, 25; 181:9,   220:25                            conveying [1] - 175:23           counsel [4] - 2:1; 7:20;
11, 23; 183:19; 184:13, 23;      constitutes [1] - 176:13         conveys [2] - 153:11; 179:3     187:13
185:5, 7, 16; 193:10, 13, 16,    Constitution [3] - 221:21;       convict [3] - 143:23; 185:15     count [1] - 229:11
18, 20; 194:8; 202:7; 203:6;    224:16; 236:22                    convicted [2] - 184:23;          counter [1] - 84:16
206:12; 208:1; 209:17, 19;       constitutional [2] - 130:16;    185:5                             counterintuitive [1] - 168:8
210:15, 23-24; 211:14;          195:10                            convictions [3] - 130:17,        countries [2] - 158:4, 8
213:6, 10; 218:13, 19, 22;       constitutionally [1] -          25; 138:5                         country [2] - 141:15;
221:7, 20; 222:10, 20;          221:10                            convince [4] - 105:15;          145:15
224:14; 225:21; 228:9;           constructive [1] - 231:24       153:9; 154:6; 168:21              County [6] - 9:5, 7; 10:1,
234:19, 21; 235:7, 11;           consult [1] - 139:9              convincing [1] - 105:11         13, 17; 77:25
236:10, 18; 237:11, 20           consultant [1] - 169:20          cooperated [1] - 121:14          couple [9] - 54:13; 75:14;
 Confessions [1] - 188:10        consulting [1] - 205:3           cops [1] - 142:10               78:24; 137:6, 17; 138:14;
 confessions [39] - 130:25;      contact [20] - 11:4; 20:21;      copy [10] - 2:18; 4:17, 21;     139:14; 171:6
132:6; 135:20; 138:5, 8;        22:10; 28:18; 30:14, 18;         13:25; 45:3; 99:8; 239:4, 21      course [17] - 13:3; 17:11;
139:18, 22; 140:16; 146:20,     47:8, 15, 19, 21; 49:10;          core [5] - 135:23; 136:5;       18:1; 25:4; 76:2; 101:6;
24; 149:1, 10, 17; 155:12;      52:12; 67:4, 8; 76:7; 95:9;      151:14, 16; 195:5                131:18; 146:8, 16; 149:19;
157:17; 158:19, 23; 166:21;     96:18; 103:1; 172:9               correct [172] - 5:17; 10:6;     167:7, 25; 170:13; 174:9;
167:4, 25; 168:2; 180:24;        contacted [4] - 28:13; 29:5;    13:4; 14:14; 21:19; 22:6;        186:14; 190:13; 202:10
181:13; 184:22; 186:11;         30:1; 47:21                      23:20; 24:16; 25:25; 31:14;       coursed [1] - 208:1
188:17; 193:7, 9; 194:2, 4,      contacting [1] - 30:6           33:22, 25; 37:1; 39:12;           courses [13] - 130:13, 15,
11; 200:20; 203:17, 25;          contamination [6] - 183:10,     43:13, 20; 48:6; 52:6; 61:18;    22-23; 137:6; 141:15;
210:11, 16, 25; 211:1           12; 184:1, 15; 203:18; 204:3     62:3; 64:22; 65:7; 72:5, 18;     144:11, 13, 21; 146:5, 11, 13
 confessor [2] - 185:1;          contending [1] - 223:24         73:6; 81:18, 24; 88:2; 98:2;      court [17] - 8:19; 33:16;
193:17                           contention [2] - 207:21;        103:1, 5-6; 104:18; 105:17;      34:2, 4, 8; 64:7; 66:6; 92:17;
 confessors [1] - 157:2         224:2                            109:13, 20; 111:16, 22,          105:13; 108:20; 122:11;
 confined [1] - 157:22           contents [1] - 233:8            24-25; 114:3, 7; 115:3, 9,       138:21; 155:11; 201:2;
 confinement [1] - 32:19         context [11] - 136:23;          12, 16; 116:20; 118:3, 11,       205:8; 215:5; 216:22
 confines [1] - 10:16           159:5; 160:6; 163:6, 9, 11,      16-17, 23; 125:11, 15;            COURT [120] - 2:1, 4, 18;
 confirm [3] - 5:23, 25;        13; 167:18; 168:16; 204:17;      127:20; 128:16; 129:19;          3:8, 10, 17, 24; 4:2, 14, 16,
239:3                           213:8                            138:15; 141:19, 24; 142:2,       23; 5:2, 14, 20, 24; 6:9, 17,
 confirmation [1] - 5:25         contexts [1] - 149:7            11, 14; 146:4, 22; 153:25;       21; 7:4, 7, 10, 16, 22, 24;
 confirmed [1] - 20:20           continual [1] - 176:25          154:1; 158:18; 160:3, 22;        8:4, 10, 15; 14:2; 16:4, 6;
 confronted [1] - 196:19         continue [7] - 15:3; 153:15;    169:7, 23; 172:6, 20; 173:21;    22:23; 24:6; 25:9; 54:3;
 confronting [3] - 152:2;       162:4, 10, 18; 163:16;           174:5; 175:4; 179:19; 184:8;     64:15; 65:11, 22; 77:5, 8;
171:4; 183:20                   172:15                           188:4, 10, 18, 20, 22, 25;       85:13; 88:12; 91:6, 18, 25;
 confused [3] - 18:14;           continued [5] - 47:18;          189:3, 11-12, 14-15, 21, 24;     92:4, 12; 107:3; 110:18;
74:25; 101:20                   141:16; 145:14; 201:16;          191:11, 13, 15; 192:1, 18,       112:7; 117:9, 11; 126:22;
 confusion [1] - 215:22         221:12                           22; 193:3, 6; 194:21; 195:20,    127:10, 13, 17, 21; 128:1,
 congressional [1] - 138:2       continues [3] - 151:24;         23; 196:2, 12, 18, 21; 197:1,    21, 24; 129:7, 17, 20, 24;
 conjure [1] - 161:10           156:21, 24                       6, 11; 199:22; 200:8, 12, 16,    130:5; 140:17, 19, 22; 165:8,
 connected [2] - 33:16;          continuum [2] - 156:24;         21-22, 25; 201:2, 8, 13;         10; 183:1, 7; 187:1, 7, 11;
133:3                           157:9                            202:19; 203:1, 4, 14, 16, 19;    205:1; 208:18; 209:24;
 Connolly [1] - 235:2            contrary [1] - 201:15           204:7, 12, 17; 206:17; 207:2,    214:12, 16, 19, 21; 217:21;
 consent [3] - 48:17, 20;        contrasting [1] - 208:4         13, 16, 20; 208:1, 23-24;        218:4; 219:10; 220:17;
233:19                           contribute [4] - 169:13, 18;    209:7, 10, 14; 210:3, 5;         221:7, 22; 222:6, 21; 223:12,
 consequence [3] - 163:16,      203:24; 204:1                    211:13; 212:10, 15, 19, 24;      22, 24; 224:3; 225:16, 22;
18; 176:4                        contributed [1] - 185:5         213:12, 18, 22, 25; 214:4, 9,    226:3; 231:10, 18; 232:16,
 consequences [10] -                                             18; 231:10; 233:20; 240:13,      21; 233:1, 10, 18, 21; 234:2,
                                 contributes [1] - 169:17
139:21; 153:12; 161:11, 21,                                      15                               7, 10; 237:18; 238:7, 15, 20;
                                 contributing [2] - 150:19;
25; 162:6; 175:17, 19; 177:4;                                     corrected [1] - 6:3             239:1, 20; 240:1, 8, 13, 15,
                                216:19
180:7                                                             correction [1] - 5:6            18, 21, 25
                                 contrition [2] - 22:20; 109:9
 conservative [1] - 194:9                                         corrections [4] - 5:8; 119:7,    Court [35] - 2:4, 6; 3:21;
                                 control [1] - 134:2
 consider [2] - 206:15;                                          11                               4:11, 19; 5:7; 6:15, 18; 9:21;
                                 controlled [2] - 24:18;
215:7                                                             correctly [2] - 55:17; 181:2    14:6; 97:1; 105:10; 138:11;
                                164:11
 consideration [1] - 214:6                                        correlate [1] - 200:19          140:23; 165:7; 195:9;
                                 convention [1] - 133:12
 considered [6] - 4:12;                                           correlation [1] - 210:14        205:23; 209:9; 219:2; 220:3;
                                 conversation [7] - 29:21;
157:5; 159:13; 217:9; 222:4;                                      corresponding [1] - 176:16      223:9; 224:11; 225:12;
                                32:3; 72:12; 125:4, 6;
235:23                                                            corroborate [1] - 184:12        227:17; 231:16; 232:2-4, 12,
                                143:18; 160:15
 considering [2] - 235:18;                                        corroboration [2] - 184:24;     14, 23; 237:20; 238:19;
                                 conversations [1] - 220:9
239:10                                                           185:4                            239:17
                                 converse [1] - 45:11
 consistent [3] - 24:22;                                          cost [3] - 224:14, 17;           courthouse [2] - 13:6;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 248 of 267
                                                                                                                                   6
34:13                            158:12; 192:4; 214:1             23:2; 24:8, 17, 25; 25:5;       151:24; 153:15; 162:4, 10,
 courtroom [4] - 7:14; 8:12,      cumulative [1] - 186:19         68:14; 69:10, 20; 73:5, 21,     18; 163:17; 177:12; 238:6
14; 63:20                         cumulatively [5] - 155:21;      24; 74:2, 5, 14, 16, 19, 24;     denying [28] - 53:7; 55:8;
 courtrooms [1] - 148:20         167:14, 23; 169:14; 230:24       75:17, 24; 76:2, 7, 12, 16,     82:6; 86:24; 87:2; 117:21;
 courts [7] - 138:22; 184:24;     current [1] - 130:8             18, 21; 93:13, 17, 20, 25;      118:15; 152:22; 154:11, 18;
195:13; 218:19; 224:10;           custodial [2] - 223:7, 11       95:10; 98:9; 99:4, 8, 11;       159:21; 160:12, 14; 162:16;
230:14; 235:17                    custody [7] - 81:12-14;         100:8; 101:7, 10; 102:11, 15,   163:18, 22; 171:22; 172:1;
 cousin [8] - 28:19; 30:25;      188:24; 223:13, 25; 224:4        25; 103:20; 104:18, 21;         173:24; 177:7, 15; 179:1, 6,
32:5, 8; 48:9, 25; 49:3;          cut [1] - 172:25                105:4, 7, 11, 15, 25; 106:5,    15; 186:3; 200:14; 206:6
123:18                            CV [6] - 6:12; 128:10, 17,      14; 107:13, 16, 23; 108:2,       Department [24] - 8:24; 9:1,
 cousin's [8] - 27:11; 28:10;    22; 129:1, 24                    14, 23, 25; 109:9, 12, 19;      9; 10:25; 11:9, 17, 20, 24;
29:16; 32:4, 7; 123:6, 14, 17     CVU [1] - 41:13                 110:7; 128:5; 191:9, 17;        12:20; 14:7; 27:4; 59:7;
 cover [1] - 191:6                daily [1] - 148:17              192:17, 19; 197:7; 198:7, 9;    61:20; 64:20; 66:10; 77:24;
 covered [2] - 35:22, 25          dangerous [2] - 224:18;         215:8, 12, 19; 216:2; 220:7,    78:1, 5, 7, 16; 92:23; 98:2;
 create [2] - 161:2; 219:2       236:24                           13; 221:2, 8, 14, 25; 224:8;    110:3; 137:20
 created [1] - 223:10             DANIEL [1] - 92:7               225:11, 23; 232:22; 235:18;      department [28] - 9:18;
 creating [1] - 211:9             Daniel [17] - 9:24; 13:21,      236:5                           11:22; 12:23; 13:6, 11, 13;
 credentials [1] - 129:4         24; 21:15; 22:12; 27:8; 28:6;     Defendant's [21] - 2:7, 15,    20:10; 21:5; 34:8, 13, 16, 18;
 crediting [1] - 172:21          29:9; 31:23; 36:16; 40:11;       20; 7:13; 20:23; 22:2; 75:20;   40:4; 41:13, 23; 62:23;
 crime [31] - 60:6, 24; 61:3,    50:3; 59:12; 63:24; 92:3, 18     104:23, 25; 105:1; 190:8;       67:10, 17; 71:13; 89:16;
6; 120:10; 143:4, 13; 144:16;     Danny [1] - 87:16               206:21; 219:8, 22; 225:8, 12;   90:14; 114:10; 118:19;
147:16; 151:8, 22-23;             dark [1] - 217:11               234:18; 235:13; 238:2, 6;       125:3; 137:14; 146:17;
153:22; 167:1; 168:11;                                            239:15                          196:1; 216:6
                                  data [4] - 133:16; 149:20;
181:2, 14-15, 21; 182:15;                                          defenders [1] - 137:4           departments [3] - 41:23;
                                 150:8, 11
183:13, 17, 20, 25; 184:4;        date [5] - 10:5; 15:10;          Defense [7] - 3:25; 77:8;      137:7; 146:12
185:12; 193:15, 17, 22           66:15; 169:22; 210:12            139:8; 190:6, 9; 208:18;         depended [1] - 235:1
 Crime [1] - 3:14                                                 234:10                           deprivations [1] - 156:2
                                  daughter [3] - 20:15, 21;
 crimes [8] - 41:11, 13, 16;                                       defense [5] - 137:3; 140:10;    derive [1] - 145:23
                                 101:2
53:20; 89:3; 140:7; 146:21;                                       153:10, 13; 161:14               descendents [1] - 192:12
                                  David [1] - 8:20
147:5                                                              Defense's [1] - 190:18          describe [12] - 33:9; 34:23;
                                  DAVID [1] - 8:20
 criminal [20] - 9:10; 26:6;                                       deferential [1] - 191:25       35:8; 40:23; 105:9; 106:15;
                                  days [1] - 78:24
45:4; 92:22; 93:7; 124:11;                                         define [1] - 219:17            156:8; 158:6; 160:24;
                                  de [1] - 168:22
126:12; 130:16-18, 24;                                             definitely [2] - 194:15;       170:10; 186:21; 207:8
                                  de-adversarial [1] - 168:22
132:7; 136:23; 137:3;                                             237:14                           described [8] - 60:14, 17;
                                  deal [4] - 195:24; 197:2;
140:10; 148:19; 149:15;                                            definition [1] - 157:7         106:16; 136:10; 157:4, 6, 15
                                 233:21; 240:5
161:19; 175:25; 226:25                                             definitively [1] - 213:18       describing [1] - 161:6
                                  dealing [1] - 206:23
 Criminal [1] - 14:8                                               degree [6] - 131:5; 141:6,      designed [11] - 97:9;
                                  deals [1] - 235:16
 criminologists [1] - 149:14                                      17; 193:14; 203:13              148:22; 153:21; 164:17, 19;
                                  death [1] - 229:21
 Criminology [1] - 135:1                                           degrees [1] - 131:4            172:15; 174:20; 179:20;
                                  decade [1] - 156:21
 criminology [4] - 130:20;                                         delta [3] - 222:8, 22, 24      205:25; 225:1
                                  decades [1] - 135:11
131:2, 10; 135:18                                                  delusional [1] - 157:16         desire [1] - 219:18
                                  deceit [1] - 230:20
 criteria [2] - 193:15; 194:9                                      demeanor [3] - 23:6, 10;        desired [1] - 165:25
                                  deceitful [1] - 226:24
 critical [2] - 133:23; 135:10                                    103:19                           desk [1] - 97:10
                                  deception [5] - 138:4;
 critically [6] - 206:22;                                          democratic [1] - 140:7          desks [1] - 36:2
                                 168:4, 17, 19, 25
215:4; 219:9; 220:15;                                              demonstrably [1] - 198:15       detail [1] - 184:19
                                  deceptive [1] - 168:24
235:14, 25                                                         demonstrate [1] - 234:18        detailed [2] - 179:24;
                                  decide [1] - 133:16
 cross [5] - 25:9; 77:8;                                           demonstrated [2] - 193:19;     184:23
                                  decided [2] - 72:17, 25
110:18; 187:5, 19                                                 215:21                           details [26] - 181:1, 13,
                                  decision [5] - 149:8;
 CROSS [4] - 25:12; 77:10;                                         denial [7] - 23:8; 103:18;     17-18, 22-23; 183:13, 16,
                                 156:23; 159:8; 161:22;
110:20; 187:21                                                    143:21; 165:25; 199:22;         20, 22, 24-25; 184:9-11, 17,
                                 235:22
 crossed [1] - 148:1                                              234:23; 235:22                  25; 185:3; 204:4; 215:9;
                                  decision-making [3] -
 crutch [1] - 187:23                                               denials [24] - 23:24;          217:19; 218:9; 235:19
                                 149:8; 156:23; 159:8
 cry [1] - 211:23                                                 105:19, 21; 151:25; 154:10;      detection [1] - 206:11
                                  decisions [2] - 162:8;
 crying [6] - 17:16; 23:12;                                       166:1; 171:2; 172:15, 22-23;     detective [9] - 25:19; 66:22;
                                 201:18
101:10; 103:22; 198:7;                                            173:2, 5; 177:14, 16, 21-22,    92:22; 119:4, 9-10; 146:15;
                                  declined [1] - 218:3
211:24                                                            24-25; 196:19; 221:14;          166:3; 202:6
                                  deep [1] - 106:19
 culpability [5] - 161:11, 20,                                    226:11                           Detective [109] - 5:13,
                                  defect [1] - 17:7
24; 174:14; 181:24                                                 denied [11] - 22:5; 55:13;     18-19; 9:23, 25; 13:21, 24;
                                  Defendant [115] - 2:21, 24;
 culpable [5] - 162:6; 174:8;                                     102:25; 117:23; 151:23;         21:15; 22:12, 14, 16; 27:8;
                                 5:16; 9:13; 13:9, 19, 22;
177:3; 180:7; 181:25                                              171:1, 15; 172:17, 21; 197:8;   28:6; 29:9; 31:23; 36:16, 19;
                                 14:16; 16:10, 12, 15; 17:1, 6,
 cultural [4] - 158:2, 11;                                        225:14                          37:15, 20; 39:14; 40:10;
                                 22-23; 18:7, 13, 24; 19:1, 8;
191:24; 192:8                                                      denies [1] - 177:18            45:23; 50:2; 52:12, 24; 53:1,
                                 20:1, 3-4; 21:9, 21, 25; 22:5;
 culture [5] - 146:10;                                             deny [10] - 20:3; 87:1;        9, 13; 54:2; 55:12; 58:25;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 249 of 267
                                                                                                                                     7
59:12; 63:23; 67:1; 69:6,         92:14; 130:6                    60:17; 64:23; 75:11; 82:7;       103:25; 104:20; 105:3;
14-17; 70:15, 17, 19, 23;          direction [1] - 206:16         93:23; 107:17; 131:22;           106:23, 25; 107:12, 15;
71:4, 9, 23; 72:5; 77:17, 19;      directly [4] - 96:24; 97:8;    132:8; 135:5; 139:10; 140:1,     108:1; 110:8; 112:19;
78:18; 79:4; 81:8; 83:9, 11,      130:4; 139:25                   3; 154:25; 176:24; 183:5;        115:20; 116:4; 119:4; 120:7;
15-17, 20-21, 23; 84:12;           disabled [2] - 157:6; 192:21   188:22; 233:13                   124:14; 125:2; 126:3; 138:4;
85:24; 86:6; 88:17, 22; 89:2;      disbelieve [1] - 201:22         door [25] - 10:23; 12:15, 17,   167:9; 168:9; 200:6; 211:23;
91:10, 18; 93:10, 16, 21;          discipline [6] - 134:1;        20; 28:3; 35:2; 36:9, 11, 14;    217:2, 7; 227:2, 5; 231:15
94:3, 19-21; 95:14; 100:16,       148:24; 149:4; 150:8, 15;       50:17; 67:20; 68:9, 12;           duties [2] - 89:18; 90:1
23; 103:4; 106:1; 108:7;          151:2                           87:25; 88:3, 5; 97:13, 23;        early [7] - 48:3; 141:7;
109:8; 110:22; 113:15;             disciplines [1] - 135:18       111:15, 17, 21; 112:15;          143:8; 149:24; 170:15;
116:5; 117:1; 126:14, 16, 25;      disclosing [1] - 183:13        216:10                           177:15; 194:20
127:10; 173:9, 12, 19;             discomfort [2] - 72:14;         doors [3] - 12:22; 67:18;        ease [4] - 44:5, 12; 201:6;
198:19; 201:1, 7, 10; 202:1       101:11                          98:1                             202:2
 detective's [1] - 152:1           discovery [2] - 169:25;         double [1] - 224:3               easier [2] - 77:17; 156:18
 detectives [8] - 19:11;          190:10                           doubt [2] - 154:8; 227:16        easily [1] - 158:24
54:17; 70:2; 83:18; 146:16;        discuss [6] - 6:15; 7:2;        down [22] - 12:1; 24:15;         EASON [89] - 2:3, 16; 3:6,
170:11; 174:17; 219:12            55:3; 63:18; 100:24; 208:22     34:6; 38:7; 59:3; 65:12;         16, 20; 4:7; 5:4, 18, 21; 7:5,
 Detectives [1] - 71:10            discussed [4] - 145:8;         67:18; 83:24; 91:19; 127:11;     9, 15; 8:1, 13, 17; 14:1, 3;
 detention [4] - 34:12; 59:2      158:13; 172:4; 239:13           150:15; 173:5; 176:25;           16:2, 9; 23:1; 24:4, 7; 25:7;
 deter [3] - 224:15; 225:1, 6      discussing [4] - 69:15;        177:25; 181:3; 197:10, 18;       54:1; 64:16, 18; 65:10, 14,
 determination [6] - 206:22;      103:9; 129:12; 145:3            214:13; 225:16; 229:19, 22       23; 66:2; 77:3, 6; 85:10;
215:3; 219:9; 220:14;              discussion [3] - 39:21;         dozen [4] - 133:1; 137:25;      88:11; 91:7, 9, 17, 23; 92:2,
235:14, 25                        40:9; 158:10                    151:14; 195:5                    13, 15; 107:5; 110:16; 112:6;
 determine [5] - 127:2;            disease [1] - 17:6              dozens [2] - 135:14; 151:16     117:10; 126:24; 127:8, 15;
206:20; 209:5; 220:4; 232:5        dishonestly [1] - 142:20        Dr [23] - 6:12; 127:25;         128:13, 23; 129:1, 22;
 determined [2] - 163:17;          dismiss [1] - 237:12           128:1, 10; 129:2, 11; 130:8;     140:18, 21; 165:4, 11; 187:6,
221:18                             dismissal [1] - 237:8          140:15; 159:1; 169:20;           20, 22; 204:24; 205:2;
 determining [1] - 207:1           disorders [1] - 157:16         183:10; 187:23; 188:2;           208:16; 209:23; 214:20, 23;
 deterrence [1] - 224:13           dispositive [2] - 181:9;       208:22; 213:19; 215:11;          217:24; 218:6; 219:13;
 deterrent [2] - 224:17;          193:19                          218:15; 219:13; 222:16;          220:23; 221:11; 222:1, 11,
236:23                                                            223:18; 228:22; 230:11;          23; 223:14, 23; 224:1, 6;
                                   dispositively [1] - 168:13
 detrimental [1] - 162:17                                         232:1                            225:19, 24; 233:7; 234:6, 14;
                                   disproportionately [2] -
 develop [6] - 43:25; 141:16;                                      drafted [2] - 26:7; 233:13      237:23; 238:12; 239:19, 25;
                                  157:1; 158:22
143:3; 156:21; 166:19;                                             draw [5] - 19:19; 74:8, 12;     240:19, 24
                                   dispute [3] - 57:6; 136:8;
168:20                                                            102:8; 155:12                     Eason [35] - 2:11; 3:4, 12,
                                  151:1
 developed [1] - 141:22                                            drawn [2] - 25:20; 69:6         19; 4:6, 21; 6:11; 7:4, 12,
                                   disremembering [1] -
 developing [1] - 151:19                                           dressed [2] - 16:20; 68:17      24; 8:10; 57:22; 63:23;
                                  218:7
 development [2] - 150:24;                                         drink [5] - 19:13; 50:4;        65:13; 91:20, 25; 92:12;
                                   dissertation [3] - 131:13,
156:15                                                            102:15; 218:3                    107:3; 126:22; 128:10, 19;
                                  16, 21
 devices [2] - 98:14; 200:8                                        drinking [1] - 24:18            187:5; 209:11; 211:22;
                                   dissertations [1] - 135:16
 Dewitt [1] - 11:1                                                 drive [3] - 11:21; 30:2;        212:9; 213:9; 226:6; 232:7;
                                   distinction [2] - 142:17;
 DHS [1] - 79:21                                                  136:1                            233:5, 15; 234:12; 239:22;
                                  144:23
 diagram [1] - 194:13                                              driven [2] - 212:21             240:18, 23
                                   divided [3] - 34:5; 149:3
 difference [2] - 86:8;                                            driving [2] - 27:7, 9            Eastern [4] - 10:15; 192:4,
                                   divider [1] - 96:2
142:15                                                             drop [1] - 174:24               8, 11
                                   divides [2] - 35:18; 136:14
 different [20] - 138:15;                                          drove [1] - 32:12                easy [2] - 157:16; 181:3
                                   division [2] - 9:11, 16
142:19; 143:5, 16, 25; 145:8;                                      drunk [1] - 171:17               eat [1] - 102:16
                                   Division [2] - 14:8; 66:11
150:11; 153:23; 159:3;                                             DSS [1] - 78:17                  edited [3] - 133:3, 5, 7
                                   DNA [2] - 168:11; 184:22
161:9; 163:2; 178:18, 24;                                          due [2] - 29:3; 176:11           editor [1] - 133:16
                                   docket [1] - 240:10
202:13; 204:18; 211:4;                                             duly [4] - 8:7; 65:19; 92:8;     education [1] - 158:1
                                   document [15] - 2:12-14,
212:10; 229:2; 236:19                                             128:5                             effect [10] - 148:23; 156:3;
                                  19, 22, 24-25; 3:3; 4:17;
 differentiating [1] - 144:16                                      duress [15] - 23:15; 57:23,     163:14, 24; 185:8; 186:6;
                                  12:14; 14:6, 9; 108:19;
 differently [3] - 107:24;                                        25; 58:5, 14; 72:14; 104:7;      206:6; 230:24; 236:23;
                                  135:15
199:8; 211:19                                                     141:21; 197:22, 25; 198:2;       237:22
                                   documented [6] - 18:19;
 difficult [3] - 146:24; 147:4,                                   199:4, 12; 211:22; 215:2          effective [4] - 147:20, 24;
                                  43:1; 44:18; 62:10, 15;
21                                                                 during [63] - 12:21; 13:3;      178:9; 198:1
                                  158:19
 dig [1] - 191:6                                                  17:11, 21; 18:1, 23; 19:9, 16;    effectively [2] - 141:8;
                                   documenting [1] - 42:8
 digital [5] - 86:7, 9; 103:10;                                   21:13; 25:4; 36:22; 38:9;        144:14
                                   documents [2] - 189:13;
171:13; 208:5                                                     39:16; 40:11; 46:22; 47:20;       effort [1] - 237:13
                                  191:5
 direct [8] - 16:19; 17:10;                                       52:14; 55:7, 15; 56:22;           efforts [1] - 202:5
                                   dominate [1] - 143:17
55:16; 84:20; 113:21;                                             57:25; 61:3, 5; 70:9; 75:11,      eight [1] - 172:25
                                   dominates [1] - 145:15
120:18; 188:1; 225:10                                             16; 76:2, 25; 82:5, 13; 86:3;     either [23] - 6:24; 48:10, 12,
                                   done [20] - 42:8; 56:16;
 DIRECT [4] - 8:16; 66:1;                                         98:19, 22; 101:6, 18, 22;        17; 63:10; 100:4; 111:23;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 250 of 267
                                                                                                                                  8
115:13; 134:10; 137:6, 18;        entrance [4] - 12:21; 33:20;    exaggerate [2] - 152:8;        61:19; 94:15; 118:22; 148:8,
173:11; 178:5; 181:20;           34:18                           168:15                          10-11, 17; 152:2; 177:12;
190:4; 193:15; 199:10;            envelope [1] - 136:7            exaggerated [1] - 182:21       205:21; 211:18
206:16; 226:16; 227:3;            environment [4] - 12:6;         exaggerating [2] - 169:2;       experienced [1] - 146:14
233:17; 238:8; 240:22            44:8; 201:17; 211:9             171:6                            experiencing [1] - 199:7
 elaborate [1] - 193:8            environments [1] - 164:6        exaggeration [1] - 182:16       experimental [1] - 203:8
 elaborated [1] - 197:9           equal [1] - 34:7                EXAMINATION [12] - 8:16;        experiments [2] - 164:3
 elected [1] - 219:2              equivalent [5] - 163:20;       25:12; 64:17; 66:1; 77:10;       expert [12] - 6:12, 14; 7:2,
 electronic [2] - 98:14;         175:18; 177:5; 202:20, 22       91:8; 92:14; 110:20; 126:23;    13; 118:5; 128:15; 129:2, 17;
233:17                            Eric [2] - 9:25; 29:3          130:6; 187:21; 208:20           138:6, 18; 140:15; 186:15
 element [2] - 174:10;            erroneous [3] - 130:17, 25;     examination [7] - 25:10;        expertise [4] - 129:5; 139:5;
217:21                           138:5                           77:8; 110:18; 118:6; 169:16;    186:9; 209:5
 elements [2] - 232:11            error [1] - 132:7              187:5, 19                        experts [3] - 133:14;
 elicit [5] - 147:5, 22;          escape [1] - 175:25             examined [4] - 8:8; 65:20;     150:21; 176:12
166:12; 195:2; 206:12             escorted [2] - 10:2; 29:11     92:9; 128:6                      explain [5] - 34:6; 70:16;
 eliciting [3] - 147:4, 21, 25    especially [2] - 170:15;        example [15] - 61:2; 135:20;   73:12; 75:9; 100:15
 email [1] - 5:23                191:19                          148:2; 153:8; 158:3; 161:14;     explained [3] - 78:19, 22;
 emerge [1] - 150:20              essence [1] - 208:6            162:9; 164:7; 169:11; 173:8,    93:12
 emotional [1] - 70:12            essentially [8] - 132:18;      10; 174:19; 176:1; 179:21;       explanation [2] - 161:18;
 empirical [3] - 149:18, 20;     149:6; 163:20; 165:23;          181:2                           208:11
150:12                           167:15, 23; 170:20; 186:21       examples [5] - 171:7;           explanations [1] - 212:11
 employed [9] - 8:22; 9:5;        establish [2] - 43:5; 182:19   175:9; 184:21; 210:16;           explicit [11] - 21:20; 76:15;
66:9; 92:19; 172:3; 207:2;        establishes [2] - 91:12;       213:10                          153:19; 159:22; 160:3, 7,
219:11; 220:20                   154:8                            except [2] - 12:21; 189:8      15-16; 161:21; 172:22;
 emulate [1] - 223:1              establishing [2] - 41:5;        exception [3] - 7:1; 142:2,    175:9
 encounter [1] - 114:12          182:15                          12                               explicitly [5] - 145:22;
 encountered [1] - 123:25         estimate [3] - 21:11; 48:1;     exceptional [1] - 142:6        160:13; 161:4; 173:13; 175:2
 encounters [1] - 81:4           49:22                            exceptionally [2] - 220:15;     explore [1] - 220:17
 encourage [1] - 223:1            estimating [1] - 12:8          235:15                           express [5] - 22:20; 23:3;
 encyclopedias [3] - 135:19;      ethical [1] - 164:6             exceptions [1] - 141:9         109:9; 160:1; 185:12
150:14, 25                        evaluate [5] - 73:14;           exchange [3] - 160:5;           expressing [1] - 101:11
 end [17] - 36:17; 38:5; 39:5;   148:20; 173:4; 194:18; 213:6    174:15; 175:23                   extended [1] - 225:5
45:22; 58:24; 68:4; 87:14;        evaluating [2] - 193:24;        exclusion [2] - 224:12, 15      extent [1] - 165:19
98:15; 99:12; 142:19;            198:1                            exclusively [2] - 145:22;       extracted [1] - 225:9
147:23; 167:16; 200:7;            evaluation [2] - 206:20;       149:14                           extreme [4] - 72:13; 175:9;
205:10; 233:24; 237:24           236:25                           excuse [1] - 198:23            224:25; 236:20
 ended [3] - 142:24; 196:6;       evaluations [1] - 193:1         executing [2] - 24:10;          extremes [1] - 197:4
197:7                             evening [1] - 231:15           150:11                           F3d [1] - 222:13
 ends [1] - 199:25                events [2] - 90:7; 103:15       exercise [2] - 165:1; 166:5     face [3] - 161:12; 177:3;
 enforcement [12] - 9:4;          eventually [3] - 95:4;          exerting [1] - 178:23          198:12
34:3; 42:16; 66:18, 20;          103:13; 174:17                   exertion [1] - 225:10           fact [25] - 24:14; 90:16;
77:20; 92:24; 104:18;             Evidence [3] - 6:6, 8; 16:8     exhaustive [1] - 233:7         97:18; 103:25; 108:1;
118:22; 119:12; 137:9;            evidence [72] - 2:9; 3:20,      exhaustively [1] - 233:16      154:10; 180:11; 182:18;
139:15                           23, 25; 4:3, 5; 6:10, 22;        exhibit [3] - 6:1; 240:4, 20   188:6; 189:4; 191:5; 198:1;
 engage [1] - 217:15             7:18, 25; 43:5; 88:24; 113:4;    Exhibit [11] - 6:1-3, 5, 7;    209:20; 212:13; 226:24;
 engaged [3] - 198:18;           120:10; 127:13, 16, 18;         14:5; 16:3, 7; 239:3, 6, 8      227:8, 22; 228:8, 14, 17;
212:7; 215:25                    143:10; 147:4, 21, 25;           exhibits [5] - 5:5; 239:2,     229:2; 230:15, 19; 231:1;
 engagement [1] - 198:21         152:3-8; 154:8; 166:25;         13-14, 20                       232:25
 enjoy [1] - 236:5               167:2; 168:10, 13, 17; 169:1;    exist [6] - 20:22; 152:7;       factor [7] - 189:2; 199:20;
 enormously [1] - 140:7          171:4-6, 8; 173:6; 179:23;      169:1; 171:5; 225:2             211:5; 215:7; 216:19;
 enter [1] - 126:10              182:3, 6-7, 12, 15-18, 22-25;    existence [3] - 218:20;        217:18; 229:10
 entertaining [1] - 172:14       183:3; 189:8; 190:7; 193:19;    222:14; 235:6                    factored [1] - 212:22
 entire [21] - 13:13;            195:21; 196:20; 206:4, 14;       existing [1] - 152:8            factoring [1] - 91:14
18:21-23; 23:18; 35:9;           214:17; 217:23; 219:21;          exit [1] - 12:25                Factors [2] - 188:11
47:21; 83:13; 104:13; 108:1;     225:19, 21; 226:1; 229:13;       expect [4] - 3:18, 24;          factors [8] - 188:16; 189:4,
109:18; 112:19; 114:12;          233:4, 16; 234:17; 238:2        177:11; 199:6                   6; 194:16; 215:6; 227:14;
115:21; 119:4; 125:2;             evidentiary [4] - 2:7; 3:18;    expected [2] - 127:18;         229:7; 235:17
199:24; 200:10; 217:3, 17;       6:24; 190:7                     143:20                           facts [4] - 71:17; 154:16;
230:10                            evolved [1] - 213:24            expedition [1] - 143:9         197:10; 230:15
 entirely [1] - 228:13            exact [4] - 43:2; 87:18;        expensive [1] - 146:12          fail [1] - 206:3
 entirety [11] - 13:8, 10, 15;   95:3; 201:5                      experience [19] - 9:4;          fails [2] - 206:3, 13
18:20; 23:17, 22; 38:8, 25;       exactly [5] - 117:24; 121:7;   41:15, 17; 53:20, 23; 59:6;      fair [12] - 56:25; 90:8;
75:3; 98:8; 104:16               173:16, 23; 230:8                                               115:18; 117:22; 118:2;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 251 of 267
                                                                                                                                      9
120:15; 121:11; 125:10;           figure [2] - 132:24; 205:13       followed [3] - 95:1; 116:9;     149:25; 150:3, 7, 13; 151:1;
140:6; 195:12; 211:12; 212:9      file [4] - 2:18; 38:24; 240:7    189:11                           156:12; 167:13; 199:3
 fall [1] - 194:15                filed [6] - 2:12, 14, 21; 3:1;    follows [4] - 8:9; 65:21;        girl [1] - 122:11
 falls [1] - 191:18              4:19; 131:23                      92:10; 128:7                      girlfriend [10] - 20:8, 13;
 false [57] - 132:6; 135:20;      files [2] - 39:10; 76:23          food [4] - 50:13; 216:15;       22:3; 51:17, 19-20, 23;
138:5; 139:18, 22; 157:2, 20,     filings [3] - 2:11, 21; 4:8      217:23; 231:11                   75:21; 100:25; 104:25
23; 158:14, 19, 23; 164:5;        fill [1] - 99:14                  footage [1] - 67:22              girlfriend's [4] - 20:15, 21;
166:21; 167:24; 168:14, 17;       filled [5] - 15:8, 11, 13;        force [1] - 56:15               75:21; 105:1
171:7; 180:15-17, 25; 181:8,     211:20; 214:7                      forced [2] - 42:1; 167:16        given [25] - 13:25; 19:14;
12, 23; 182:3, 7; 183:19;         film [1] - 97:5                   forces [1] - 145:21             39:10; 43:3; 48:9; 49:7;
184:21; 185:4; 189:8; 193:7,      final [2] - 234:3, 12             forcibly [1] - 192:13           59:11, 22, 24; 108:10;
9, 11-13, 16, 18, 20; 194:4,      finally [5] - 157:18; 215:9;      foremost [1] - 226:5            110:22; 122:6; 134:24;
8, 10-11; 195:21; 200:20;        217:19; 224:7; 235:20              forensic [13] - 38:9, 13;       136:13; 137:2; 139:10;
203:6; 209:16, 19; 210:11,        findings [3] - 135:23;           39:17; 46:18; 48:15; 96:15;      154:10, 15-16; 167:2; 210:2;
15-16, 23-25; 213:10;            136:5; 194:4                      116:1, 17; 118:6; 137:9;         216:14; 223:16; 234:19, 22
229:13                            fine [4] - 3:9; 77:16; 208:15;   170:7; 189:22                     goal [15] - 143:2, 20; 144:3;
 falsely [4] - 168:15; 182:22;   228:15                             forensic-type [1] - 46:18       151:4; 166:10, 23; 167:3, 5;
183:23; 186:8                     finger [10] - 61:5, 7-8;          forensics [1] - 233:14          172:13; 173:4; 177:11;
 familiar [7] - 10:11; 24:25;    85:25; 86:4, 8-9; 87:11;           forewarning [1] - 206:12        217:13
27:14; 49:15; 93:2; 148:14;      106:18, 21                         forget [1] - 211:3               good/bad [1] - 153:21
156:12                            fingerprints [1] - 168:10         form [13] - 2:13; 14:8; 15:8,    Government [44] - 2:12;
 family [9] - 22:3; 31:1;         fingers [2] - 61:5, 7            15; 69:19; 98:14; 152:20;        3:4, 17; 4:6; 6:13; 7:4, 8, 24;
75:21; 104:23; 105:1;             fingertips [1] - 217:4           153:20; 162:15; 166:1;           8:2, 7; 62:25; 63:5; 64:15;
191:14; 217:1                     finish [2] - 3:23; 183:7         202:10; 239:9                    65:16, 19; 91:6; 92:2, 8;
 far [51] - 11:19; 14:11;         firearm [7] - 19:20, 22;          forms [2] - 106:4; 142:18       127:14, 16; 128:11; 140:17,
15:12; 23:5, 25; 28:24; 33:4;    20:1; 102:1, 3, 6, 8               formulate [1] - 190:23          22; 192:14; 214:19, 22;
35:10, 15; 38:9; 39:16;           firm [1] - 145:12                 formulating [1] - 190:19        217:18; 219:10; 220:19;
40:11; 41:1, 15; 46:13;           firms [1] - 145:21                Fort [1] - 119:16               221:22, 24; 223:12, 24;
51:22; 53:18; 54:22; 55:23;                                         forth [4] - 3:14; 56:25;        224:4; 225:20; 227:8;
                                  first [38] - 2:10; 8:2; 20:12;
62:8, 15; 63:1; 65:3; 84:17;                                       84:15; 116:24                    232:22; 234:3, 12, 17;
                                 24:2, 12, 14; 25:2; 27:24;
89:20; 93:14; 97:2; 105:13;                                                                         237:25; 238:11; 239:17;
                                 28:2; 34:21; 36:24; 45:10;         forthright [1] - 217:14
107:20; 126:19; 128:17;                                                                             240:23
                                 49:9; 68:1, 9; 78:4; 79:10;        fortunate [1] - 134:18
132:24; 149:18; 150:24;                                                                              Government's [21] - 5:5;
                                 80:25; 95:3; 106:22; 108:13;       forward [2] - 103:25; 104:4
189:14; 193:4; 199:21;                                                                              6:1, 5, 7; 7:11; 14:5; 16:3, 7;
                                 116:25; 123:8, 25; 127:22;         foundation [1] - 130:1
200:13; 205:14; 206:20;                                                                             129:20; 187:18; 190:8, 12;
                                 145:13; 150:5; 200:2;              four [13] - 9:6; 40:8; 67:18;
207:21; 215:19; 217:9;                                                                              222:21; 225:18; 232:17;
                                 201:20; 202:1; 214:22;            71:25; 80:12; 81:5; 120:8;
219:16; 224:23; 228:16;                                                                             233:2, 6; 239:2, 6, 8, 14
                                 215:7; 218:2, 11; 226:5, 22;      156:12; 172:24; 193:14;
229:8, 24; 230:9                                                                                     graduate [4] - 130:25;
                                 231:6; 237:1                      194:1, 16; 213:10
 fascinating [2] - 139:20;                                                                          131:9; 132:15; 135:14
                                  fishing [1] - 143:9               Fourth [2] - 222:13; 225:3
168:7                                                                                                Graham [4] - 9:5; 10:1, 13,
                                  fit [1] - 193:25                  Francisco [1] - 130:10
 fatigue [1] - 213:3                                                                                17
                                  five [9] - 24:12; 30:3, 22;       free [7] - 13:5; 110:2;
 favor [1] - 217:18                                                                                  grand [2] - 187:14; 233:21
                                 31:24; 48:1; 103:14; 115:23;      132:14; 167:13; 216:21;
 fear [1] - 158:7                                                                                    grave [1] - 236:15
                                 123:21                            224:18; 236:24
 fed [1] - 184:17                 fix [10] - 121:15, 17, 19;                                         gray [1] - 41:12
                                                                    freely [3] - 49:3, 7; 60:22
 federal [2] - 138:22; 195:10    171:21; 175:22; 176:1;                                              great [3] - 195:6, 24; 197:2
                                                                    friends [1] - 217:1
 feeding [2] - 183:24; 184:5     204:11, 15; 207:24                                                  group [6] - 39:21; 156:25;
                                                                    front [7] - 30:18; 32:18, 20;
 feelings [1] - 23:3              fixed [1] - 186:3                                                 157:4, 9, 13; 164:11
                                                                   35:1; 95:21; 111:17
 feet [2] - 12:8; 33:10           fixing [6] - 176:3, 23;                                            groups [8] - 136:12; 137:1;
                                                                    full [2] - 134:11; 151:9
 fellowship [1] - 132:15         204:10, 19; 208:11                                                 156:13; 157:2, 19; 158:2, 16,
                                                                    fully [3] - 156:4; 166:13;
 felt [2] - 18:8; 74:3            flag [2] - 181:22; 200:24                                         21
                                                                   171:11
 female [1] - 53:12               flight [3] - 187:24; 205:14                                        guardian [1] - 3:13
                                                                    function [2] - 157:10; 223:5
 females [1] - 87:23              flip [1] - 180:4                                                   guess [23] - 28:24; 39:1;
                                                                    functional [4] - 175:18;
 few [6] - 119:23; 139:4;         floor [1] - 34:21                                                 40:25; 48:10; 54:7; 67:23;
                                                                   177:4; 202:20, 22
148:9; 169:22; 233:23; 234:4                                                                        72:2; 81:20; 86:11; 123:21;
                                  Florida [2] - 119:16; 137:7       functioning [1] - 157:4
 fewer [1] - 139:18                                                                                 125:22; 129:4; 150:5;
                                  focus [3] - 156:9, 13;            future [2] - 213:15; 224:15
 fi [3] - 13:5; 110:2; 216:21                                                                       176:11; 181:2, 4, 19; 190:25;
                                 157:19                             gathering [2] - 150:8, 11
 field [18] - 129:9, 18;                                                                            196:24; 199:23; 205:9, 19;
                                  focused [2] - 97:19; 204:8        gender [3] - 178:16
133:14; 134:17; 136:8;                                                                              219:17
                                  focusing [1] - 194:3              general [2] - 89:2; 136:3
145:15; 149:2; 150:14, 17,                                                                           guessed [2] - 181:3, 8
                                  folder [1] - 70:20                generalists [1] - 150:20
25; 163:4; 167:7; 168:3;                                                                             guessing [1] - 96:20
                                  follow [3] - 101:20; 106:2;       generalize [1] - 203:10
186:9, 12; 209:2; 213:23                                                                             guilt [12] - 22:20; 23:3;
                                 206:2                              generally [15] - 98:17;
 fields [2] - 131:2, 10                                                                             109:10; 154:8; 170:16;
                                  follow-up [1] - 106:2            135:6, 9, 21, 23; 136:2, 8;
 Fifth [1] - 14:11                                                                                  172:8, 16; 173:8, 15; 196:13;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 252 of 267
                                                                                                                               10
219:19; 228:23                    herein [4] - 8:7; 65:19; 92:8;   205:5; 227:2, 5                  174:14; 175:12
 guilty [7] - 143:23; 151:7;     128:5                              hourly [1] - 205:4               impaired [6] - 206:22;
167:1; 183:18, 23; 224:18;        herself [1] - 26:1                hours [31] - 10:9; 12:22;       215:4; 219:9; 220:15;
236:24                            hesitation [1] - 118:12          18:22; 23:18; 24:3; 91:21;       235:14, 25
 guy [1] - 42:7                   high [4] - 157:25; 220:15;       98:15; 105:24; 172:24;            impairment [1] - 24:22
 guys [4] - 10:8, 19; 71:1, 25   235:15                            177:15; 188:25; 198:5;            imparted [2] - 82:10; 232:2
 half [10] - 4:1; 43:21; 64:3;    higher [1] - 134:1               200:2, 20; 205:6, 9; 210:7,       implausible [1] - 152:1
119:3; 127:19; 133:1;             highly [4] - 157:19, 21-22;      12, 15, 17; 212:17; 216:12;       implication [11] - 159:12;
137:25; 151:14; 195:5;           193:1                             226:12; 229:9; 231:6, 8, 15      160:13; 161:20; 162:6, 20;
216:13                            himself [15] - 18:18; 37:2;       house [23] - 25:14, 24;         163:1, 10; 171:15; 176:18;
 hall [1] - 67:18                44:23; 54:16, 20; 83:19;          27:23, 25; 28:1, 11, 15-16;      179:5; 180:5
 hallway [2] - 59:2; 88:13       98:21; 103:22; 105:7;             29:7, 14, 16; 30:15, 17; 32:4,    implications [2] - 131:19;
 hand [2] - 61:2; 89:19          120:25; 170:23; 171:21;           7; 51:17; 103:17; 123:6;         159:22
 handcuffed [2] - 12:2; 96:6     174:22; 219:19                    124:15; 146:14; 226:22            implicit [1] - 172:22
 handcuffs [2] - 11:14;           hinder [1] - 17:7                 human [1] - 149:6                implicitly [1] - 176:15
68:14                             hired [3] - 208:22, 25; 209:4     hundred [2] - 133:8              implied [28] - 159:15;
 handled [1] - 194:24             history [2] - 141:4; 192:15       hundreds [4] - 135:12;          160:6, 15-16, 18; 163:10,
 handles [1] - 41:14              hitting [1] - 229:5              136:13; 150:6; 151:15            13; 175:1; 176:16, 20-21;
 hands [2] - 79:24; 227:20        hold [4] - 9:8; 78:13; 131:4;     Hutson [1] - 224:10             177:5; 186:5; 189:9; 202:18,
 hanging [1] - 227:12            184:9                              I-A-D-O-N-I-S-I [1] - 92:18     20, 22, 25; 207:25; 208:12;
 Hannah [1] - 11:1                holiday [1] - 132:13              Iadonisi [74] - 5:13, 18;       212:13; 218:20; 222:16, 18;
 happy [1] - 238:16               holster [1] - 102:4              9:24; 13:21, 24; 21:15;          225:10; 228:21; 229:4
 hard [3] - 4:21; 74:21;          home [10] - 27:11; 123:5,        22:12; 26:14, 17, 25; 27:8;       implies [2] - 176:16; 179:12
193:10                           13-14, 17-18; 158:8; 160:12,      28:6; 29:9; 30:20; 31:23;         imply [2] - 163:7; 175:11
 harm [1] - 56:15                14; 227:12                        32:13; 33:6; 36:16, 25;           implying [3] - 171:7; 172:1;
 harmful [1] - 214:3              homelands [1] - 192:13           37:15; 40:6, 11, 15; 45:7;       173:14
 harped [1] - 216:17              homicide [3] - 153:8;            46:4; 48:10; 50:3; 51:8, 24;      important [4] - 90:8; 140:8;
 harsh [1] - 175:17              161:14; 162:9                     53:1; 54:11; 55:2; 56:24;        146:21; 231:21
 haunt [1] - 176:4                honest [1] - 41:11               59:12; 60:20; 63:10, 24;          impossible [1] - 193:17
 head [3] - 89:18; 149:21;        Honor [125] - 2:2, 16; 3:9,      67:2; 69:15; 70:17, 23; 71:4,     impression [2] - 16:16;
229:5                            20; 4:7, 9, 13, 15, 25; 5:4,      10; 72:5; 80:7, 13; 81:9, 17,    101:19
                                 17; 6:20, 25; 7:6, 9, 15, 19,     21; 83:9, 11, 15, 17, 20-23;      improper [4] - 218:21;
 head) [1] - 218:4
                                 23; 8:1, 13; 14:1; 16:2, 5;       84:9, 12; 86:6; 92:3, 18-19;     222:10, 18; 225:11
 headquarters [7] - 33:13,
                                 24:5; 25:8; 64:14, 16; 65:23;     109:8; 110:22; 126:25;            improve [1] - 107:17
15; 34:2; 46:6; 89:5; 111:14;
                                 77:4; 85:10, 12; 91:5, 23;        146:1; 173:9, 12; 198:19;         improving [2] - 139:17;
212:22
                                 92:2, 13; 107:5; 110:17;          228:10                           188:3
 heads [2] - 181:3
                                 117:8, 10; 126:21; 127:9, 15,      IADONISI [2] - 9:24; 92:7        impulsive [2] - 156:17, 23
 Health [1] - 78:16
                                 24; 128:9, 13, 16, 23; 129:1,      idea [19] - 142:21, 24;          impute [1] - 153:15
 hear [12] - 75:17, 20, 23;
                                 11, 22; 130:3; 140:14, 18,        143:6; 147:10; 153:14;            imputed [1] - 215:16
111:4, 10; 124:20, 23; 127:4;
                                 21; 165:3, 9, 11; 183:4;          155:23; 161:2, 4, 9, 17;          in-house [2] - 146:14
179:4; 214:21; 237:19
                                 186:24; 187:6, 20; 204:25;        162:9; 167:13; 169:12;            inaccurate [1] - 139:19
 heard [9] - 20:14; 38:23;
                                 214:11, 14, 20, 23-24;            174:5, 7; 178:12, 21; 179:3;      inappropriate [8] - 20:21;
93:21; 146:1; 173:18; 201:1;
                                 215:11; 216:7, 17, 20, 22;        181:12                           22:9; 102:25; 108:23;
221:4; 222:10; 238:23
                                 217:5, 17, 20; 218:11, 23;         ideally [5] - 143:21; 151:6,    194:23; 202:9; 224:21, 25
 hearing [13] - 2:7; 3:13;
                                 219:13, 21; 220:5, 11, 23;        8; 166:22; 167:4                  inappropriately [1] -
4:13; 14:4; 63:19; 66:15;
                                 221:5, 11-12; 222:1, 11, 23;       ideas [1] - 136:7               199:15
111:5, 11; 124:5, 22; 186:16;
                                 223:9, 14; 224:1, 6, 19;           identified [4] - 191:19;         incapable [1] - 221:3
190:7; 203:22
                                 225:6, 24; 226:5; 231:9, 12,      193:21; 195:21; 202:18            incentives [3] - 152:21;
 hearings [2] - 139:1;
                                 20; 232:19, 24; 233:8, 12,         identify [3] - 14:5; 148:12;    153:4; 159:20
186:12
                                 25; 234:6, 14, 22; 235:15,        209:8                             incident [5] - 22:15; 53:15;
 heavily [1] - 24:18
                                 20; 236:4, 11, 25; 237:23;         ill [2] - 157:13; 192:23        54:24; 60:14
 heavy [1] - 224:14
                                 238:5, 12, 16, 25; 239:19,         illegal [1] - 222:8              include [6] - 51:13; 150:15;
 held [1] - 184:24
                                 25; 240:3, 12, 20, 24              Illinois [1] - 137:25           159:2, 4; 174:3; 178:2
 help [32] - 29:5; 105:7;
                                  honors [2] - 134:16, 19           illness [1] - 157:14             included [1] - 174:25
121:11, 25; 122:9; 136:25;
                                  hope [5] - 3:21; 73:5, 8;         illnesses [1] - 74:21            includes [2] - 2:24; 239:16
143:22; 152:14; 168:21;
                                 84:20                              illogical [1] - 151:25           including [3] - 23:21;
169:3, 12; 171:20; 175:21;
178:20, 25; 179:4-6, 11-12,       hopes [1] - 201:19                illusory [1] - 185:4            46:11; 205:7
18; 180:1, 9; 186:1; 204:9;       horse [1] - 190:22                imagine [1] - 141:17             inconsistencies [2] -
208:3; 229:4                      Hospital [1] - 103:16             immaturity [1] - 156:16         180:12; 181:10
 helped [1] - 217:12              hour [19] - 4:1; 11:21;           immediately [2] - 36:10;         inconsistency [1] - 116:10
 helpful [3] - 132:18; 214:3;    21:12; 27:18, 20; 43:21;          97:14                             inconsistent [4] - 152:1;
238:19                           64:3; 105:21, 23; 117:23;          immune [1] - 179:8              181:22; 202:4
                                 125:3; 127:19; 177:8; 200:1;       immunity [3] - 163:21;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 253 of 267
                                                                                                                                11
 increase [4] - 201:18;           infirmity [1] - 100:4           104:5; 129:5; 139:16;            154:16; 159:16; 162:21;
203:12; 211:10; 230:2             influence [4] - 157:17;         155:15; 159:9; 163:12;           168:24; 169:3; 176:1;
 increased [5] - 203:3, 5, 7,    218:21; 222:18; 225:11           180:16; 188:3                    177:19; 202:12; 204:5
9; 207:25                         Information [3] - 170:1;         interesting [1] - 155:14          interrogators [9] - 146:25;
 increases [1] - 186:7           190:1, 17                         interim [5] - 9:15; 66:13;      148:19; 155:24; 175:21;
 increasing [3] - 152:17;         information [40] - 15:9, 11;    78:9, 11; 89:14                  178:5, 13, 15; 197:20
178:22; 202:5                    29:1; 38:8, 17; 39:10, 16, 24;    interject [1] - 114:23            interrupt [1] - 73:3
 incriminate [4] - 166:18;       43:5, 8, 12, 24; 44:4; 48:15;     internet [1] - 135:15             interruptions [1] - 115:1
170:23; 174:22; 177:17           54:24; 61:14, 16; 62:24;          interpersonal [1] - 158:25        interview [230] - 2:23; 4:10;
 incriminating [9] - 143:19;     80:10, 22, 25; 116:22;            interplay [1] - 221:13          10:5; 12:1, 4, 11, 15; 13:3,
151:6, 9; 166:11, 13, 24;        120:14; 128:18; 135:24;           interpret [1] - 58:13           9, 11, 16, 18, 20; 14:25;
167:2; 173:6; 214:25             140:6; 142:19; 166:21;            interpretation [1] - 212:12     15:4, 6-7; 17:11, 22, 24;
 independent [1] - 191:2         167:25; 174:20; 178:7;            interpreted [1] - 163:19        18:2, 16-19; 19:2, 9, 16;
 Indian [19] - 8:23, 25; 9:9;    180:23; 181:6; 184:5;             interrogate [9] - 37:16;        21:5, 9, 13, 17; 22:9; 23:7,
10:24; 11:9, 17, 20, 23;         191:22; 209:9; 230:16;           40:21; 46:5; 143:6, 11;          17, 23; 24:9, 11; 25:4; 35:3,
12:19; 14:7; 27:3; 64:19;        239:11                           144:15; 147:7, 15; 178:14        6-7, 9, 13, 16-18, 21; 36:3,
66:10; 77:23; 78:5, 7; 92:23;     informed [2] - 31:6; 48:22       interrogated [6] - 34:15;       6-7, 10, 22; 38:10, 13;
98:1; 110:2                       inherent [1] - 219:3            148:10, 18; 198:4; 224:5         39:17, 22; 40:4, 13, 24; 41:2;
 Indians [4] - 10:16; 192:5,      inherently [7] - 155:17;         interrogating [3] - 140:24;     42:13, 19; 44:22; 45:14, 19,
8, 12                            167:11; 168:7; 204:21;           154:21; 183:18                   23; 47:18, 21; 48:4, 13, 21;
 indicate [14] - 15:15; 17:23;   218:24; 219:15; 223:10            interrogation [178] - 40:24;    50:5, 17; 52:25; 53:9, 13;
18:1; 26:15; 106:25; 107:16;      initial [10] - 14:19; 15:2;     42:14, 19, 25; 45:21; 54:9;      54:14-16, 22; 55:13; 56:11;
191:18; 193:1; 209:15, 21;       37:6, 9, 21; 102:24; 172:8;      58:3; 62:5; 63:9; 72:18;         58:1, 24; 61:11, 21; 62:10;
211:24; 215:5; 225:8; 233:15     191:5; 197:17; 238:13            78:25; 83:7, 13; 89:9; 90:17;    63:17; 67:3, 11, 13-15,
 indicated [20] - 20:16;          initials [1] - 99:11            91:2; 114:16; 119:19, 25;        20-22; 68:7, 15; 69:7, 12-14,
36:18; 49:9; 51:7; 53:4;          initiated [2] - 22:13; 28:18    120:9; 126:10; 129:12, 18;       16-17; 70:4, 10, 18, 24-25;
87:25; 106:22; 112:1, 18;         innocent [3] - 57:10;           130:24; 131:17; 132:5;           71:19, 24; 72:1, 20; 73:1, 4,
113:7; 115:20; 117:19;           183:24; 184:16                   135:20; 138:4, 7; 139:11, 17,    20, 23-25; 74:17; 75:3, 7,
125:12; 127:17; 188:2;            inquiry [3] - 235:12;           20, 23-24; 140:5, 9, 12-13,      11-12; 76:2, 19, 22; 80:1, 3;
201:10; 202:1; 210:6;            236:19; 237:3                    15; 141:5, 10, 13; 142:3,        81:9, 15; 82:5, 13; 83:1, 12,
219:24; 233:3                     inside [12] - 12:3; 18:18;      5-6, 13, 16; 143:5, 8, 10, 14,   14, 16; 86:20; 91:11, 15;
 indicates [4] - 117:20;         30:15; 32:17; 35:12; 36:3, 6;    24; 144:3, 8-9, 14, 24;          93:3, 13; 95:16; 96:14, 16,
222:14; 236:5; 237:10            44:24; 45:13, 19; 88:4;          145:2, 6-7, 10, 16-17, 21,       24; 97:2, 23; 98:9, 11, 13,
 indicating [1] - 14:24          106:18                           24-25; 146:5, 19; 147:1, 11,     15; 99:3; 100:10, 14; 101:6,
 indicating) [1] - 26:22          instances [1] - 116:7           13, 19; 148:4, 6, 25; 149:9,     16, 18, 23; 102:24; 104:1,
 indication [7] - 57:25;          instead [4] - 5:12; 88:4;       16; 150:16; 151:4, 11,           9-10, 12; 105:14, 19, 22, 24;
192:16, 19, 23; 199:14;          113:8; 194:3                     14-15, 17, 19, 21; 154:12;       107:12, 15, 21; 108:10;
215:14; 216:2                     instructions [1] - 99:23        155:7, 17, 21; 156:4; 158:11;    109:2, 5, 9, 13, 19; 110:8,
 indications [1] - 57:23          instrument [1] - 206:11         159:16; 160:6; 163:9, 24;        12; 112:19; 113:9; 115:5,
 indicative [2] - 199:12                                          164:4, 17, 19, 22; 165:13;       19-21; 116:2, 4; 119:25;
                                  instrumental [3] - 205:20;
                                                                  166:8, 24; 167:5, 9, 14, 16,     121:24; 122:1; 125:13;
 indicator [2] - 204:6; 210:8    206:9; 209:12
                                                                  20; 168:4, 9, 16; 170:2, 4,      126:3, 7; 127:1, 5; 142:15;
 indicia [6] - 150:3, 13;         intellectual [2] - 157:3, 10
                                                                  10, 17; 171:25; 172:4, 12,       143:24; 144:4, 9, 23; 145:1,
180:24; 181:8; 193:24;            intellectually [2] - 157:6;
                                                                  15; 174:16, 18; 176:10;          5; 147:1, 20; 151:21; 170:7;
209:18                           192:20
                                                                  177:19, 22; 178:6; 179:19,       186:20; 189:17, 20, 22;
 indictment [4] - 170:1;          intend [1] - 165:5
                                                                  22; 180:10, 23; 181:20;          194:20; 215:9, 25; 216:5, 7;
189:24; 190:16                    intended [4] - 176:20;
                                                                  183:17; 185:22; 186:10, 19;      217:3, 10; 219:6; 220:7, 9;
 indirectly [2] - 139:25;        206:16; 219:20; 223:5
                                                                  191:20; 196:4, 8; 197:19;        235:19
147:8                             intending [1] - 183:15
                                                                  199:19, 21, 25; 200:1, 3, 6,       interview/interrogation [1]
 individual [2] - 9:17; 194:6     intense [1] - 23:15
                                                                  13; 205:20; 206:1, 9; 207:2;     - 196:14
 individuals [2] - 156:5, 13      intent [3] - 48:7; 174:10;
                                                                  209:12; 210:20; 211:24;            interviewed [9] - 14:11;
 induce [1] - 165:2              219:22
                                                                  213:7; 214:7; 218:11, 25;        38:18; 44:7; 81:14; 113:14;
 Induced [1] - 188:9              intention [3] - 73:15; 228:8
                                                                  219:1, 11; 220:2, 20; 221:16;    143:1; 144:1; 175:5; 216:11
 induced [1] - 215:2              intentional [5] - 85:4, 8;
                                                                  222:25; 223:4, 7-8; 229:8,         interviewee [5] - 97:10, 20;
 inducement [2] - 162:15;        162:11; 174:18; 235:5
                                                                  10; 232:14; 234:22               107:24; 143:18
171:25                            intentionally [2] - 114:25;
                                                                   interrogations [18] -             interviewer [2] - 116:24;
 inducements [5] - 152:21;       166:20
                                                                  145:19; 159:11; 164:2;           142:22
153:3; 159:1, 20; 163:12          interactions [2] - 70:2;
                                                                  166:3; 167:21; 169:18;             interviewing [26] - 13:12;
 inducing [2] - 164:17, 20       104:17
                                                                  180:22; 183:15; 186:21;          37:7; 42:25; 44:1; 46:16, 18;
 inevitability [1] - 154:17       interdisciplinary [1] - 131:8
                                                                  188:4; 199:20; 200:19;           81:17; 107:20; 117:16;
 infer [3] - 163:6; 176:2;        interest [9] - 44:14; 132:20;
                                                                  201:16; 210:17; 211:19;          120:9; 141:13; 142:18, 21,
209:17                           146:23; 152:22; 153:18;
                                                                  223:11; 225:4                    23; 143:17; 144:2, 7, 10, 13;
 inferring [1] - 175:15          154:11, 15; 159:18
                                                                   interrogator [10] - 143:17;     145:1, 7, 16; 146:5; 164:3
 infirmities [1] - 74:21          interested [9] - 44:15;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 254 of 267
                                                                                                                                12
 interviews [9] - 42:8; 43:1,   143:14; 147:12                    22, 24; 29:2, 10, 12, 22;        69:2; 74:16; 108:5; 114:17;
4; 62:16; 64:20; 94:8;           involving [2] - 164:12           30:10, 18, 24; 32:12; 36:7,      126:11; 136:24; 148:7;
108:18; 188:19                   iPad [15] - 32:1, 5, 7; 48:10,   13; 37:16, 24; 38:3, 10, 18;     152:2; 181:7; 191:16;
 intimidation [1] - 138:3       12, 16, 18-20, 22, 25; 49:4;      40:2; 43:15; 44:16; 45:10,       194:17; 209:1; 232:2
 introduce [1] - 7:21           106:4; 233:4, 19                  17, 24; 46:5, 16; 47:14;          known [7] - 10:2; 28:21;
 introduced [1] - 4:8            iPhone [2] - 233:4, 19           48:13, 22; 49:10, 23; 50:2;      45:16; 112:4; 158:22; 182:9;
 introductory [1] - 146:4        IQ [5] - 157:3, 7-8; 207:10      52:23; 53:3, 7, 10, 14, 22;      229:15
 intrusive [1] - 44:10           IQs [1] - 157:25                 54:15, 18; 55:11, 24; 57:3;       knuckle [1] - 106:22
 investigate [1] - 147:6         Irvine [1] - 130:20              58:25; 59:1, 4; 62:6, 9; 67:3,    L-A-M-B-E-R-T [1] - 66:8
 investigated [1] - 75:1         isolated [3] - 216:25; 217:2,    6, 8, 11-12; 68:7; 69:16;         laboratory [1] - 164:6
 investigating [2] - 31:3, 6    10                                71:10, 12; 72:7, 10; 78:25;       lack [3] - 215:22; 222:7;
 investigation [26] - 11:10;     isolating [1] - 151:18           80:3, 7; 81:11; 82:6; 83:14,     231:10
25:19; 35:19; 37:21; 39:4,       isolation [2] - 216:19; 225:5    17, 19, 22-23; 85:25; 86:22;      laid [1] - 197:5
15; 43:24; 45:24; 67:12;         issue [13] - 2:10; 3:11; 6:21;   88:1; 89:4; 93:3; 95:2, 4, 10,    Lambert [50] - 9:14; 21:16;
74:25; 78:8, 16; 81:7;          82:4, 8; 171:19; 203:18;          14, 17; 98:13; 99:19, 21;        22:13, 16-17; 25:23; 36:19;
100:15; 120:10; 142:22;         225:18, 23; 232:23; 237:19,       100:17; 101:1; 112:4;            37:15; 39:6, 13, 19; 40:5, 15;
143:2, 7; 146:11; 147:13;       21, 24                            113:14; 114:1; 115:8;            43:9; 45:8, 11; 46:4; 51:13;
149:16; 155:1; 215:10;           issued [6] - 20:24; 26:3, 11;    117:17, 21; 118:7, 9; 120:23;    52:10, 12, 18, 25; 53:9, 13,
217:19; 218:10; 235:19          69:11; 93:20; 94:1                122:18; 123:8; 124:1;            16; 54:2; 55:2, 12; 60:20;
 investigations [8] - 9:11,      issues [5] - 2:8; 4:4; 51:22;    126:13; 170:2, 13, 17;           63:11, 24; 65:16; 66:5, 9;
15; 66:13; 67:19; 79:13;        238:8, 22                         173:22; 177:7; 182:7, 12, 19;    77:16, 19; 85:24; 91:10;
89:2, 19; 139:7                  issuing [1] - 93:22              209:12; 211:23; 213:6            94:21; 103:4; 115:14; 116:5,
 Investigations [2] - 14:8;      items [4] - 4:7; 74:17;           Jumper's [13] - 25:14;          21; 117:1; 173:19; 201:2, 10
66:11                           170:10; 233:14                    27:25; 29:7, 14, 16; 30:2;        LAMBERT [1] - 65:18
 investigative [4] - 35:24;                                       49:4; 60:11; 90:7; 93:22;         land [1] - 10:17
                                 itself [9] - 32:16; 35:17;
89:16; 172:8; 228:24                                              123:13; 185:19; 233:4             Lane [1] - 33:18
                                109:5; 169:10; 196:16;
 Investigator [31] - 39:6;                                         jurors [4] - 161:19; 162:7;      language [1] - 177:21
                                202:10; 213:6; 218:11
43:8; 45:8, 11; 51:13; 52:10,                                     184:18, 23                        lap [2] - 171:13, 17
                                 January [2] - 78:1, 4
18; 53:16; 55:2; 60:20;                                            jury [8] - 162:11; 185:5, 15;    large [1] - 135:17
                                 Jared [1] - 7:20
63:11; 77:16; 79:5, 21;                                           187:14; 203:22; 230:13, 15;       largely [1] - 156:10
                                 jargon [1] - 163:4
80:19; 81:17; 84:9; 88:22;                                        233:21                            larger [2] - 194:11, 13
                                 jargons [1] - 161:1
111:23; 112:9; 115:14;                                             justice [7] - 42:19; 130:18,     Larry [10] - 39:14; 45:23;
                                 Jason [5] - 8:3, 20; 93:16;
116:21; 118:4; 124:5, 20, 23,                                     24; 132:7; 136:24; 148:19;       58:25; 66:22; 71:7, 22;
                                94:20; 123:9
25; 146:1                                                         149:15                           78:18; 88:17; 93:10, 21
                                 JASON [2] - 8:6, 20
 investigator [5] - 9:10;                                          Justice [1] - 42:7               last [18] - 9:24; 11:2; 18:16;
                                 JD [5] - 128:4; 131:7; 132:9,
77:12; 82:11; 92:22; 120:12                                        Justin [1] - 63:23              28:7; 42:21; 77:15; 98:11;
                                12, 18
 investigator's [3] - 143:13;                                      juvenile [1] - 192:17           123:7; 147:3; 156:21; 166:3;
                                 Jenkins [34] - 25:21; 37:20,
154:9; 177:11                                                      juveniles [1] - 156:14          183:5; 200:19; 218:9;
                                25; 39:14; 40:5, 15; 43:8;
 investigators [6] - 64:6;                                         keep [8] - 75:7, 10; 109:22;    220:18; 224:9, 11; 236:13
                                45:23; 46:4; 55:2; 58:25;
81:2; 93:7; 120:3; 137:9;                                         216:16; 223:2; 239:22, 24         lasted [3] - 23:17; 210:20;
                                63:10; 66:22; 69:6; 71:7, 9,
141:14                                                             kept [11] - 55:8; 82:6; 87:2;   212:17
                                22; 78:19; 79:5, 21; 80:13,
 investigators' [6] - 35:12;    18-20; 88:17, 23; 93:10, 21;      117:21, 25; 177:7; 217:11;        lasts [1] - 127:18
45:13, 21; 82:21; 125:22;       94:19; 108:7; 126:5, 14, 16       228:19; 229:16; 230:19            latter [1] - 122:16
126:7                            Jenkins' [1] - 38:3               keynote [1] - 136:17             law [33] - 9:3; 34:3; 42:16;
 invitations [1] - 136:19        jig [1] - 154:10                  kid [2] - 57:13; 156:17         66:18; 77:20; 92:24; 104:18;
 invited [4] - 136:11; 137:2,    joint [1] - 106:22                kid-like [1] - 156:17           118:22; 119:12; 130:9, 16;
11; 140:2                        Joseph [2] - 2:5; 9:13            kids [1] - 179:24               131:8, 11, 19; 132:16; 134:9;
 involuntarily [2] - 129:15;     journal [2] - 133:6; 135:13       killed [1] - 153:13             137:8; 139:15; 144:17;
186:8                            Judge [2] - 207:15; 240:17        kind [39] - 32:17; 33:5;        148:3; 155:8, 10, 14; 164:20;
 involuntary [20] - 138:7;                                        38:8; 39:1, 21; 41:4, 11;        165:1; 174:9; 175:9; 195:10;
                                 judge [2] - 138:15; 185:16
139:22; 140:16, 25; 155:11;                                       42:7; 44:8, 15; 53:19; 56:21,    207:20; 237:10
                                 judges [4] - 137:5; 162:7;
168:1; 185:17; 186:11,                                            23; 58:12; 70:19; 76:7; 79:9;     laws [1] - 164:25
                                184:18; 195:11
13-14; 214:25; 218:14, 19,                                        88:3; 89:12; 90:19; 130:22;       lawyer [3] - 122:2; 132:10,
                                 judgment [1] - 161:16
22; 221:20; 222:20; 234:21;                                       139:5; 142:8; 144:7; 147:4,      21
                                 judgments [1] - 186:16
235:8, 11; 236:10                                                 9, 21; 156:23; 161:3; 167:19;     laying [1] - 129:25
                                 July [1] - 2:22
 involve [1] - 159:22                                             175:8; 195:1; 206:1; 211:9;       layout [2] - 67:15; 97:2
                                 Jumper [145] - 2:5; 5:11;
 involved [13] - 31:7, 12;                                        215:21; 222:25; 230:24;           laypeople [1] - 232:3
                                9:13, 19; 10:3, 8, 19; 11:2,
78:15, 18; 82:2; 100:25;                                          232:23                            lead [2] - 156:18; 159:23
                                4, 7-8, 16, 24-25; 12:5, 23;
178:15; 194:3; 215:25;                                             knocked [2] - 10:22; 28:3        leading [5] - 22:22; 138:5;
                                13:2; 15:13, 15; 17:23;
216:13; 218:16; 221:25                                             knowing [1] - 182:9             142:25; 145:9, 11
                                18:18; 19:10; 20:13, 25;
 involvement [2] - 62:8;                                           knowingly [1] - 238:3            leads [1] - 155:11
                                22:13, 15, 17, 20; 25:3; 27:2,
109:2                                                              knowledge [18] - 20:22;          leaking [1] - 183:13
                                14-15, 17; 28:4, 7, 13, 18,
 involves [3] - 101:1;                                            21:14; 27:15; 68:13, 25;          lean [1] - 199:4



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 255 of 267
                                                                                                                               13
 leaning [3] - 104:4; 231:1      10; 222:4; 223:6; 234:23;        48:18; 56:23; 64:11; 84:12;        marked [5] - 14:4; 27:3, 5;
 leans [1] - 103:25              236:3, 6; 237:4, 6               170:5; 195:19; 227:6             227:10
 learn [5] - 144:16; 146:25;      levels [1] - 211:11              looking [20] - 21:10; 29:2;       Martin [2] - 7:20, 22
147:24; 164:15                    levied [1] - 56:4               44:18; 69:18; 116:25; 117:1,       MARTIN [1] - 7:23
 learned [3] - 177:13;            lie [3] - 166:18; 168:9;        15; 138:2; 162:22; 199:20;         MARY [2] - 65:18; 66:8
181:19; 185:3                    206:11                           206:19; 212:7; 220:6-8;            Mary [13] - 9:14; 21:16;
 learning [2] - 147:2; 183:22     lies [4] - 166:17; 168:18;      232:7, 9; 236:7; 238:20          22:12, 14; 52:24; 53:9, 13;
 least [9] - 11:21; 29:17, 19;   169:1, 11                         lost [1] - 79:14                55:12; 63:24; 65:16; 66:5;
89:20; 138:12; 143:6; 149:5;      lieu [1] - 113:10                low [3] - 157:3, 10             77:14; 94:21
171:6; 174:15                     lieutenant [10] - 9:15; 29:4;    lower [1] - 164:7                 master's [1] - 131:6
 leave [24] - 35:3, 5; 50:15;    39:3; 66:13; 77:13; 78:10;        lump [1] - 133:2                  material [2] - 176:4; 179:13
53:11, 24; 54:11; 58:12;         79:14; 89:14                      lumping [1] - 133:6               materials [5] - 37:8; 79:21;
72:17, 20; 73:1, 25; 88:15,       Lieutenant [10] - 9:25; 10:2;    LUNCH [1] - 187:8               169:24; 239:18
20; 111:6, 10, 12; 125:13,       26:14; 28:5; 29:3; 39:2;          luncheon [1] - 187:8              Mathieson [1] - 11:1
18; 216:11; 228:4, 7; 237:23     80:18; 94:5, 23; 95:1             lunchtime [1] - 79:3              matter [11] - 2:6; 135:14;
 leaving [7] - 46:13; 52:9;       life [1] - 44:14                 lying [4] - 151:23; 153:1;      136:22; 150:15; 172:17, 20;
54:19; 73:4; 84:20, 25;           lifetime [1] - 134:20           195:16; 206:5                    187:14; 205:24; 207:20;
110:12                            light [1] - 130:3                ma'am [84] - 25:16; 26:5,       216:22; 233:22
 lectures [6] - 136:14, 17;       likely [6] - 147:16; 149:12;    10, 19, 24; 27:22; 29:15, 18,      mattered [1] - 173:3
137:2, 8, 11                     167:12; 181:7; 194:2; 203:24     23; 30:9, 13; 31:4; 32:14, 24;     matters [2] - 201:12; 240:2
 led [1] - 158:24                 limine [1] - 138:24             33:8, 14, 17; 34:22; 36:1, 20,     maturity [2] - 156:16, 23
 leering [1] - 199:11             limitations [2] - 157:3;        23; 38:16; 39:7; 40:22;            maximization [12] - 161:7;
 left [35] - 8:11; 18:18;        192:20                           41:19, 24; 42:13, 24; 43:10,     162:3; 171:10, 23; 174:3;
31:18, 25; 36:11; 37:3; 47:2;     limited [4] - 129:16; 177:14;   22; 44:2; 45:9, 12; 46:20, 24;   197:13; 203:10; 204:9;
51:5; 52:10, 12, 14, 19, 24;     179:17; 188:25                   47:4, 13, 23; 48:11, 14, 17;     207:23; 208:10; 219:14;
53:1, 13; 55:1; 60:1; 68:1;       limiting [1] - 108:12           49:6, 8, 11; 50:22; 51:6, 14;    228:25
70:16; 76:21; 87:15; 88:6, 9;     limits [1] - 164:20             52:2, 8; 54:10; 55:14, 18, 20;     maximization/
94:2; 97:14; 98:17; 103:4;        line [5] - 5:10, 12, 15-16;     58:18; 59:9, 16, 21, 25; 61:1,   minimization [1] - 208:13
118:4, 7; 125:14; 200:4, 7;      155:12                           4, 15, 22, 24; 62:19; 64:1,        maximize [2] - 202:7; 230:2
201:10; 212:18; 218:17            lines [2] - 148:1               10, 12; 77:12, 22; 87:9, 13;       maximizing/minimizing [1]
 legal [18] - 128:20; 132:17,     linguistics [2] - 163:4         88:7, 21; 89:10, 13-14, 17,      - 202:25
19; 147:23; 148:1; 152:25;        link [1] - 110:5                22; 90:5, 9; 91:3; 117:11;         maximum/minimization [1]
153:20; 155:9; 186:14, 16;        linking [1] - 152:3             119:5; 130:5                     - 160:25
206:20, 23; 207:3, 12, 14;        listed [3] - 188:15; 195:4, 6    Madam [1] - 240:15                mean [75] - 7:13; 15:2;
208:23; 209:2                     listen [1] - 170:9               magistrate [2] - 59:5;          17:9; 30:1; 31:13; 33:2; 34:7;
 legislative [1] - 137:22         listening [1] - 80:22           138:15                           35:5, 18; 37:12; 39:14;
 legitimate [1] - 136:4           literal [1] - 159:13             main [7] - 12:21; 33:20;        40:12; 42:18; 43:4; 44:3, 6,
 length [2] - 199:18; 210:14      literally [1] - 163:8           34:18; 151:10, 17; 232:11        19, 21; 45:18; 46:17; 47:6,
 lengthy [1] - 225:4              live [3] - 35:13; 103:17;        major [4] - 89:3; 199:20;       17; 48:8; 49:24; 50:25; 51:9;
 leniency [9] - 162:21;          164:1                            215:6                            55:21, 23; 56:12; 59:18;
163:21; 174:14; 175:11, 18,       local [2] - 47:9; 137:17         majority [2] - 134:13;          60:21; 63:6; 64:5, 8; 73:8;
25; 179:8, 13; 186:5              locate [8] - 9:17, 19; 10:19;   195:18                           81:20; 85:16, 20; 89:15;
 Leo [22] - 6:12; 127:25;        27:14; 40:2; 93:17, 24; 95:4      male [1] - 53:12                90:9; 108:16; 110:23;
128:1; 129:2, 11; 130:8;          located [14] - 10:12, 15;        males [1] - 87:22               117:15; 122:24; 123:7;
140:15; 159:1; 169:20;           11:2; 27:2, 17; 28:13; 29:11;     man [4] - 226:10; 227:3;        132:24; 133:25; 141:17;
183:10; 187:4, 23; 188:2;        30:7; 34:12, 17, 19; 35:19;      228:14                           144:22; 155:16, 20; 161:15;
208:22; 213:19; 215:11;          97:12                             mandated [1] - 223:7            163:8; 166:17; 167:18;
218:15; 219:13; 222:16;           location [7] - 10:2; 27:16;      manipulate [1] - 156:18         176:7; 178:4; 183:12, 25;
228:22; 230:11; 232:1            30:3, 21; 80:7; 95:1; 212:22      manipulated [1] - 158:24        184:2; 199:23; 202:11;
 LEO [1] - 128:4                  locations [1] - 97:16            manipulation [1] - 165:14       204:14; 209:20; 210:8;
 Leo's [3] - 128:10; 140:23;      lock [4] - 12:15; 88:3, 5;       manner [1] - 226:24             212:8; 214:6; 227:20;
223:18                           216:9                             mantra [1] - 147:9              228:16; 229:5, 9; 230:9, 20;
 less [19] - 44:10; 117:23;                                        manual [6] - 145:9, 11, 13;     232:23
                                  locked [5] - 12:17; 50:18;
141:22; 174:8; 175:16;                                            154:25; 161:8                      meaning [6] - 121:18, 24;
                                 68:12; 87:25
177:3; 181:25; 205:11;                                             Manual [1] - 145:11             123:1; 163:6; 231:23
                                  locks [2] - 97:24
206:24; 208:2; 210:17, 21;                                         manuals [8] - 139:23;             meaningful [2] - 155:22;
                                  look [21] - 28:21; 38:4, 25;
216:3; 226:14; 229:7                                              140:12; 141:14; 144:12;          167:15
                                 48:12, 18; 49:5; 69:21;
 letter [3] - 59:14, 19; 191:6                                    151:16; 175:5; 177:22; 184:8       means [9] - 56:16, 19; 58:5;
                                 117:5; 155:8; 198:3; 199:1;
 letting [5] - 6:18; 30:6;       216:5; 227:17; 228:20, 22;        manuscript [1] - 133:13         149:20; 163:10; 168:22;
179:18; 224:18; 236:24           229:3; 231:22; 232:5, 12, 15;     marathon [1] - 225:4            176:3; 198:1; 204:17
 level [17] - 131:1; 157:10;     233:7                             March [2] - 9:2; 169:21           meant [7] - 86:12; 122:19;
164:8; 169:13; 198:21;            looked [9] - 38:3; 39:23;        mark [3] - 198:19, 25;          167:8; 182:23; 186:11;
201:18; 213:1; 219:7; 220:3,                                      230:25                           204:19, 23



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 256 of 267
                                                                                                                               14
 measure [1] - 199:24            147:16; 154:9; 178:21;           money [2] - 132:15; 146:12      141:2; 165:3, 9, 12; 183:4, 9;
 measured [2] - 67:25;           215:20; 219:10                   monitor [6] - 35:13; 69:18,     186:23; 208:19, 21; 210:1;
150:18                            mine [1] - 16:1                23; 70:3; 75:8; 125:22           214:10, 14, 18; 226:5;
 mechanism [1] - 134:3            minimal [1] - 179:9             monitoring [1] - 157:15         231:12, 20; 232:19, 24;
 medical [6] - 39:24; 74:20;      minimization [16] - 161:7,      monitors [2] - 21:18; 75:4      233:12, 20, 25; 238:16, 25;
79:22; 168:13; 179:23;           24; 171:9, 23; 174:2, 12;        month [2] - 42:21; 66:19        240:3, 11, 14
182:15                           175:11; 189:9; 197:13;           months [2] - 137:17;             multiple [4] - 164:1; 171:12;
 medicated [1] - 153:16          203:9; 204:9; 207:24; 208:3,    169:22                           178:5, 15
 meditated [1] - 162:11          10; 219:14; 228:24               monumental [1] - 236:9           murder [2] - 153:17; 164:7
 meet [1] - 27:11                 minimization/                   moot [2] - 233:11, 18            must [6] - 201:16; 224:9,
 meeting [1] - 25:3              maximization [4] - 162:14;       moral [3] - 152:23; 153:19;     13; 225:20, 23; 232:22
 member [3] - 31:1; 137:13,      171:20; 185:25; 196:24          236:21                            name [14] - 5:8; 8:19; 9:24;
20                                minimize [3] - 132:8;           morning [9] - 2:1-3, 6; 8:18;   11:2; 26:20; 31:11; 66:3;
 members [1] - 191:14            161:18, 24                      38:20; 43:14, 18; 79:2           77:13, 15; 92:16; 123:7;
 memorandum [2] - 190:8;          minimized [1] - 171:17          most [31] - 3:6; 43:4; 51:10,   124:12; 148:13
237:22                            minimizes [1] - 161:10         12; 71:20; 81:21; 82:15;          narrative [9] - 143:21;
 memories [1] - 108:20            minimizing [1] - 177:2         88:23; 115:13; 134:6;            151:6; 162:1, 12, 16-17;
 men [1] - 227:3                  minimum [1] - 197:14           138:21; 143:1; 145:25;           184:3; 185:11, 14
 mental [3] - 17:7; 157:14;       minor [17] - 22:10; 38:10,     148:9, 13; 149:9; 155:18;         narrow [2] - 179:20; 180:6
215:21                           13; 51:25; 52:5; 57:4; 60:17;   158:18; 160:5, 22; 164:25;        narrowing [1] - 196:23
 mentally [5] - 157:5, 13, 21;   103:1; 107:1, 9; 115:24;        167:21; 168:8, 18; 197:25;        Native [7] - 158:10;
158:20; 192:23                   116:2, 6, 17; 117:3; 118:15;    202:16; 208:9; 210:12;           191:22-24; 215:15
 mention [2] - 74:2; 100:4       122:19                          235:17; 236:15                    nature [11] - 75:1; 100:15;
 mentioned [18] - 31:12;          minors [1] - 2:25               mostly [2] - 41:12; 102:25      106:3; 135:4; 207:22;
43:23; 52:1; 57:19; 101:25;       minute [2] - 21:10              mother [2] - 57:19; 122:14      218:24; 220:7; 221:15; 223:7
132:9, 22; 134:6; 135:8;          minutes [16] - 24:12; 30:3;     motion [8] - 2:7; 5:1; 190:6,    near [3] - 34:17; 94:6;
147:14; 150:14; 164:21;          31:24; 48:2; 49:22; 60:3;       9; 225:14; 233:11, 18; 238:6     193:14
175:10; 180:21; 208:2;           84:5; 86:3; 103:3; 123:21;       motions [4] - 138:24;            nearby [1] - 11:2
211:13; 217:22; 237:8            200:5, 15; 233:23; 234:8        190:4, 18                         necessarily [14] - 64:6;
 mere [3] - 218:20; 222:14;       Miranda [28] - 13:23, 25;       motivating [2] - 154:14         153:24; 154:1; 160:1, 20;
235:6                            15:12; 24:10; 44:25; 45:2;       motive [1] - 185:12             165:13; 166:8; 182:25;
 message [1] - 175:15            49:19; 69:11, 19; 99:4, 9-10,    move [7] - 16:2; 145:2, 6;      196:16; 201:20; 202:15;
 messages [2] - 163:10;          13; 148:2; 151:20; 194:19;      152:12; 165:24; 181:15;          204:14; 213:3
164:15                           195:2; 218:13, 16; 219:2;       221:14                            necessary [8] - 6:21; 106:8;
 met [11] - 9:25; 29:6, 8;       223:9, 13, 16, 20; 225:13;       moved [1] - 23:8                118:8; 165:21; 218:12;
51:16; 94:5, 23; 137:17;         238:5                            moving [1] - 23:24              219:7; 234:20; 237:6
191:9; 207:18; 238:1              mirror [1] - 35:8               MR [90] - 2:3, 16; 3:6, 16,      neck [1] - 26:22
 method [15] - 42:22; 141:6,      misconduct [4] - 219:7;        20; 4:7; 5:4, 18, 21; 7:5, 9,     need [25] - 2:8; 3:18; 4:3, 5;
22; 145:17, 23-24; 147:10,       226:6, 8; 236:16                15, 23; 8:1, 13, 17; 14:1, 3;    33:24; 61:25; 98:4-6;
14; 162:22; 164:21; 173:16;       misconstrue [1] - 57:16        16:2, 9; 23:1; 24:4, 7; 25:7;    111:21; 112:1; 113:22;
202:4; 211:14                     misleading [1] - 207:9         54:1; 64:16, 18; 65:10, 14,      115:4; 165:18; 166:5; 183:2;
 methodologically [1] -           misperception [1] - 140:11     23; 66:2; 77:3, 6; 85:10;        187:14, 16-17; 217:1; 233:5,
150:10                            misremembering [1] -           88:11; 91:7, 9, 17, 23; 92:2,    21; 238:22; 240:4, 11
 methods [20] - 44:11;           196:4                           13, 15; 107:5; 110:16; 112:6;     needed [10] - 11:10; 19:12;
135:24; 136:5; 141:5, 10;         missed [1] - 221:23            117:10; 126:24; 127:8, 15;       20:7, 12; 33:23; 50:1; 51:21;
145:5; 146:19; 147:19, 24;        missing [1] - 54:22            128:13, 23; 129:1, 22;           62:13; 173:24; 240:6
148:6, 25; 149:10, 24; 150:7;     Mission [1] - 103:16           140:18, 21; 165:4, 11; 187:6,     needs [2] - 7:17; 240:2
155:3; 164:5, 16; 173:16;         mistakes [1] - 144:11          20, 22; 204:24; 205:2;            negative [4] - 133:20;
186:10, 18                        mitigated [1] - 175:17         208:16; 209:23; 214:20, 23;      163:16; 193:11; 224:3
 Michigan [1] - 224:10            mitigating [3] - 174:10;       217:24; 218:6; 219:13;            neighbor [1] - 28:4
 middle [5] - 34:6; 36:15;       175:19; 179:13                  220:23; 221:11; 222:1, 11,        nervousness [1] - 199:15
83:24; 133:22; 200:7              mitigation [1] - 153:11        23; 223:14, 23; 224:1, 6;         never [30] - 51:5; 55:19;
 might [41] - 10:11; 17:7;        mix [1] - 202:12               225:19, 24; 233:7; 234:6, 14;    67:25; 71:15; 85:2; 102:13;
27:15; 57:6, 19; 78:24; 95:2;     mixing [2] - 211:2             237:23; 238:12; 239:19, 25;      114:15; 116:9; 120:19;
97:4; 100:5; 107:10; 112:13;      modern [3] - 149:22;           240:19, 24                       122:15; 124:3, 8, 10-11, 13;
144:25; 148:4, 19; 152:4,        216:23                           MS [66] - 2:2; 3:9; 4:1, 15,    139:8; 146:22; 152:13;
23-24; 153:9; 157:11, 16;         modified [1] - 134:12          18, 24; 5:6, 17; 6:11, 20, 25;   167:16; 174:24; 176:7;
159:12; 160:3; 163:17;            molesting [1] - 20:15          7:19; 16:5; 22:22; 25:11, 13;    178:25; 191:9, 12, 14;
171:15; 178:9; 181:4, 22, 24;     moment [8] - 23:8; 24:4;       54:6; 64:13; 77:9, 11; 85:12,    204:15; 215:20
182:21; 204:20; 205:10, 24;      39:2; 77:3; 161:16; 183:1;      14; 88:14; 91:4; 110:19, 21;      New [1] - 138:1
216:20; 217:1, 11; 238:19        190:5; 204:24                   112:8; 117:8, 13; 126:20;         new [5] - 53:19; 136:7;
 military [1] - 138:22            moments [1] - 233:23           127:20, 24; 128:9, 16;           178:9; 202:14
 mind [7] - 129:25; 143:13;                                      129:11, 19; 130:2, 7; 140:14;     next [10] - 3:11; 36:14;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 257 of 267
                                                                                                                              15
53:6; 65:13; 67:20; 91:20,       obviously [5] - 40:12;           58:24; 67:25; 96:23; 103:11;     orally [1] - 39:10
25; 99:12; 166:16; 177:9        136:6; 172:23; 211:20; 230:3      106:17; 143:12; 147:15;          order [8] - 33:23; 111:20;
 Nielsen [1] - 225:2             occasion [4] - 137:15;           197:17; 227:5                   154:20; 173:5; 175:2;
 night [4] - 21:9; 78:5; 83:5   138:12; 174:6                      one [116] - 10:22; 11:25;      177:22; 185:15; 223:21
 nine [1] - 213:20               occasions [3] - 137:24;          18:5; 22:24; 24:14; 28:3;        ordered [2] - 3:10; 240:9
 nobody [5] - 44:6; 98:19;      138:9; 139:3                      29:3, 17; 33:12, 15, 24;         ordering [1] - 240:10
113:13; 154:9; 167:25            occupation [1] - 130:8           34:23; 36:5; 42:9, 21; 43:23;    organization [1] - 107:19
 non [3] - 183:24; 184:9, 11     occur [7] - 143:4, 8; 144:1;     47:6, 9, 12; 48:13; 50:2;        organizational [1] - 131:1
 non-public [3] - 183:24;       162:18; 163:16; 176:18            52:4; 53:23; 59:10; 60:14;       organizations [3] - 134:24;
184:9, 11                        occurred [5] - 170:21;           68:5; 80:6; 81:3; 83:21;        137:8
 none [5] - 165:9; 194:16;      182:24; 184:4; 193:15;            84:19; 90:1, 20; 93:7; 96:24;    oriented [1] - 41:1
195:4, 6; 225:6                 212:11                            97:7, 9, 11; 98:14; 99:10;       original [1] - 239:23
 nonexistent [1] - 171:7         occurring [1] - 93:3             101:1; 103:12; 108:14;           originality [1] - 133:15
 normal [8] - 12:21; 17:13;      occurs [1] - 142:21              112:21; 114:22; 115:5;           originals [1] - 239:22
72:12; 157:21; 158:20;           odor [1] - 24:21                 121:2, 5; 122:3, 7; 136:15;      Oswalt [9] - 9:25; 10:2;
199:6, 9; 232:3                  offends [1] - 236:21             137:15; 138:12, 24; 139:14;     28:5; 29:3, 6; 30:20; 94:5,
 normally [4] - 143:5, 13;       offer [4] - 87:19; 102:14;       142:7; 146:13; 147:9; 149:5;    23; 95:1
155:4; 210:8                    106:5; 208:11                     156:13, 25; 158:16; 160:17;      otherwise [6] - 17:7; 19:9;
 North [3] - 10:14; 33:18;       offered [17] - 19:10; 49:25;     163:4, 7, 25; 164:11, 21;       21:21; 169:18; 218:15; 221:9
42:6                            50:15; 118:6; 128:24; 197:8;      167:24; 171:3; 172:7; 174:6;     ourselves [1] - 64:3
 note [4] - 5:20; 185:13, 20    207:17; 216:14; 217:23, 25;       177:6, 10; 178:6, 16-17,
                                                                                                   outcome [5] - 169:4;
 notes [2] - 76:23; 98:12       223:3; 231:19; 239:13             21-22; 179:1, 25; 180:21;
                                                                                                  172:18; 176:18; 180:8
 nothing [12] - 17:14; 32:24;    offering [3] - 193:25; 207:5;    182:2, 19; 185:9; 188:9, 19;
                                                                                                   outlandish [1] - 224:21
33:4; 108:22; 117:25; 118:1;    233:3                             191:18; 193:14; 194:5;
                                                                                                   outlined [1] - 195:19
126:21; 178:8; 194:23;           offers [2] - 208:2, 13           195:18; 201:24; 204:2;
                                                                                                   outlines [1] - 225:3
219:5; 233:8; 236:4                                               210:4, 10, 17; 216:10;
                                 offhand [1] - 123:8                                               outrageous [2] - 224:21;
                                                                  217:22; 218:1; 224:8; 227:3,
 notice [2] - 4:20; 46:10        office [6] - 35:12, 24; 45:13,                                   236:20
                                                                  12; 228:6; 230:3; 232:10;
 notified [1] - 3:13            20; 62:22; 240:5                                                   outright [2] - 195:16;
                                                                  233:1; 237:18
 notifying [1] - 4:21            Office [2] - 9:6                                                 200:14
                                                                   one-on-one [2] - 122:3, 7
 notion [2] - 107:9; 216:19      officer [15] - 32:8, 10;                                          outside [10] - 19:2; 30:15;
                                                                   one-third [1] - 138:24
 Number [1] - 14:5              41:21; 59:2; 108:15, 24;                                          35:23; 42:4, 7; 88:4; 110:8;
                                                                   ones [2] - 148:7; 210:12
 number [31] - 2:14, 22;        115:5, 11; 119:7, 9, 11, 13,                                      142:7; 219:23
                                                                   ongoing [2] - 11:10; 136:20
18:17; 19:10; 40:24; 41:6;      16; 179:5, 18                                                      outward [1] - 23:14
                                 Officer [14] - 5:11, 15;          open [8] - 32:17; 73:11;
42:8, 17; 49:24; 50:1; 99:15;                                                                      outweigh [2] - 224:13, 17
                                25:21, 23; 29:6; 30:20; 38:3;     111:17; 112:16; 142:24;
103:13; 134:18; 135:3;                                                                             outweighs [1] - 236:23
                                39:13; 43:8; 55:2; 63:10;         196:6; 212:10
137:17, 24; 149:3; 150:18,                                                                         overabundance [1] -
                                65:11; 83:22; 126:4                open-ended [2] - 142:24;
23; 153:23; 172:4; 173:11;                                                                        108:15
178:23; 212:8; 226:21;           Officers [1] - 10:25             196:6
                                                                                                   overbear [4] - 167:12;
227:14; 235:16                   officers [36] - 18:7; 19:1,       opened [1] - 12:22
                                                                                                  219:20, 22; 220:13
 nutshell [1] - 154:13          11; 24:9; 26:16; 27:10;            opening [1] - 67:19
                                                                                                   overbearing [1] - 156:3
 object [3] - 7:5, 13; 209:23   28:12; 29:4, 19; 30:22, 24;        operational [1] - 72:2
                                                                                                   overborne [4] - 206:21;
 objecting [1] - 6:14           32:6; 44:23; 46:11; 54:8;          opinion [15] - 17:14; 23:7,
                                                                                                  215:3; 226:13; 235:13
 objection [17] - 3:8; 16:4;    59:3; 76:22; 89:24; 108:9;        11; 60:23; 176:22; 185:22,
                                                                                                   overcome [7] - 172:23;
22:22; 54:1; 85:10, 13;         110:14; 114:16, 18; 115:4,        24; 190:23; 191:1; 194:1;
                                                                                                  173:5; 177:14, 21-22, 25;
88:11; 112:6; 117:9; 128:12;    13; 120:2; 121:3; 137:5;          199:13; 207:5, 18; 208:23
                                                                                                  199:22
129:23; 140:17, 22; 165:8;      144:6; 176:6, 12; 177:9;           opinions [1] - 193:25
                                                                                                   overcoming [1] - 173:2
209:24; 239:9, 15               178:19; 217:13; 219:24;            opponent [3] - 140:2, 8, 12
                                                                                                   overreach [4] - 235:1;
 objections [2] - 239:10, 17    221:13; 223:1                      opponents [1] - 139:24
                                                                                                  236:10, 17; 237:6
 objects [1] - 233:17            officers' [1] - 221:12            opportunities [1] - 102:14
                                                                                                   overridden [1] - 235:24
 observe [11] - 13:15; 21:24;    official [1] - 77:20              opportunity [15] - 59:11;
                                                                                                   override [1] - 219:7
22:2; 24:21; 69:20; 70:1;        often [16] - 120:4; 140:9;       70:1; 71:2, 16; 96:14; 106:6;
                                                                                                   overruled [3] - 22:23; 54:3;
76:6, 15; 101:10; 103:19;       141:20; 157:6; 158:4; 162:6,      152:13; 179:2, 25; 180:8;
                                                                                                  88:12
164:10                          23-24; 168:17; 179:4;             190:23; 197:9; 198:6; 216:8
                                                                                                   overwhelming [1] - 134:12
 observed [8] - 21:18; 35:9;    184:17; 185:10; 186:6;             opposed [2] - 139:11;
                                                                                                   own [5] - 41:13; 64:5;
68:14; 69:23; 75:17; 189:2;     197:22; 199:24                    207:12
                                                                                                  190:23; 200:8
196:22                           oftentimes [7] - 166:12;          opposite [3] - 36:17;
                                                                                                   p.m [5] - 10:10; 26:4; 96:20;
 observing [4] - 17:22; 19:5;   179:12; 183:14; 195:12, 14;       209:21; 217:12
                                                                                                  187:9
45:14; 70:10                    209:16                             optimistic [1] - 65:14
                                                                                                   pace [1] - 101:13
 obstructed [1] - 216:10         old [2] - 141:6; 213:21           option [3] - 110:22, 25;
                                                                                                   pacing [3] - 17:19; 198:10;
 obstructing [1] - 110:11        once [25] - 11:23; 20:10;        111:2
                                                                                                  212:2
 obtained [3] - 225:9, 21;      28:17; 30:1; 31:22, 24;            options [4] - 179:17, 21;
                                                                                                   pack [1] - 166:16
226:1                           44:23; 45:18; 46:5; 47:17;        180:6; 196:23
                                                                                                   page [7] - 5:10, 12, 15-16;
 obtaining [1] - 237:11         48:21; 52:18, 22; 53:13;           oral [1] - 43:12



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 258 of 267
                                                                                                                              16
182:8, 10; 196:5                  pattern [1] - 181:9             pernicious [1] - 226:15         229:11
 pages [1] - 151:15               patterns [1] - 210:18           perpetrator [4] - 185:1;         places [3] - 77:24; 173:11;
 pain [1] - 101:11                pause [3] - 17:3; 37:11;       193:20; 213:14                   174:7
 pair [1] - 68:20                100:1                            person [40] - 14:23; 24:22;      plain [2] - 26:21
 pale [1] - 235:4                 pay [3] - 132:14; 205:15       35:23; 43:25; 79:17; 89:19;       plan [15] - 27:11; 37:15, 17;
 paper [5] - 59:23, 25; 106:9;    PD [2] - 23:22; 31:23          112:20; 120:14; 143:1;           46:5, 7; 54:9; 72:1; 81:6, 16;
188:13; 189:5                     peer [15] - 133:9, 18-19;      144:1; 146:8, 15; 147:15, 17;    85:5, 7; 107:19; 115:17;
 papers [3] - 133:4; 188:6, 9    134:7, 10-12, 14; 135:10,       153:13; 154:7, 21; 155:4;        172:22; 233:16
 paperwork [3] - 88:23;          22; 150:5, 12, 23               175:20; 179:9, 17; 183:18;        planned [1] - 153:17
96:15; 190:2                      peer-reviewed [4] - 133:9;     184:25; 193:21; 194:5;            planning [1] - 4:2
 paralegals [1] - 137:9          135:10, 22; 150:5               198:1, 19; 199:4; 209:2;          plans [1] - 47:5
 parameters [1] - 228:1           peers [1] - 133:14             211:6, 16; 216:4; 229:14;         play [5] - 176:10; 177:8;
 pardon [3] - 16:11; 22:18;       pen [1] - 59:22                230:2, 16-17; 234:23             212:25; 213:2; 231:25
120:21                            pencil [1] - 106:9              person's [3] - 159:8; 178:9;     played [1] - 219:18
 parent [1] - 3:13                pending [1] - 3:21             213:1                             playing [1] - 176:25
 parrot [1] - 184:17              penetrated [1] - 182:18         personal [4] - 44:14; 74:17;     plenty [1] - 210:15
 part [44] - 2:17; 4:2; 34:3;     penetration [7] - 86:7, 9,     152:18; 181:7                     ploy [4] - 182:3; 206:4, 14;
41:21; 50:4; 54:8; 57:19;        13; 103:10; 171:13; 177:1        personality [2] - 149:11;       229:13
61:9; 82:15, 18; 85:4, 7;         penile [4] - 86:12; 171:14;    158:11                            ply [1] - 195:21
89:18, 23; 113:22; 118:12;       177:1; 208:5                     personally [6] - 38:4;           point [63] - 19:25; 20:22;
119:18; 120:13; 122:14, 16;       penis [5] - 85:25; 86:4, 8;    50:17; 51:1; 65:1, 3; 110:1      29:13; 36:22; 37:3; 45:6;
128:11; 131:12; 136:1;           87:10; 182:10                    persons [3] - 144:2; 192:9;     46:10, 22; 50:2; 55:12, 14;
141:7; 145:25; 148:17;            people [64] - 14:10; 40:21;    215:24                           57:18; 58:17; 69:1; 71:2;
154:5, 23; 156:10; 165:21;       41:4; 54:8; 59:8; 63:19;         perspective [1] - 194:14        72:4, 17, 21; 74:10; 79:9, 20;
168:20; 174:23; 176:9;           89:20; 90:21; 91:15; 108:15;     persuade [2] - 152:21;          80:21; 81:5; 82:1; 83:18;
179:19; 183:5; 211:9; 218:9;     136:7, 12; 146:16; 147:5;       159:17                           85:21; 86:2; 87:1, 14; 88:16;
221:15; 226:15; 229:18;          148:9, 13; 149:12, 14;           persuasion [6] - 143:16;        89:1; 90:7; 93:19; 96:6; 99:1;
230:10; 235:5                    150:20; 152:16; 153:15;         149:7; 165:19; 166:2, 7          102:6; 104:7; 109:8; 118:4;
 partially [2] - 180:17          154:23; 155:7; 156:14, 19;       pertains [3] - 2:11; 3:11;      121:6; 122:13; 123:24;
 participant [1] - 107:10        157:3, 9, 13, 16, 25; 158:3;    120:16                           125:13; 133:1, 7; 137:25;
 participate [4] - 88:24;        159:9; 162:10; 163:6; 164:7;     PhD [4] - 128:4; 131:7, 12      138:19; 143:25; 147:1;
109:16; 156:4; 179:18            167:7; 168:8, 18; 171:15;        philosophizing [1] - 149:21     150:17; 165:23; 170:15;
 participated [1] - 229:15       174:7; 175:14; 176:14;           phone [21] - 12:3; 13:3;        178:10; 213:15, 21; 218:17;
 particular [38] - 15:8;         178:2; 179:4; 181:20;           47:11; 48:22; 74:18; 77:1;       220:18; 223:8; 234:2; 237:18
37:10; 42:22; 72:25; 96:1;       192:12; 197:18; 198:3;          82:25; 98:23, 25; 99:15;          pointed [1] - 222:2
99:12; 107:23; 115:22;           199:15, 19; 201:11, 17;         106:4; 109:20, 22; 112:18,        points [2] - 16:13; 193:8
129:14; 131:25; 134:22;          206:8; 209:2; 211:3, 17-18;     23; 113:4; 118:8; 216:16;         Police [23] - 8:23; 9:1, 9;
136:12, 22; 137:1, 4; 143:3;     217:6, 11; 226:16; 227:11;      217:7; 223:2; 227:25             10:25; 11:9, 17, 20, 23;
147:10; 150:18; 151:3;           229:25; 230:21                   phonetic [1] - 11:1             12:19; 14:7; 27:3; 59:7;
154:3; 155:25; 164:12;            perceive [7] - 155:22;          photo [1] - 183:21              61:20; 64:19; 66:10; 77:23;
169:1; 170:11; 174:25;           159:9; 161:19; 167:14;           photos [1] - 168:12             78:5, 7; 92:23; 98:1; 110:3;
185:25; 186:18; 194:5;           171:16; 174:7; 176:14            phrase [1] - 194:8              137:20; 188:9
198:24; 200:23; 208:3;            perceived [2] - 159:12;         physical [11] - 43:4; 76:6;      police [181] - 9:18; 11:22;
210:24; 212:16, 25; 214:7;       162:5                           100:5; 141:7, 18-20; 142:4;      12:23; 13:5, 11, 13; 20:10;
230:13; 232:10                    perceiving [2] - 155:23;       160:21, 23; 215:21               21:5; 26:16; 27:19; 30:8;
 particularly [8] - 133:11;      175:20                           physically [10] - 56:17, 20;    33:13, 15; 34:1, 8, 13, 15,
149:7; 151:2; 156:15;             percent [3] - 157:8; 158:19;   76:1; 108:5; 110:11; 122:24;     17; 40:3; 41:21; 42:3, 5;
157:14; 159:11; 195:17           206:5                           123:2; 142:6; 176:9; 193:16      44:7; 46:6; 49:12, 16; 52:4;
 parties [4] - 2:25; 161:18;      perception [8] - 71:20;         pick [2] - 43:20; 123:4         61:20; 62:4, 14; 67:10, 17;
184:18; 238:22                   73:13; 159:7; 167:12;            picked [6] - 20:6, 25; 21:2;    71:13; 79:10; 89:5, 24; 90:4,
 parties' [1] - 2:11             179:20; 185:7; 203:25           43:15; 114:9; 212:21             14, 16, 18; 111:14; 113:5,
 parts [1] - 122:20               perceptions [1] - 149:8         picking [4] - 62:9; 114:1, 6;   10, 12, 14-16, 19, 22; 114:9;
 party [5] - 5:2; 185:15;         performed [1] - 191:17         172:10                           118:19; 120:2, 24; 124:15;
190:4; 238:8; 240:23              perhaps [3] - 57:9; 136:21;     piece [1] - 59:22               125:3; 130:24; 131:1, 17;
 party's [1] - 5:8               231:3                            pieces [2] - 105:12; 117:16     134:4; 137:5, 8, 14, 16;
 pass [2] - 67:18; 84:15          period [15] - 17:21; 18:23;     Pierce [1] - 119:16             138:7; 139:11, 20, 23-24;
 passenger [1] - 32:20           52:14; 70:15; 75:11; 76:25;      place [8] - 15:10; 32:3;        140:2, 8, 12-13, 15; 141:4,
 passing [1] - 116:24            98:16, 20, 22; 105:3; 125:18;   38:15; 78:9; 103:15; 104:17;     12, 14; 142:4, 17; 143:6, 11;
 passivity [1] - 158:12          200:6, 14; 216:11; 217:8        207:23; 227:22                   144:5, 11, 22; 145:15, 19,
 past [2] - 41:3; 64:19           periods [1] - 104:20            placed [18] - 11:12, 14, 25;    25; 146:10, 18; 147:2, 14,
 patrol [8] - 10:24; 27:3;        permeated [1] - 146:10         32:15, 20; 36:7, 10, 14; 37:7,   18; 148:2, 20, 25; 149:15;
28:23; 29:4, 17; 32:16;           permits [1] - 165:1            9; 68:25; 69:14; 76:18;          151:4; 152:10, 21; 153:4, 6,
95:19; 119:13                     permitted [2] - 13:2; 168:14   83:14; 95:19; 108:6; 216:9;      9; 155:7; 158:5, 7; 161:8;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 259 of 267
                                                                                                                            17
164:19, 25; 165:1, 21;          225:19; 226:1; 234:16, 18;        problematic [1] - 202:19       143:22; 166:14; 167:2;
166:12, 15, 20, 23; 167:4;      238:2                             procedure [1] - 130:17         175:25
168:9, 14, 16, 18, 20;           presence [6] - 15:21; 18:9;      procedures [1] - 140:5          prosecution's [1] - 161:22
170:14, 17; 173:17; 175:5;      99:4; 100:16; 221:1; 235:10       proceed [10] - 8:15; 12:20;     prosecutor [2] - 121:14;
178:12; 181:16, 19; 183:10,      present [36] - 3:16; 6:12;      14:25; 65:22; 92:12; 94:25;     162:10
12, 14-15, 18-19; 184:8, 14;    7:14; 13:8, 11; 15:19; 18:2,     127:21; 141:1; 196:22; 218:5     prosecutors [3] - 139:9;
185:1, 3, 10; 191:20, 25;       8; 19:2; 21:13, 17; 29:21;        proceeded [1] - 12:4           162:7; 194:2
192:9; 194:2; 195:25;           30:23; 40:11, 15; 63:20;          proceeding [2] - 91:21;         protections [1] - 236:22
201:16; 212:22; 215:14;         67:4, 7, 10; 75:4, 16; 87:23;    187:16                           protocols [1] - 206:2
216:6; 218:12, 24; 219:1, 7;    98:8; 108:10; 127:18;             proceedings [3] - 17:8;         prove [5] - 193:10, 13;
220:10, 12; 222:19; 223:4;      131:21; 136:19; 137:11;          105:13; 216:18                  194:10; 225:20
224:20; 225:11; 226:6;          181:5, 14, 21; 185:18;            process [20] - 21:14; 73:25;    proven [10] - 158:23;
227:10; 228:12, 21; 230:12;     201:13; 225:6; 228:24;           100:2; 101:16; 107:12, 15;      184:21; 193:7, 9, 12; 194:8;
234:20; 235:1, 5; 236:9, 14,    233:16                           109:9; 115:21; 134:14;          206:4; 210:24; 213:10
16; 237:2, 6, 11                 presentation [2] - 3:18;        143:9; 144:1; 149:10;            provide [10] - 106:8;
 policing [2] - 137:18          6:24                             150:13; 151:12; 155:21;         120:14; 158:15; 169:24;
 policy [2] - 108:18; 131:20     presentations [2] - 136:12,     164:24; 167:14; 168:22;         181:16; 184:9; 185:4, 11;
 polite [1] - 222:24            16                               215:22                          209:9; 232:22
 polo [1] - 26:19                presented [3] - 4:18; 49:20;     produce [3] - 109:1;            provided [26] - 4:21; 19:14;
 polo-type [1] - 26:19          137:4                            186:11; 225:25                  38:9; 39:15, 22; 43:12, 14;
 polygraph [16] - 46:19, 22;     pressure [24] - 143:15;          produced [2] - 106:11;         50:13; 62:24; 63:4; 80:25;
47:22; 55:11; 83:3; 118:5,      147:12; 152:9, 16, 18;           145:13                          99:8; 169:25; 170:1-4;
10; 205:18, 25; 206:2, 10,      158:25; 165:14, 19-20;            product [1] - 236:9            191:3, 7; 205:16; 221:8;
18; 209:11, 18; 210:2;          166:2, 6; 177:18, 20, 24;         professional [4] - 134:25;     230:13
228:15                          178:22-24; 185:10; 202:8,        136:16; 137:1; 222:24            providing [2] - 183:16;
 polygraphed [1] - 209:13       10; 211:7, 18                     professionals [2] - 136:24;    239:5
 polygrapher [7] - 47:5,         pressuring [2] - 181:16;        148:19                           province [1] - 186:15
15-16, 19; 52:10, 23; 82:17     184:2                             professor [3] - 130:9, 19;      provoked [1] - 161:17
 polygraphers [1] - 47:10        presume [3] - 183:18;           187:11                           psychiatrists [1] - 137:10
 polygraphs [2] - 206:8         186:10; 239:23                    Professor [3] - 140:23;         psychological [53] - 74:20;
 population [2] - 157:8, 21      presumed [2] - 143:23;          187:4; 214:12                   100:5; 132:6; 138:8; 140:16,
 porch [1] - 30:18              151:7                             professors [1] - 135:15        24; 141:10-12, 20, 23;
 portion [6] - 15:10; 99:14;     presuming [1] - 173:15           proffered [1] - 129:17         142:1, 3; 143:16; 146:19;
102:24; 104:1; 116:4; 144:13     presumption [3] - 172:7;         profusely [1] - 198:12         148:7; 151:11; 152:24;
 portions [1] - 200:4           173:8; 228:23                     program [1] - 131:9            153:19; 155:2, 16, 20; 156:6,
 position [7] - 3:4; 9:8;        presumptive [4] - 170:16;        progressed [1] - 75:8          22; 163:24; 165:14; 167:6, 8,
78:13; 129:20; 225:18;          172:11; 183:17; 196:13            promise [27] - 55:19, 22,      18, 22; 168:20; 169:14;
232:17; 233:6                    pretend [2] - 152:6; 168:9      24; 56:2; 159:10, 13; 160:11,   175:7; 186:6, 17, 19; 191:17,
 positive [1] - 133:21           pretrial [2] - 138:24; 186:16   16; 163:20; 169:13; 174:23;     21; 192:25; 207:5, 9, 11;
 possible [4] - 85:23; 199:1;    pretty [9] - 19:18; 48:3;       175:1-3, 18-19; 176:14,         208:23; 211:10; 214:8;
212:11; 213:16                  53:8; 101:9; 145:18, 23;         16-17; 177:5; 179:11-13;        223:6; 226:10, 18-19; 229:7;
 possibly [2] - 212:25;         189:6, 10; 231:14                180:5; 195:9; 228:25            230:1; 237:13
224:18                           prevent [1] - 138:5              promised [2] - 174:24           Psychological [1] - 135:2
 potent [2] - 156:2; 167:11      previous [1] - 9:3               promises [37] - 21:20;          psychologically [16] -
 potential [2] - 142:23;         previously [4] - 4:8;           55:16, 18; 56:3; 76:12, 16;     122:25; 155:18; 156:1;
223:6                           127:18; 130:19; 172:5            105:4; 156:1; 159:2, 4-5, 15;   169:9, 11, 19; 180:22;
 potentially [1] - 153:17        primarily [13] - 132:19;        160:5, 8; 163:13; 167:10;       185:23; 186:18; 199:5;
 practices [1] - 148:5          135:13; 137:2; 141:11, 19;       169:15; 175:7; 176:13, 20;      202:24; 207:1, 22; 211:20;
 practicing [1] - 132:10        142:1; 143:11; 144:14;           186:5; 189:9; 195:8, 13, 17;    219:12; 223:10
 pragmatic [2] - 163:1, 9       149:2, 14; 168:17; 190:12;       202:18, 21-22; 203:1;            psychologist [1] - 175:10
 pre [2] - 153:16; 162:11       204:8                            207:25; 208:12; 218:21;          psychologists [6] - 137:10;
 pre-medicated [1] - 153:16      primary [8] - 132:4; 149:3;     222:16, 18; 225:10; 228:22;     149:10; 156:10; 157:24;
 pre-meditated [1] - 162:11     151:5; 166:10, 23; 167:3;        229:1                           159:5
 prefer [3] - 77:15; 87:15;     207:21                            promising [1] - 160:4           psychology [22] - 130:9,
143:7                            principles [2] - 135:25;         prompted [1] - 235:22          19; 131:2, 10, 19; 132:5;
 preliminarily [2] - 6:10, 23   236:21                            proof [2] - 225:17; 232:17     135:18; 147:3; 148:15;
 preliminary [4] - 2:8, 10;      private [1] - 122:19             prop [1] - 206:11              149:2, 4-5; 150:16; 151:3;
3:11; 4:4                        privy [1] - 116:3                proper [1] - 206:2             154:5, 12; 159:6; 164:22;
 preparation [1] - 64:5          pro [2] - 140:4; 159:13          prophylactic [2] - 219:3;      211:14
 prepare [2] - 63:25; 71:25      probative [1] - 233:9           223:17                           psychosocial [2] - 156:16,
 prepared [4] - 63:13; 64:7;     problem [6] - 132:7;             prosecute [3] - 147:5;         23
65:6; 216:9                     174:13; 175:10; 184:15;          167:3; 173:7                     public [8] - 33:20; 111:17;
 preponderance [6] -            226:15; 230:11                    prosecution [6] - 139:2, 6;    131:20; 137:4; 150:8;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 260 of 267
                                                                                                                                18
183:24; 184:9, 11               203:22; 208:16; 213:9;            201:22; 206:8; 208:25; 219:1     23; 63:16; 79:17; 139:24;
 publication [4] - 130:13;      214:11; 216:14                     reasonable [1] - 193:14         140:12; 157:15; 171:11
133:10; 134:2, 5                 quickly [1] - 156:9               reasonably [1] - 147:16          referring [4] - 67:6; 146:3;
 publications [7] - 133:24;      quid [1] - 159:13                 reasons [5] - 112:21;           147:8; 239:12
134:6, 13, 22; 135:12; 150:6,    quietly [1] - 199:19             132:20; 148:9; 156:14; 164:6      reflected [2] - 60:4; 240:10
18                               quite [3] - 119:23; 120:6;        rebuttal [2] - 214:19;           refresh [3] - 108:20; 117:6,
 publish [1] - 188:13           146:11                            234:13                           14
 published [6] - 131:24;         quo [1] - 159:14                  recap [1] - 106:3                refuse [1] - 15:2
132:22; 134:9; 175:13;           quotes [1] - 201:5                receive [9] - 134:18; 144:7;     refused [1] - 192:12
188:6; 210:11                    quoting [1] - 222:11             146:18; 147:18; 159:23;           regard [11] - 3:5; 129:22;
 publishing [3] - 135:16;        radio [2] - 28:12                161:23; 175:16                   130:1; 155:16; 169:10;
150:8                            raise [7] - 25:5; 75:23;          received [3] - 4:20; 5:22;      174:21; 215:13; 233:10;
 pull [1] - 112:15              108:2; 152:11; 164:23;            134:17                           238:24; 239:2
 punished [2] - 179:9           227:6; 237:3                       recently [4] - 42:18, 21;        regarded [1] - 195:13
 punishment [2] - 161:23;        raised [1] - 171:3               118:18; 137:6                     regarding [20] - 20:11;
175:16                           ramping [1] - 201:17              recess [7] - 91:22, 24;         21:21; 33:4; 61:20; 62:5;
 pure [1] - 180:16               ran [1] - 216:12                 187:8, 16; 233:22; 234:7, 9      63:8, 15; 76:13; 81:7; 85:25;
 purported [2] - 116:10          randomized [1] - 164:10           recognize [1] - 138:4           90:17; 91:2; 109:1; 114:5, 8;
 purportedly [1] - 115:22        range [1] - 138:21                recognized [1] - 136:5          116:17; 167:11; 215:12;
 purpose [11] - 12:13; 14:9;     rape [4] - 164:7; 176:25;         recollection [6] - 117:6, 14;   225:18; 233:4
46:12; 53:16; 54:19; 108:12,    197:4; 208:6                      195:3; 197:16; 200:9; 218:7       regards [4] - 20:19; 47:8;
17; 115:19; 127:1, 5; 224:15     rapist [1] - 171:14               recommendation [1] -            132:23; 240:3
 purposes [5] - 4:2, 13;         rapport [8] - 41:4; 43:25;       237:22                            Reid [22] - 42:9, 11; 145:11,
108:20; 221:20; 223:13          91:12; 151:19; 168:21;             Recommendations [3] -           13, 17-18, 23-24; 146:2, 8-9,
 push [1] - 136:7               170:14; 196:1, 10                 188:10                           11; 147:10, 14; 152:16;
 pushing [1] - 229:16            rare [3] - 139:5, 7; 142:2        recommendations [4] -           154:25; 155:7; 164:21, 24;
 put [21] - 4:3; 32:20; 37:2;    rarely [1] - 175:6               188:15, 19; 189:5, 11            173:16; 202:4; 211:13
81:15; 99:11; 133:4; 140:3;      rate [1] - 205:3                  recommended [1] - 188:24         REID [2] - 42:12; 145:12
141:14; 145:14; 146:4;           rather [3] - 198:18; 203:22;      record [12] - 3:2; 4:12; 6:3,    reject [1] - 133:17
151:18; 152:15; 166:4;          212:7                             16; 66:4; 92:16; 129:25;          related [7] - 32:24; 41:16;
167:17; 178:13, 17; 212:18;      re [1] - 165:6                   198:25; 234:5; 236:4;            46:8; 137:19; 163:1, 3
217:12; 222:1; 228:2             re-call [1] - 165:6              239:11; 240:21                    relation [1] - 97:12
 puts [1] - 166:1                reach [1] - 216:25                recorded [3] - 11:25; 18:19;     relatively [1] - 217:14
 putting [4] - 44:12; 152:9,     reached [1] - 83:4               164:2                             relax [3] - 44:9; 201:7;
18; 190:21                       react [1] - 211:18                recording [7] - 12:4, 10;       202:3
 qualification [1] - 155:6       reaction [2] - 199:9             18:21; 35:11; 94:12; 108:17       relaying [1] - 178:6
 qualifications [2] - 6:15;      read [17] - 13:24; 14:18;         recreate [1] - 164:4             relays [1] - 178:14
150:24                          15:13; 39:9; 69:18; 86:17;         rectangles [1] - 216:24          release [2] - 98:14; 165:10
 qualified [1] - 138:17         90:4; 99:9; 117:20; 142:5;         red [1] - 181:22                 released [2] - 141:9; 165:5
 qualify [1] - 200:23           144:12; 148:13, 21; 175:5;         redact [1] - 240:19              relentless [2] - 227:15;
 quality [6] - 133:15; 134:1,   190:22; 194:20                     redacted [1] - 2:18             229:24
4; 139:17; 188:3                 readily [3] - 118:9; 209:13;      redaction [1] - 2:17             relevant [2] - 148:4; 150:1
 quantify [2] - 203:5, 7        228:15                             redefined [1] - 174:9            reliability [4] - 180:16, 18;
 quarrel [1] - 26:4              reading [10] - 44:25; 71:18;      redirect [5] - 64:15; 91:6;     184:12; 203:17
 questioned [5] - 16:18;        84:7, 10; 86:16, 21; 99:11,       126:22; 127:9; 208:18             reliable [3] - 139:18;
45:1; 62:2; 211:6, 11           13; 117:16; 121:10                 REDIRECT [4] - 64:17;           180:19; 203:25
 questioning [17] - 8:11;        reads [2] - 164:11               91:8; 126:23; 208:20              rely [2] - 113:23; 231:22
14:10; 22:13; 24:1; 38:2;        ready [1] - 214:21                reduce [2] - 188:16; 202:9       relying [2] - 109:5; 113:7
41:17; 46:22; 53:2, 10;          real [4] - 28:4; 71:15; 152:3;    reduced [1] - 174:14             remainder [1] - 105:22
56:23; 88:25; 93:18; 183:6;     172:1                              reentered [1] - 106:2            remains [1] - 8:14
196:6; 211:4; 221:25; 222:3      reality [2] - 157:15; 159:9       refer [5] - 63:14; 139:25;       remedies [1] - 224:23
 questions [51] - 11:11;         realizing [1] - 183:16           155:25; 180:18; 238:18            remedy [8] - 224:7, 11;
13:22; 16:12; 17:1, 10; 25:7;    really [19] - 29:10; 40:10;       reference [9] - 11:9; 19:22;    230:9; 236:12; 237:7, 9
31:8; 32:22, 25; 33:5, 7;       54:5; 104:6; 117:15; 134:2,       34:15; 83:1; 146:2; 182:7;        remember [36] - 4:25;
37:20, 23; 46:8; 52:24;         19; 139:16; 148:21; 153:6;        201:4; 231:11; 237:19            16:12; 45:8; 48:3; 57:3, 12,
54:22; 64:14; 65:10; 70:6,      154:13; 155:9; 174:20;             referenced [7] - 4:9; 20:7,     14-15, 18, 23; 61:9; 68:18;
20; 77:6; 82:5; 84:8, 19;       177:16; 196:5; 205:25;            13; 51:17, 19-20; 217:22         77:18; 82:17; 84:23; 85:24;
91:5, 17; 98:19; 99:23;         210:10; 232:8; 236:7               references [8] - 2:24; 57:9;    86:5; 87:5, 11, 17-18; 95:9;
101:20; 106:2; 110:16;           reason [17] - 20:16; 26:12;      176:24; 182:6, 14; 186:1;        96:8, 10; 101:25; 112:12;
120:14; 124:16, 24; 125:10;     72:25; 76:8; 82:2; 87:21;         208:3; 238:17                    121:15, 23; 122:18; 123:6;
127:8; 130:2, 4; 140:19;        88:24; 112:23, 25; 113:22;         referencing [1] - 184:24        124:5; 125:16; 165:23;
142:24; 151:13; 165:18;         132:20; 165:21; 193:23;            referred [9] - 39:24; 51:17,    191:4; 231:12, 17
186:25; 189:18; 200:10;                                                                             remembering [1] - 199:2



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 261 of 267
                                                                                                                                  19
  remorse [2] - 23:3; 185:12       139:16; 150:9, 19; 155:13;       133:9, 14; 134:7; 135:10, 22;      rooms [5] - 12:1; 33:12;
  remove [2] - 102:3; 143:20       163:5; 168:3; 169:17;            150:5, 23; 189:13, 16-17;         35:18; 96:25; 151:19
  removed [1] - 192:13             184:14; 186:10                   190:3; 198:23; 233:15              rose [1] - 169:12
  render [10] - 218:18, 22;         reservation [2] - 10:16          reviewer [1] - 134:15             rough [1] - 67:23
219:8; 220:14; 221:2, 19;           reserve [1] - 119:16             reviewing [2] - 195:9;            round [1] - 205:12
222:19; 235:7, 11                   reserved [1] - 236:15           239:18                             rule [4] - 140:20; 185:16;
  rendered [1] - 218:14             reside [1] - 10:3                reviews [5] - 133:18, 21;        213:17; 225:1
  renders [1] - 236:10              resided [1] - 15:14             134:10                             rules [1] - 228:1
  repeat [4] - 177:20; 181:4;       residence [12] - 10:21-23;       revised [2] - 133:18, 22          runs [3] - 23:18; 199:21
201:24; 204:4                      11:3; 28:2; 29:11; 30:2, 12,      RICHARD [1] - 128:4               ruse [1] - 206:14
  repeated [5] - 176:24;           25; 95:10                         Richard [2] - 6:12; 127:25        ruses [1] - 168:18
182:6, 14; 186:1; 208:3             resides [3] - 28:4, 24; 29:10    Rights [1] - 3:14                 safeguards [1] - 219:2
  repetition [2] - 154:3; 166:6     resignation [1] - 158:13         rights [30] - 2:13; 3:14;         safety [1] - 108:24
  rephrase [2] - 104:10;            resigned [1] - 191:25           13:23, 25; 14:8, 12-13, 17,        San [1] - 130:10
107:8                               resistance [2] - 166:1, 5       20, 24; 15:8, 12, 16; 16:10;       sanction [1] - 224:22
  replaced [1] - 141:9              resists [1] - 165:20            24:10; 44:25; 49:19; 69:18,        sat [6] - 83:24; 95:21, 25;
  reply [4] - 5:1; 6:13; 128:11;    resort [3] - 224:9, 11;         22; 99:5, 10, 13, 22; 194:19;     171:12, 17
239:15                             236:14                           195:2; 218:16; 223:20;             satisfactory [1] - 129:1
  report [34] - 62:5, 7, 14;        respect [6] - 2:20; 149:7;      238:4; 239:8                       save [1] - 146:12
63:8; 70:20, 22; 84:7, 15;         176:11; 198:13; 233:11;           rise [6] - 219:6; 220:10;         saw [8] - 19:25; 104:16;
86:14, 16-18, 21; 90:16,           239:20                           222:4; 237:4, 6                   112:9, 11; 168:11; 219:21;
18-19, 22; 91:1; 109:1, 3;          respond [1] - 199:8              risk [13] - 167:24; 168:1;       228:12; 233:2
113:8, 11-12, 14-16, 19, 22;        responded [1] - 216:1           186:7; 188:16; 189:4, 6;           scarred [2] - 122:22; 123:1
114:5, 8; 116:1, 16-17, 23          responding [7] - 8:8; 65:20;    203:3, 5, 7, 9, 12; 207:25;        scarring [2] - 182:10
  reporter [3] - 8:19; 66:7;       70:5; 92:9; 128:6; 231:5         236:22                             scenario [12] - 153:5, 11,
92:17                               response [6] - 86:24;            Risk [2] - 188:11                16; 161:10; 162:3; 171:20,
  Reporting [1] - 62:21            190:8; 199:6; 237:10;             risks [3] - 167:19, 24;          24; 175:14; 177:2; 197:15
  reports [23] - 38:3; 39:24;      238:13, 21                       180:21                             scenario/bad [1] - 171:24
43:11; 61:20; 63:14; 71:2, 6,       responses [3] - 17:2;            Risks [1] - 188:10                scenarios [6] - 153:4, 21;
9, 17-18; 79:10, 21-22, 25;        190:4; 215:23                     Road [4] - 95:5; 123:11, 19      161:5; 171:10; 196:24
84:10, 13; 90:4; 96:15;             responsibilities [1] -           Robbinsville [15] - 10:14;        scene [4] - 120:10; 181:2,
191:21; 192:25                     130:11                           27:19, 21; 38:22; 40:18;          15; 183:20
  representations [1] -             responsive [2] - 133:22;        80:14; 93:17, 24; 94:4, 6-7,       schedule [1] - 47:6
168:15                             138:1                            16, 22; 123:5; 125:3               scheduling [1] - 46:18
  representative [1] - 7:8          restrained [1] - 222:25          role [6] - 84:6; 89:25; 93:14;    scholar [3] - 132:17;
  represented [4] - 157:1;          restroom [11] - 19:8, 12;       165:23; 173:15; 180:14            193:12; 194:7
158:22; 182:11                     50:1, 5-6, 8, 10; 72:22;          rolling [2] - 97:10, 17           scholars [1] - 149:9
  representing [3] - 154:16;       75:14; 102:12; 216:16             room [139] - 12:3, 7, 15;         school [3] - 131:10; 132:16;
169:2; 182:22                       restrooms [1] - 67:19           13:10, 12; 18:19; 19:2; 21:9,     134:9
  request [8] - 7:10; 15:1, 3,      resubmit [2] - 240:6, 19        17; 22:12; 23:23; 24:9,            science [12] - 43:2; 131:9;
5; 18:6; 50:5; 73:21; 190:7         resubmitted [1] - 133:18        12-13; 33:9; 34:14; 35:3,         133:11; 135:11; 136:6, 9;
  requested [3] - 9:16; 38:6;       result [6] - 120:24; 140:6;     6-7, 11, 15-17, 19-21; 36:3,      148:13; 151:2; 155:13; 206:4
39:4                               206:12; 210:23; 221:12;          6, 8, 10, 21, 25; 37:2; 44:16,     sciences [1] - 150:9
  require [1] - 12:25              236:18                           22, 24; 45:19, 21; 46:12;          scientific [10] - 133:25;
  required [1] - 166:2              retain [2] - 13:2; 169:20       47:3; 50:18; 53:5, 9, 11, 13;     134:25; 135:7, 10; 136:16;
  requirements [1] - 190:13         retained [1] - 198:23           54:11, 16, 20; 55:13; 56:11;      148:24; 149:23; 150:1, 4;
  requires [4] - 12:24; 148:3;      retarded [1] - 157:5            61:12; 67:12-14, 16, 20-22;       193:19
224:12, 22                          retire [1] - 92:21              68:8, 15; 69:13, 17; 70:18,
                                                                                                       scientist [1] - 132:17
  requisite [3] - 220:3; 236:3,     retired [2] - 92:20; 118:18     25; 71:19; 72:18, 20; 73:4,
                                                                                                       scientists [4] - 134:3;
5                                                                   20, 23; 74:17; 75:11; 76:22;
                                    retreating [1] - 103:22                                           149:13; 163:23
  research [53] - 130:13;                                           80:4; 81:15; 82:11, 20-21;
                                    retrieve [1] - 106:4                                               screaming [2] - 17:16;
131:22, 25; 132:2, 4, 23;                                           83:7, 9, 12, 14, 16-17,
                                    return [2] - 72:23; 159:24                                        226:17
133:3, 24-25; 134:1, 4, 9,                                          19-20, 22, 25; 84:2, 4; 85:9;
                                    returned [1] - 71:12                                               script [1] - 185:14
21; 135:5, 10-11, 16, 22, 25;                                       86:20; 87:16, 23; 88:1; 89:9;
                                    reveal [2] - 220:2; 235:21                                         scripting [5] - 183:11;
136:1, 17-18, 21; 137:23;                                           97:2, 4, 23; 98:21; 100:14;
                                    revealed [1] - 236:2                                              184:2; 185:9; 203:18; 204:3
138:3; 139:10, 19; 140:1;                                           101:23; 104:10, 12, 17;
                                    review [19] - 49:19; 71:2,                                         seal [1] - 3:1
148:13, 21, 23; 149:23;                                             106:2; 108:10, 15; 109:19,
                                   16; 96:14; 133:23; 134:11,                                          sealed [3] - 3:3; 240:9
150:12, 22; 156:11, 20;                                             23; 110:8, 12; 114:16; 118:7;
                                   14; 150:12; 169:24; 170:9;                                          sealing [1] - 3:6
158:9, 14, 24; 161:6; 172:9;                                        125:13, 22; 126:8, 10, 18;
                                   190:3, 18; 194:19; 198:6;                                           search [2] - 48:18; 233:19
175:7, 13; 176:2, 14; 180:15;                                       178:3, 14; 198:20; 200:5;
                                   216:8                                                               searched [1] - 89:5
186:6; 194:14; 200:18;                                              201:11; 211:18; 212:18;
                                    reviewed [19] - 60:5; 64:8;                                        seat [3] - 32:15, 20
205:19; 215:16                                                      216:9; 217:12; 220:22, 24;
                                   65:8; 76:23; 107:3; 129:24;                                         seated [5] - 12:3; 36:13, 15;
  researchers [10] - 135:15;                                        227:22, 24; 228:2; 229:25



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 262 of 267
                                                                                                                                20
68:7; 92:11                     60:20; 63:10; 228:9                signs [4] - 23:14; 24:22;       148:13; 149:4-6, 10, 13, 23;
 seats [4] - 32:18; 97:9;        series [1] - 133:4               197:22, 25                       150:9; 151:1, 3; 155:13;
108:13                           serve [3] - 45:24; 58:25;         silly [1] - 216:20              156:23; 157:25; 159:4, 6;
 second [6] - 80:24; 81:1;      134:14                             silver [1] - 97:5               163:23; 175:6, 10
150:7; 154:5; 157:12; 168:1      served [4] - 21:1, 4; 126:12;     similar [1] - 155:23             societies [3] - 136:16;
 secondary [1] - 167:5          138:10                             simple [3] - 155:5; 161:2;      158:6
 section [1] - 135:19            service [1] - 130:14             234:18                            society [4] - 140:7; 184:19;
 secure [3] - 12:20; 98:2;       set [11] - 3:14; 12:1; 35:12;     simply [6] - 58:11; 85:12;      236:21, 24
223:21                          46:15; 52:22; 55:11; 72:2;        220:9; 221:5; 225:1, 24           Society [1] - 135:1
 Security [2] - 2:15; 99:15     118:8; 194:9; 197:9; 228:2         simultaneously [1] -             Sociological [1] - 135:2
 security [3] - 12:24; 33:24     setting [6] - 210:24; 215:8;     114:19                            sociology [3] - 131:5, 11
 see [39] - 2:11, 21; 3:2;      216:5; 217:10; 220:7; 235:18       SISON [66] - 2:2; 3:9; 4:1,      solely [1] - 215:1
23:9; 25:17; 28:15; 35:23;       settings [1] - 155:15            15, 18, 24; 5:6, 17; 6:11, 20,    solid [1] - 204:6
43:11; 46:8; 52:20; 54:21;       settle [1] - 103:13              25; 7:19; 16:5; 22:22; 25:11,     solidly [1] - 143:10
58:19, 24; 97:6; 109:14, 25;     setup [2] - 49:16; 206:1         13; 54:6; 64:13; 77:9, 11;        solve [2] - 140:7; 147:5
140:8; 154:15; 170:11;           Seven [1] - 33:17                85:12, 14; 88:14; 91:4;           solving [1] - 146:21
180:25; 181:9; 182:3, 5;         several [11] - 119:25;           110:19, 21; 112:8; 117:8, 13;     someone [13] - 49:18; 83:2;
187:17; 197:22; 198:7, 9;       174:15; 188:15; 189:13;           126:20; 127:20, 24; 128:9,       99:4; 104:11, 13; 111:2;
201:5; 202:23; 204:16;          193:8; 195:4; 198:4; 200:6;       16; 129:11, 19; 130:2, 7;        112:25; 146:7, 13; 167:14;
209:16; 226:16; 227:18;         212:10; 214:5; 226:25             140:14; 141:2; 165:3, 9, 12;     175:15; 196:10; 199:6
231:7, 16, 25; 236:8             sexual [5] - 22:10; 40:25;       183:4, 9; 186:23; 208:19, 21;     someplace [2] - 118:25;
 seeing [6] - 25:18; 117:3;     87:24; 102:25; 201:12             210:1; 214:10, 14, 18; 226:5;    119:12
125:24; 198:8, 11, 14            sexually [2] - 182:12, 17        231:12, 20; 232:19, 24;           sometime [3] - 43:14; 79:2;
 seek [1] - 10:8                 shade [3] - 174:13; 202:25;      233:12, 20, 25; 238:16, 25;      169:22
 seeking [1] - 204:5            208:12                            240:3, 11, 14                     sometimes [49] - 87:22;
 seem [3] - 99:25; 100:17;       shaded [3] - 186:4; 207:25;       Sison [20] - 2:21; 3:24;        91:10; 114:21; 134:11;
101:3                           222:17                            4:14; 6:19; 16:4; 25:9;          139:25; 141:19; 142:20;
 segment [3] - 145:7; 147:23     sharing [1] - 116:22             110:18; 127:17; 129:9, 24;       144:15; 146:12; 151:20;
 seize [1] - 48:20               Sheriff's [3] - 9:6; 77:25       141:1; 165:8; 183:1; 214:16;     152:7, 11-12; 153:3, 18-20;
 seized [1] - 48:23              shift [4] - 78:5; 200:14         226:4; 233:10; 237:8, 19;        155:25; 157:15, 24; 158:1, 5,
 self [12] - 146:23; 152:22;     shifted [1] - 134:8              238:15; 240:25                   12-13; 159:15, 21; 160:7;
153:10, 13, 18; 161:14;          shirt [3] - 16:21; 68:19; 96:9    sit [5] - 38:7; 83:23; 95:24;   161:6, 21; 163:12; 164:9;
206:22; 215:3; 219:9;            shirts [1] - 26:20               199:19; 225:16                   165:18; 176:2; 178:5, 7, 14,
220:14; 235:14, 25               shoes [2] - 16:22; 68:20          sits [1] - 97:7                 16; 181:23; 197:18, 21;
 self-defense [3] - 153:10,      short [2] - 44:21; 166:4          sitting [5] - 7:21; 24:15;      198:3; 199:14; 201:11;
13; 161:14                       shorthand [1] - 163:8            70:14; 126:2; 227:10             205:25; 231:23
 self-determination [6] -        shortly [1] - 71:22               situation [8] - 44:10; 127:1;    somewhere [6] - 10:10;
206:22; 215:3; 219:9;            shorts [3] - 16:21; 68:20;       159:17; 171:21; 177:6;           12:9; 27:22; 48:2; 119:1;
220:14; 235:14, 25              96:9                              195:16; 199:7                    138:20
 self-interest [3] - 146:23;     show [5] - 42:25; 45:3;           situations [5] - 136:15;         soon [3] - 24:11; 36:9;
152:22; 153:18                  51:2; 121:10; 203:9               146:7; 164:4; 223:10; 227:13     97:13
 seminar [2] - 130:17;           showed [2] - 106:20;              six [13] - 48:2; 119:13;         sophisticated [2] - 149:23;
144:20                          193:15                            172:24; 188:25; 190:13;          206:13
 seminars [5] - 120:9; 131:1;                                     200:20; 210:7, 12, 14, 17,        sorry [17] - 22:25; 26:18;
                                 showing [4] - 14:4; 225:22;
136:12                                                            21; 229:9                        42:20; 45:7; 57:24; 67:7;
                                227:20; 232:21
 send [1] - 146:13                                                 Sixth [1] - 14:13               77:13; 79:4; 80:19; 87:9;
                                 shown [2] - 58:8; 185:2
 sending [1] - 71:10                                               size [6] - 97:2; 150:18;        90:9; 104:10; 126:15; 130:3;
                                 shows [2] - 148:23; 168:13
 sense [5] - 135:9; 154:18;                                       182:8; 222:22                    165:3; 221:23
                                 sic [1] - 78:20
173:3; 197:11; 202:5                                               sleeveless [1] - 96:9            sort [30] - 34:5; 39:5; 67:15;
                                 side [11] - 6:24; 34:8; 46:8;
 sensitive [1] - 178:12                                            sleeves [1] - 68:19             70:1; 91:15; 97:19; 98:17;
                                73:12, 18; 83:25; 97:6;
 sent [2] - 5:23; 80:6                                             small [11] - 33:2; 68:2;        103:25; 107:19; 109:6;
                                100:25; 170:19; 180:5
 sentence [4] - 14:18; 99:10,                                     108:15; 124:18, 21; 144:13;      125:23; 141:18; 145:15;
                                 sidearm [8] - 19:17; 51:8;
12                                                                194:13, 15; 227:4, 22, 24        153:5, 20; 154:13; 162:20;
                                74:6, 8, 10, 12, 14
 separate [1] - 186:14                                             smaller [2] - 84:16; 194:9      168:22; 171:9, 24; 177:16;
                                 sidearms [1] - 51:11
 separately [3] - 144:19;                                          smile [1] - 199:15              190:21; 195:16; 197:4;
                                 sides [3] - 160:10, 17;
240:7, 14                                                          smiling [1] - 199:11            201:15; 207:12; 219:3;
                                229:2
 sequestered [2] - 7:1, 12                                         snack [2] - 217:25; 218:2       221:13; 223:8
                                 sign [10] - 14:21, 23; 15:18,
 sequestration [1] - 7:5                                           Snowbird [6] - 10:1, 12;         sorts [1] - 207:10
                                21; 44:17; 98:13; 99:13;
 sergeant [1] - 92:22                                             11:20; 94:16; 95:7; 123:19        sought [1] - 224:8
                                106:4; 199:3, 16
 Sergeant [19] - 9:14; 26:17,                                      Social [2] - 2:15; 99:15         sound [2] - 215:20; 228:3
                                 signature [2] - 15:23, 25
25; 30:20; 32:13; 33:6;                                            social [30] - 131:2, 8, 10;      sounded [3] - 35:7; 216:20;
                                 signed [1] - 49:21
36:25; 37:15; 40:6, 15; 45:7;                                     132:17; 133:12; 134:3;           233:24
                                 significant [1] - 178:1
51:8, 24; 54:11; 55:2; 56:24;                                     135:6, 10-11, 18; 136:6, 9;       sounds [4] - 44:19; 88:22;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 263 of 267
                                                                                                                                  21
141:25; 200:17                    104:3; 119:7; 141:14; 153:2;       11, 15; 202:7                    171:7, 25; 174:3; 177:2;
 South [2] - 158:4; 193:4         163:18, 22; 171:22; 172:12;         strategy [1] - 72:1             181:5
 space [1] - 34:7                 175:12; 186:3                       strenuous [1] - 222:3            suggestion [10] - 120:24;
 speaking [14] - 16:15;            starting [2] - 69:8; 139:20        stress [6] - 164:17, 20;        159:12; 162:4; 163:20;
19:11; 24:13; 41:4; 53:2, 12;      starts [5] - 37:12; 53:10, 14;    165:1; 198:2; 199:8              174:14; 176:17, 23; 179:4,
54:18; 72:7, 11; 74:5; 80:12;     160:12; 179:15                      stressful [4] - 164:18, 24;     11
199:3, 6; 227:17                   state [4] - 8:18; 66:3; 92:16;    199:7; 201:17                     suggestions [8] - 121:2;
 special [1] - 144:6              138:21                              striking [1] - 210:18           159:22; 186:1, 4; 204:9;
 specialize [1] - 131:9            statement [24] - 7:12;             strong [2] - 200:18; 210:13     214:6; 228:21; 230:12
 specialized [3] - 143:14;        59:12, 17-19; 61:10; 90:11;         strongest [1] - 208:9            suggestive [1] - 142:25
150:25; 209:1                     106:6, 12; 116:10; 151:6, 9;        students [1] - 135:14            sum [1] - 225:7
 specialty [1] - 129:11           160:4; 166:11; 173:18;              studied [4] - 116:1; 137:18;     summarize [1] - 150:20
 specific [20] - 16:13; 31:5;     180:12; 214:25; 215:1;             149:16; 164:1                     summertime [1] - 96:12
33:4; 37:19, 22; 60:24; 61:7;     220:4; 236:6; 237:24; 238:2         studies [6] - 148:25; 149:5;     superior [1] - 152:1
72:1; 81:3; 129:5; 135:8;          statements [24] - 22:18;          164:11; 194:4; 203:8; 210:10      supervisor [1] - 89:15
179:24; 189:14; 192:4;            23:3; 38:9; 44:24; 59:7;            study [22] - 38:7; 116:3, 16;    supplemental [1] - 238:9
195:25; 201:4; 215:15;            60:22; 143:19; 146:20, 24;         135:6; 136:4; 149:6, 9, 11,       support [1] - 190:8
216:2; 218:19                     159:23; 166:12, 24; 168:1;         18, 22; 157:24; 159:7;            suppose [2] - 113:6; 169:5
 specifically [21] - 4:8; 41:8;   173:9; 180:24; 185:13;             163:23, 25; 167:6; 168:3, 16;     supposed [2] - 10:3; 142:4
97:9, 18; 100:9; 105:23;          186:22; 190:9; 213:7; 225:8,       186:17; 203:8; 206:8;             suppress [5] - 2:7; 190:6,
128:14; 135:22; 163:14;           12; 230:3                          210:11, 18                       9; 225:14; 238:6
191:4, 23; 192:7; 201:11;          states [2] - 138:18, 20            stuff [1] - 128:18               suppressed [1] - 237:21
202:18; 207:24; 212:8;             States [4] - 2:5; 141:5;           style [1] - 145:25               suppressing [1] - 237:4
215:12; 217:13; 218:10;           222:12; 225:2                       subcommittees [1] - 138:2        suppression [11] - 63:19;
235:17; 239:11                     station [7] - 27:19; 49:12,        subfield [2] - 149:3; 150:21    138:25; 224:11, 13; 225:1,
 specifics [3] - 60:6; 85:25;     16; 52:4; 124:15; 170:14            subfields [1] - 149:3           23; 236:13, 15, 19; 237:7
229:14                             statistical [1] - 200:19           subject [14] - 5:25; 53:12;      Supreme [1] - 224:10
 spectres [1] - 188:4              status [1] - 157:25               74:25; 91:12; 93:2; 131:15;       surprised [5] - 3:2; 100:18;
 spectrum [1] - 180:18             stay [1] - 27:23                  135:14; 136:22; 138:7;           101:3; 113:18, 20
 speculation [3] - 54:1;           stayed [1] - 52:18                143:23; 147:11; 150:15;           surrounding [1] - 220:1
88:11; 112:6                       staying [1] - 123:16              152:22; 221:8                     surveillance [1] - 168:12
 spell [2] - 8:19; 92:17           steadfastly [1] - 197:8            subjects [3] - 41:2; 137:18;     surviving [1] - 221:3
 spelled [2] - 66:6; 171:11        step [7] - 65:12; 87:15, 19;      176:2                             susceptibility [1] - 215:13
 spend [1] - 21:8                 91:18; 127:10; 214:12; 237:1        submit [2] - 133:12; 240:14      susceptible [5] - 157:20;
 splatter [1] - 120:11             stepped [6] - 22:11, 14, 17;       submitted [2] - 64:20;          158:21, 25; 215:18; 216:3
 splits [1] - 195:11              47:17; 54:13; 55:9                 239:9                             suspect [60] - 31:9; 43:6;
 spoken [4] - 31:19; 162:25;       sticks [2] - 154:13                submitting [1] - 5:2            61:21; 70:2; 94:8; 114:20;
191:12, 14                         still [13] - 15:3; 32:4; 76:25;    substance [2] - 5:9; 24:23      124:1; 143:19; 151:22-24;
 sponsored [1] - 42:3             78:9; 81:16; 126:2; 158:15;         substances [1] - 24:19          152:2, 7, 10, 13, 16, 19;
 spontaneous [1] - 165:16         210:19; 227:11, 24; 233:6;          substantial [4] - 23:9;         153:10, 21; 159:21; 160:11;
 spread [2] - 42:17; 229:12       236:1, 18                          217:17; 224:17; 236:23           161:25; 163:15; 165:15, 19,
 spur [3] - 39:1; 161:16           stipulation [2] - 4:11; 239:7      substantively [1] - 150:10      24; 166:1, 14, 18, 25;
 squad [1] - 95:20                 stipulations [1] - 3:21            substation [5] - 29:8; 94:5,    168:21, 23; 169:3, 12;
 squares [1] - 216:24              stood [1] - 17:14                 7, 16, 24                        174:21; 176:4; 177:12, 18;
 stage [1] - 142:22                stop [13] - 17:24; 73:24;          substitute [1] - 240:21         179:14; 181:1, 13; 183:13,
 stairstep [1] - 236:25           101:15; 152:22; 154:11, 18;         subtle [1] - 226:14             17, 20-21, 25; 184:2, 6, 9,
 stamped [1] - 190:13             159:21; 160:14; 162:16;             successfully [2] - 167:3;       16; 185:10; 206:3, 5, 13;
 Stan [1] - 42:7                  169:8; 173:24; 177:15; 206:6       237:11                           222:25; 227:6
 stand [6] - 92:3; 101:13;         stopped [7] - 58:17; 153:1;        suffering [1] - 198:2            suspect's [8] - 152:25;
187:4, 12; 198:9; 234:7           163:18, 22; 171:22; 175:12;         suffers [1] - 192:19            161:10; 164:23; 169:4;
 standard [5] - 207:12, 14;       186:3                               sufficient [6] - 218:18;        177:17; 179:20; 181:11;
214:24; 234:17                     stopping [1] - 172:1              220:13; 221:2; 235:6; 238:13     215:2
 standards [5] - 133:25;           stops [2] - 160:11; 179:14         sufficiently [1] - 219:6         suspects [12] - 59:8;
207:6; 208:23; 234:16              stories [2] - 34:9                 suggest [5] - 107:9; 159:20;    142:24; 143:6; 148:18;
 start [20] - 37:8, 10; 54:18;     story [7] - 46:9; 73:12, 18;      175:24; 202:11; 206:4            152:17; 159:18; 164:3;
103:22; 114:22; 119:6;            100:25; 127:4; 170:19;              suggested [7] - 107:7;          166:4; 176:2; 177:15; 186:7,
128:9; 143:19; 144:25;            219:24                             112:21; 120:19; 160:11, 19;      20
147:13; 152:23; 154:11, 18;        straight [3] - 71:17; 165:15;     177:1; 212:9                      sustain [2] - 85:13; 209:24
160:14; 170:17; 172:2;            177:21                              suggestible [2] - 157:22;        sustained [1] - 112:7
173:25; 179:1, 6                   straightforward [1] -             193:1                             Swain [1] - 9:6
 started [21] - 12:3; 24:13;      144:10                              suggesting [10] - 160:4;         sweating [3] - 17:19;
25:19; 37:6; 39:15; 45:23;         stratagem [1] - 107:20            162:15; 168:23; 170:24;          198:12; 212:4
53:24; 82:25; 98:12; 103:8;        strategically [4] - 178:4,                                          swipe [4] - 98:5; 111:21;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 264 of 267
                                                                                                                              22
112:10                           terminated [1] - 15:7          65:17; 92:6; 128:3                torture [3] - 158:4, 7
 sworn [6] - 8:4, 8; 65:20;      terms [5] - 135:23; 143:25;     they've [1] - 147:15             total [2] - 21:12; 117:18
92:5, 9; 128:6                  161:2, 9; 195:11                 thinking [3] - 91:14;            totality [10] - 215:5; 220:1,
 symposiums [1] - 120:9          test [8] - 206:19, 23, 25;     177:10; 229:22                   6, 8; 225:7; 232:8; 235:15,
 synonymous [2] - 145:18,       207:3-5, 8; 236:8                thinks [2] - 202:6; 212:12      20; 236:7; 237:25
24                               testified [13] - 8:8; 27:18;    third [11] - 2:25; 136:23;       totally [1] - 159:2
 synthesis [1] - 136:21         31:2; 55:15; 65:20; 92:9;       137:10; 138:24; 141:6, 17;        touch [6] - 57:10, 16; 76:2,
 synthesizing [1] - 136:18      128:6; 129:2; 138:6; 139:2;     157:13; 161:18; 184:18;          7; 108:5; 174:4
 system [9] - 130:18, 24;       213:23; 219:14; 223:18          185:15; 217:21                    touched [3] - 57:7; 106:17;
132:7, 17, 19; 149:15;           testify [6] - 128:25; 129:6;    thirds [1] - 138:23             115:23
152:25; 162:7; 169:6            138:18; 140:9; 186:13            thousands [2] - 135:12;          touching [4] - 57:4; 121:6;
 T-shirt [3] - 16:21; 68:19;     testifying [2] - 129:10;       150:6                            208:5
96:9                            176:6                            threat [13] - 56:12, 16, 19;     toward [2] - 87:14; 183:5
 table [11] - 7:21; 36:5, 14,    testimony [21] - 7:2; 63:13;   159:11; 160:15; 163:17;           towards [5] - 33:19; 34:19;
16-17; 68:2-5; 84:16; 97:7      120:18; 137:23; 138:1;          169:13; 176:17; 177:5;           50:4; 199:4; 200:7
 tactics [6] - 72:2; 191:20;    140:23; 170:9; 173:6;           180:5, 7; 195:10                  town [1] - 10:13
202:25; 215:14; 227:21;         174:23; 188:2; 190:19;           threaten [7] - 21:24; 22:2;      traditional [1] - 134:14
232:6                           193:8; 198:23; 201:1; 205:8;    75:17, 20; 104:20, 23, 25         trained [14] - 141:12;
 tag [1] - 178:12               215:11; 221:4; 224:20, 24        threatened [6] - 18:9; 56:7,    143:11, 17; 144:18; 146:25;
 tag-teaming [1] - 178:12        testing [1] - 191:21           10, 13; 74:3; 176:7              147:6, 14; 150:9; 154:23;
 talks [2] - 140:2; 164:21       tests [5] - 157:24; 191:17;     threatening [1] - 227:19        155:8; 165:22; 175:7; 183:14
 tape [1] - 113:8               207:9                            threats [22] - 56:20; 156:1;     trainers [3] - 155:8; 164:24;
 taught [4] - 42:23; 130:23,     textbooks [2] - 150:19, 25     160:6, 9, 20; 163:13; 169:15;    175:6
25; 142:13                       texting [1] - 217:6            175:8; 176:13, 15, 21; 195:8,     training [28] - 40:20, 23;
 teach [6] - 130:13, 15-16,      THE [128] - 2:1, 4, 18; 3:8,   13, 17; 218:20; 222:14;          41:21; 119:18, 24; 120:12;
22; 146:8, 16                   10, 17, 24; 4:2, 14, 16, 23;    223:2; 225:4, 9; 228:25;         131:3; 140:3; 141:15; 143:7;
 teaching [3] - 134:8; 137:6;   5:2, 14, 20, 24; 6:9, 17, 21;   229:1, 5                         144:7; 145:9, 14, 21; 146:5,
144:22                          7:4, 7, 10, 16, 22, 24; 8:4,     three [31] - 3:22; 18:22;       18; 147:2, 19; 151:15; 153:6;
 teaming [1] - 178:12           10, 15; 14:2; 16:4, 6; 22:23;   23:18; 34:9; 36:5, 21; 49:22;    154:24; 161:8; 166:15;
 technique [26] - 42:9-11;      24:6; 25:9; 54:3; 64:15;        52:20-22; 67:25; 68:2, 5;        168:20; 173:17; 175:4;
144:23; 145:17; 152:8;          65:11, 22; 77:5, 8; 85:13;      97:8; 108:13; 116:7, 14;         177:14
154:3; 160:25; 167:20;          88:12; 91:6, 18, 25; 92:4,      117:3, 18, 20; 120:8; 136:15;     traits [3] - 149:12; 158:12;
169:10; 171:10; 174:12, 19;     11-12; 107:3; 110:18; 112:7;    139:3; 156:12; 157:19;           191:24
175:11, 14; 178:22; 185:20;     117:9, 11-12; 126:22;           200:1; 212:17; 215:6;             trajectory [1] - 120:11
206:1; 210:9; 211:5, 8; 230:1   127:10, 12-13, 17, 21;          216:12; 232:10                    transcribed [4] - 62:17-19;
 techniques [71] - 41:2;        128:1, 8, 21, 24; 129:7, 17,     threshold [3] - 157:11;         64:20
119:20, 25; 120:9, 13;          20, 24; 130:5; 140:17, 19,      225:22; 232:21                    transcript [33] - 4:9; 5:3, 7,
129:12, 18; 140:24; 142:13;     22; 165:8, 10; 183:1, 7;         throw [2] - 48:4; 230:10        10; 6:2; 7:3; 64:11; 65:5, 8;
143:15; 144:2, 15; 145:8;       187:1, 7, 11; 205:1; 208:18;     throwing [3] - 204:15;          107:4; 113:9, 23, 25; 114:4;
146:19; 148:12, 14-15, 22;      209:24; 214:12, 16, 19, 21;     224:14; 229:6                    121:10; 164:11, 13; 170:3, 6;
151:10, 16-17; 153:24;          217:21; 218:4; 219:10;           ticket [1] - 205:16             182:8; 189:17, 20, 22;
154:4, 24; 155:18, 25;          220:17; 221:7, 22; 222:6, 21;    tiredness [1] - 213:3           198:24; 216:8; 231:18;
162:14; 163:24; 164:10,         223:12, 22, 24; 224:3;           title [2] - 45:8; 66:12         239:6, 16, 24; 240:4, 8
12-13, 15; 165:22; 166:5;       225:16, 22; 226:3; 231:10,       today [15] - 55:24; 62:2;        transcription [5] - 2:23;
167:10, 22; 169:15; 170:11;     18; 232:16, 21; 233:1, 10,      63:13, 20; 121:23; 122:8;        62:11; 63:1, 3, 16
171:25; 172:4; 177:12, 20,      18, 21; 234:2, 7, 10; 237:18;   129:6, 10; 178:20; 201:2;         transcripts [3] - 164:10;
25; 182:2; 185:25; 195:1,       238:7, 15, 20; 239:1, 20;       226:7; 229:3; 232:3; 239:13;     221:5; 231:22
4-7; 203:10; 209:6, 8;          240:1, 8, 13, 15, 17-18, 21,    240:2                             transgressions [1] - 164:8
210:20, 23; 211:25; 219:11;     25                               together [9] - 37:8; 55:3;       transition [1] - 79:12
220:20, 25; 228:16, 22;          theirselves [2] - 27:16;       99:14; 121:18; 133:2, 4;          transitioning [1] - 89:1
230:18; 231:25; 238:18          83:18                           144:19; 220:25; 230:23            transportation [1] - 205:14
 technology [1] - 216:23         theme [1] - 136:22              tones [1] - 227:17               transporting [1] - 100:8
 telephone [3] - 18:24; 19:3;    themes [1] - 153:6              tonight [1] - 178:20             trapped [1] - 154:7
217:16                           themselves [6] - 27:12;         took [22] - 23:25; 27:18, 20;    trash [1] - 204:15
 tend [7] - 133:2; 156:2, 17;   44:5; 155:18; 177:17; 184:7;    32:3; 40:24; 41:20, 22, 25;       traumatized [1] - 123:3
157:19; 158:3, 6; 186:13        220:21                          42:6, 18, 21; 70:23; 78:6;        treat [2] - 107:23; 162:8
 tender [2] - 140:14, 20         theories [2] - 135:25;         103:15; 104:17; 105:23;           tremendously [1] - 139:20
 tendered [1] - 128:14          155:15                          111:23; 124:14; 144:21;           trial [1] - 62:1
 tennis [1] - 16:22              theory [5] - 133:19, 24;       200:14; 207:22; 218:1             trials [1] - 138:23
 term [7] - 157:5; 159:5;       143:3; 184:3; 201:16             top [4] - 15:9; 34:12; 149:21    tribal [5] - 33:16; 34:2, 4;
162:25; 193:7, 12, 23;           therefore [4] - 134:1;          topic [2] - 100:9; 133:6        110:3; 144:5
204:19                          146:23; 177:4; 206:6             topics [3] - 131:2; 132:2, 4     tribal-wide [1] - 110:3
 terminate [1] - 15:5            THEREUPON [4] - 8:5;            torn [1] - 122:19



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 265 of 267
                                                                                                                                23
 tribe [2] - 78:17; 215:16       147:23; 148:12, 16, 20;          118:8; 120:25; 123:4;             222:15; 223:2; 225:4, 10
 tribes [1] - 215:17             149:15; 150:15; 151:18;          149:20; 152:6; 153:4;              vis-à-vis [1] - 192:9
 trick [1] - 223:19              157:9, 11; 160:5; 175:8;         154:10; 155:22; 156:19;            visible [3] - 23:14; 197:22,
 trickery [4] - 168:4, 19, 25;   176:13                           161:10; 166:1, 4; 172:10;         25
169:4                             typing [1] - 109:3              173:2; 177:19, 24; 179:24;         voice [6] - 25:5; 58:8, 10;
 tried [3] - 47:21, 24; 52:11     UC [4] - 130:20; 131:6          181:3; 187:13; 197:7; 198:9;      75:23; 108:2; 171:3
 troublesome [1] - 208:10         ultimate [1] - 172:18           201:17; 202:12; 207:14;            voices [1] - 152:11
 true [12] - 132:6; 152:4;        ultimately [4] - 134:5;         211:3; 212:21; 218:1; 225:7;       volumes [2] - 133:3, 7
164:4; 180:15, 17, 19, 25;       143:2, 20; 206:19                226:16; 227:16; 228:4              voluntarily [6] - 31:22;
181:12; 185:1; 193:20; 221:6      unable [1] - 101:20              updates [1] - 145:14             60:22; 201:19; 225:21;
 truth [24] - 48:8; 54:24;        unclear [1] - 69:21              upset [2] - 70:12; 198:15        226:2; 234:19
105:11, 14, 16-17; 121:13,        uncoerced [3] - 220:2;           US [2] - 192:13; 224:10           voluntariness [9] - 185:6,
19, 21-22; 127:2, 4; 143:3;      235:21; 236:2                     uses [1] - 230:18                8, 10; 204:2; 234:25; 235:9;
166:9, 11; 180:2; 206:10;         uncomfortable [3] - 18:8;        usual [1] - 210:6                237:3, 5, 17
217:16; 219:23, 25; 228:11       58:6; 107:16                      vagina [1] - 103:10               voluntary [8] - 185:13;
 truthful [11] - 44:9; 151:8;     under [18] - 3:1; 11:12;         vaginal [1] - 106:18             186:22; 220:5; 225:13;
166:13, 22; 167:4; 174:20;       13:23; 58:13; 69:1; 76:18;        variations [1] - 154:2           236:6; 238:3
184:20; 201:7, 19; 202:3         79:13; 90:22; 104:7; 108:6;       variety [3] - 152:10, 15, 18      vulnerability [1] - 158:7
 try [25] - 37:21; 40:3; 41:2;   156:20; 210:7; 222:3;             various [2] - 170:10; 174:6       vulnerable [8] - 149:12;
43:5, 25; 44:5, 9; 47:12, 15;    224:19; 228:7; 236:4;             vast [1] - 195:18                156:6, 17; 157:22; 158:3, 6,
52:22; 53:21; 54:23; 55:10;      237:25; 238:5                     vehicle [4] - 27:9; 31:25;       10; 191:20
93:17; 106:3; 146:8; 152:21;      undergraduate [1] - 130:23      32:16                              Wachacha [3] - 95:5;
153:9; 163:25; 164:14;            underlying [3] - 153:22;         vehicles [1] - 29:17             123:11
185:13; 201:6; 202:2; 230:7      161:12, 25                        Venn [1] - 194:13                 wait [1] - 18:5
 trying [18] - 4:25; 41:3;        underneath [1] - 97:8            verbal [1] - 56:20                waiver [11] - 14:20; 24:10;
47:18; 59:2; 75:10; 121:10;       understood [5] - 15:16;          verbally [2] - 15:3, 5           44:17; 195:2; 218:14, 16;
154:6; 163:5; 169:12;            81:20; 142:3; 163:11, 19          verifiable [1] - 151:8           220:4; 223:21; 225:13;
170:18, 22; 197:11; 202:13;       undertakes [1] - 232:23          verification [1] - 206:10        234:21; 239:8
205:12; 230:5; 231:8              undue [1] - 198:2                version [4] - 60:7, 9; 90:7;      walk [4] - 55:24; 56:3; 85:9;
 tuition [1] - 132:16             unfold [1] - 152:25             146:16                            97:13
 turned [4] - 58:21-23;           unfortunately [2] - 161:1;       versus [11] - 2:5; 34:3;          walked [2] - 30:16; 55:12
132:14                           231:17                           85:25; 144:2, 4, 7; 154:25;        wall [5] - 35:18; 68:1, 4;
 twice [3] - 52:14; 103:17;       uniforms [1] - 30:8             222:12; 224:10; 225:2; 235:2      97:8, 14
106:17                            unintended [1] - 139:21          victim [15] - 3:12; 115:24;       Walters [1] - 42:7
 two [55] - 11:25; 24:3; 28:8;    unintentional [1] - 174:10      116:2, 6, 17; 117:19; 161:18;      wants [1] - 167:25
29:13, 17, 19; 33:12;             unit [3] - 66:23; 79:13         170:7; 172:14; 173:24;             warning [1] - 200:24
34:9-12; 35:8; 36:12; 37:3;       United [4] - 2:5; 141:5;        179:23; 182:9, 13, 17              warnings [3] - 69:11;
49:22; 56:25; 68:3; 73:14;       222:12; 225:2                     victim's [3] - 170:20; 174:1;    151:20; 223:16
78:21; 80:18; 81:1, 4; 84:14;     units [3] - 10:24; 27:3         181:11                             warrant [17] - 25:15, 20;
91:21; 97:10, 16; 98:15;          universe [3] - 157:2;            victims [3] - 66:23; 79:13;      26:3, 9; 31:16; 45:3; 48:18;
103:12; 105:24; 108:9;           158:22; 194:11                   142:23                            49:2; 88:16, 18-19; 93:20,
114:15; 115:4, 13; 134:19;        universities [1] - 136:20        Victims' [1] - 3:14              22; 94:1; 124:8; 126:13;
136:14; 138:23; 146:15;           University [1] - 130:10          video [50] - 4:9, 16; 5:3, 22;   226:25
151:13; 153:4; 160:10, 17;        university [2] - 130:12, 14     6:2; 7:3; 12:10, 13; 18:20;        warrants [10] - 20:23; 21:1,
161:5; 167:23; 171:10;            unlawful [4] - 195:7, 13, 19,   21:10, 18; 23:18; 35:11;          4; 45:25; 59:1; 69:3, 6, 9
196:24; 197:4; 216:13;           22                               37:12; 40:13; 45:14; 46:11;        watch [3] - 75:3; 170:8;
226:11; 229:1; 231:6, 8;                                          52:7; 58:16, 22; 60:4; 62:9,      217:5
                                  unless [4] - 26:20; 155:24;
233:14, 17; 239:7                                                 11, 13, 16, 18-19; 63:16;          watched [2] - 198:22; 218:8
                                 169:11; 196:3
 two-thirds [1] - 138:23                                          64:9; 76:4, 10; 108:19;            watching [6] - 18:3; 53:6;
                                  unpleasant [1] - 164:24
 two-way [1] - 35:8                                               114:12; 125:22; 189:17;           82:13; 125:21, 24; 178:6
                                  unreliability [2] - 193:24;
 type [25] - 19:19; 24:22;                                        194:19; 198:7; 216:12;             water [9] - 19:14; 50:3, 12;
                                 203:25
26:19; 33:3; 37:19; 41:1,                                         217:5; 218:7; 221:4; 224:20,      83:23; 102:12, 20; 216:14
                                  unreliable [6] - 167:24;
13-14; 46:18; 53:19; 96:1;                                        25; 227:17; 231:22, 24;            wavered [1] - 173:21
                                 180:19, 23; 181:8; 204:1;
97:3; 102:25; 106:9; 137:11;                                      238:18; 239:3                      ways [9] - 136:9; 150:11;
                                 209:19
147:25; 148:14; 165:17;                                            videos [2] - 42:25; 217:25       152:10, 15, 18; 164:1;
                                  unusually [1] - 158:21
187:23; 192:20; 218:13;                                            videotape [5] - 37:10; 51:2;     178:24; 185:9; 226:22
                                  up [71] - 3:23; 20:6, 25;
223:19; 224:22, 25; 237:12                                        170:5; 198:22; 212:17              weapons [3] - 89:5, 8, 12
                                 21:2; 35:12; 36:15; 37:22;
 types [8] - 22:17; 136:15;                                        videotaped [4] - 170:2;           wear [3] - 26:19; 51:8, 10
                                 43:15, 20; 46:4, 7, 15; 52:22;
139:7; 144:16; 153:24;                                            188:20; 216:7                      wearing [8] - 19:17; 26:15,
                                 55:11, 13; 59:4; 62:9; 75:7,
157:14; 189:6; 215:13                                              view [3] - 12:14; 90:7;          23, 25; 51:7; 74:6; 96:8
                                 10; 81:6, 22; 84:16; 87:2;
 typically [24] - 61:23;                                          217:24                             weather [5] - 16:23; 33:3;
                                 88:6, 8; 97:7, 14; 101:13;
136:20; 142:23; 144:9, 13,                                         violations [1] - 224:16          68:21, 23; 96:11
                                 102:18; 106:2, 18, 22; 109:3;
18-19, 25; 145:3; 146:18;                                          violence [5] - 218:20;            web [1] - 217:6
                                 110:5; 114:1, 6, 9; 116:9;



    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 266 of 267
                                                                           24
 weeds [1] - 133:24               y'all [4] - 20:17; 76:22;
 weigh [1] - 217:18              96:11, 23
 welcome [1] - 7:22               y'all's [1] - 95:19
 whoever's [1] - 124:15           year [5] - 9:6; 68:24; 96:11;
 whole [11] - 18:25; 23:6;       119:17; 135:17
38:24; 54:23; 105:17, 24;         years [19] - 9:6; 42:16-18;
118:14; 204:12, 22               53:21; 66:19; 77:20; 93:1;
 wi [3] - 13:5; 110:2; 216:21    119:3, 13; 135:3; 136:4;
 wi-fi [3] - 13:5; 110:2;        137:7, 12; 138:14; 139:24;
216:21                           147:3; 175:6; 213:20
 wide [2] - 84:17; 110:3          years' [1] - 118:21
 width [1] - 84:17                yelling [2] - 17:16; 226:17
 wildly [1] - 65:14               York [1] - 138:1
 willing [3] - 46:21; 107:10;     younger [1] - 156:14
210:4                             yourself [4] - 39:23; 40:5;
 willingly [2] - 20:14; 46:25    41:25; 61:16
 window [3] - 35:21; 97:5, 8      zeros [2] - 190:14
 windows [1] - 35:20
 wiping [1] - 198:12
 Wisconsin [1] - 137:25
 wisdom [1] - 147:3
 wise [1] - 84:17
 wish [1] - 14:21
 wished [1] - 15:18
 witness [22] - 7:2; 8:2, 7;
15:12; 25:8; 31:13; 61:21;
65:13, 19; 77:7; 91:20; 92:1,
8; 110:17; 127:23; 128:5;
138:6, 18; 140:15; 186:15;
208:17; 214:15
 WITNESS [5] - 22:24; 54:4;
88:13; 117:12; 127:12
 witnessed [2] - 14:22;
15:12
 witnesses [7] - 7:1, 11;
8:11; 59:8; 142:23; 168:12;
230:4
 woman [1] - 201:12
 won [1] - 153:13
 word [4] - 39:2; 121:21;
207:24; 222:7
 words [9] - 53:7; 60:19;
87:18; 121:7; 185:6; 207:23;
210:19; 221:7; 231:23
 works [2] - 10:24; 230:7
 world [2] - 172:1; 217:3
 worse [5] - 162:5, 9;
176:19; 180:7
 wrapped [1] - 162:12
 write [19] - 59:11, 14, 17,
20; 61:20; 62:4, 7, 13; 63:8;
90:12, 20; 91:1; 113:19;
114:5, 8; 145:14; 157:24;
185:12, 21
 writing [4] - 135:16; 141:14;
192:2
 written [11] - 59:8, 10;
90:19; 106:6, 11; 109:1;
113:8; 116:23; 131:23;
134:23; 144:12
 wrote [6] - 90:22; 113:11,
14




    Case 1:19-cr-00005-MR-WCM Document 26 Filed 09/06/19 Page 267 of 267
